The next item is the debate on the Council and Commission statements on the preparations for the European Council to take place in Brussels on 15 and 16 June, including the next steps in the period of reflection, and on the oral question to the Commission on the next steps in the period of reflection, by Jo Leinen, on behalf of the Committee on Constitutional Affairs (O-0033/2006 – B6-0208/2006).
For this purpose, Mr Winkler is here, on behalf of the Council, as is Mr Barroso, President of the Commission, accompanied by Mrs Wallström, Vice-President of the Commission.
– Mr President, Mr President of the Commission, Madam Vice-President of the Commission, ladies and gentlemen, in a few days’ – even hours’ – time, the Austrian Council Presidency will experience a high point in the shape of the European Council, which will give us the opportunity to address and discuss a whole range of issues to which our Presidency has been attending, and to lay down results. During the Austrian Presidency, a great many issues have been addressed, and a great many such issues and problems have been solved – very often together with you, the European Parliament.
The topics for this European Council are very diverse, and so I shall have to confine myself to a brief outline of many of them. I am not claiming to cover everything, as I naturally wish to avoid encroaching too much on the speaking time of the Members of this House.
The forthcoming Summit will be a working Summit. There are no epoch-making decisions on the agenda, but the Austrian Presidency’s harvest – where it has not already been brought in – will be just outside the barn door. The barn door is wide open, and now we want to bring the harvest in.
In recent weeks and months, the Austrian Council Presidency has started work on a dual approach to bringing Europe forward – and this also applies to the forthcoming European Council. Firstly, this has involved addressing specific issues with the aim of making progress on the ones that are closest to the people: issues relating to prosperity, economic growth, job security, internal and external security, social security, energy security and much more.
Secondly, this approach has involved reviving the continuous debate on the future of Europe. This dual approach combining specific issues with the future of Europe will also shape the agenda of the European Council. Therefore, the Council agenda will contain first and foremost a number of issues that all participants agree require European solutions. These are issues that present our societies and citizens with problems that, in a globalised world, cannot be sensibly addressed without a concerted effort from all the EU Member States and, I would add, by all the institutions of the EU.
The first large group of issues concerns the area of security, freedom and justice. All the surveys on this, including the one by the Commission – and Commission Vice-President Wallström has also said this time and again – show that the public wants more Europe, expects more from Europe, in this particular field. In the last six months, a great deal of tangible progress has been achieved in this field: I shall make only brief mention of the counter-terrorism strategy, the enlargement of the Schengen area and the conclusion of visa facilitation and readmission agreements with various third countries.
We have also invested a great deal of time and energy in a Strategy for the external dimension of Justice and Home Affairs in the last six months – including making a start on developing a security belt, as it were, around the EU – and initiated a security partnership between the EU, our neighbouring countries, Russia and the United States. This Vienna Initiative, agreed at a tripartite Summit between the EU, Russia and the USA, will also be reflected in the conclusions of the European Council.
Migration has been and remains a particularly important issue and will also be dealt with by the Council, on the basis of a number of specific cases. Time does not permit me to go into too much detail. This important issue warrants its own debate, where it would have to be examined from various points of view: not only from the point of view of the fight against illegal immigration and of judicial and police cooperation, but also from a development perspective. As the person responsible for development matters in the last six months, I can say that we have been doing considerable work on the issue of migration within the framework of the EU’s development strategy, too, and that this is an important approach that we must not forget, including in our public presentation of the problem. There is no doubt that individual measures will be of no avail in this regard: only an effective bundle of measures will help.
Everything I have mentioned up to now is of course work in progress, and so the European Council is likely to invite the parties concerned to continue the momentum of work in all these fields.
Europe should also bring greater security through its efforts to improve its emergency and crisis response capacities. Austria has been particularly committed to this in the months of its Presidency. The European Council will be presented with a report on this listing progress to date and making recommendations for further action. Former Commissioner and French Foreign Minister Michel Barnier has presented a very comprehensive, stimulating, forward-looking report, which will undoubtedly be examined closely by all the institutions of the EU in the coming weeks and months. It contains a number of good ideas for solving this problem to the benefit of public security.
Another very important issue that cannot be sensibly solved without pan-European solutions is sustainable development. As we know, the EU has had a strategy on this since the Gothenburg European Council in 2001, whose objective is for all decisions to reflect the responsible management of natural resources. This guideline has now been completely renewed under the Austrian Presidency and further developed into an ambitious, comprehensive new strategy for a whole range of key fields such as climate change, clean energy, transport, and emphasis on sustainable consumption and production patterns. The issue of climate change, too, is on the agenda in this context.
The issue of the Lisbon Strategy is, of course, another important topic for the European Council now to be held in Brussels. As Austrian Chancellor Schüssel also reported here, the European Council examined this strategy in detail back in March, and provided a good deal of specific guidance. Since then, success has been achieved in the form of two important milestones: the compromise on freedom to provide services, for which the Council owes Parliament a great debt of gratitude – I should like to make that absolutely clear and express my thanks to the House – and the agreement in principle on the Seventh Framework Programme. In the case of the Services Directive, the Council stayed as faithful as possible to Parliament’s compromise. This Directive is a good example of how the institutions of the EU, cooperating constructively and efficiently, can achieve tangible progress to the benefit of our citizens. The Austrian Presidency is particularly obliged to Parliament for this.
It goes without saying that the issue of energy policy will be another important topic for the European Council. This issue has been examined and discussed on a large number of occasions, including in relation to third countries – and yesterday I had the opportunity to report to this House on the Summit with the Russian Federation. As regards the discussion within the Council, the main emphasis has been on the requisite internal measures, such as improving energy efficiency and moving over to renewable sources of energy. We now need to take external measures, too, and to this end we need a common, proactive approach that is properly thought out in geostrategic terms. On the instructions of the European Council, the Commission and Council Secretary-General Javier Solana have prepared a strategy paper that will be presented to the European Council.
Another issue on which, according to surveys, the public expects more Europe is the issue of external policy, of the EU’s external relations. The majority of the European public wants the EU to play an important role on the international stage. In spite of the progress achieved in recent years – and I believe this to be considerable – the EU still does not have the weight befitting its economic power and its contribution to international trade. There remain a number of deficiencies to be remedied, and thanks are due to the Commission for preparing a concept paper on this, which makes a number of proposals. I am sure that the Commission President will also report on this.
The issue of improving the functioning of the Union is also on the agenda of the European Council, of course. This rather grandiose title covers the efforts of the European Council to achieve tangible progress that is also measurable by individual citizens. This includes a number of initiatives that I should like to outline in brief. One initiative that is very important to the Austrian Council Presidency – and, I should add, to me personally – is the issue of transparency in the Council. These efforts are nothing new – progress has already been made in this direction – but the Austrian Council Presidency has attempted to find a global approach intended to create a new conscience about transparency, as it were. The core of this proposal consists in making the whole codecision procedure in all its stages open to the public. We believe that this is also a way of improving public confidence. We have not yet resolved all the reservations, but our Presidency is resolute in its intention to work towards this up to the last possible minute.
Subsidiarity has been an important issue, as, in addition to a conscience about transparency, we undoubtedly need greater awareness of subsidiarity. I should like to make it absolutely clear – because I know that here in Parliament, in particular, scepticism is expressed time and again – that we are not talking here about a desire for re-nationalisation. I wish to make clear that our Presidency has been guided by a different objective. We are talking about helping to focus European action on the specific fields in which it is capable of producing added value.
To this end, the Austrian Council Presidency organised a conference that was held in mid-April in St. Pölten, Austria, with the title ‘Europe begins at home’. This saw significant participation by Members of Parliament, of course, and you are familiar with the interesting proposals unveiled there. It is important to us that this issue now be a fixed item on the agenda and that it be borne in mind even more consciously than before.
I shall mention only briefly the considerable progress we have managed to achieve – and I hope that this will indeed be the case – on the issue of comitology. This is about powers of scrutiny, it is about the Commission, Parliament and the Council interacting efficiently. If the proposal drawn up yesterday between the negotiators can now be pushed through – both in the Council and Parliament – we shall have achieved progress that, although on a rather dry issue, is nevertheless important for our cooperation.
I should now like to move on to the last part of my speech: the future of Europe, the constitutional process, and the period of reflection. The period of reflection on which the European Council decided last June has meant that many Member States have taken more or less intensive initiatives to set in motion a real debate about the European project. The issue of European identity, too, has been examined from various starting points. I would remind the House of the ‘Sound of Europe’ conference at the start of the Austrian Presidency, and also of an event that, in my opinion, can definitely be called a success – the (European Café) event that was held at the same time in all the capitals on Europe Day.
The Commission, too, has been very active, having developed its Plan D. I should like to express my particular thanks to Commission Vice-President Wallström for her constructive cooperation. We have had a good working relationship with the Commission, to the benefit of greater transparency and a better response to citizens’ demands and expectations. It has emerged that Member States would like to extend this period of reflection in one form or another by at least one year. The detailed arrangements and what should happen afterwards will be discussed intensively at the European Council and the relevant proposals made.
Moving on to the subject of the Constitutional Treaty, we have succeeded in breaking the silence that reigned at first. It was not a foregone conclusion that this debate could be revived, but we worked hard at it and, in late May, succeeded in holding a discussion of this issue between Ministers for Foreign Affairs for the first time in more than a year. As one of the participants in this discussion, I can say that it was very open, wide-ranging and useful and did clarify the way forward on many points, even if no specific decisions were reached. It has become clear to all of us that the problems which the Constitutional Treaty is and has been intended to solve are still on the EU’s common agenda and that we must continue to pursue the constitutional project as a common European project.
The discussion between Ministers for Foreign Affairs in Klosterneuburg also made clear that the time is not yet ripe for a definitive solution to the legal issues connected with the Constitutional Treaty, because not all Member States are ready as yet. Therefore, it will be a challenge for the whole of the Union and a particular challenge for the coming Presidencies to work to ensure that, by 2009, there is clarity regarding the legal basis of the EU of the future. After all, 2009 is a crucial year for various reasons: it will see not only a new European Parliament, but also one or two institutional challenges, such as a new composition of the Commission.
It is not yet possible to determine the exact mandate the European Council will grant in this regard, whether a time frame will be fixed – and if so, what it will be – and how to proceed with regard to this; the Heads of State or Government will discuss and take decisions on this. I believe that that will certainly be one of the key topics at the forthcoming European Council. One thing is clear as far as the Austrian Council Presidency is concerned, however: we must work together with all the Member States and all the institutions to make progress on the key issues surrounding the future of the European Union.
Finally, there is EU enlargement, another issue that will be given prominence at the European Council. I do not wish to go into detail on individual countries. You are familiar with the status of the respective negotiations with Bulgaria and Romania, which – we all hope – will accede to the Union on 1 January 2007. You probably followed the progress made the day before yesterday at the accession conferences with Turkey and Croatia in the face of all the problems that had arisen in the case of Turkey, in particular. In Klosterneuburg, the Ministers for Foreign Affairs did succeed in reaching some agreement on further common action. The Heads of State or Government will continue this discussion and determine how to proceed in the coming months. It has emerged that, in the second half of this year, the Commission will be working out, among other things, a contribution to the debate on the European Union’s capacity to cope with enlargement – for which, as you know, there have been calls from Parliament, too.
The conclusions of the European Council will mention the situation regarding the Western Balkans. As you know, this has been a particular priority for the Austrian Council Presidency. This issue is to be seen in the context of a policy of peace and stability in the Balkans. We shall be referring once more to the Salzburg Declaration by Ministers for Foreign Affairs and to the prospect of EU membership it holds out to the countries of the Western Balkans. A number of external –policy issues will be addressed at the European Council and declarations made on them: on the Western Balkans, Iran, Iraq, Lebanon and the Middle East, respectively; and the EU Strategy for Africa will also feature on the agenda.
As you can see, there is an extensive menu in store for our Heads of State or Government and the President of the Commission. I hope that you will agree that we have worked hard over the past months on making some progress on all of these important issues, and we hope that the European Council will succeed in rounding off several issues and stimulating such discussion of others as is necessary in the coming period in the interests of Europe and of our citizens.
. Mr President, Mr Winkler, ladies and gentlemen, one year on from the start of the period of reflection, it is time to take stock of matters. What stage are we at? What can we do to move Europe forward? What can one expect from the European Council?
I will begin by saying to you that a spectre haunts Europe: that of Euro-pessimism. While we already had the traditional Euroscepticism of those who have never wanted Europe to be a political project, we now have the pessimism of those who like to think of themselves as staunch Europeans and who very often sink into a state of ‘crisisphilia’, each one of them keen to demonstrate today that he or she has a better idea than the next person about the reasons why Europe is undergoing a profound crisis.
What has caused this Euro-pessimism? To a large extent, it has been the shadow cast by the 'No' votes in the referendums in two of our Member States. This shadow has raised doubts about Europe and about Europe’s ability to define a project for us to live together as Europeans. That is one of the reasons why we need to find a solution to the constitutional issue. I should like to make it perfectly clear: we, at the European Commission, are in favour of the principles, the values and the substance of the Constitutional Treaty.
It is a question of knowing, firstly, why we need this constitutional text. What do we lose by not having a Constitutional Treaty? We lose a clarification of the powers between the various levels, we lose an extension of the codecision procedure and an extension of qualified majority voting, we lose a legally binding Charter of Fundamental Rights, we lose an EU Foreign Affairs Minister who would also act as the Vice-President of the Commission, and we lose more effective action in areas such as public health, food safety and even energy, because the Constitution was extending the powers in that area. We also lose an extra degree of consistency in external matters.
On this point, I should like to say to you – and my one and a half year’s experience as President of the Commission confirms this – that we, in Europe, genuinely need what the Constitutional Treaty was providing us with externally: more effectiveness, more democracy and more consistency.
The current Treaties do not allow us fully to achieve all of these objectives. Let us be clear, Nice is not enough.
It is a question of knowing how to overcome this situation. Will we succeed in settling this problem by talking day in day out about the Constitution? Will we succeed in settling this problem by restricting ourselves to a pragmatic approach? I would say no; I would say that we need to avoid two traps. Firstly, the trap that consists in saying, as some people would have it, that the Constitution is dead and buried and that we should only do practical things: that would be dangerous for Europe. Moreover, it would also be dangerous for Europe, I should point out, if, at this point, we were to let ourselves get caught up in a purely institutional or constitutional debate, if we were to claim that we are being held up now while we await a solution to the constitutional issue.
That is why we must progress on two levels, as is explained in our document of 10 May concerning the twin-track approach. The first level relates to a Europe of results, a Europe of practical projects, but – and we are coming to the second level – a Europe of results that is not in opposition, that is not an alternative, to political Europe, and that is, in contrast, a prerequisite for gaining the citizens' support for Europe as a great political project. Therefore, it is not about choosing between a Europe of results and an institutional Europe, it is about choosing them both. We need a Europe of projects and results if we are to have a great project for Europe.
What is this Europe of results that is being proposed? Despite everything, we have already achieved certain things. That is why I cannot agree with all those who say that Europe is at a complete standstill. I believe that, albeit unintentionally, they are compounding this crisis situation. I understand that it is the analysts’ job to say that Europe is at a standstill, but, as political leaders, we have a responsibility. Do you really believe that we are going to restore confidence among Europeans merely by sending out negative messages? No. In order to move Europe forward, we must revive people's hopes, restore their confidence and demonstrate what progress has been made.
The truth is that, even after the two ‘No’ votes in the referendums, we were able to settle the budgetary issue for the next seven years, and to do so for 27 countries. Thanks to the European Parliament’s contribution, we were able, despite everything, to find a political solution to the very controversial problem of the Services Directive. We were able, despite everything, to relaunch the Lisbon Strategy for growth and employment. We have launched a common energy strategy in Europe, something that was unthinkable two years ago. Let us therefore carry on making progress on the basis of practical projects. Let us achieve results so that we can create the right moment to deal with the institutional issue.
In our document of 10 May, we make some practical proposals. Without wishing to go into the details of these proposals again, I shall point out a few of them. To see what is not working in the single market in order to protect consumers in Europe. To see what obstacles still stand in the way of fully completing the great European market. To review our social sphere: what are the obstacles to a more united Europe? At the same time as making progress on the issue of the market, we must make progress on the social issue. On the basis of the existing Treaties, to make progress in relation to justice, cooperation and the fight against terrorism and crime. It is possible, on the basis of the current Treaties, to do more in terms of immigration and of the fight against illegal immigration, at the same time as dealing with issues concerning legal migration. This is a major issue. If the Member States want to do more, then they can do so on the very basis of the Treaties. Therefore, this is not simply an institutional matter, this is also a matter of political will. Let us therefore make progress in relation to justice and security. These are areas in which Europeans are calling on the Member States to do more, because it is obvious today that each one of us, on our own, cannot combat terrorism and cannot face up to the challenges of illegal migration: we must work together.
A great deal more can be done, too, in relation to the external dimension. The right solution is the one included in the Constitution: a Foreign Affairs Minister, Vice-President of the Commission. We must pool our skills and our resources in external matters, but, in view of the fact that there is still no Constitution, the Commission presented a document a few days ago that contains practical proposals designed to increase the effectiveness, consistency and visibility of the European Union in external matters. Moreover, we have made some important proposals regarding subsidiarity, transparency and better regulation for Europe.
We have there a series of practical projects, and that is without mentioning the two major areas that, in my opinion, will project Europe into the future: energy, following on from the Green Paper that we presented, and research. These are two key priorities.
The truth is that our research budget will increase by 60% for the next seven years compared with the previous period. That is why we proposed to create a network-based European Institute of Technology, with a view to giving a European vocation to our research efforts and to attracting the best researchers in the world. Why are the best European researchers now based in the United States? Why are we unable to attract the best Chinese, Indian, Latin American or American researchers here, to Europe? We also need a symbolic project designed to harness our abilities in the field of research.
Thus, let us rally around certain practical projects that can restore people’s confidence in Europe: this is the Europe of projects. The Europe of projects is not enough, however; we must settle the institutional matter too. What are we proposing on this issue? We are proposing to move on now from the so-called period of reflection and enter into a commitment period.
The first important stage is next year, when we will be celebrating the 50th anniversary of the European Community and the 50th anniversary of the Treaty of Rome. I do not believe that the Heads of State or Government can let the 50th anniversary of our Union come and go without committing themselves to this project for living together as Europeans. There are two possibilities: either we make a declaration focused solely on the past, in other words a simple commemoration, or we make a declaration focused on the future, a way of renewing our commitment for the sake of our common project.
As President of the Commission, I believe that I have the duty to ask the Heads of State or Government, who are the stakeholders of our projects, to renew their commitment. I believe that you too, as Members of the European Parliament, will have a right to ask our Heads of State or Government whether they wish to invest in this project for living together as Europeans, which is needed now more than ever in this globalised world. That is what we are going to do.
That is why I have proposed a declaration that is not simply a new Messina Declaration. You will remember the Messina Declaration, following the failure of the project for a European Defence Community; that declaration made it possible to revive Europe and subsequently to create the European Economic Community. It was signed by the Foreign Affairs Ministers. That is no longer possible today. As I have already said: Europe will not be bureaucratic, technocratic or merely diplomatic; Europe must be democratic. That is why all of Europe’s institutions must be involved and why I propose that this declaration be signed not only by the Heads of State or Government, but also by the Commission and by the European Parliament, which occupies a central position nowadays in the process of European integration.
If we succeed in this undertaking, by putting all of our energy into it, we will have an opportunity next year to relaunch the European constitutional process and the process of building a Europe that is an enlarged Europe, and that involves a debate on enlargement.
I do not believe in a miniature Europe, nor in a multi-speed, divided Europe. I do not believe that the response faced with the current situation and faced with the difficulties that Europe is encountering should be to say ‘let us divide up’. Are we going to let one or two countries create a more advanced Europe while letting the others lag behind? I do not think so.
I believe that it is our duty to do everything possible to make Europe, in its enlarged form, work. I say this to you in the light of some previous experience. If I compare the present situation with what was happening in 1992, for example, when negotiations were taking place with our US, Chinese, Russian and other partners, I can tell you that Europe is more respected outside its borders nowadays that it was previously. An enlarged Europe is a prerequisite for a powerful Europe.
Let us hold a debate on enlargement. We recognise that some members of our public have doubts about the rate and the importance of enlargement. Let us hold a debate on the issue of absorption capacity, but let us do so by highlighting the added value that enlargement has already represented for Europe.
That is the Europe that I so earnestly desire. An enlarged Europe, an open Europe, a more competitive Europe, a Europe that is much more than just a market, a Europe that has a political project, and a political project that is based on the idea of solidarity because, without solidarity, the very idea of a Union does not exist. That is the great project for the Europe of the 21st century. Not a closed Europe, nor a small, miniature Europe, but a great, enlarged Europe that is capable of shaping globalisation, instead of suffering the consequences of it.
That is the great project for Europe. If it is to be achieved, it is vital that politicians emerge from the vicious circle of Euro-pessimism and can start to build the virtuous circle of trust, with practical results, of course, but also with this great vision of our great Europe.
. – Mr President, ladies and gentlemen, the speeches by the President-in-Office of the Council and the President of the Commission have conveyed the good impression that the European Constitution is not dead but very much alive, and that there is the common will to bring this important European project to a successful conclusion. I believe that this Parliament can support wholeheartedly what we have heard.
The Austrian Presidency has revived the constitutional debate. That is a good thing, and it has been hard work, but we can see that all parties are now back round the table and deliberating together how to proceed. I believe that many issues on the agenda at the Summit – from energy policy to development policy to the common foreign policy – and many other issues would be easier to resolve with the new Constitutional Treaty than with the old Treaty of Nice. For this reason, the constitutional debate we need is not an institutional, but an eminently political debate. We must also inform people of the costs of not having the Constitution. In our resolution, we ask the Commission President to present the people with a study showing everything we stand to lose by not having this new Treaty.
This lunchtime, plenary will vote on a resolution containing a number of demands and also ideas for the next period of reflection and the further course of the constitutional process. The number one message to the Summit is that we once again need a declaration from all 25 Member States that they support this common project and are also willing to continue the ratification process. This declaration is necessary because other public statements have occasionally given the impression that the Member States concerned are distancing themselves from their commitments, and that would be a real crisis of confidence and a breakdown in loyalty among the Member States. I hope that the Summit can send out this message.
The second point I should like to raise is that we would caution against breaking up this global compromise and cherry-picking or dismantling this Treaty. That would weaken the project of a political Europe and endanger cohesion.
Thirdly, it is music to our ears that the Summit is to decide on a timetable. The EU has always been successful when it has been working towards a clear objective and a fixed date. That was the case with the internal market and with the euro, and must now also be the case with the Constitution. The dates 2007 and 2009 have been mentioned: these tally with those in our resolution, and we need this Treaty for the European elections. I would caution against going into the European elections with this crisis unresolved – that would strengthen Europe’s opponents and increase Euroscepticsm, perhaps even reduce voter turnout once again. We need to have succeeded by 2009.
We believe that specific dialogue is needed with the two countries that voted ‘no’ in their referendums. It remains an open question how and under what circumstances these two countries could continue the ratification process. We cannot get around this point. The moment of truth will come following the elections in the Netherlands and France, if not sooner, and their partners need to know what the specific problem is with the Treaty. The ‘no’ was very vague, and it is not much use to us. We need a specific proposal for how we can help and what we should do. It is about time we saw a commitment to examining this issue more closely – it cannot be resolved by others; no one else can hold the debate in their place. The effort needs to come from the two countries themselves, but they do need to be asked.
My next point is that the period of reflection is being extended, and indeed all parties should be committed to participating in this reflection. Some countries are still silent and are not becoming involved. That is bad for everyone, because these countries, too, still need to ratify the Constitution, and if the population does not know what it is letting itself in for and what is in store for it, that is bad for all the others.
We believe that public involvement should be increased. Commissioner Wallström’s Plan D is good. We, too, must do our bit towards ensuring that even more money is made available. We simply need resources, and we also need cross-border projects rather than just national debates. We must continue to promote this element – from citizen to citizen, from Union citizen to Union citizen.
We have had a very successful interparliamentary forum. This process requires the participation of not only the executive, but also the legislative bodies, the parliaments, and we, Parliament, are willing to continue this interparliamentary dialogue.
It must be clear by the end of this debate that Europe is not just Brussels; Europe is all of us, wherever we live in our countries, regions and localities – and if we succeed in this, we have achieved real progress.
Mr President, thank you for giving me the opportunity, one year after the French and Dutch ‘No’ votes and only one day before the European Council, to answer Mr Leinen’s question. It also gives me the opportunity to outline the Commission’s position on the period of reflection and on the constitutional process. I partly replied to that question last month, when I presented this Chamber with the Commission’s two communications to the European Council – the assessment of the reflection period and Plan D – and the Citizens’ Agenda, to deliver results for Europe. As President Barroso has already outlined, we have set a Citizens’ Agenda with these concrete projects and the things we want to achieve.
Before I come to the next steps to be taken, let me say this about the first steps. The Commission, as you have already heard, remains wholly committed to the principles, the values and the efficiency gains that the Constitutional Treaty would bring. We also welcome further ratifications, as from the Estonian Parliament recently, and as we have heard being announced from the incoming Finnish Presidency.
I would also like to reply to Mr Leinen’s question and proposal to look at the effects of a ‘No’ to the Constitution or no Constitutional Treaty, and we are fully willing to do so. I think we should look at what would be the consequences and the costs of no Constitution at all. We cannot ignore the fact that right now we have no consensus, no common position among Member States on the fate of the Constitution and the institutional reform that we need so much. We cannot allow ourselves to be paralysed by this, and we are not doing so, as you have already heard.
To begin with, the Commission intends to implement the ambitious policy-driven agenda to address citizens’ expectations and restore public confidence in the European project. After President Barroso’s outline, there can be no doubt about our determination. We shall deliver, and we will have to do that on the basis of the current treaties. We cannot afford to wait for what will shortly be 27 Member States to reach a consensus on the constitutional issue.
At the same time, the Commission remains fully committed to debating and engaging in dialogue with citizens at European, national and regional levels. The methods we will use are set out in Plan D – as in Debate, Dialogue and Democracy. We should use that to explain the added value of the European project. We should use that to argue why we need a new Constitutional Treaty. We should use it to discuss the political priorities with citizens.
Our two institutions may not always agree on every detail, but there is one fundamental belief that we share: our commitment to becoming a more democratic, transparent and effective Union. And that goes beyond any period of reflection.
I also believe that European affairs suffer from a participatory deficit. Still, citizens have high expectations on delivery and policy content, and this places important demands on the Member States and on our institutions. We must involve citizens more in the policy process at all levels, particularly young people and women. Such initiatives should be concrete and seen as a permanent function of developing European affairs, and they should ensure that the feedback process is taken seriously – what do we do with what we hear in dialogue and engagement with citizens? – and that listening is followed up by concrete actions.
I have said it before and I will say it again: Plan D is not a rescue operation for the Constitution. It is not limited to the reflection period – be it one year, two years or even more. It is a starting point for a long-term democratic reform process. We want to create a citizens’ ownership of EU policies to make them understandable and relevant, and to make EU institutions accountable to and reliable for those they serve.
I see and hear of lot of nostalgic harking back to the good old days of the European Union, but nowadays it is no good having a few men shut themselves away in a castle somewhere trying to solve the problems of the European Union. Today we need to engage citizens; we need the support and trust of citizens and the confidence of citizens to be able to build a future for the European Union. We need to engage and create the participatory functioning of the EU institutions.
As you pointed out in your motion for a resolution, we need a special focus in Plan D for the coming year, until the June 2007 Summit. I have already promised the Commission to come back after this Summit with a kind of mid-term review. I will pay close attention to the Summit’s conclusions in that review, and also to the resolution of this House.
Delivering concrete results and reconnecting with European citizens will create the favourable climate that is necessary for successful institutional reforms; that is the way we motivate it. So far, Plan D has been a successful exercise in terms of setting off a wide range of activities, and I believe we have started to think and reason somewhat differently. We focus on what is our reality of today and for the future, how we need to interact with today’s and tomorrow’s citizens. Over 660 activities have been taking place in Member States; hundreds of thousands of citizens have visited the Europe debate website.
For the future, I also think, as Mr Leinen does, that we need more of a citizen-to-citizen approach to allow citizens to meet across borders to discuss the European agenda. We should focus particularly on young people, the Europeans of tomorrow, and mobilise more women in the decision-making process. We need the whole of the European project to be more participatory, more transparent and more effective, and this ambition goes beyond any period of reflection. That is the only way we will be able to take the European Union into the future.
. – Mr President, ladies and gentlemen, I was pleased that the President-in-Office of the Council spoke of a working Summit. After all, Europe will make progress only as a result of day-to-day efforts, of hard, specific work, and not as a result of brilliant feats of rhetoric – there is no shortage of soapbox speeches in Europe. I should like to wish the President-in-Office every success for the Summit.
My particular thanks go out to the President of the Commission, however: not only for being here today – he could, of course, say that he is only present when the President of the European Council is here – but for what he has said today. After all, we recently heard great criticism of the Commission President by our esteemed fellow Member Mr Schulz and, as Mr Schulz is, of course, known for his objectivity, I am assuming he will be very complimentary about the Commission President’s speech in his own speech shortly.
This dual path – defence of the principles of the substance of the European Constitution on the one hand and specific projects for taking Europe forward on the other – has our strong support. I wish to stress on behalf of our group that this has our emphatic support, and it would be good if the other group chairmen were to join me in stating that quite clearly. When we celebrate the anniversary of 25 March 1957 next year – on 25 March 2007 – our group will insist that this event not be a celebration of those Heads of State or Government who engage in mutual appreciation under or in front of pretty flags, but rather that it express Europe’s democracy, and that there be European Parliament involvement in the declaration and the establishment of our objectives for the 21st century. I am saying this for the benefit of the General Secretariat of the Council, as it does not actually tend to be the Heads of State or Government who obstruct things. I would call on the General Secretariat of the Council to give Parliament due involvement from the outset, as the Commission President has proposed – for which we should like to express our appreciation and thanks to him.
My second comment concerns security in Europe. This, of course, is a delicate balancing act – on the one hand, there is the public’s need for protection against serious crime, against terrorism, against illegal immigration, and we expect specific measures to be taken on this, but, on the other hand, when it comes to immigration, we also expect respect for human dignity and a search for humane measures to deal with illegal immigration. We cannot accept the situation in which thousands of people are dying a wretched death in the Mediterranean and on the seas of this world, but instead must take specific measures on this, too – to prevent these human tragedies.
A further point concerns the Lisbon Strategy. On the issue of the Services Directive, we have proved our good will, our capacity for action – and compliments to the Austrian Presidency for taking this path. We are in favour of a European Institute of Technology – provided that it creates a network rather than new bureaucracy. As regards energy supply, we are in favour of diversity: diversity with regard to energy sources – we cannot rely on just one form of energy, nor can any form of energy be ruled out – and also diversity with regard to supply. We cannot rely on a single country or a small number of countries for our energy supply, but need diversity of suppliers too, and the principle of solidarity among all Member States of the EU applies here – we cannot leave anyone in the lurch.
Speaking of the concept of solidarity – and looking here at Mr Kasoulides – I consider it unacceptable for us to negotiate with Turkey at the present time – and that is a decision, and taking a decision means the Treaties must be complied with – when Turkey does not recognise one of the Member States of the EU, when it does not extend the customs union under the Ankara Protocol to Cyprus. This runs contrary to the solidarity that unites us in the EU, and for this reason we must insist that the customs union be put into effect.
My last comment concerns the debate on the Fundamental Rights Agency. I have my doubts as to whether this is the correct path to take, and I ask that we reconsider. Of course, the Council of Europe has been presented with a report by Jean-Claude Juncker on this subject. Parliament needs to consider the best means of cooperation with the Council of Europe and also with its Parliamentary Assembly. The work that the Council of Europe does today, which has proved its worth, should not simply be transferred to the institutions of the EU; instead, we should concentrate on ways of complementing each other, since the Council of Europe is also a European community of states, with 46 members. We have 25, soon to be more, and the activities of each community must complement the other’s sensibly. If the Council Presidency takes that into account at the Summit, my praise for the success of this Presidency will be even greater. I therefore wish the Presidency every success for the Brussels Summit tomorrow and the day after.
. – Mr President, ladies and gentlemen, I should like to start with a comment for the benefit of the President-in-Office of the Council. The day before yesterday, this Parliament adopted an interim report on the Temporary Committee on the CIA. The voting in my group was fairly consistent, that in the Group of the European People’s Party (Christian Democrats) and European Democrats fairly inconsistent, but nevertheless a majority recognised that the EU is founded upon the rule of law – and I would ask the President-in-Office to convey that message to the Council in preparation for the meeting with George Bush. The existence of the EU and its Member States is based on the philosophy of the rule of law. The EU is a place where the rule of law prevails; Guantánamo and the CIA flights are places of lawlessness. A community based on the rule of law such as the EU, which defends its values, must say a clear ‘no’ to the abuse of our institutions by the US secret services and an even more emphatic ‘no’ to the existence of legal vacuums such as Guantánamo. I would ask the President-in-Office to convey that message at the Summit.
Mr Poettering has made reference to my legendary objectivity, for which I am most obliged to him. He forgot to add that he was quick to join my criticism of the President of the Commission when he and Mrs Martens sent a joint letter with similar content to the Commission President.
To Mr Schüssel, too – all of them members of the PPE-DE Group. It is not our problem if your own house is not in order, Mr Poettering.
The President of the Commission has merited praise today, therefore – if he says the right thing, we are on his side. We say ‘yes’ to the need for this Constitution, and ‘yes’ to the reforms that the Constitution must bring in order to replace the inadequate Treaty of Nice. The fact that he is now stating that in public rather than always leaving Commissioner Wallström in the lurch, that he is declaring his support for it in front of this Parliament, represents progress. Bravo, you have done well, Mr President of the Commission.
That alone is insufficient, however – something else is needed, something that has also been mentioned today. We need to ask those whose referendums are responsible for throwing out this Constitution what they are actually proposing, how we can surmount this obstacle. The Governments of France and the Netherlands should also be obliged to suggest to the EU ways of resolving this dilemma. I have a suggestion for France. I am fairly sure that, if Mr Chirac were to announce that he would resign immediately if the people voted ‘yes’ to the Constitution, we would be assured of overwhelming majority support for the Constitution from the French. One thing is clear, however: the EU’s crisis is also a crisis for some governments, and that is the reason time and again for the inability of the European Council to move forward on most points, as some governments do not want this Constitutional Treaty and others are hiding behind those who do not want it. Incidentally, that is true of Denmark, Portugal and all those with a difference of opinion from the three present and future Council Presidencies. The Prime Minister of Finland, Matti Vanhanen, is courageous in symbolically ratifying and declaring his support for the Constitution during the Finnish Council Presidency.
I think that it is good that Austrian Chancellor Schüssel has declared his support for this Constitution. Although the proposal he has made for this referendum is not a new one and has already been discussed by the Convention, it does show that Austria wants this Constitution. The German Government, which will then hold the third successive Council Presidency, has declared its firm support for this Constitution, which is a good sign. Anyone who says that this Constitution is dead is mistaken.
The Council’s proposal, on the occasion of the 50th anniversary of the Treaties of Rome, to demand a solemn declaration from leaders of whether they do indeed wish to further European integration, whether they really support the principles of deepening integration, whether they still support the spirit of the Treaties of Rome 50 years on, is a good idea. The content is what makes the difference – it must state that the solemn declaration being made is one not of noble objectives, but of concrete action. It could read, for example: yes, we want the Constitution – its content, in particular – to become reality. After all, one thing is absolutely clear – and I say this on behalf of our group and of all its members: we want EU enlargement. We welcome the draft conclusions on Romania and Bulgaria. We know that the prospective accession of the Balkan States has a peacemaking effect there. For this reason, we declare our belief in the necessity of enlargement. Without the constitutional reforms and the associated division of powers, however; without the clarity of action or the democratising potential that the Constitution holds, this enlargement is impossible – unless we want to destroy Europe, which we do not. For this reason, we are all required to continue to fight for this Constitution, so that Europe retains its basis in the rule of law and acquires the economic strength it needs to meet the challenges of the 21st century.
Mr President, the success of this week’s Summit rests, first and foremost, on delivering on one concept: democratisation.
Democracy, transparency and accountability must be the building blocks that shape the future of our Union. Without a clear commitment to all three, we will be left with the piecemeal solutions that have stalled reform efforts hitherto and reinforced public distrust in the Union.
Europe will be built with the support of the citizens or not at all. Addressing the democratic deficit means an end to the rubber-stamping of regulations behind closed doors. That is why my group congratulates the Austrian Presidency on building on commitments to make transparency the rule rather than the exception in EU policy-making and welcomes the willingness shown by the President of the Commission to publish the names of those who sit on thousands of European Union advisory committees. We still look forward to receiving them, Mr Barroso.
We call on the Council to announce that all discussions on lawmaking by codecision will be open to public view. We know – as the journalist Meg Greenfield wrote – that everybody is for democracy in principle, but it is only in practice that it gives rise to stiff objections. We note that, whatever they say in public, those two old secret plotters, Britain and France – the two countries that nurtured democracy at national level and yet with her offspring now suffer amnesia – are still resisting openness in the Council. It is up to the other countries to pull them kicking and screaming into the 21st century.
In the short term, the Council must put its faith in Parliament and allow us greater legislative scrutiny. Key initiatives, particularly in justice and home affairs, are often hampered by the absence of qualified majority voting and they end in stalemate.
The time has come to apply the clause of Article 42 and shift policies from the third to the first pillar, as proposed by the Commission in its Communication of 10 May, for our reputation – indeed our influence – rests on upholding values like democracy, liberty and respect for human rights.
Data protection in the third pillar is necessary to ensure protection of personal data. Likewise, minimum procedural guarantees for the European Arrest Warrant – which I had the honour to pilot through this House – have been held up in the Council since 2001.
We want to see progress on all of those issues in order to make the European Union more democratic and more effective. Europe demands no less than an unequivocal drive to democratise decision-making.
In the long term, only a constitutional treaty – as practical as it is ideological – can provide the institutional framework to democratise Europe. But it is also time to recognise that the sixteenth and final Member State likely to ratify the Constitution in its current form is Finland. We must recognise that France, the Netherlands and the United Kingdom will never ratify the 2004 text. Denmark, Ireland and Sweden cannot ratify in current circumstances. The Czech Republic and Poland choose not to ratify, and Portugal will find it almost impossible, while committed to a referendum.
So there are two options: renegotiation or oblivion. The sooner we take steps to make structural and substantive improvements to that text and address public concern, the better.
President Barroso, I welcome the vision and determination you are showing today. But I want to hear you say that louder and more often to the Member States. You are right – they are all shareholders in the enterprise, but they have been gripped by a fad for short-termism, and anyway the markets are falling. We need to hammer home to the Member States just how much they need the European Union.
My group thanks the Austrian Presidency for its good work thus far. We wish you success with other important items on your agenda: migration and other aspects of the Hague Programme; social and economic policy; the fundamental rights agency that we so badly need. Make sure too that our Foreign Ministers have aid to Palestine and CIA renditions on their agenda. The fine wines that you served them at Klosterneuburg were a good aperitif. They now need to sit down to the meat.
. Mr President, Mr Barroso, ladies and gentlemen, I am pleased, Mr Barroso, that you have changed your mind regarding what you said a year ago and regarding the Constitution. I only hope that you do not change your mind again and that you can demonstrate the same determination to the Member States too.
Firstly, if the declaration must be ready in March and if the European Parliament intends to contribute to it in some way, I believe that we ought to say something different regarding the matter on which we are due to vote tomorrow, which is simply that we need to retain this text and that this Constitutional Treaty is the only thing that the European Parliament can accept.
Mr Leinen, this resolution does nothing to further the debate on Europe that we all want. If we intend to achieve a result, then we must also make the content of our proposal clear. The Member States have not succeeded in doing this but, unfortunately, neither have we.
Secondly, on the subject of sustainable development, we find a number of very interesting statements in the final declarations that we have received. Nevertheless, we believe that there are practical things that need to be done and that are not even being proposed. A more decisive measure is needed on climate change, on transport and on biodiversity, and the European Union’s funds need to be used in a more environmentally friendly way. Instead, all that we are doing is taking a step backwards, with a set of proposals on air, on waste and on many other subjects that well and truly baffle us.
We are pleased that the importance of transparency has been reaffirmed yet again, even though we believe that it is far more important to effectively monitor the application of Community law than to get tangled up in complicated and very costly impact assessment procedures. This trend is very fashionable, but we feel that getting tangled up in complicated and not particularly transparent procedures is a danger to our democracy.
Furthermore, Mr Barroso, we are still encountering a whole host of problems in terms of transparency and accessing documents, with regard to which we do not feel that the Commission is doing enough. We therefore endorse what the Council has done, even though we know that words are one thing and actions are quite something else, and we have already made various proposals and requests that have not been exhausted to date.
Thirdly, I wanted to address the issue of the external dimension. Mr Winkler, on the subject of energy, we are slightly concerned by the fact that the only priority mentioned in the conclusions relates to the acquisition of resources and to the transportation of those resources within transit countries, while no reference is made whatsoever to eco-efficiency and renewable energy sources. These elements have an external dimension, however, because the 15 international car manufacturers have an impact on oil prices that is perhaps equal to that of OPEC. I believe that this silence from Europe is a negative element.
Furthermore, in the final conclusions you state that it is hoped that a negotiating mandate will be adopted for the Balkans. Yet who should grant this mandate, if not the Presidency of the Council? I believe that, on this point, over and above hoping, you ought to be more specific.
I shall conclude by addressing you, Mr Winkler, because when you spoke about Tunisia yesterday, we were very disappointed and surprised. You said that a number of funds for NGOs had been released. That is not true, and the Commission also confirms it. The sum of EUR 900 000 for the Human Rights League has not been released, and I regard the fact that the Presidency is claiming the opposite here as extremely negative. I urge you to check your sources and to let us know whether or not this corresponds to the truth, because this is a very serious example contributing to Europe’s lack of credibility.
. Mr President, Mr Barroso, Mr Winkler, each of the main agenda items for the forthcoming European Council in its own way raises the issue of the meaning of European integration. Such is the case with regard to the results of the famous period of reflection and to the common energy policy, and Europe’s action in the world does not escape attention either.
I shall begin by mentioning the period of reflection and its extension. The first part of the Brussels Summit’s draft conclusion is dedicated to this and is charmingly entitled: ‘Europe listens’. That is all well and good, but what is it listening to? The document elaborates on the measures to combat illegal immigration, which, I might add, are most unfortunately juxtaposed in the same sentence with trafficking in human beings, terrorism and organised crime. It deals with the Union's intervention mechanisms in the event of a crisis. It stresses the need, in future, to take the European Union’s absorption capacity more rigorously into account before embarking on the road to any further enlargement, and so forth. These are so many issues that are, I agree, present in the debate with our fellow citizens. Strangely enough, however, the issue that is at the heart of the crisis of confidence plaguing the Union, that is to say the social issue, is, for its part, completely sidelined in the European Council’s draft conclusion, which, in the course of one sentence, merely calls on the Commission to draft a report on the situation by next spring. Saying that is not tantamount to sinking into crisisphilia, Mr Barroso. I would point out that the Austrian Presidency itself put its finger on this issue as far back as January. That is what we must discuss first in order to draw the necessary conclusions from it. The public’s trust is not given as a matter of course. It is won.
Let us turn now to the European energy policy. Helping to address the 21st century energy challenge is, in fact, a European responsibility . Unbridled competition and the race for profitability are, however, unacceptable in this context. Preparing for the post-oil period, making far greater progress in the reduction of greenhouse gas emissions, developing the research effort with a view to increasing energy efficiency and diversity, transforming the way in which transport is organised and affirming the right to energy for all are eminently political tasks that, if they are to succeed, cannot be restricted by the short-sighted calculations of the market.
Finally, the same debate concerns Europe’s ambitions in terms of external policy. Who can oppose the desire to provide ourselves, as the Commission is proposing, with operational instruments and rules able to increase the consistency, effectiveness and visibility of our external action? It is my conviction, however, that the fundamental reason for the weakness of Europe’s action in the world is neither technical nor institutional. It is due to the tragic lack of political will and common vision at the European Council. How else can we interpret, at this very moment, the staggering inertia of the 25 faced with the Israeli Government's irresponsible torpedoing of the initiative of the Palestinian President, in flagrant and continual breach of both the UN resolutions and the Quartet’s road map? All of that reinforces our idea that the famous period of reflection and Plan D will only be useful if they represent an opportunity to hold a trouble-free debate in the open on the structural changes to be promoted so that Europeans might once again see a reason to be positive about Europe in the world today.
Mr President, I would like to thank the President of the Commission and the President-in-Office of the Council, as well as the Vice-President of the Commission, for their presentations and contributions. I would like to deal briefly with a number of issues that I think we should be addressing in Europe, before returning to the issue of the period of reflection on the Constitution.
The Austrian Presidency has proven over the last few months that when you deal with a particular issue in a certain way you can achieve success. When you try and bring the different players together you can achieve a result that nobody thought possible. We have already seen this on a number of different legislative fronts, both in the cooperation with Parliament and in the work with the Commission. I think that is what Europe needs today: a greater understanding that there is a return on the investment made in terms of time and effort. That return is not just about esoteric ideals, but about creating real solutions to the problems that people face in their lives.
Unfortunately, too much of the debate is now determined by what media commentators are saying, rather than what the citizens of the European Union are saying, because when you speak to people and ask them what their needs are, and what kind of Europe that they want to see, they all reply that they want an internal market, greater job security, greater energy security, better personal security and safety, for their children to have a safer and cleaner environment in which to live and for Europe to play a responsible role on the world stage. Taking all these things together, why do we in this Chamber seem to speak about a crisis of confidence in Europe, when the level of crisis, fear and loathing which some people would have you believe exists is simply not there among the general public?
There are a number of key things we can do in the coming Council meeting to try and drive things forward. First of all, there must be a restatement of commitment and idealism in respect of the Lisbon Agenda, establishing the genuine goals and targets of having, by 2010, the most dynamic economy in the world and creating the investment, research and development that we will need to create new jobs and new opportunities. We also need to follow through on existing dossiers, be it the services directive, the protection of public services or the right to universal service, and bring these into being.
With regard to energy, the President of the Commission has come forward with a good policy for a common energy policy in Europe, but we should also look at the alternatives, including the opportunity to use fuel crops to produce energy.
Finally, as regards the period of reflection on the Constitution, I consider it wrong to call it a constitution, and was delighted that the Foreign Ministers said in Austria that it was wrong to do so. However, it contains some good points and I welcome the perspective outlined for us by the President of the Commission, and the Vice-President of the Commission in particular, in pushing the idea of a Plan D and taking up on those good points and moving forward. My only words of caution are that we should not jump ahead of what the governments are willing to do, because ultimately the governments are the key representatives of their peoples and national interests.
Mr President, what we should do, rather, is start afresh and set up a new, directly elected Convention to devise proposals that can then be put to referendums in all the Member States simultaneously. In that way we would obtain the ground rules that voters want and we could call the EU a democracy and a union of democracies.
The Summit’s document on openness is a fig leaf. Last year, the EU adopted more than 3 000 acts. Fifty-seven of these were adopted through a joint decision-making process. Complete transparency and joint decision-making were also decided on at the Seville Summit in 2002 and again at the end of Tony Blair’s Presidency. Now it is Mr Blair’s own foreign minister, Margaret Beckett, who is trying to block progress at the last minute. If the measures are adopted in any case, journalists will all be able to write the joyful story of how the Summit met people’s expectations by making progress towards transparency.
The majority of EU laws will, however, continue to be adopted by officials in 300 secret Council working parties after having been prepared in 3 000 other secret working parties under the auspices of the Commission. Instances of openness and democracy will continue to be exceptions to the rule. The real progress made at the Summit is in terms of its support for the Commission’s proposal that, in future, all proposals should be dealt with in proximity to the people, that is to say in the national parliaments. It is a constructive proposal, and the initiative now lies with the national parliaments. I hope that they are ready to seize the opportunity.
– Mr President, allow me to offer some constructive advice. Use your many means and your sensory mechanisms to find out what the European public really wants. The answer will presumably be security, justice, accountability and democracy.
The field of security is not doing too badly. The field of justice – which can only be the product of the two last-mentioned fields, namely democracy and control – is sadly lacking. I am convinced that the breakthrough can only come if you make a break with the things that have previously failed, move away from the things that have not worked: away from the Constitution and towards the Basic Treaty, with subsidiarity, transparency and control. There is a very great lack of this.
I would ask you to understand that, to very many Europeans, the elite gathered in Brussels and Strasbourg is currently as welcome as chewing gum on the cashmere sweater of society. This has to change. When it does, you are in with a chance.
– Mr President, ladies and gentlemen, when he awarded the Charlemagne Prize, Jean-Claude Juncker said, among other things: ‘Thank goodness other people are watching us who are not Europeans. Africans, Asians, even Americans never cease to marvel at European successes. The only ones to grumble about them are the Europeans themselves. I cannot understand it.’ Neither can I. We should stop talking ourselves into a crisis and instead work together on the requisite projects and solutions.
The President of the Commission is right in saying that Nice is insufficient. That is why we had Laeken, however, and Laeken produced the Convention – and so we have already drawn up a new Treaty that needs to be transposed. He is right in saying that the two referendums with a negative outcome have plunged us into a crisis that is partly reinforced by our calling it one. That is the reason for the period of reflection we have had for one year now. That is why we want to salvage the political project of the Constitution. Indeed, it has already been ratified by 16 Member States.
To the President-in-Office of the Council I would say that I most definitely expect this Summit to put an end to any talk of the death of the political project of a new Treaty, and to result instead in all parties declaring their support for the decision on this political project, concluding it in this parliamentary term and continuing the ratification process. I expect there to be no talk of the crisis of the European Union, only talk of the political projects; I expect to see not only analysis, but also the setting of dates, the establishment of projects, the issuing of work orders, the establishment of timetables and the involvement of the public.
Let us take over the parliamentary forums and establish them in the national and regional parliaments, too. Let us increase transparency and make Plan D more specific. This will enable the successful implementation of the political projects and mean that the period of analysis is a thing of the past.
Mr President, the Council’s agenda features an important topic in the shape of the EU’s enlargement. I should like to say a few things about Romania and Bulgaria, which will be in the limelight today because of a resolution that Parliament will be adopting later on today. Last month, we debated here with Commissioner Rehn Romania’s and Bulgaria’s accession further to the Commission’s progress report on the preparations of those two countries. This week, the Heads of State or Government will be addressing the same subject during their meeting.
Our group takes the view that the Commission has reached an even-handed verdict. The Commission shares our ambition to hold firm to 1 January 2007 as the accession date for both countries, provided they apply themselves to addressing the outstanding reforms. Like the Commission, we are convinced that this should be possible without any problems. Our group has always been consistent in its support of Romania and Bulgaria joining on the planned date of 1 January 2007. Those two countries must now concentrate on tying up loose ends in order to meet the accession date. I think that both countries have the political impetus to achieve this.
They both appear to have learnt their lesson, as was also the reaction in those countries to Commissioner Rehn's report. The reactions from Sofia and Bucharest to his report were very much to the point, to the effect that they had both made a note of what was required of them and they were going to go off and do just that. This attitude further strengthens my optimism that Romania and Bulgaria will take their homework seriously. Moreover, both countries have made considerable progress over the past year, which is encouraging. As such, it is not relevant to speculate about deferring their accession. Both candidate countries have demonstrated recently that they both have resolve in what they do, which gives my group the confidence that preparations will be completed in time.
As such, we have, at the moment, no fundamental objections to the Commission proposal not to arrive at a final verdict until next October when our final report is due. We would welcome it if the Council were to adopt the Commission’s attitude. In adopting this attitude, we all have our own role to play. The roles of Romania and Bulgaria are clear. In the past, we have asked the Commission to make an extra effort in order to help Romania and Bulgaria in their preparations, and to be clear about what they expect of the candidate countries. We would reiterate that request now.
The Council, too, has the responsibility to reach an even-handed verdict, but it also has the responsibility to ensure that the EU countries finish the ratification of the accession treaty on time. As was agreed last year with the European Commission, Parliament too will remain involved in monitoring the accession process right to the end, and I am convinced that this will result in a positive outcome.
– Mr President, I would say to the President-in-Office of the Council that, at the end of the Austrian Council Presidency, his country’s government has another chance to rescue the Council from its helplessness, as his country’s Presidency has produced very mixed results so far.
I very much welcome the initiative for greater transparency in the decision-making process. As Mr Watson said, the Presidency really has passionate supporters of this in the shape of the Group of the Alliance of Liberals and Democrats for Europe. On the other hand, the irony of the story, in a way, is that 2006, in particular – the European Year of Workers’ Mobility – has seen the adoption of a Services Directive that hinders that very mobility.
As regards the Treaty establishing a Constitution for Europe, however, the Council must understand that this Treaty has failed in its present form. If we are really serious about the ubiquitous profession that the focus of European policy must be on the citizen, we cannot simply ignore the ‘no’ in France and the Netherlands, nor can we ignore the fact that other Member States have already announced that they will not be ratifying this Constitutional Treaty. Europe needs a constitution – that much is perfectly clear – and the substance of this Constitutional Treaty is good, but specific proposals must be made for what can be changed.
In this context, I was very pleased to read an interview with the boss of the President-in-Office, Wolfgang Schüssel, in the German newspaper – for two reasons. Firstly, he said that he supports Germany in the World Cup. I think that is excellent – now we are sure to win. Secondly, however, he took up the proposal to hold a referendum on the Constitutional Treaty on the same day in all the Member States of the EU. I think that is excellent, as such a step would really bring citizens and European institutions closer together. In addition, it would really be a historic event: a constitution that citizens had awarded themselves – that would really be an important Treaty.
The President-in-Office said, in all modesty, that there were no epoch-making decisions on the Council’s agenda. Yet if he succeeds in putting the idea of a referendum on the Constitutional Treaty on the same day throughout Europe in front of the other Heads of State or Government and in winning support for it among them, he will be able to say, in all modesty, that he has produced epoch-making decisions. I wish him every success in this.
– Mr President, ladies and gentlemen, tomorrow is the day when the Heads of State or Government come together to ceremonially extend their period of inaction and helplessness. Guy Verhofstadt called it a ‘deafening silence’: the din of cherry picking, subsidiarity and proportionality, of ‘emergency brakes’ and ‘core groups’ from the sandpits of technocracy – most of these terms not even translatable from the English. We have another year of this din in store for us.
I wish to say to the President-in-Office of the Council that an interim report on the European debate is due to be presented at the end of his country’s Presidency in June of this year – but there is no debate. The Presidency has promised us a roadmap for overcoming the crisis in Europe – but does not have one. It has promised that Europe would listen – but its discussions have been held in closed circles among hand-picked elites, have been held with experts behind closed doors, and the Presidency has only heard what it wanted to hear. The citizens are not speaking about all of this.
Having had one year to think things over, the President of the Commission comes here and gives the following answer to the question as to the causes of the Europessimism of the people: the cause is the failed referendums. The President is mixing up cause and effect. The failed referendums are the result rather than the cause of Europessimism. The cause is the failure of intergovernmental Europe, of its massive democratic deficit, of its weak legitimacy, of its becoming bogged down in unanimity and nationalistic rivalry. The Governments have been standing in the way of Europe. They want to rule Europe as a sideline. They are not able to come up with a social response to globalisation. These are the causes of the pessimism among Europeans. They are disappointed in Europe; and that is why a European democracy is needed. I hope that this understanding plays a role in the Council, too.
– Mr President, ladies and gentlemen, the last year has been marked by numerous popular protests against the Services Directive, but also by campaigns against the dismantling of social services and the weakening of democracy. I need only point to the campaigns in France, Greece and Germany – in Germany, the protests by university-clinic doctors that have been going on for months already are still continuing – and all of this is connected with the politics we are pursuing at national and European level. It is time for not only governments, but also the Commission and Parliament, to realise at long last that, outside the European institutions, the EU public started long ago to develop its own conception of a different Europe, a different EU.
Nevertheless, it has become apparent from the plans for and deliberations on the forthcoming Summit that have been seen to date that the European Council wishes to give the public the impression of having understood the ‘no’ to the European Constitution as a criticism of merely the style of politics, rather than of official policy and priorities. At all events, neither Plan D, a white paper on grass-roots communication, a great deal of paper, nor a number of new websites have changed the priorities of this policy. That is, unless the listening of which Commissioner Wallström has just spoken results in the requisite corrections at long last. Admittedly, if she were to understand the requisite measures of which she has just spoken in the sense of these corrections, she would have our wholehearted support.
However, the reaction that we have seen thus far this year strikes me as showing lack of understanding. In my view, a further demonstration of this is the recent proposal by the Austrian Council Presidency to put the old text of the Constitution, without amendments, to a direct vote in the EU Member States. That is unacceptable – corrections must be made. Once this has been done, it is perfectly legitimate to consider holding a referendum. We must finally put an end to the situation seen up to now, in which the various countries have merely been engaging in ratification and glorification. In this respect, the opportunity of the 50th anniversary that has just been mentioned should actually be taken to hold a democratic debate on the EU’s plans and projects to date, and thus also to enable a new start for the European Union.
I am sorry. If your group gives you two minutes’ speaking time, then you stick to those two minutes. This is not the beginning of the end of your speech, it is the end of your speech. Could people please stick to their speaking time.
Mr President, the European Council will once again discuss the future of the Constitutional Treaty at its forthcoming meeting in Brussels. However, there is a saying that you should not flog a dead horse. The Constitutional Treaty, which was rejected in referendums by the French and the Dutch, is just such a dead horse, regardless of how many Member State parliaments ratify it. It is difficult to imagine that any French or Dutch leader would be willing to put the same document to their people again.
Moreover, in the Treaty there is a clear attempt to move towards a single European state, although in recent years Europe has witnessed trends in quite the opposite direction. Before our very eyes, eight independent states emerged from Yugoslavia. One of those countries is now in the European Union and the others are knocking at the European Union’s door. In Spain, the separatist tendencies in Catalonia are hard to overlook, while in Belgium it is becoming increasingly difficult to maintain unity between Wallonia and Flanders. It is therefore impossible to accept a text which appears to steer against these patently obvious processes.
Let us therefore stop flogging this dead horse and deal with issues that are really important to Europe and its citizens. We need to support entrepreneurship and create new jobs, we need reforms to accelerate economic growth and increase tax revenues in order to allow greater spending on social programmes, education, public healthcare and pensions.
If the European Union is effective in resolving these problems, then Europe will also function well without the Constitutional Treaty.
Mr President, the European Council is once again returning to the issue of the draft Constitution for Europe, in spite of the fact that the text which it is stubbornly attempting to resuscitate is dead. Some commentators have referred to these actions as political necrophilia.
European Union citizens do not want the Constitution and their wishes should be respected. This seems to go unnoticed by Commissioner Wallström, amongst others, who recently stated, during a meeting in Krakow, that it is vital for the European Constitution to be ratified. However, she did not say how the Constitution would resolve the specific problems of the citizens of the Member States or what would happen to the citizens of those countries which have already rejected this Constitution in democratic referendums.
The Constitutional Treaty is a threat to democracy as it has nothing to do with the participation of citizens in deciding the fate of their countries or with the accountability of politicians to their electorate.
Mr President, the people of France and the Netherlands are sticking to their guns. According to a British poll, 74% of French people and 75% of Dutch people do not believe that a single part of the European Constitution should be implemented, unless a decision is made to hold another referendum. This is a bitter show of dissent for Mr Sarkozy who, disregarding the vote cast by the French population, wants to make the congress vote again just on parts I and II of the Constitution. It is also a show of dissent for those who wanted to make the people of France and the Netherlands vote again on the Constitution, a Constitution accompanied by a social protocol designed to reassure the French and by a protocol on subsidiarity designed to reassure the Dutch.
It never rains but it pours for the Euro-federalists: according to the same poll, 63% of French people and 68% of Dutch people want to take back a number of powers from the European Union or to leave it altogether. This is an act of revenge by the European nations on the ideological and irresponsible Eurocrats in Brussels. It is also the return of the right of the peoples and nations to follow their own destiny and to defend their sovereignty and their identity.
Let us return to the Europe of realities and the Europe of nations, which the British and the Danes were able to retain so successfully. They rejected the Schengen Agreement and a Europe overrun by massive influxes of immigrants granted residence and work permits on the initiative of Mr Zapatero and Mr Berlusconi. They rejected the euro and its budgetary austerity pact, which curbs growth. They rejected the European Super-State, which is aimed at destroying the nations of Europe.
The fact that a decision will be made during the forthcoming European Council in Brussels to extend the period of reflection by one year reveals – – if there were any need to reveal it – – the divide that exists between the nations of Europe and the self-proclaimed elites, who have not learnt a single thing and who act as though nothing had happened. They did not grasp the fact that Europeans were feeling deceived by this passive, ultraliberal Europe, which is all about fine words and slogans and which has the weakest growth rate in the world and the highest unemployment rate. They did not grasp the fact that the nations of Europe did not want Turkey in Europe and that the Turkish advance imposed by Brussels was creating an irreparable split.
Mr President, this Summit is scheduled to be, in part at least, a stocktaking exercise on the European Constitution. Yet the Constitution, however you look at it, is to a large extent discredited. France and the Netherlands should not be asked to vote on it again, and the Dutch Prime Minister’s remarks should be taken very seriously. The longer this issue drags on, the more out of touch the European Union appears to be with its citizens.
We must move on from the endless debate on constitutional mechanics and get on with delivering results, because if we do not do that, citizens will conclude that their leaders have learned nothing. Cherry-picking from the constitutional text, at this stage at least, would be unproductive.
However, we certainly need a Europe of results, as President Barroso has rightly suggested. I personally also want to see a Europe of real reform, because without reform there can be no results. Progress has been made in economic reform and I congratulate President Barroso and his colleagues for the work they have done there. However, we need to do much more and be more focused, as Mrs Wallström said, on achieving the concrete results.
There is one other thing I briefly want to mention. The British Foreign Secretary said that she will try to overturn decisions on opening up Council meetings to public scrutiny. This is absolutely astonishing and worrying and is a U-turn in British Government policy. Mr Blair constantly preached the virtues of more openness during his Presidency and we got a specific agreement that we would get openness in relation to Council meetings and Council processes. It is absolutely essential that the other governments give the British Foreign Secretary a short, sharp shock at her first Summit and ignore her attempts to preserve secrecy in this unfair and unacceptable way.
What has she got to hide? It is a shameful move on the part of the British Government and I hope it will be soundly defeated.
Mr President, it has already been said that the forthcoming European Council will not have any dramatic decisions to take. Nevertheless, it could give out a very important twofold signal, namely ‘yes’ to enlargement, but also ‘yes’ to strengthening the institutions of the European Union, particularly in the context of the Union’s capacity to cope with enlargement.
It never ceases to amaze me when some of our British fellow Members say that we do not need a constitution but we do need a lot of new Members. Equally, some Polish fellow Members – particularly on the right – are opposed to the Constitution, but believe that Ukraine must join as soon as possible. That will not be possible. There will not be majority support among the people, or in this House, for further enlargement unless the relevant changes are also made, including the EU’s capacity to cope with this enlargement. We need to face this fact.
Anyone in favour, as I am, of setting further enlargement in motion will certainly be reflecting on how to make a place in the EU for Ukraine. He or she will also have to state quite clearly, however, that the EU first needs to be given the necessary strength.
The fundamental content of this Constitution needs to be implemented, however, be it in the present or an amended Constitution. If there is a consensus on this and the Council also says so clearly, this will send out a clear signal, the right signal.
As rapporteur for Croatia, I am also delighted that a clear signal has been sent out to Croatia. The country has long deserved its own negotiations. I will also be very pleased when we state clearly – including in relation to Thessaloniki, and maybe in even stronger terms than we did in Salzburg – that we have an obligation to the Balkans, not only in the interests of the countries themselves, but also in our own interests. If, however, we also state clearly and unambiguously that we first need to strengthen and reform our institutions accordingly – people will understand – then that will be an important signal; one could even say that it was an epoch-making signal that this European Council was sending out.
As regards the partnership with the USA, the Summit with this country follows the European Council, and preparations will also have to be made for this. We have said time and again that this partnership is desirable and necessary. Yet it must be based on common values, one of which is respect for human rights, and that is why Guantánamo and the issue of the activities of the CIA are so important to us, why it is so important to us that these issues be on the agenda. This is not because we want to detract from the USA or from the fight against terrorism, but because we want to conduct the fight against terrorism alongside the USA – on the basis of these common values.
Mr President, I have an appeal to make to the EU Heads of State or Government when they meet in Brussels tomorrow and on Friday. First and foremost, they should involve the EU in their national debates. When reforms are debated in the Member States, not a single word is said about the EU. The fact is that the EU really is a completely foreign concept when the welfare state is subject to review. In, for example, Germany, France and my own country, Denmark, we are currently debating what economic reforms are needed to secure welfare in the future. All national politicians – ministers as well as ordinary members of parliaments – should, however, be clear that a strong and effective EU is absolutely necessary and is a precondition for any welfare state. Why, then, this deafening silence? What is the use of the Commission and Parliament setting all these resources aside for a dialogue with the people when national politicians let the side down in such a damaging way?
We in the Group of the Alliance of Liberals and Democrats for Europe have constantly worked to bring about openness in the Council of Ministers. Why is the United Kingdom now suddenly faltering after Tony Blair promised here in Parliament to open up the meetings of the Council of Ministers? It is simply not good enough. Openness about the work of the EU is an absolute necessity if we are to be closer to the people. I would therefore call on all the Heads of State or Government to open up the meetings of the Council of Ministers so that everyone can see how they proceed, can hopefully see that there is nothing to hide and can see whether ministers have actually been present. We should thus also avoid holding 25 different press conferences in which everyone is a hero. I am also looking forward to the Presidency giving a favourable reception to President Borrell’s call for action to bring about a one-seat EU.
Mr President, Mr Winkler, Mr Barroso, I should like to go back over one part of your speech. You said, with good reason:, that we must progress on two levels: The strengthening of the single market, on the one hand, and social solidarity, on the other. I would add: social justice and equity. I believe, Mr Barroso, that the rejection and the Europessimism are fuelled by a rather keen awareness of the fact that we are not actually progressing on two levels and that the action of your Commission, like, I might add, that of the Council, has been to prioritise the first level. I should like to tell you or to remind you that, under your Presidency, as, moreover, under the Prodi Commission, no new social legislation has been decided on by the European institutions. Furthermore, no new collective agreement between social partners has been decided on either. It is this serious imbalance – I believe – that is increasingly affecting one section of the population, the one which, as a result of globalisation, has the most uncertain status. It seems to me that the Council, Parliament and the Commission should respond to this situation.
That brings me to my second point, which concerns the instruments designed to promote social solidarity or social justice. Mr Barroso, we will be unable to build an equitable model in the future if we do not have a fiscal policy at European level. That is the contradiction between those who are reluctant to pursue enlargement and those who want more social justice: maintaining unanimity on all fiscal matters amounts to standing in the way of a possible European fiscal policy. It has taken 15 years to have a directive on savings income, which is, for that matter, full of derogations, and we are not making any progress on common standards in relation to corporate tax.
To conclude, Mr President, the European Union’s political project does not amount to a single market, which we need, but to a form of competition among national models. We need a more proactive approach and more common policies at European level in order to guarantee fairness and a European social model.
Mr President, if we did not have a European Union, there would certainly be a need for a Europe-wide cooperative that contributes to a better life for those living in the border regions, to cross-border aspects of the environment, energy supply, consumer protection and to the protection of health against internationally tradeable dangerous substances. People want a Europe that helps remove the barriers for peace, social security, public services and international solidarity. This is quite different from adorning a world power or increasing the freedom of international corporations.
People want a Europe that helps them solve their problems, rather than a Europe that causes inconvenience. People no longer recognise that Europe in the Union’s current phase. Voters in two countries have given us a signal that things must change. If we want to stick with the European Union that we have, it will have to be fed from the bottom up, by our citizens and their organisations. Continuing with constructions from the top down, dreamt up by the powers that be, will not solve anything. We will need to use enlargement and the increased involvement of our citizens creatively in order to make a new and better start possible.
Mr President, the majority of the reforms required can be carried out without the new treaty. One example is the agenda of the forthcoming European Council meeting, which will address the extension of the Schengen area, the issue of rendering the debates of the Council more transparent, the negotiations on European Union enlargement and the reform of external policies.
Let us not make the Treaty of Nice unpalatable to Europeans, as it is all we have today. We not only need to reflect on the new treaty, but also on the political will of Member States and their citizens in relation to carrying out common tasks. The problem is not the lack of a new treaty but the lack of shared beliefs concerning the future. We announce better legislation and yet we are adopting a Services Directive that is so vague that the European Court of Justice is rubbing its hands with glee at the prospect of the ensuing cases which will give it even more power.
We announce common interests in energy matters, yet on a daily basis we are conducting an utterly selfish energy policy. We announce investment in research, yet the European Technology Institute is withering away before our eyes, ripped apart as a result of national self-interest. We claim to espouse the principle of subsidiarity, yet we are funding a framework research programme which will be cofinanced by all European taxpayers, even though some of the research concerned is illegal in many Member States.
These are real splits which, if we wish Europe well, are regrettable. These are splits which place larger question marks over the state of the European project than the demise of one or other treaty.
Mr President, the European Council must end the confusion about the status of the European Constitution once and for all. While one Member State declares the document dead, another Member State ratifies the Constitution as if nothing was wrong. I appeal to the Heads of State or Government to put an end to this confusion; if not, public confidence in the Union will wane even further. I support extending the period of reflection by one year, on the condition that we go back to the drawing board for a completely new treaty document. I would prefer a treaty document to a constitution, a manageable document that combines the previous treaties, a treaty in which the Union, within a defined space, demonstrates its added value in the area of cross-border policy challenges.
I would particularly call on the Austrian Presidency to show leadership by finally removing the confusion that has come about and to give the emergence of a new treaty framework a shot in the arm. Austria is finally leaving its mark on this programme, something which I have waited for for six months.
Mr President, we like to claim that the EU is a Union of values based on democracy and the rule of law. Yet when the Danes voted against the Treaty of Maastricht in 1992, when the Irish voted against the Treaty of Nice in 2000, they were told to go away and try again. So much for democracy! When the French and Dutch voted against the Constitution last year, we ignored their verdict. We are trying to revive a constitution which is dead in its own terms. We are implementing large parts of it with no legal basis. So much for the rule of law!
In our pigheaded determination to press on with the European project in defiance of public opinion, we show our brazen contempt for the voters and for democratic values. The voters are starting to notice. Amongst my East Midlands constituents I sense a growing concern and, indeed, anger against the European project. So, press ahead with the EU Constitution if you must, but be warned: you are fuelling public resentment, which will blow the European construction apart.
Mr President, illegal immigration has become one of the European Union’s major challenges. In Spain, for example, according to all the opinion polls, it is seen as the country’s second biggest problem.
I would therefore have liked to have heard the Austrian Presidency say something more decisive, more ambitious and more concrete about the progress you expect from the next European Council in this field.
Besides the provision in the draft Constitution, we could – and in my view we should – continue to make progress on the communitisation of measures to combat illegal immigration.
I am well aware that some people will say that certain governments take decisions against the wishes of their European partners, ignoring the Commission, and then, when problems arise, they want them to be resolved amongst all of us. I would like to say to those people, however, that, with a Community policy on immigration, there would never be mass regularisation without control, and the 'pull factor' which we are currently so afraid of would not therefore exist.
Legal immigrants must be guaranteed integration and equal rights and obligations. By the way, we could consider transitional measures for Romanian and Bulgarian citizens who – I too am sure – will soon be Community citizens.
Moving on to other issues, the Presidency referred in passing to the document requested of Michel Barnier. Since last summer, Parliament has done a lot of work on natural disasters; we have visited the areas affected and, as noted in a resolution approved practically unanimously, we have seen great dissatisfaction in society and too little coordination amongst the competent administrations.
Finally, I would like to say that you have not said anything about the Regulation on the Funds. One detail remains to be resolved, Mr President, so that Parliament can vote for it during the first week of July. Your colleagues can tell you about it, but I would ask you to make a final effort and I wish you the best of luck.
Mr President, the European Union and the world need reliable, affordable and sustainable energy flows. I have just quoted Mr Solana. The interesting document he addressed to the European Council is distinguished by a number of deafening silences: while he does indeed speak of the need for an energy policy for Europe and for an action plan incorporating a number of priorities, Mr Solana carefully avoids mentioning concepts such as the ‘common energy market’ and the ‘single market’. In short, the Europe of necessary solidarity on energy is still very much in limbo.
The fact is that the energy issue is going to become a key element of all European policies. Energy will dictate our international relations policy. The economic, environmental and social policies of our countries will be governed by it. Energy will have more and more of an influence on all of the Union’s policies: from agriculture to structural policies, via housing, transport and research.
In spite of that, Europe’s response to the various energy challenges remains weak and lacklustre. What should be done? In order to influence its external supplies, Europe must first display its internal solidarity, its will to build a genuine common market. Mr Solana tells us that the best way of guaranteeing a reliable and affordable energy supply is to have the world markets function properly. The fact is that the world markets are dominated by cartels and oligopolies. Where is the free and transparent market dear to the liberals? Gazprom has just begun talks with the Algerian company Sonatrach, whose aim is certainly not to do the Union any favours. Is it not time for the countries with high energy consumption to organise themselves, in turn?
In its resolution on the Lisbon Strategy, Parliament called on the Union to consult with the US, the Japanese, the Chinese and the Indians, with a view to preventing a form of competition that would end up ruining everyone. Europe must invest in energy efficiency, in new technologies and in renewable energy sources. Everyone knows that Europe’s future energy supply will be neither 100% nuclear nor 100% renewable. We need as intelligent an energy mix as we can possibly have, bearing in mind the differences in geography and climate within the Member States, as well as their resources in terms of primary energy, biomass and so on.
The Union cannot overlook any course of action. All forms of research must be encouraged. Then, above all, Europe must become more united and more vigorous in defending our common interests.
Mr President, the purpose of this debate is to provide President Borrell with something interesting to say when he speaks at the European Council tomorrow. I fear that if Parliament simply agrees the line proposed by the PPE-DE and PSE Groups, we will be signing up to the same paralysis that exists within the Council.
President Barroso is quite correct in saying that we must make progress on policies, and a ‘Messina 50’ is probably a positive proposal, but what is the point of extending the period of reflection without providing a target and a purpose for the reflection? Procrastination is not a credible policy. Waiting for the successors of Chirac, Balkenende and Blair to be thrusting federalists is a crazy fantasy.
What we require is for the European Council to establish a rendez-vous with a decision in the autumn of 2007, setting up a fresh conference to renegotiate Part 3 of the Constitution. These are not just legal problems, President-in-Office, but a profound political crisis which we must address. I expect it is going to be possible to ring-fence the classical constitutional provisions that we find in the first and second parts of the Constitution, around which consensus still exists. However, it is Part 3 which contains the common policies that have so greatly disappointed public opinion in France and the Netherlands and in several other places, notably as regards social and economic policy and the issue of borders.
In fact, we have little choice. We either try to improve the product and market it effectively within the court of public opinion, or we consign the whole project to oblivion.
Mr President, one of the main mechanisms for the integration of Europe is the enlargement of the European Union. Bulgaria and Romania are at the doors of the EU, Turkey is already negotiating its accession conditions, the new state of Montenegro has expressed its hope of becoming a member of the European Union, and other states in the Balkans may follow suit.
In this context, I should like to focus on the issue of the Copenhagen criteria and the policies related to minorities. Many states are still following the old-fashioned French model and trying to assimilate those who have a language and culture different to that of the state. In Romania, for instance, there is a large Hungarian-speaking minority, whose rights must be fully recognised before Romania enters the European Union as a way of recognising internal diversity. That is to say as a way of respecting human rights, because fulfilling minority rights is absolutely essential to respecting human rights. The European Union gives hope to minorities. Please do not disappoint them.
Mr President, the Council’s draft conclusions begin with the title ‘Europe listens’. The question is whether that is true. The EU might listen, but is it concerned about what people are actually saying?
A year ago, the referendums in the Netherlands and France sent clear messages to the EU. The draft Constitution was rejected by large majorities. If the EU had listened, that decision would have been respected. Instead, what was referred to as a period of reflection was introduced, with the unexpressed but clear aim of having the same Constitution smuggled in later, notwithstanding the will of the people. Now, debate and reflection have been announced, but a debate aimed only at having the same Constitution dusted off later is meaningless. All the answers to emerge from such a debate are provided in advance. Such a period of reflection is in danger of turning into manipulation rather than genuine democratic debate. If the desire is for an open debate on the EU’s future, the democratic ground rules must be respected, and it must be made clear that the Constitution has been rejected once and for all.
Mr President, we are to have an extended period of reflection, are we?
Some people who are having periods of reflection are otherwise known to be ‘in retreat’ and some retreats are made in better order than others. Some people, Mr Barroso, might have learned from reflection to date, saying that perhaps it was not the case, or that they might have done things differently, or even, perish the thought, that they were wrong. But all we have heard this morning is, ‘We were right. The people of France and Holland are wrong. The Constitution should be brought back’. You have employed new architects to build on exactly the same foundations of integration, over-regulation and empirical ambition. Fortunately, only three people in ten in Britain any longer believe any of this rubbish, so roll on our referendum, whatever the question!
– Mr President, ladies and gentlemen, I should like to mention two topics, namely enlargement and the fight against terrorism.
As regards enlargement, I shall highlight the importance of the compatibility criterion and of absorption capacity, which I am afraid has not been strongly supported by my country in the debates within the Council.
As regards terrorism, a truly obvious question must be asked. How is this commitment on the part of the European Union compatible with the recent appointment in Italy of the former terrorist, Mr D’Elia, who is guilty of being an accessory to the murder of an Italian police officer?
The ties of solidarity linking the European left to the new Italian Government have until now prevented this obvious question from being brought to people’s attention and debated within the European Union. This is disgraceful when we consider that, in Italy, the terrorism of the and groups has affected not only police officers, judges, politicians and industrialists, but also trade unionists and exponents of the best Labour culture, such as Professor Biagi.
Mr President, Mr Winkler, your Presidency can already boast of a positive track record. We congratulate you on it. As for the European Council that is due to take place, it is not in a position to take major decisions, but it may have a decisive influence on the future fate of the European Union.
Paving the way for a revival or endorsing a failure: that is the challenge awaiting you. You will have to determine the strategy for future enlargements. I call on you to stop forging ahead regardless, an approach further illustrated by the opening of detailed negotiations with Turkey, even though the latter does not fulfil the political conditions and is making no further progress with regard to integrating the . From now on, we must regard the European Union’s absorption capacity as a key parameter. There can be no further enlargement without an improvement in the decision-making mechanisms, without a sufficient budget, without new resources and without a genuine agreement on the nature of the European project.
This is what it is basically about: constructing a political Europe by setting out the timetable for implementing the main reforms contained in the Constitutional Treaty, which we refuse to forget about. The Convention obtained a result that cannot be overturned. We must go beyond Nice.
What should the content of the European policies be? We do not want Europe to devote the bulk of its decisions to improving the internal market, that is to say, to creating a vacuum. We want a Europe that builds. We want the governments and our Parliament to draft the policies that we need: on immigration, energy, economic coordination, research, security and foreign relations.
Contrary to what is claimed, Europeans want more Europe, but they want a Europe that creates forms of solidarity, that guarantees security, that makes an impact on the world and that does not just police the market. They want a Europe, too, that respects its most sacred commitments: Strasbourg as the seat of the European Parliament. A great deal of lucidity and courage will be required. We trust that you will provide evidence of this at the end of June.
Mr President, we have been saying that Europe is a citizens’ Europe, because the European Union exists through them and for them. At the same time, we are feeling the uncertainty, and we are actually voicing our questions, because we know that decisions have become disassociated from citizens, who tend to view the results of the Community as natural; however, solidarity does not come naturally to everyone, as you would like it to be, Mr President, and I have deep sympathy for everything you have said concerning this issue. The political effect of the enlargement is making itself felt behind the will of those who voted against, and solidarity has not become second nature to our operation, but, like you, I do have hopes for the future. We want more solidarity and a continuously consolidating democracy, and this is why we need the Constitution. On the other hand, we are, at times, at a loss as to why the old Member States, during the Council session, abandoned their former initiative concerning the creation of the Fundamental Rights Agency, when we, new Member States, are continuously proving ourselves in matters of democracy and respect for human rights. Even today, the importance of democracy, openness and transparency has not been questioned by anybody. But when it comes to human rights, why do we prefer to examine others rather than ourselves, the Member States of the European Union? We will not be able to avoid Community control in respect of the enforcement of human rights.
A few thoughts about the social dimension of the European Union: the European Union has taken into account the challenges faced by new Member States. We believe that defining preferences for the European Social Fund is particularly important in the course of the determination of social policy objectives. But in order to ensure that the social Europe is truly social, it is not sufficient to emphasise the objectives of competitiveness versus those of employment; we must also emphasise social cohesion, because in the absence of social cohesion, not only nations, but the European Union itself may become divided. At this point I would like to add that we are grateful that the Roma problem has recently been emphasised to the extent that we have seen.
Finally, when it comes to catching up, some are travelling in a high-speed elevator to the designated floor, while others have to struggle on the stairs. Let us think of those who have started the painstaking process of climbing the stairs.
Mr President, Poland supports the Constitutional Treaty. Do not listen to Polish politicians. Listen instead to public opinion in Poland. Over 60% of Poles support the Constitutional Treaty. If that is the case, what can we do to make sure it comes into force? The period of reflection is for the citizens and not for the European institutions. For them, it is time to get down to work. The Austrian Presidency can be proud of its many achievements, three of which I would like to point out today.
First of all, there is Strasbourg. The optimism of Mozart’s music encouraged European politicians to be optimistic about the Constitution, something that is significant. Secondly, I think that the heeding of Parliament’s call for Council debates to be more transparent was a very important step and I congratulate the Austrian Presidency on this achievement. Thirdly, Mr Barnier’s report, which is one of the most interesting European documents to have been drawn up recently, will also stimulate debate.
However, what should we do at this point? Right now, together with the Commission, we have to address two serious social problems. This is something the subsequent presidencies should also address. First of all we need to deal with the problem of immigrants in Europe and, secondly, the problem of Europe’s social dimension. They should become the focus of Community policy, of a common European policy. Finally, we need to ask what can be done to make the constitutional text possible? This lies in the hands of the European Commission. The third part of the Constitutional Treaty largely repeats treaties that have already been ratified. The European Commission should carry out a legal analysis and only the 25 or so amendments that have already been tabled should be included in the first part of the treaty and be subject to an immediate decision.
This is a great task for the European institutions and I would like to express my faith in the Commission and the Presidency of the European Union.
– Mr President, there are two issues here: do we have and to what extent do we respect democracy in Europe and who is ultimately in charge. If we truly believe in democracy and that the Constitution will bring change to the lives of the people of Europe, we should allow the people of Europe to have their say in a referendum. We should not be afraid of the people of Europe. Who is in charge? Are you in charge, Mr President of the Commission? If you really are in charge, tell me where the southeast borders of Europe are. You do not know, because Turkey does not allow you to know. Well done. Let me ask you about the law of the sea. It applies everywhere in Europe except to the Aegean. Well done. Which country is threatening Europe? Only Turkey in the Aegean with its . Well done. Which country is violating Europe? Is it Russia? No, it is not. It is Turkey every day in the Aegean. Well done. Which country does not recognise the Republic of Cyprus? It is Turkey. Well done. Which country is occupying 40% of a country of Europe? It is Turkey. Well done. Where is the effigy of the Ecumenical Patriarch mocked and hanged? In Turkey and you tolerate it. Well done.
These are the facts, Mr President of the Commission, and I propose that your next meeting with Mr Bush should be held not in the Azores, but at Guantánamo. That is where you should hold it, so that you finally understand what is happening in this world and how you are colluding in the crimes of the Americans.
– Ladies and gentlemen, at the start of the Austrian Presidency, Chancellor Schüssel promised movement on the Constitution talks. I therefore expect a clear message from the Council meeting that the text foisted on the citizens is incomprehensible, unfair and, most importantly, dead, and that the time has come to draw up a new document.
Given that Chancellor Schüssel is a politician who stands by his words, he should not accept the manipulative delaying tactics employed by Chancellor Merkel and President Chirac. They want to leave the Constitution to mature ‘naturally’ for one more year, and then to come to a decision on it during the German and French Presidencies.
Austria is, from a historical perspective, in the best position to alter this process. It has already travelled down the path of attempts at European integration. Less than a hundred years ago, the Austro-Hungarian Empire united 21 European countries. It only lasted for 51 years, however. Why was that? Problems were not addressed and were left to mature ‘naturally’. I feel that extending the period of reflection on the current Constitution shows disdain for the citizens and the campaign to resurrect it is simply throwing their money down the drain.
– Mr President, Mr Barroso, ladies and gentlemen, I address you, Mr Barroso, because I welcomed your speech this morning in which you revived Europe’s great project.
We have at last heard the Commission raise its voice loudly in this House in order to revive politics and to secure the Union's due role on the international stage. This is the Commission that we want and that Europeans want too. It is a Commission that is shaking off the burden of bureaucracy, which is mainly to blame for the people of Europe’s estrangement from the institutions.
Mr Barroso, I agree with you. If we give up in the face of difficulty and if we allow ourselves to become overwhelmed by pessimism, then we will not achieve any objective whatsoever. Politics must not fail the great challenge of building a Europe that is aware of the role it must carry out on the international stage, that is to say, a Europe that exports peace, a Europe that is capable of taking a leading role in the Mediterranean, in the Middle East, in the Balkans and in the fight against terrorism and against counterfeiting, a Europe of strong transatlantic relations.
That is why the constitutional process needs to be concluded. The first six months of next year are crucially important. We support the German Presidency in preparing – as the Austrian Presidency has already done and I am sure Finland will do too – a series of political initiatives for 2007 involving the 450 million Europeans that are all too often forgotten about. Parliament must, and I am sure that it will, play its part as leader.
The Romans used to say , nothing is difficult for those who want it. We want a political Europe, a Europe of values, a Europe of the people, a Europe of subsidiarity, a Europe of solidarity and a Europe of freedom. Mr President, we cannot allow ourselves to fail this challenge.
Mr President, as well as Euro-pessimism, another spectre haunts Europe: that of autism and its associated hypocrisy and myths. That spectre fuels the one you mentioned. I too understand the attachment to the Constitutional Treaty on the part of those Member States that ratified it and of the majority of MEPs. Like all those who campaigned for it to be ratified – and I was one of them in France – I remain convinced that it contains some crucial advances with regard to the functioning and the democratic life of the Union.
However, we must dispel the myth that, in time, it will be possible to present the same text, accompanied by a simple annex, in the countries in which it was rejected. We must also do away with the hypocrisy of the Member States that have so far been unable to ratify it and that, in actual fact, are quite simply unable to secure a majority, particularly when the people have been promised a referendum.
I believe that we need instead to acknowledge this and to try to forge ahead, as you proposed just now, Mr Barroso, because European life cannot be founded on regrets. We need a revival, advances and progress. This revival – – and on this point too, I agree with you – – cannot be limited to the debate on the institutions. It hinges on policies. It hinges on the Europe of projects, on the Europe of growth and knowledge, and on the Europe of research, of energy and of cooperation in the Mediterranean. As regards the institutions, desperately wanting to keep the Treaty as it stands may not be the best way of saving its substance. I think that the period of reflection – – which the Council appears to be spending its time extending – is, rather, in danger of preserving the Treaty in aspic.
I believe, in fact, that this exercise will soon reach its limits and that we must instead prepare to go beyond it by proposing a new road map. In order to go beyond it, we will need to do what your predecessor, the current Italian Prime Minister, said yesterday and draft a new and simpler text, which permits limited, but crucial, reforms. As for these reforms, they should be clear and easily understood by Europeans and should mainly focus on improving the democratic functioning of the Union and on clarifying the responsibilities among the institutions.
Which reforms? I will mention six of them, and I believe that we should more or less stop there. Firstly, to strengthen the powers of the European Parliament, whose legitimacy is being recognised more and more by Europeans. Secondly, to make the Council's work more transparent when it debates legislative matters, as it is unacceptable that France and the United Kingdom should now place obstacles in the way of this transparency. Thirdly, to ensure that the appointment of the President of the Commission is made by taking into account the votes cast by Europeans during the European elections. Fourthly, to implement a power whereby the national parliaments can monitor compliance with the principle of subsidiarity. Fifthly, to review the rules on qualified majority voting on the basis of what was agreed in the Treaty of 2004, in such a way that they are based on the population. Finally, in fact, to bring in a foreign affairs minister. The Member States have already given their backing to all of these ideas. I am convinced that, in all of our countries, the majority of people would be willing to support these reforms. We need initiatives. Let us attach importance to the substance rather than to the form.
Mr President, ladies and gentlemen, Zeus should declare his feelings for his lover Europa: that was my plea six months ago at the start of the Austrian Council Presidency. His wife at home must be blind if she cannot see that there is quite some activity outside the marital home. A great deal of pomp and flashing lights, a great deal of silver and porcelain, distinguished guests, one important engagement after another, and now even a meeting with George W. Bush. There is never a dull moment with Europa.
What kind of a figure does this Europa cut on the international stage, however? Is she a strong, self-confident woman with the support of those around her, a woman who we believe to be capable of guiding us safely through difficult times? Do we believe in Europa, or do we see a figure plagued with self-doubt, who does not know her role in this society, in this network of connections between individual countries? What is it we want from Europa? What do we expect of her? We certainly have a clear idea. We believe that Europa should protect us from poverty, should provide security, should ensure that we do not have to live from hand to mouth, but instead are able to put something aside both now and in the future, should not let others treat her like a child in the global village, and should set an example. Expectations of Europe run high, but we do not believe it capable of meeting any of them. This explains the great scepticism that registers on the Eurobarometer.
At the present time, Europe is completely incapable of meeting the expectations of the public – the Council gives it far too little scope to do so, and the Commission keeps it occupied with tasks that increasingly alienate it from the European public. No one understands Europe. What does it spend all its time doing anyway? The essentials remain undone – that message, at least, is conveyed – and so discontent grows. Europe urgently needs a new master plan with projects focused on the citizen. It needs to become less ponderous, needs to develop an image. This is impossible when the Council Presidency rotates biannually. One goes, another takes its place; this is a ‘halfway house’, not a safe home.
I know that things would be different if we had the Constitution. This will not be the case in 2007, however – and so I ask that the Summit produce clear competences and greater efficiency for Europe. If it does this, even the public will give the green light for the Constitution.
Mr President, typical statements contained in the Presidency’s draft conclusions concern the EU’s need to listen to people and need to conduct a dialogue with them. Statements of both these kinds envisage a situation involving two parties. Who, then, are the parties that in some sense confront each other? Curiously enough, it is the people of Europe and the establishment. This means that political representatives do not in practice see themselves as representatives of the people but as a group or establishment in opposition to the people. That is very unfortunate. That is why we are always so surprised and shaken at the results of our occasional referendums in Europe. The European party structure is completely out of date. Europeans cannot vote for their own parties and, at the same time, communicate their deep euroscepticism. That is something we must change in the future so that we do not continue with this undignified game. An establishment must listen to the people and be prepared to conduct a dialogue with them. The establishment must represent the people.
Mr President, I have the growing impression that the discussion on the future of Europe has reached a dead end. It is like the obstruction of a blood vessel which supplies the heart with blood. If this situation continues, there is a risk of an extremely serious and extensive stroke. I have the impression that the discussion on the Constitutional Treaty is precisely such an obstruction.
I am someone who supported the Constitutional Treaty and who still supports it. I nevertheless lamented the fact that, as a result of the ambitions of certain politicians, it came to be known as the European Constitution, which led from a pragmatic discussion of what should be included in the treaty to a referendum for or against the European Union. Although I lamented this label and these ambitions, I also acknowledged that such a treaty was necessary.
Today, it should be very clearly stated that this state of affairs is untenable. It is not possible to vote again on the same document in these countries. I appeal to you to remove this obstruction, allowing fresh blood to reach the heart, so that we may deal with serious problems such as the real liberalisation of the European economy, something which still has not taken place.
Mr President, one of the subjects for the forthcoming Summit is the attempt to define the European Union’s exact absorption capacity with regards to potential new members.
Further enlargement of the European Union depends on this definition. It will be an important debate as this definition should not be the key which closes the future path to membership for the European Union’s most important neighbours. Fear of enlargement provides bad counsel. We should, of course, aim to define the geographical borders of the European Community, but we also should remember that we are bound by clearly defined criteria that are supposed to be met by potential candidates for European Union membership.
We have to remember that the Union is an attractive project which gives hope to millions of our neighbours: Belarusians and Ukrainians. Today, in Belarus, we support civil society. The current dictatorship, backed by Russia, makes it impossible to pursue any other policy. However, the Union should pay particular attention to defining clear European prospects for Ukraine. The behaviour of the Kiev Government when attempts were made to use energy as a tool for blackmail in December, its solidarity with Moldova, for example the close monitoring of the Transnistria region and its good relations with Georgia show that Ukraine can be a real stabilising force in the region and can guarantee the growth of democracy. It is an invaluable ally for the European Union.
I will now move on to the second issue related to the European Summit, which is the creation of a Fundamental Rights Agency. This is supposed to be an important institution whose work should support respect for human rights. However, I would like to express my concern about the fact that there are attempts to limit its scope to activities in the Member States of the European Union. The historic mission of the Union is that of supporting and promoting democratic ideas and governments. Worldwide, many threats still exist outside the European Union.
That is why the setting up of a Fundamental Rights Agency should be used to send a clear message to the global public that the Union possesses an effective instrument to support all those who fight for human rights and basic democratic freedoms. That is why I appeal for the activities of the Agency not to be limited to the territories of the 25 Member States. The Agency needs to act in other countries as well, most importantly those which are covered by the European Union neighbourhood policy or by partnership agreements, as is the case with Russia.
Mr President, there is an old saying that if you do not fight, you do not count. Mr Barroso, I like to see you fighting. I recognise that you are fighting for a new treaty. I also like to see Commissioner Wallström fighting – you make a nice couple when you are fighting.
Let me tell you that we really need to fight now. What is going on in the Council? I know what is going on: maybe one day, through informal contacts behind closed doors, we will get a new treaty, as Mrs Wallström said today, but that was the old way of doing things. Now we need to do it together with the people. If we do not have the people with us, we will not have a new treaty. That is why I am so happy to see that we together – Parliament, the European parties and the Commission – can have a true European debate with ordinary people.
Excuse me for saying so, but it is a hell of a job, because it takes time and energy and often you get very little thanks for it. However, at the end you will make a difference in history, because the result will be a new treaty.
Therefore I just have two pieces of advice to give you. Firstly, we, together with the chairman of the group, have focused on the following issues. We cannot do more to resolve international conflicts, especially in the Middle East, without a new treaty. We cannot create more and better jobs and ensure better economic cooperation without a new treaty. We cannot combat terrorism, trafficking and cross-border crime without a new treaty. We need a new treaty in order to have low energy prices. We need a new treaty to have greater transparency.
Therefore, Mr Barroso, I recommend that you work harder, as you have said, on this declaration next year. However, promise me that one of the major messages in that declaration next year will be that this European Union is not a competition amongst states, because that is what people increasingly fear. They fear uncertainty and financial competition on lowering taxes, a sort of social dumping, thereby undermining the welfare state. This European Union is a transparent and fair competition in the free market between firms, services and projects, which can contribute to our wealth. That is a very important signal to send out. The European Union is about people: putting people first, combining a new welfare state and a modernised version, for this region’s prosperity.
My last point is that we need Bulgaria and Romania. We need to have a clear signal, President-in-Office, when you meet the day after tomorrow. We will meet in Brussels, with our leaders and prime ministers, and our message will be clear: we need Bulgaria and Romania from 1 January 2007. They deserve it and Europe needs them.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would just like to make three brief comments. First, I do wonder, when we hold our debates here in Strasbourg, whether we should really be setting up the Fundamental Rights Agency in Vienna in competition to the Council of Europe, a tried and tested instrument that is able to take on this task not only for the EU Member States but far beyond our borders. I can really only encourage you, as I have also said to Chancellor Schüssel in a debate, to make an active contribution to treating the European disease of 'agencyitis' effectively. You could also send out a clear signal from your own country in that connection.
Secondly – and in this I almost completely agree with what Mr Rasmussen said before me – we obviously also need to defend our own values in the context of the enlargement negotiations. I am rather worried that we are falling back into the mechanical behaviour that we have been experiencing here for the past 10 years and that we have criticised time and again in this forum. Was it really necessary to negotiate a chapter with Turkey on Monday, despite the fact that some of the minimum conditions, specifically recognition of the Ankara Protocol, have not even been dealt with yet? I wonder whether we are perhaps once again sending out the wrong signals by setting in motion a train that, 10, 12 or however many years down the track, we will still not be able to stop. The Austrian Presidency of the Council could have sent out a clearer signal in this regard, too.
Thirdly, the European Union is founded on the Member States. There is no single European people – and this goes for Mrs Wallström, too, who is now not listening – but 25 national peoples, as we are seeing at the moment with the football. And we have a European Union that is founded on the Member States and not on a majority of the population expressing their opinions in referendums. That really does need to be taken into account, otherwise this project will ultimately founder.
Mr President, we complain that, in spite of our successes and achievements during 50 years of European integration, the European Union has become stuck in a rut. We complain that it lacks a clear vision, that there is no agreement on what direction to take and what to do in the future. However, we should admit that these criticisms and reservations expressed by the citizens are related to the current functioning of EU politics rather than the Constitutional Treaty, whose significance has not been sufficiently explained to the public. After all, the European Constitution is a fundamental document which will allow the Union to deal with new challenges.
We are all aware that the Union cannot develop further on the basis of the existing Treaties, and not because these Treaties are ‘too restrictive’ for 25 or more Member States. These Treaties have a basic flaw in that they do not provide for the involvement of civil society either in shaping Union policies or in the decision-making process.
President Barroso, I would like to ask how many millions of signatures we would need to collect today, as part of a citizens’ initiative, in order for the Commission to hear the voice of the citizens. At the moment you are not obliged to take account of their voice, but the Constitutional Treaty would give the citizens the opportunity to set up such an initiative and one million signatures would be enough. I repeat, one million out of 457 million European Union citizens would be needed to set up such an initiative. Does this mean nothing to opponents of the Constitutional Treaty who bandy democratic slogans about so enthusiastically?
President Barroso, it is with pleasure that I heard your declaration on the Constitution today. However, these words must be backed up with actions and the most important task at the moment is to win back the trust of the citizens of Europe in the European project. We have to do this in the old Union where Europe has become very commonplace because the citizens have had it for too long and also take advantage of pro-European feeling, or rather enthusiasm, in the new Member States.
In my country, Poland, 80% of citizens want more Europe and 60% want a Constitutional Treaty. This is a good sign and I hope that during the European Summit these countries will make the right decisions, showing the way for Europe and the place of the Constitutional Treaty, so that we may overcome this impasse.
Mr President, Mr President of the European Commission, you have made a good speech today and I would like to congratulate you on it. You have made a good speech, because I believe that you have managed to move people, those of us who are here and those outside of this Parliament who are listening to us. You have argued that we should not allow ourselves to indulge in Euro-pessimism and I believe that you are right.
You have also said something very important: that Europe is not in crisis. It is true. Europe is not in crisis. We must not allow ourselves to believe that. It is also the case, however, that we must make an effort to explain why the Constitutional Treaty is important to people’s lives, because many people take the view that the Constitutional Treaty has not entered into force – which is the case – but nothing has gone wrong as a result; Europe has not fallen into the sea.
Many people are therefore tempted to say that the Constitutional Treaty is not so important, since nothing has gone wrong despite it not having entered into force.
In all of the campaigns that I have taken part in, I have never heard what all of the leaders who have spoken here today have said: the Constitutional Treaty is necessary in order for Europe to function better, in order to provide the people with added value. We must make a huge educational effort to explain to the people what I have previously called ‘the cost of not having a Constitution’: why not having a Constitutional Treaty has a negative impact on their daily lives.
As Mr Rasmussen has said, explaining these things is a tough task; it is a task that requires a great intellectual effort. We must apply our grey matter, in order to explain it to the people through clear and relevant examples, but it is a necessary task.
I believe that Europe requires a huge amount of education today, but it also requires a degree of calm, a degree of political skill, and I believe that this Parliament, which has been a pioneer on many other occasions, through the Resolution by the Committee on Constitutional Affairs that we are going to approve today, indicates that direction. Through a lot of education, I believe that we will be able to rescue the ship of the Constitution, get it back afloat, and ensure that the Constitutional Treaty provides the people with added value.
Mr President, Mr Barroso, ladies and gentlemen, I believe, Mr Barroso, that, during next Friday's Summit, you must go against what was claimed in Klosterneuburg and argue that the problem is not one of extending the period of reflection on the institutional issue, but rather of making swift progress both in improving and ratifying the European Constitution and regarding policies capable of improving Europe’s image among Europeans.
In fact, if the two countries that failed to ratify the Constitution did so for reasons quite different to those regarding the constitutional text, then it is really a question of moving more quickly on practical policies capable of changing Europe’s image for the better. In order to do this, however, we need to go beyond the period of reflection on the institutional issue as quickly as possible.
The constraints that we come up against in implementing the most competitive knowledge-based economy in the world are, in fact, mainly due to the intergovernmental, rather than Community, approach. There can be no single currency without common economic and social policies and without a genuine form of socio-economic governance.
We must therefore clearly state that social and economic problems are resolved by a form of institution building that is in keeping with the Community approach. If we do not want to destroy Europe, then we must state, as Mr Schulz did, that Europe needs the Constitution immediately.
Mr President, the Euro-pessimism that President Barroso spoke about seems to be a much more contagious disease than avian flu. It is serious, because it provides a good excuse for many political leaders not to face the challenges of changing Europe. If it continues in this way, this situation will remind me more and more of the old Soviet joke from the 1970s: the Soviet economy was in stalemate and the train was not moving, so the order was given to draw the curtains, rock the carriage to and fro and pretend the train was moving at high speed.
Clearly we need a political solution, not in the form of first division and second division Europe, but with a new quality of political leadership that would be worthy of the founding fathers 50 years ago. Can we really restore trust and generate inspiration among the voters if we continue to conduct our policies from one national election to another, finding in them a good excuse not to apply the common policies?
I think people can easily differentiate between far-sighted, compassionate and courageous leadership and the petty and patronising approach of those whose main aim is to retain control of the situation. If the name of the Constitution is an obstacle, then I am prepared to change the name. We could streamline the format, but we need to retain the substance of the Constitution, otherwise we cannot successfully apply the common policies of enlarged Europe. We cannot apply the solidarity which is a guiding principle of all our efforts.
– Mr President, I shall talk about the PNR agreement with the United States, which the European Court of Justice has rejected, and about the framework decision on data protection, which unfortunately the European Council rejects every day by default.
My specific proposal is this: firstly, that if you go ahead and renew the PNR agreement on the basis of the third pillar, you only do so until 2007. Secondly, that you then negotiate with Parliament changes to this agreement which safeguard fundamental rights and that you do so by applying the clause at long last. Thirdly, that you proceed throughout in cooperation with the European Parliament and in a serious tripartite dialogue and, fourthly, that you immediately adopt the framework decision on data protection in the third pillar.
We shall be voting on Parliament's proposal today. It is a very serious proposal and it is time you started working on it. Keep the promises of the Danish Presidency to the European Parliament and pass it because, if you do not, I worry that the European Parliament will be forced to halt other important activities, even though they require first and foremost a European law for the protection of rights.
Mr President, Parliament has been a consistent supporter of enlargement and, in particular, the timely accession of Bulgaria and Romania. I trust, therefore, that the European Council this week will confirm its commitment to the accession date of 1 January 2007 for those countries.
As the rapporteur for Bulgaria over the past six years, I have seen at first hand the progress that has been made in transforming the economy, the political system and the administrative structures of that country. Above all there has been a change in attitudes and expectations. People want a better life and now believe that it is achievable. It is most important that we do nothing to undermine that confidence and the duty to the people of Bulgaria that we share with the Bulgarian authorities.
The resolution of Parliament makes clear that some concrete results are needed in the coming months. Those are primarily the responsibility of the Bulgarian Government, but the Commission and the Member States must do all they can to help. I know that the United Kingdom and some other countries have already provided assistance in the fight against organised crime. I would ask for a reinforcement of that effort during the next four months.
Turning to other matters, the European Union is very good at giving lessons to others, but often fails to learn lessons itself. We have heard much about the ‘period of reflection’ following the failure of the Constitution, but we seem incapable of drawing the right conclusions. The answer that we hear this morning is ‘more Europe’. I do not know where that is coming from. It is not what I hear from the people of East Anglia that I represent. They want less interference from Brussels and they want the European Union to put its House in order and to carry out a more limited range of tasks with greater efficiency.
People want more control over their own lives. They want accountable national and local government; they want security and prosperity and they want a Europe that differs from the outmoded project that unfortunately is still on the table.
Mr President, those who claim – on one side of the House, notably – that the French and Dutch have said ‘no’ and that this whole debate must therefore come to an end and we should never again consider changing the treaties are guilty of being far too simplistic and of only wanting to hear one answer. When they say, as one of them did, ‘which part of the word ‘no’ do you not understand owing to the French and Dutch results?’, we could easily turn round and say ‘which part of the word ‘yes’ do not understand from the 16 to 18 – if you include Romania and Bulgaria – other countries that have said ‘yes’ to this constitution?’
We are not faced with an issue of overwhelming rejection or of overwhelming acceptance, but we are facing a problem of divergence. And what do we do in the Union when there is a problem of divergence? We sit down, talk it through and try to find a solution acceptable to everyone. That is how we make progress. That is why it is right to take the time to have this period of reflection and to prolong it and look at what is possible.
It is also right to address not just the question of the text, but also the context – , the Hampton Court agenda, the issues that are close to people – and then, in due course, in a new context, we can decide what to do about the text. Make no mistake about it: we will have to decide what to do about the text. The issues that Treaty was intended to address have not disappeared. They have not vanished overnight and need solving. We will have to return to these issues, and it is quite correct to orient the period of reflection towards them.
It may be that in a year’s time and in a new context it will be possible to retain this text as it stands, or with certain additions clarifying it, or with interpretations, or with additional protocols, or by rewriting Part 3, as some have suggested. It may also be that this is not possible and it has to be broken up. The conclusion may be that we will have to live with the existing Treaties for ever more because it is now impossible to change them. However, all this will emerge in due course. Now is not the time to make that choice. Now is not the time to say that we need to rewrite the text. We will take that decision at the end of the period of reflection, and rightly so.
– Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, one year on from the 'no' votes in France and the Netherlands, it is high time for Europe to pull itself together and to put forward some solutions to make the most of the content of its draft European Constitution.
Our Heads of State or Government will need to discuss some key issues for our future: energy independence, immigration, the future of the Constitutional Treaty and enlargement. On each of those subjects, Europeans expect their leaders to give real answers and to have the courage to accept both the political and financial consequences of those answers. The humanitarian situation amongst the immigrants flocking to the southern shores of the EU needs to form one of Europe's highest priorities, and it calls for a joint response in terms of reception of immigrants and asylum policy. It also demonstrates the need for an in-depth re-examination of our development policy, which is evidently failing to meet the urgent needs of people in countries that we want, but are not managing, to help.
With regard to enlargement, I welcome the European Commission's wisdom in deciding to postpone the decision on the accession of Romania and Bulgaria until next October, depending on the progress achieved by each of those countries. However, the Commission also needs to show similar perceptiveness with regard to Turkey. I am very critical of the very positive signals just given to that country in the context of the accession negotiations, at a time when it still does not recognise Cyprus, one of the Members of the Union it wants to join. Europe can only be strong if it is respected, and it will only be respected if it applies the same legal rules to all.
Finally, I would like to remind you that the criterion of absorption capacity has not simply been invented by certain Member States, but is one of the Copenhagen criteria. We will be fooling the candidate countries if we lead them to believe that we are doing them a favour by allowing them to join a Union that is not in full working order. We would be deceiving both the people of the current Member States and those of the countries that are working so hard to join the European Union.
Mr President, we are talking about the period of reflection and debate on the future of Europe, but given what we are discussing this morning, I believe that this a debate on the present of the European Union.
The future and the present become fused, particularly because it is essential to implement a Constitution in order to resolve the problems facing us today. In that regard, I believe that it is essential that the Commission take account of the point in our resolution calling upon it to produce a report on the cost of not having a Constitution. That is essential.
I would ask for even more: for the Commission to commit itself, Mr Barroso, to present that report to this House and to the Council immediately after the summer, in September or October, so that we can hold a debate with the citizens specifically about how, with the Constitution not in force, we can resolve issues such as illegal immigration, which has been discussed here.
We must continue with the process of ratification and eventually find a solution that can unblock it, but on the basis of this text, which is a good text: it is a text based on a consensus. I believe that that is the objective of the European Parliament’s resolution.
I have just one request for you, Mr Barroso: I have been happy to applaud you today; I can tell you quite honestly that this is the first time I have done so. If you express the same arguments outside of this House, I shall continue to do so.
Mr President, I too agree that measures should be taken to bring the European Union closer to the citizens. I therefore support that Europe of results that the President, Mr Barroso, has mentioned today.
The failure of the referendums in France and the Netherlands did not just reflect domestic political issues, but also the fact that some citizens do not sufficiently understand or value the process of European construction.
We must increase the citizens’ faith in the Union, show them its added value, through more effective action on issues such as security, the effective control of migratory flows, job creation and so on. These are issues to which the European Council must pay the greatest possible attention.
We must also better explain how the Union operates and the objectives it pursues. A few days ago, in Aachen, Prime Minister Juncker proposed that young Europeans should visit the war cemeteries so that new generations could fully appreciate the contribution that the Union makes to peace on a continent that has been so blood-stained by past wars.
I believe that the Union should also have a place in colleges and schools. As the Chairman of my party, Mariano Rajoy, proposed a few months ago in Paris, a specific obligatory subject should be created in all colleges and schools in the Member States, which would cover the origin, the objectives and the operation of the European Union's institutions. That kind of education aimed at young people is very important.
We must also explain another great success: the enlargement processes. We must stress that the prospect of accession has been a powerful driving force in terms of the great political, economic and social transformations that have taken place in many countries, which have benefited both them and the Union.
I would like to end by referring to the accession of Romania and Bulgaria, a resolution on which we shall approve today. In recent times, these countries have been making spectacular progress in many areas. They are undergoing those great transformations that I mentioned just now, and in particular I would like to stress the progress that Romania has made in areas such as the reform of the justice system and the fight against corruption.
If they continue with these reforms, I am convinced that both countries will join the Union on 1 January 2007 and I am very pleased that the next European Council will encourage them to focus their efforts on achieving that common objective.
Mr President, we need a Constitution in order to respond to the challenges which the new millennium has brought for cooperation. A Union of almost 30 countries cannot be successfully guided by rules established in the last millennium for a Community of what was originally six countries.
A Constitutional Treaty will be a rational response to the challenges that the public have set for European cooperation. They have called for transparency in decision making, clarity in agreements and treaties, and power in matters which need to be dealt with together so that the measures taken are sufficiently effective. If our citizens are to be treated equally, each Member State must have a right and an obligation to decide independently whether to ratify the Constitution. Only then will it be time to draw conclusions on the future of the Treaty. As the next country to hold the presidency, Finland deserves our appreciation for implementing this principle.
Mr President, I would like to make three points. The first point is that I think the speech made by Mr Barroso was excellent. Right now we are getting involved in this vicious circle of Euro-pessimism and what we need is a heavy-duty injection of Euro-optimism. We need to take a look at what we have achieved over the past 10 to 12 years and the results are overwhelming – everything from enlargement to justice and home affairs, CFSP, and, of course, the single currency. Sometimes we have a tendency to lose perspective. We must realise that the European Union is constant crisis management. We go from one little crisis to another, but I think the bigger picture is a success story.
The second point I want to make is that right now I think we are facing a new generation of what I call ‘EU whingers’ or ‘EU whiners’. They are people, usually ministers, who go into a closed room, have a discussion, clap each other on the back and say ‘great decision’. Five minutes after that, they get into the blame game, go in front of their national media and say, ‘oh no, what an awful decision the EU has just made’. You cannot talk negatively about the European Union six days a week and then go to church on Sunday and say that the EU is a great thing. Perhaps this could be the reason why the UK Foreign Secretary Margaret Beckett does not want to see much transparency, because then people would see that some of the British positions are actually pro-European.
The final point I want to make is that we need a constitutional treaty. The problems are not going to go away and we have heard that in the debate today. We need the Charter of Fundamental Rights; we need a legal personality; we need a foreign minister; we need more qualified-majority voting and we need more codecision. So we need to fix it, and hopefully we can fix it before 2009. Deepening and widening go hand in hand. Nice is not enough.
Mr President, I would like to mention three key issues regarding the enlargement of the European Union.
The first issue is the consolidation of the current round of enlargement, that is, are we using the same standard when we decide to allow new Member States to enter the euro zone? That is, is the European Union going to ensure that the conditions for the enlargement of the Schengen area are in place by next year as far as the European Union is concerned? That is, are we going to create the Fundamental Rights Agency, which has already been adopted by the European Parliament, or are we going to sabotage it instead? These are important questions at a time when we have seen that for instance, for the first time ever, we applied a sanction against the will of a Member State in the case of Lithuania, a Member State applying for entry in the euro zone. Why is a price stability policy desirable in the case of a country in the process of catching up? Or should perhaps deflation be a term of reference in this case? Also, was the perspective of a Maastricht criterion better in 1999 in an Italy indebted to the hilt, than it would be today in Vilnius? Why are the ten new Member States lectured about inflation, through Lithuania, by those in whose countries the situation is progressively worsening, such as in the Spain of Mr Alumnia or the Luxembourg of Mr Juncker? This is rightfully branded as a disgraceful approach by none other than one of the fathers of the euro, Professor Lámfalussy. And can the esteemed Council and Commission take the strategic political decision of not recommending admission, without Parliament, who is usually so proud of its privileges? How is the same standard applied in this case?
Secondly, are we really going to wait for the assessment of the Commission in autumn, regarding the date and conditions of accession for Romania and Bulgaria, if we have already extracted this through an exchange of letters? Are we preparing to rush the accession of countries that are falling dramatically behind current Member States, and even behind the ten new Member States, as regards their economic and social indicators and the level of corruption? What kind of Europe is this going to be? What is the vision here? Will this society comply with and apply the law when it is part of the European Union? In countries where, for instance, there is no registration of the Roma or of land ownership, or where there are tens of thousands of abandoned babies? And what about the largest indigenous national minority, the millions of Hungarian speakers? Why do we not take a look, as regards this case, at our own Copenhagen statements about minorities, made in 1993, or at previous Parliament and Commission presentations, where minority rights and democracy used to have equal standing?
Thirdly, we must also address the standard and speed of individual negotiations. When are we going to admit, in the course of enlargement negotiations, that the level of preparedness and European integration of Croatia is outstanding, and that it would present fewer absorption problems than, for instance, Turkey? Without consistency and the use of the same standard, the prestige of the European Union will remain low, and it is clearly visible that by the unhurried building of the two-phase integration, it takes back everything that it has had to spend on the enlargement of the EU. This is the real, but negative item.
Mr President, I wish I was making this speech in a Parliament based in Brussels rather than in this Chamber, since the ongoing Strasbourg circus, now exacerbated by financial scandal, brings our House into disrepute.
I welcome, of course, the fact that Bulgaria and Romania are on track to join the European Union in 2007, even if there are still issues to be resolved, such as the system – or lack of a system – for the protection of children in Romania, and the level of organised crime in Bulgaria. However, delaying their admission by one more year would serve no purpose other than to send the wrong signal to their peoples and governments.
On the vexed issue of what to do about the EU Constitution, I agree with those who say it is dead in its current format. Nevertheless, even those of us opposed in principle to a constitution, with a foreign minister, permanent president and binding charter of fundamental rights, accept there is a need for treaty adjustment in order to accommodate future enlargement beyond the Nice formula and to settle the increasing imbalance between small and large Member States in terms of voting rights in the institutions. This matter can only get worse with the proliferation of mini-States in the western Balkans – as recently seen with the independence of Montenegro – all of which are likely to become full Members in the next ten years.
I would also be in favour of retrieving the proposed powers to increase the influence of national parliaments and of more transparency in the co-legislative process in the Council of Ministers, whose current behaviour is far too secretive. That is why I particularly deplore the U-turn by the British Foreign Secretary, Margaret Beckett, which completely contradicts both the views of her Prime Minister and the general thrust of reform and transparency in the European Union. It is deeply regrettable that the British Government, unlike its Danish partner, is not cross-examined or mandated in the House of Commons before deciding on its voting position in the Council of Ministers. The whole process of framing legislation would be empowered, both in the House of Commons and for the British people, if UK ministers went before the House of Commons and were asked which way they were going to vote in the Council of Ministers and then did so in a totally transparent and open fashion. I would therefore say ‘no’ to Mrs Beckett on her views on transparency in the Council of Ministers.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, in view of the integration problems we are now experiencing in many EU Member States, and in view of the population trends and the huge problems we are having with illegal immigration and the associated problems of organised crime and trafficking, I welcome the fact that you want to put the focus of the forthcoming European Council on migration. We need to be quite clear about this: if we want to avoid conflicts in the European Union in the long term, we must manage the influx of economic migrants, taking particular account of the assimilation and integration capacities of our Member States. We must finally create a European asylum policy, and in this connection I would like to congratulate the Presidency of the Council, which has undertaken a great deal of preliminary work to ensure that refugees can be aided quickly, whilst at the same time preventing economic migration using asylum certificates and abuse of the asylum system.
We must also focus on combating illegal immigration and human trafficking, which, as I just said, are elements of organised crime. This cannot be solved by regularisation, as we are currently experiencing once again in Spain: regularisation produces a suction effect, with all of the dramatic results and tragedies that brings with it. What we need is a comprehensive strategy that must include the following elements: aid in the countries of origin, information campaigns via the mass media – including in the countries of origin – explaining the consequences of illegal immigration, and the establishment of a common external border protection mechanism using the visa information system, the Schengen information system and EURODAC, so that we can achieve the objective of maintaining the stability and security of the European Union over the long term.
– Mr President, first of all my warmest congratulations to the Austrian Presidency on the work which it carried out and on the fact that it put the European Constitution back into the limelight during its six- month term of office.
My warmest congratulations also to the President of the Commission, Mr Barroso, on the historic speech which he gave in the European Parliament today. Mr Barroso restated the European vision today and revived our hopes for the future of Europe. Well done, Mr Barroso.
Ladies and gentlemen, globalisation has given rise to numerous challenges, numerous problems and numerous pressures in the European Union: economic pressures, political pressures, inflationary pressures and all kinds of challenges. If it is to be able to meet the challenges of globalisation, it has no choice but to 'constitutionalise' the Union. Europe cannot function as it is functioning today and be expected to be in a position to address these problems. No Member State can meet the challenges of globalisation alone. That is why those talking with because the Constitution is dead need to tell us how they will meet these challenges under the present circumstances.
Europe needs to enhance its credibility and face up to the problems as best it can; this will then provide the basis for supporting the Constitution and defending it to the citizens. This is our job, the job of all the institutions. The various Member States need to stop passing the buck to the European Union and, where they stand to benefit, claiming national successes.
Finally, talking about credibility, I must say that it is not in Europe's interest to negotiate with Turkey, which does not recognise one of the twenty-five Member States and is occupying European territory. It is not in Europe's interest to be lax towards this country, while we have done everything we can to be strict in our judgment of Bulgaria and Romania.
. Mr President, Mr President of the Commission, honourable Members, at the start of this debate, Mr Schulz told us that, along with the President of the Commission, Mr Leinen was one of the most important people in Europe. I can absolutely go along with that, if we add the President-in-Office of the Council to the list: it is indeed true.
This public debate that Mr Corbett wanted, and the debates that have taken place in this House over the last few months – I would remind you of the highly constructive report from Mr Voggenhuber, the discussions in the Committee on Constitutional Affairs, and the discussions you have held here today – are actually taking place, and, when he says 'we must talk it through', I absolutely agree with him.
A very important debate has been held here today, and it is also going to influence the discussions of the Heads of State or Government, because it is important for Europe. The President of the Commission has very clearly stated, just as I and many of you have, that we need to walk on both legs, that we need to continue with this twin-track approach of both producing concrete results and actions for our citizens and discussing the future of Europe and the future of a Constitutional Treaty. I think this is essential, and it is a result that I will take away with me and report to the President of the Council in this form.
Mr Poettering and others have mentioned the Fundamental Rights Agency. I would just like to go into that very briefly, because it is a subject very close to my heart, and I have the impression that there are some misunderstandings in this regard. It is very much a matter of the European Union as a community of values, and as a union that defends human rights and stands up for them to the outside world, having an institution that can and does stand up for those values. We think that this human rights agency would be a worthwhile institution, and, of course, that it would not compete in any way with the Council of Europe or any other institutions. I really would ask you to take a close look at the proposals on the table, because it is precisely this competition that we are trying to exclude.
Mr Schulz also talked about human rights, about the issue of Guantánamo Bay, about shared values, and about the CIA. It goes without saying that we also need to make these shared values clear to our partners and our friends. The Council, many Member States and the President-in-Office of the Council have all made that very clear, and, of course, it will also be an important subject at the forthcoming Summit with the United States.
Mrs Frassoni and a number of others – to whom I am very grateful, because this was an important issue for the Austrian Presidency – mentioned transparency. We hope that we will be able to produce a good package at the European Council. There are indeed one or two other difficulties that we hope we will be able to overcome, for this is another topic which we agree with Parliament is very important to the people.
Mrs Frassoni also said that we have not been precise enough with regard to the relaxation of visa rules for the Balkan countries. I would like to stress once again that we do, of course, have a very precise plan for issuing a mandate and that the Council's conclusions will also state that these negotiations will be concluded within the next year. We know that this is extremely important for the countries in the Balkans.
Mr Voggenhuber, I cannot agree with you that, over the last few months, the Austrian Presidency has been holding these debates behind closed doors with experts and elites. We have made a great deal of effort. Perhaps we have not always been successful, but we have made considerable efforts to go out and talk to school children, students and the people on the streets in all kinds of formats and formations. That is very important: we have tried very hard to do that, and I am sure that future Presidencies will do the same.
Mr Galeote referred to immigration, and in this domain, too, we are trying to achieve some very real results. In future, we will also need to look into the issue of a list of safe third countries, and, of course, we also need a joint asylum policy. There are a huge number of issues on which we need to work with our partners in Europe to draft a policy that is in everyone's interests.
The issue of minorities has also been brought up, and, on that subject, let me say that this was a particularly important point that the Austrian Presidency has also tried to address.
Mrs Resetarits once again talked about Zeus and Europa. Europa was not just the lover of Zeus: she also had a family with him – they had three children. Of course this family had arguments, but, as far as we know, they lived happily together, and I think that should serve as an example to us.
If I understood Mr Ferber correctly, he said that there are 25 peoples, and he related this to the football World Cup. If I may interpret this as a suggestion that all 25 or 27 countries should, in future, still be able to compete in the European Football Championships, then I, as an Austrian, can only welcome that, because then we would finally be able to participate again.
. Mr President, Mr President-in-Office of the Council, honourable Members, I really think that this has been one of the most interesting debates I have participated in so far at the European Parliament. Above and beyond the various points of view expressed, I have detected a real desire to push forward our European project and I have seen that there is a real interest in rallying together, in uniting: uniting the institutions, and also, because we need their support, uniting the Member States and the citizens of Europe.
We need to unite the three institutions because, let us be quite clear about this, we need all three institutions: Parliament, the Commission and the Council. If the Constitutional Treaty had depended solely on the European Parliament and the Commission, it would already be in place, because the Commission adopted it unanimously and a very large majority of the European Parliament supported it. However, we also need to be able to count on all the Member States, and, at the moment, not all of the Member States are with us. That is why, if we really want to deal with this issue, we need to achieve a blend of ambition and realism. We need to rally together all the Member States.
That being the case, as Mr Rasmussen and others have already said, and as Mrs Wallström reminded us, it is not now enough, if we want Europe to make progress, to ask our diplomats to hold a meeting in a beautiful location to find the solution. These days, we need to involve the citizens. Thinking back to the past, I sometimes wonder whether the single market or the single currency, all the progress we have made, could ever have been achieved if we had had a referendum at each stage.
These days, if we want to move Europe forward, we need to do it with our citizens, which, it is true, is why things are much more complicated now. True, it is much more difficult now, and it is going to take time, but it is absolutely essential: if we want Europe to make progress, we must make the effort to get all Europeans involved, and, to do that, we need to unite the European camp. That is why I made this comment in my introductory remarks: we must not add to the traditional Euroscepticism of those who never wanted Europe the Euro-pessimism of those who want to move Europe forwards.
True, the various big European political families may express differing positions, but as soon as we agree on the need to push forward with our European project, we must be able to unite our camp to send a positive, confident message. Those of us in this House today do not simply have the job of providing a commentary: of course, we can, and indeed must, analyse the situation, but the job of a leader, of a political representative, is to inspire confidence and hope. That is why I think it is essential to have a programme that is able to unite the people around real results, and around projects with the aim of consolidating the great European project.
We could point to many of these results, and I am delighted at the energy with which the Austrian Presidency is working to achieve concrete results. Indeed, we must say quite clearly that the Member States, who want aims, who want objectives, also need to give us the resources.
Very often, all the Member States agree, one day, that we need to do more at European level in terms of security and justice. All the Member States tell us we need to do more to combat illegal immigration and to manage legal immigration. All the Member States say we need greater cooperation. But then, when the Commission suggests transferring certain competences regarding justice and the police from the third pillar to the first, I still see no unanimity from the Member States concerning this project and the resources necessary to run it properly.
The same applies to energy: today, there is consensus that we need a common energy policy, and a common strategy, but we need the resources to develop this common strategy. That is why, as Mr Goebbels, Mrs Frassoni and others have said, it is important to achieve concrete results in terms of energy efficiency and to have programmes for renewable energy, so that we can really translate the objectives from the Green Paper for safe and competitive sustainable energy into practice.
The same applies to research. One of the most important things we learned at the Hampton Court Summit was, amongst other things, that we need to do more at European level in terms of research and development. That is why we put forward the idea of the European Institute of Technology as a flagship project to mobilise our efforts, and I hope that the Member States, who are in agreement on the objectives, will also be able to give us the resources to achieve them.
I therefore think, Mr President, honourable Members, that the European Council needs to reach agreement on the path to go down. We must not simply extend the period of reflection, but move into a commitment period consisting in defining specific results for the near future in order to demonstrate the added value of Europe to our citizens, and at the same time to show them, as Mr Leinen, Mrs Méndez de Vigo and others have said, what it costs us not to have an institutional solution.
We need an institutional solution, and that touches on the issue of enlargement, because the European debate very often sets those who favour enlargement against those who favour deepening. I continue to believe, as Mr Juncker and others have said, that we need both. In fact, enlargement is one of the fundamental reasons for deepening, one of the fundamental reasons that justify institutional reform: an enlarged Europe requires institutional reform as a matter of greater and greater urgency.
The right answer to our current difficulties is not to divide Europe into first division countries and second division ones, but, on the contrary, to try to rally all the Member States together: both those who are already part of the enlarged Europe and those who are going to join us shortly. In this connection, I would also point out that we expect the next European Council to give a clear signal of its commitment to the accession of Romania and Bulgaria on 1 January 2007 if those countries meet all the conditions we have set them, and which they have now been working for months to achieve. I hope that the Council will do that.
Finally, as many of you, including Mr Stubb, have said, we need to keep things in perspective. I know that negative nostalgia is currently in fashion: oh, how wonderful Europe was 10 or 20 years ago. But, honestly, which Europe are we talking about? Was it really better 20 years ago, when large parts of our continent were not free, when much of our continent was divided by regimes that were against freedom and democracy?
Was it really better 10 years ago, when the Balkans were the scene of bloody massacres? Are the Balkans not part of our Europe, too? Do we not want to extend the area of freedom and democracy to the Europeans in the Balkans? That is why I do not share the depression or the pessimism: I think that, if you keep things in perspective, you will understand that Europe needs to move forward. It is true that Europe has its problems, and that the issue of the institutions is a considerable difficulty, but we must not wallow in this negativity, scepticism and cynicism that is currently so fashionable. We need to unite around common values, such as, I would emphasise, law. Some of you mentioned Guantánamo, and, indeed, we must say quite clearly that absolutely nothing justifies having, as part of the fight against terrorism, a vacuum in terms of respect for human rights. In such cases, Europe must stand up for its values and its convictions.
So, let us be proud of Europe. Our partners in Latin America ask us: how did you pull it off? We, too, are trying to advance regional integration – how did Europe manage it? When we talk to our partners in Russia, China, India and elsewhere, they show great respect for an enlarged, powerful Europe. Let us be proud of Europe. Let us be proud of our values, and I think that, in showing this confidence and this spirit of togetherness, those of us who truly believe in European values will be in a position to resolve our current difficulties and to make progress with our project for Europe: a competitive, open Europe, but also a Europe founded on the idea of solidarity, a Europe that wants to master globalisation, not suffer it. That is our great project for Europe.
I have received seven motions for resolutions(1) tabled to wind up the debate under Rules 103(2) and 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12.30.
– The statements delivered by the Commission and the Council are evidence that the next European Council will still fail to implement the much-needed measures to change what Mr Barroso has referred to as Europe’s ‘crisis culture’, and that they do not want to understand the causes of the criticisms voiced by citizens of the Member States.
They sidestep the fact that the main reason for people's discontent is the current social crisis, which is dealt with only marginally in the proposed Council conclusions and postponed until a report is submitted by March 2007. The Council’s sole interest is to press ahead with liberalisations, the directive on completing the internal market in services and the common energy policy.
The main priority is the constitutional issue, which the conclusions document also omits, but which was the central – and virtually the only – theme of the speech given by the President of the Commission. He stressed that the Commission believes we stand to lose by not moving the process forward, overlooking the fact that the democratic process led to the rejection of the European Constitution by the people of France and the Netherlands, which is something that the Community's institutions should respect.
By announcing new forms of propaganda, including the proposed Declaration on Political Europe, to be submitted next year, which all of the Community's institutions are to sign, the Council is following a path that fails to address existing problems.
The future of Europe is a very important matter. It is not true that a good European must be a federalist. We can be good Europeans without being enthusiastic about the Constitutional Treaty. Should the period of reflection be extended? It certainly should, although we ought to make sure that this period is really used for reflection rather than for pleas, wishful thinking or creating the false impression that there is no alternative to the Treaty.
An extended period of reflection should be used to consider what Europeans really want, how a balance can be achieved between the large and the small Member States, between the new and old Member States, between richer and poorer regions, between the desire to be competitive and the dogma of the European social model. This is not an easy task. I am concerned that we will not be able to resolve these issues if we limit our reflections to the existing text of the Constitutional Treaty. It is also important to be honest with Europeans. Are we sure they will accept European Union enlargement achieved at the cost of strengthening the political dominance of the largest states of the European Union? Did all current EU Member States take part in drawing up the Constitutional Treaty on equal terms?
A lot has been said about Europe needing to be closer to its citizens, that it should be easier for them to understand. I hope that this wish also applies to the debate on the European Constitution.
The European Union’s Constitutional Treaty projected ambitions which the Union has not been able to realise to date. The EU has failed in the strategy which was supposed to turn Europe into the world’s most competitive knowledge economy, in the cooperation to combat bird flu and in the implementation of common foreign policy. It is quite understandable that the people of Europe are questioning our aspiration of a fully-fledged Constitution if we cannot even manage to make sound agreements in all those other areas, or if we contravene the agreements that are in place, such as the Stability Pact.
We should be more modest. Let us first carry out the institutional reforms that are really necessary. Those changes, described in Chapter 1 of the Constitutional Treaty of 2004, would then have the character of an ordinary treaty and would obviate the need for a referendum in each Member State.
The Charter of Fundamental Rights of the European Union must also become a treaty document in time. At the moment, it gives the current draft treaty its constitutional overtones precisely where the Union is not ready for them. I personally would have liked to have seen the direct election of the President of the European Commission included. In that way, though, we would at any rate solve the most urgent problems and support both the European Parliament and the national parliaments.
I should like to extend a warm welcome to Mr K.P. Sharma Oli, the Deputy Prime Minister and Minister for Foreign Affairs of Nepal, who has taken his seat in the distinguished visitors’ gallery.
Mr Sharma Oli has held meetings with the chairmen of the Committee on Foreign Affairs and the Committee on Development, and this afternoon will participate in a meeting with Parliament’s SAARC Delegation, whose chairwoman, Mrs Gill, is sitting here today in a wonderful shade of green.
We are very pleased that Mr Sharma Oli has taken this opportunity to visit Parliament and to tell us about the most recent developments in Nepal. We trust that this visit will further enhance and develop relations between the European Parliament and Nepal.
The next item is voting time.
. – Mr President, I must point out an error. The amendment deleting Article 14, which was adopted in the Committee on Civil Liberties, Justice and Home Affairs, has not been included in the versions of the report for plenary, but the Tabling Office assured us that it would be inserted into the final version following the vote. I just wanted to draw your attention to that.
– Very well, we will certainly take note of that.
. – Mr President, the intention of the oral amendment is to replace the word 'commitments' by the word 'agreements' in Article 8d(5).
. – Mr President, this is a very important vote. The report has just been adopted by an overwhelming majority in plenary. The Commission has paid close attention to our work and has given us its support, as it reaffirmed yesterday evening. In contrast, we have received no support from the Council, which was absent from plenary during the debate on this report. I would note that it is once again absent and that we are still waiting for its opinion on the report.
I would remind you that the Council made a moral commitment to this framework decision on data protection during the previous Presidency, and Parliament could feel betrayed if we did not have a firm commitment from the Council to adopt this framework decision by the autumn. I would remind you that this adoption is extremely urgent, in view of the Court of Justice's decision regarding passenger name records. I would therefore ask Parliament to postpone the vote on the legislative resolution in accordance with Rule 53(2) of the Rules of Procedure.
Mr President, it is important for everyone to be made aware of the event that took place yesterday within the Group of the European People’s Party (Christian Democrats) and European Democrats. I could refrain from pointing it out and send a letter to Mr Poettering instead but, precisely because we are talking about discrimination, rights and equal opportunities, I am outraged as a woman, as an Italian woman …
– I must cut you off there, because this is not a personal statement at all. Perhaps you could raise it at the end of voting time.
Mr President, the Chairman of the Committee on Foreign Affairs, Mr Brok — who has been one of our political group's negotiators for this joint motion for a resolution — has asked me to table an oral amendment which has in principle been negotiated with the representatives of the other political groups. This amendment would be inserted in paragraph 6, where it talks about ‘particular attention to the fight against organised crime’. It would be followed by ‘in the case of Bulgaria’, because the purpose of the amendment is to respond to the report produced by the Commission in May, and it would be unfair to extend this demand to Romania when, according to the Commission, progress has been satisfactory in that regard. That is the wording of the oral amendment, Mr President, and I hope that the House can accept it.
Mr President, on a point of order, I would like to invoke Rule 35 with reference to this vote. Under Rule 35(1), for all Commission proposals of a legislative nature, the committee responsible shall verify the legal basis. Rule 35(4) says that the committee should have disputed the validity of the proceedings regarding the period of reflection and the ratification process. This is for two reasons. First of all, under the EU’s own rules, any Member State rejecting the Constitutional Treaty has right of veto, and therefore it should be dead. My second point – and the most important point to me – is that the European Constitution is unconstitutional in terms of the British Constitution in relation to Magna Carta, the Bill of Rights and various other acts of ...
– Mr Batten, I must cut you off there, because you are starting from a false premise: this is not a text of a legislative nature.
Mr President, on a point of order, may I just point out that the interpretation was slightly behind you with regard to taking that vote. When you declared the vote open on the first vote, we were voting on the second part, because that was what the interpreter told us before you corrected yourself. You then closed the vote before we had an opportunity to correct our own votes. So, if possible, that vote should be dealt with again.
Mr President, Mr Crowley has asked to retake the vote on the second section of Amendment 2. If you look at the numbers on your counting device, there is difference of 100 people who did not vote between part 1 and part 2. There was a total of approximately 630 votes for the first part, and only 545 for the second. Every now and again, because the electronic vote closes far too quickly, people do not get the chance, if they listen to the interpretation, to respond. I would ask you to allow a little more time for this.
– The vote has taken place and we must now continue, but I certainly take note of what you have said. The fact remains that we will not restart the vote, because we never do that here.
That concludes voting time.
– Mr President, I well remember the grumbling from the Left at the application to extradite the lawyer Klaus Croissant, who was known to be not just the lawyer for German terrorists, but an active member of their network. Today, Big Brother is on the move, and it seems that nothing can stop him now in this European judicial area.
The automatic transfer of sentenced persons from one European state to another is presented to us as being a big step forward. In a way, it seems that nationals of the EU are treated worse than nationals of third countries, whom we insist on keeping in the State where they were convicted, in the name of avoiding double jeopardy. You will allow me, in a Europe where thought crimes are on the increase, and where claims of national preference are equated with discrimination, legitimate discussions of aspects of history with revisionism, rejection of communitarism…
There is reason to commend Austria’s, Finland’s and Sweden’s initiative. It is in principle a good thing to help speed up the transfer of sentenced persons to a particular state with which they have connections in some way and in which optimum social rehabilitation is believed to be a real possibility. It is, however, worth pointing out that there is already a convention and an additional protocol from the Council of Europe on the transfer of sentenced persons.
The June List also believes that legal and police cooperation should be intergovernmental. These issues must be decided on in the Council by unanimous decision and be subject to the scrutiny of the national parliaments, rather than being decided on by supranational institutions such as the European Parliament.
The June List has therefore voted against the report as amended by Parliament – – a report that, amongst other things, contains wordings promoting European criminal law.
We wish to emphasise that the June List is opposed to engaging in propaganda in favour of a liberal approach to drugs. We have thus voted against wordings along these lines. All use of drugs, other than for medical purposes, is harmful and is something that society should have no truck with.
With regard to the European Monitoring Centre for Drugs and Drug Addiction, we believe on principle that there is no justification for the centre’s existence, since the Member States each have such different views on, and policies towards, the fight against drug misuse.
We have thus voted against the report on strengthening the role of the centre.
. A regulation is being proposed to us that is designed to strengthen the European Monitoring Centre for Drugs and Drug Addiction, to sort out its administrative and communication problems and to create new posts for officials. Just how effective, however, has this ultra-European tool been at a time when drugs are a scourge that continues to destroy families? Drug addiction causes people to fail at school, makes them unable to work, causes them to be admitted to psychiatric hospitals and leads them to die by suicide or from overdoses.
We need to see action taken, rather than having to read deteriorating statistics. Parliament’s Committee on the Environment, Public Health and Food Safety is right to propose going beyond the mere collection of data in order also to assess the policies of the Member States so that the latter might benefit from best practice. This does not imply stripping Member States of their prerogatives and transferring these to the Monitoring Centre but, on the contrary, strengthening cooperation between the Member States.
In addition to the death penalty for drug barons, we also need to see a radical change in mentality in order to silence the left-wing ideology of the last 40 years. This has led to lax attitudes towards criminality which have been accepted wholesale by smug governments and have led to the poisoning of millions of people, the physical consequences of which also lead to permanent social exclusion.
Since it was set up in 1993, the main tasks of the European Monitoring Centre for Drugs and Drug Addiction have been the collection, analysis and distribution of transnational data on drug problems.
Thirteen years later, the results are not impressive. Although a certain improvement in our knowledge of the drug phenomenon in all its many aspects here in the European Union is to be observed, no positive effect on drug use is to be seen. Quite the contrary, in fact.
One thing is to be noted. Today, it is no longer just the traditional drugs that are being taken. Instead, we are, to our consternation, witnessing the emergence of new markets for synthetic drugs and a situation in which drugs are produced more easily and more cheaply. They generate more profit for the traffickers and also do more harm to the health of those who take them.
In reality, the European Monitoring Centre for Drugs and Drug Addiction is no more than a simple data base, devoid of any operational value. In fact, all the figures made available serve only to disguise the failure of the various national policies for combating drug misuse. It is high time that the Member States took their responsibilities seriously and stopped hiding behind bodies that are neither designed nor commissioned to act on their behalf.
. The European Monitoring Centre for Drugs and Drug Addiction (EMCDDA) was set up in 1993 and is based in Lisbon. Its role is to collect, analyse and disseminate objective, reliable and comparable data and in turn to provide an accurate overview of the phenomenon in Europe. If we are to establish an effective policy and measures to combat the problem, we need to be aware of its extent and nature.
Although a great deal of progress has been made, there remains much to be done in terms of enhancing the monitoring instruments and developing a genuine ‘common language’.
I voted in favour of this report on the Commission’s proposal on the EMCDDA. The main amendments will ensure that Parliament is involved in the codecision process, that the EMCDDA has a broader role and that the EMCDDA’s bodies adapt to post-enlargement Europe.
The EMCDDA must obtain more objective and comparable data and must channel its efforts into a thorough evaluation of drug-related policy and of trends in drug use. I also wish to highlight the importance of improving the exchange of information on best practice in addressing drug issues and making that exchange more flexible.
Mr President, even though the vote on Mrs Roure's report has been postponed, this has given me the opportunity to express my opinion on it. In my opinion, the European Union encourages people's fears regarding the transparency of their personal data, for example when it approves the transmission of personal data to the United States, a country with poor data protection security by European standards.
We also need to ensure that personal data are adequately protected when it comes to the planned electronic identity documents for cross-border use, and, in my opinion, the proposed taxation of e-mails and text messages would be a monstrosity, because flat-rate contracts would require individual records to be kept and personal data collected for forwarding to the financial authorities.
I do not feel that any of this has been given sufficient consideration in Mrs Roure's report.
We voted in favour of the resolution as a whole but have some important objections. Firstly, the risk of pandemics should not be exaggerated. Should an epidemic occur, the EU should have a coordinating role. The main responsibility should, however, lie with the Member States. The resolution places too much of the responsibility on the EU.
Certainly, there is a need to cooperate on making vaccines available in special situations ensuring, perhaps, that a vaccine is used where it is most needed. We question, however, whether the centralised EU vaccine stores proposed by the rapporteur are the most efficient response. Moreover, we see these as presenting many practical problems.
. As the rapporteur – a Cypriot doctor who is a Member of our political group – says, confusion in people’s minds about avian influenza and pandemic influenza is massive. Many people and authorities, he says, ‘seem to equate the arrival of A/H5N1 in Europe with the arrival of a pandemic virus’. He therefore suggests that improvements should be made to the Commission’s communication in generic preparedness planning for public health emergencies at EU level.
He emphasises, as I did in a previous report, that the EU must lend technical, scientific and economic assistance to countries already affected and, in particular, contribute to raising global awareness and a global master plan coordinated at international, regional, sub-regional and national level with a proper road map and timetable.
The rapporteur has sought to improve upon the Commission’s proposal and to clarify a number of points. We therefore voted in favour of this report.
This report concerns an eminently cross-border issue. There are thus good reasons for the EU countries to coordinate the measures adopted and the political decisions taken. We have thus chosen to vote in favour of the report as a whole. We wish, however, to emphasise that isolated measures on the part of the EU are inadequate for meeting the challenges posed by a global influenza pandemic. It is therefore extremely important that the EU act in cooperation with the World Health Organisation, or WHO.
We question individual points in the report, such as the need for the Commission to devise a comprehensive communication strategy together with the European Centre for Disease Prevention and Control (ECDC). We presume that the EU countries are by themselves fully capable of communicating successfully with the people, without the aid of EU bodies. In the same way, we are opposed to the setting up of a common emergency supply of pandemic vaccines in the Community. We believe that internationally recognised organisations such as the WHO should concern themselves with global world health issues.
We are critical of the fact that the European Parliament is in this way exploiting a significant political issue in order to extend the EU’s international political role.
. I should like to begin by pointing out that the confusion in people’s minds about avian influenza and pandemic influenza is massive. There is much to be done, therefore, in terms of communication.
As political decision-makers, we must honour our duty to protect the citizens. We must ensure that the resources are in place to provide an effective response to any public health threat that our societies may face.
It has been well documented that the threat of a flu pandemic is a public health issue that concerns all of us. That being said, the likelihood of it happening is open to question. Given that the relevant authorities believe that the risk to human health is actually small, it strikes me as crucial to establish a targeted prevention and rapid response mechanism for public health emergencies. This should include, as the report says, a targeted plan for coordinating action at all levels and accurate, accessible communication for all citizens so as to ensure that they are prepared for any eventuality.
I accordingly voted in favour of the Amadou report.
Mr President, in his book ‘The Constitution of Europe’, Joseph Weiler wrote extensively about how, in the past, the Court of Justice would systematically increase the field of competences of the European institutions without there being any democratic legitimacy for it and without the Court having been given a mandate by the Member States’ governments in this matter.
Thanks to this notorious judgment of 13 September 2005, criminal law is now, in fact, also set to become a European competence. As a consequence, the Court of Justice is wiping the floor with the competence restrictions of the European treaties. The Court of Justice looks very much like a kind of judicial Absurdistan peopled by other-worldly judges who are no longer answerable to anything or anybody. People are then surprised when our citizens, when they get the opportunity, show their displeasure by, for example, voting out the European Constitution.
) One of the most important new elements in the Constitution is the proposal that all EU laws be able to have common penalties attached to them.
It is perfectly logical for each Member State to determine, in the case of each law, what the price of breaking that law is to be.
That is something that the Council of Ministers has also done. By means of an intergovernmental decision, it has unanimously determined the price to be paid for environmental crimes.
The conflict is not about the content but about the form.
The supranational European Court of Justice is not satisfied with being a court.
The judges also want to be legislators, and in this case constitutional legislators into the bargain. What is more, they wish to legislate contrary to the unanimous decision of the Member States.
They are simply adopting a section of the Constitution that has been expressly rejected.
It is about as legal as the Beagle Boys deciding to empty Scrooge McDuck’s money bin.
What are the judges thinking of?
They should be defending law and order but are themselves breaking the law.
The Court of Justice could be put in its place by the parliaments of the Member States each deciding that this judgment is of no legal effect in their countries.
We should also have a democratic procedure for appointing judges.
. This judgment acknowledges that the Commission, with Parliament’s support, was right to annul the framework decision on environmental protection via criminal law. It recognises that environmental protection requires concerted action to punish the most serious breaches. Accordingly, its objective and its substance fall under the competence of Community action programmes on the environment (EC Treaty) and not under the provisions of the EU Treaty on police and judicial cooperation on criminal matters.
In recognition of the fact that, broadly speaking, the Community does not have any powers on criminal matters, a useful precedent has been set whereby matters under the third pillar are communitarised and parliamentary control is strengthened in an area as sensitive as criminal law.
The consequences are enormous, in terms of both adopting future legal instruments and the legal instruments already in force. These should be based on a new legal basis, the first pillar, which implies Parliament’s participation as co-legislator.
A framework decision on the environment has been annulled but its consequences will be felt beyond this area, throughout Community policies and in fundamental freedoms when it becomes necessary to make use of criminal law measures to ensure their efficiency.
The European Court of Justice’s judgment of 13 September 2005 constitutes a veritable legal revolution in what is usually called the Community legal system. Indeed, this is the first time that the Court of Justice has pronounced on issues of competence in penal matters and that it has decided that, for the purpose of protecting the environment, the European Union can demand that the Member States provide for criminal sanctions in the case of serious offences. In principle, penal legislation, just like the rules of criminal procedure, falls within the strict competence of the Member States. Through this legal decision, a portion of the penal law of the Member States has just been brought within the competence of the Community and has been so without the formal agreement of the nations. This also amounts to a harmonisation of penal law that the ‘no’ vote delivered by the French and the Dutch in their referendums on the Constitution had implicitly rejected. There is worse to come, however. There is a risk of such jurisprudence being extended to all Community spheres and, in particular, to that concerning would-be fundamental rights. I am thinking of spheres such as the fight against supposed racism and discrimination of various kinds, data protection, the right to asylum or, indeed, policies on migration. This development is not conducive to our freedoms, and it is most worrying.
The report concerns the consequences of the European Court of Justice’s judgment C-176/03, which gave the EU powers to adopt, under the first pillar, necessary sanctions under criminal law in order to guarantee that full effect is given to the provisions of the first pillar, in this case in relation to the environment.
The EC Treaty does not, however, contain any explicit allocation of authority in the matter of criminal law. In view of the considerable importance criminal law has for the sovereignty of the Member States, the implicit transfer of this authority to the Community should not be permitted. What is more, Articles 135 and 280 of the EC Treaty state explicitly that the Member States are responsible for the application of national criminal law and the administration of justice. In spite of this, the Commission has stated that there is no limit to the degree to which criminal law might be brought within the competence of the Community and that, in principle, all the areas regulated by the EC Treaty might be subject to such transfers of authority.
Through the Court of Justice’s interpretation of the Treaties, the pillars are thus combined in a single institutional framework, which was a feature of the now rejected European Constitution. The June List is strongly opposed to this undermining of national self-determination and has thus voted against the report.
. Once again the European Court of Justice has determined that the Council has contravened the EC Treaty. The Council tried to sidestep the involvement of Parliament in the legislative process by using a different legal basis from the one laid down in the Treaty. It is therefore no surprise that it has been condemned by the judges in Luxembourg; indeed, it was easily foreseeable and is to be welcomed in every respect.
It goes without saying that all the institutions are called upon to analyse the judgment and to use it to draw conclusions for the future. However, I do not understand what consequences the Commission is proposing. Although the ECJ proceeded very cautiously and reiterated the principle that the EC has no primary competence in criminal law and therefore that the EC Treaty only provides supplementary legislative competence in criminal law for very specific matters, the Commission seems to think that it can derive a general competence in criminal law for the EC from the Court's judgment. In the Council's wake, now the Commission, too, wants to take from the European Treaties competences that the Member States never gave it.
The Commission's approach is not only unlawful in many respects; indeed, it is also unacceptable in terms of integration policy. Parliament has therefore quite rightly shown the red light to the Commission's proposals, in the form of Mr Gargani's report.
The British Conservatives abstained on the Gargani report, since while we greatly appreciated the attempt by the rapporteur to strike the appropriate note of caution when trying to identify the proper application of the Court’s judgment, we do not agree it is even necessary to consider whether or not there is a need to activate the clause. We believe that more time is needed to consider what, if any, steps should be taken on the specific and immediate ramifications of this judgment before seeking to use it as a pretext for usurping national competence in criminal justice matters.
– The report is in keeping with the ruling by the Court and the relevant Commission communication. Like the European Commission, the report interprets this ruling as granting the authority to introduce criminal provisions in all Community policies containing binding rules, in order to ensure that they are applied. This is a serious step towards the introduction of minimum criminal rules at EU level by the legislative institutions of the Union or, in other words, the 'communitisation' of criminal law. Paragraph 4 in particular basically proposes the adoption of common criminal law in the EU, thereby depriving the Member States of their exclusive sovereign right to determine for themselves what sort of behaviour they consider to be a criminal offence and of their right to determine the type and limits of criminal sanctions. In this way, one of the basic constituent elements of national grass-roots sovereignty is being seriously curtailed and one of the fundamental characteristics of the philosophy of the European Constitution, namely the precedence of Community law over national legislation and national constitutions, is being reintroduced through the back door, in order to directly impose on the people of Europe the will and strategic political ambitions of European monopolistic capital, which have now been raised to the status of law.
That is why we voted against the report.
I am voting in favour of Mr Bonde’s proposal for an alternative resolution, because he criticises the fact that the European Court of Justice is trying to use environmental law as a springboard to enable the EU to assume power over large parts of criminal law. I am not, however, categorically opposed to all types of rules under criminal law designed to combat cross-border environmental crimes. These may sometimes be needed in order, for example, to deal with vessels out at sea that are ruining the environment.
Mr President, when Mrs Ždanoka’s report was being discussed, it was important for me that the amendments tabled for point 11 did not go through, as they had nothing to do with non-discrimination, and I therefore voted with the majority.
Mr President, this month too, we can count ourselves lucky again with the umpteenth Utopian report against racism and discrimination, this time by Mrs Ždanoka. The document is, once again, a catalogue of politically correct commonplaces that are slowly but surely becoming this institution’s speciality. We are once again being inundated with the spectres of racism and discrimination, as well as calls for European legislation and for forcing the Member States to discriminate against the actual European citizens in favour of non-Europeans, who, according to this report, should not just receive the same political and social rights, but should, in many areas, also be given preferential treatment.
There is, in this House, an apparent lack of common sense if we fail to realise that true racism in Europe is fortunately a very marginal phenomenon, but that, on the other hand, our citizens are anxious about the undermining and erosion of safety, welfare and the cultural identity to which they are entitled.
Mr President, I voted against the Ždanoka report because we are yet again being faced with a list of proposals that do not offer a solution to the problem, but are, in fact, part of it. We must finally stop seeing minority groups, such as immigrants, as pitiful. We must stop attributing all their problems to discrimination from the outset. This left-wing discourse has only exacerbated the problems. What we need is a complete change of course. We must emphasise personal responsibility and the need for immigrants to adapt to our rules, our language, our standards and our values.
The very fact that we in this House continuously talk about discrimination weakens the impulse for immigrants to integrate. This may benefit the growing anti-discrimination industry, but is detrimental to the immigrants as well as the countries where they have settled.
The June List is opposed to all forms of discrimination, whether based on gender, race, ethnic origin, religion or conviction, disability, age or sexual orientation.
We have therefore decided to support the report as a whole in order to demonstrate our support for all citizens of the EU Member States being able to enjoy the fundamental right of not being subjected to discrimination, even if we do not agree with all the wordings and have thus voted against these.
I and my British Conservative colleagues are fundamentally committed to upholding equal opportunities for all. However, we have abstained on this report since in places it is over-detailed and prescriptive, and where it does propose specific measures it is far from clear that these would help Member States to develop a coherent and consistent anti-discrimination policy.
. The main proposals in this report bring into question three fundamental values of the European democracies.
- ‘Positive action’, which is the European Parliament’s version of the ‘positive discrimination’ dear to Mr Sarkozy, breaks with the principle of equality between citizens of the same country. The measures proposed, such as ‘priority access’ to certain professions, constitute discrimination against our countries’ nationals, who do not have the opportunity to have immigrant status.
- The ‘involvement of … non-citizens in elections’, that is to say foreigners’ right to vote, destroys the very principle of nationality.
- The desire to give the same rights to homosexual as to heterosexual couples in all the Member States amounts to demanding the right for homosexuals to marry and to adopt children. If this demand were met, it would shatter the foundations of the family, which is the basic unit of any society.
Alert it may be to the fate of immigrant populations and homosexual couples, but this report has not a word to say concerning scandalous forms of discrimination:
- discrimination suffered by tens of millions of honest people who are the victims of insecurity because they do not have the opportunity to live in protected parts of their towns;
- discrimination that, in France, deprives the millions who vote for France’s National Front of any representation in Parliament.
. I wish to congratulate Mrs Ždanoka on her important report on a framework strategy for non-discrimination and opportunities for all, to which I lend my full support. I particularly welcome the call for the Member States to take due account in their legislative practice of the various reasons for discrimination, with a view to bestowing a credibility on the Charter which has hitherto been weakened by the fact that the Charter is not legally binding.
The fight against discrimination must be based on education, the promotion of best practice and campaigns targeting the general public and those areas and sectors where discrimination takes place. Awareness of the social impact of the phenomenon is probably the most effective way of combating discrimination.
I welcome this report, which stipulates that the fight against discrimination must be based on education. The report encourages the promotion of best practices and campaigns targeting the general public and those areas and sectors where discrimination takes place. Given that discrimination largely stems from ignorance as regards other people, the report highlights the fact that the problem should therefore be tackled at source, by means of targeted actions designed to foster tolerance and diversity from early childhood; programmes such as Socrates, Leonardo and Jeunesse have a crucial role to play in this regard.
The report explains that positive steps should be taken to overhaul recruitment policies and practices in order to remove those that impede disadvantaged groups from participating and playing an important role in society.
I regret that the Commission is not planning at this stage to draw up comprehensive legislation to combat discrimination given that traditional national minorities urgently need a framework policy standard to create effective participation in decision-making processes concerning their identity, not only to overcome the double standards established by the Copenhagen criteria but also to combat a lack of any rules in the Member States.
Legislation to combat all forms of discrimination is another example of would-be progressive legislation adopted by the EU in the social sphere.
In response to a Green Paper from the Commission, Parliament is today adopting an own-initiative report offering its vision of the measures to be implemented to combat discrimination, both in society and in the workplace. As long ago as the year 2000, the EU was adopting two directives (2000/43 and 2000/78) forcing the Member States to provide themselves with legislative and judicial apparatus capable of curbing this phenomenon. Although all the national legislatures have thus been considerably strengthened, work remains to be done, particularly work based on education.
Parliament is therefore putting forward a whole raft of initiatives designed to combat the various forms of direct and indirect discrimination, whether it be based on ethnic origin, gender, age, disability, sexual orientation or religious conviction. The idea is to promote better practices to avoid ending up with ‘positive discrimination’ or the quota system advocated by some.
The EU has few competences in the social sphere, but it has to be said that it takes the initiative when it has the means to do so. What we have here is an ambitious document that cocks an additional snook at those who strongly criticise Europe for not having a social dimension.
. I have supported Mrs Zdanoka’s report because the European Union needs a strong European strategy of non-discrimination. The fact is that, everywhere in Europe, we hear hateful words spoken and see despicable acts, including acts of violence, committed. The European Union needs a strategy to promote equal opportunities in order to put an end to all forms of discrimination.
This European strategy may, in certain cases, involve the use of positive action. I believe, however, that, as is explicitly stated in Article 2 of the report, positive action differs from any kind of positive discrimination. Indeed, we would not be encouraging the fight against discrimination by creating a new form of discrimination. Positive action, in contrast, makes it possible to draw certain disadvantaged groups’ attention to specific measures of relevance to them, for example where recruitment policies are concerned.
Finally, Parliament again points out in this document that discrimination against same-sex couples, whether married or registered, must be prohibited in the same way as any other form of discrimination and, in particular, when the people concerned assert their right to move freely within the territory of the European Union.
In spite of there being points in which the rapporteur wishes to give the EU too much power and in which national legal practice is brought into question, it is the positive aspects of this report, relating to non-discrimination and equal opportunities for all, that predominate. The report as a whole is constructive, and I am therefore voting in favour of it.
Mr President, although we take the view that Romania and Bulgaria undoubtedly belong to the European family of nations and need to have a European perspective, we do not expect that the two countries will be able to resolve their many problems with regard to corruption and organised crime within a few months. Particularly with regard to Bulgaria, you are very much mistaken if you cherish the hope that the country will be able to take more effective action against corruption and organised crime within its borders as a Member State of the EU. The problems in this area may even get worse, and increase the burden on the other Member States. The justified concerns and fears of the European public have not been taken seriously, and an enlargement avalanche has simply been set off with no reference to them, with a automatic path to enlargement. I cannot accept that, and I have therefore not approved this resolution.
I abstained from voting on the joint motion for a resolution on the accession of Bulgaria and Romania because I am unclear as to the point of adopting a position on the matter at this stage.
I personally should have preferred it if, before expressing an opinion, the European Parliament had waited for the follow-up report to be presented by the Commission at the beginning of October of this year.
If, by any chance, the Commission then appeared to express serious reservations about whether 1 January 2007 was the right time for one or other of these countries to join the EU, I really would not see the point of the motion for a resolution voted on today. Parliament’s going religiously through the motions is not, in my view, evidence of good democratic health.
Let me be clear. For me, both Romania and Bulgaria and for that matter, Turkey, could meet the criteria for membership of the EU. What concerns me is that the former two still have some way to go, in my opinion, before they can join the Union. There are problems with corruption and the rule of law. It is important for both countries to continue to consolidate the ongoing reform of their justice systems, enhancing transparency, efficiency and the impartiality of their judiciary.
With Bulgaria, we also have continued widespread discrimination against the Roma community in housing, healthcare, education and employment. They suffer from social exclusion.
I realise that on the basis of Parliament's position, we can only delay membership from 2007 to 2008. At the moment, given the opportunity, I would have to vote to postpone Bulgaria's membership, and would have to consider my position carefully with respect to Romania.
. The successive rounds of enlargement have been an unparalleled success in the history of our continent.
This is, broadly speaking, attributable to two factors. On the one hand, there is the consistent will, readiness and ability of the Member States to bring in new partnerships into the project at any given moment, with all the benefits and the extra burdens that any round of enlargement implies. On the other hand, this process has been successful due to the positive effects of the prospect of accession. The history of Europe of the past 50 years has largely been the history of a continent that has gradually adopted western democratic values on account of the expectations of accession.
We must accordingly draw two conclusions regarding the prospects for Bulgaria and Romania's accession. Firstly, the EU’s desire to proceed with this enlargement should be absolute and the final timetable should be established at the next European Council. Secondly, it must be made clear that the accession will only take place when the conditions are properly in place. Our demands are justified and have yielded results. This has been borne out by the progress made by Romania during the past year.
– The pressure on Bulgaria and Romania is mounting to ensure their people are fully subject to the dictats of the ΕU, so that more onerous terms can be imposed which will make it easier for the plutocracy to exploit the workers.
The accession of Bulgaria and Romania to the ΕU is being pushed through along with the enlargement of ΝΑΤΟ, the demand for the involvement of military forces and the concession of the sovereign rights of these countries to the audacious imperialist plans of the USA, ΝΑΤΟ and the ΕU, at the expense of the people.
The continual adaptation of accession conditions to the for the purposes of the Lisbon Strategy, the reform of the CAP, capitalist restructurings and the EU's more general anti-grassroots and anti-labour policy is resulting in extremely poor terms for the workers, with sweeping changes to fundamental employment and social rights.
The people of these countries are realising day by day that they cannot expect anything positive to come out of their accession to the ΕU.
The European Parliament motion for a resolution supports the accession of Bulgaria and Romania to the imperialist union and their concession to the plans of the ΕU and a more intensive anti-grassroots policy against their people, which is why the European parliamentary group of the Greek Communist Party will vote against it.
In his last speech a few moments ago, Mr Barroso, perhaps unwittingly, put his finger on the problem. He said that the European Union could not be enlarged and deepened against the will of the European citizens. That is true. It is just unfortunate that this conclusion was followed by nothing but a proactive pep talk, particularly as we are all familiar with the real sore points.
Allow me to list them for you: the lack of democratic legitimacy for the European project, the big questions about spending European money wisely and, above all, those accession negotiations with Turkey which our citizens do not accept, and never will, and for which we will never find a democratic majority among our citizens. Europe cannot get back on track before something is done about that.
Another wearisome debate dominated by the slow-learning fanatics of a failed and rejected Constitution. They think that by repeatedly swearing allegiance to that which voters, when permitted, have repudiated, they will somehow resuscitate it. In voting against the resolution I again stand on the side of the citizen who wants less not more Europe, states rights not Brussels control, and local not central power. The degree of energy wasted by the political leaders of Europe in trying to foist an unwanted Constitution on our people is quite staggering. Rejection may not be palatable, but it must be faced.
. Mr President, I voted against this motion for a resolution because the German police took unprecedented action today against citizens of the Czech Republic. The police refused entry into Germany for dozens of football fans who wanted to attend the 2006 football World Cup. In my view, this runs counter to both the free movement of persons in the EU and the Treaty of Maastricht. I believe that a number of my fellow Members will join me in asking the German Government to explain how it is possible that it can trample underfoot the basic principles of the EU's existence. I have already submitted questions to the Commission and the Council in this connection.
Essentially, I very much want to say that I emphatically refuse to see the draft Constitutional Treaty buried today.
Let us reject outright this pervasive and unhealthy preoccupation with failure. Let us give ourselves the chance to make progress. Let us continue with the process of ratification so as to attain the four-fifths threshold laid down in Declaration 30.
If we do so, the European Council will, as we know, have to tackle the issue. It will then have rather more issues to puzzle over than it does at present, and in particular:
- that of whether and, if so, under what conditions, ratification might again be sought in those countries that rejected the Constitutional Treaty in referendums;
- and that of how to safeguard at least those parts of the document that make the Charter of Fundamental Rights legally binding, those that enable the enlarged Europe to operate more efficiently and, moreover, those that accentuate the EU’s social role.
Do not tell me that a majority of people are opposed to those aspects of the document. I do not believe that they are.
Admittedly, this would not please those who are past masters in the art of doubt and demoralisation. I personally, however, wish to set in motion again the virtuous circle constituted by the process of European integration.
. We voted against this motion for a resolution, because it emphasises support for the Treaty establishing a Constitution for Europe. The idea of pursuing the global commitment to the Treaty, which is at variance with the opinion expressed by the people of France and the Netherlands in the referendums of last year, is unacceptable.
How can we go on speaking about the need to deepen democracy when decisions freely taken by people in democratic referendums are not respected? This kind of hypocrisy demonstrates the deep chasm between the people and the elites of the Community institutions.
We also object to the propaganda campaign in the form of a series of parliamentary fora to meet the deadlines, in which they call for a ‘constitutional solution’, as the motion for a resolution confirms, when the 2009 elections to Parliament are called.
Greater attention should have been paid to social problems and to finding an across-the-board solution for the aspirations of the people, with a view to improving well-being, development and economic and social cohesion.
We have today voted in favour of Mr Leinen’s draft motion for a resolution on the next step during the period of reflection and analysis in relation to the future of Europe. As we have previously pointed out, we do not, however, believe that the Charter on Fundamental Rights should be legally binding.
. I abstained in the final vote on the motion for a resolution on the future of Europe. I consider this motion for a resolution to be superfluous and even counterproductive. As a defender of the Constitutional Treaty, I expect all 25 Heads of State or Government to honour their signatures and submit the draft for ratification by their respective countries. The people of France and the Netherlands voted ‘no’. Before asking these Member States possibly to reconsider their votes, it is necessary that, after Finland, the other dilatory Member States express their opinions, beginning with the United Kingdom, Poland, Sweden, Portugal, Ireland and Denmark. Europe’s future depends on the choices also of those countries. The European Union cannot do without this debate.
How many times will it be necessary to repeat in this House that the European Constitution has twice expired: once on 29 May 2005 in France, and again on 2 June in the Netherlands? The French and Dutch ‘no’ votes were clear and were delivered with full knowledge of the facts. Because referendums were organised, people had a proper grasp of the document. What they were rejecting were both the form (the superstate) and the content (the ultraliberal policies proposed), not to mention enlargement to include Turkey. Have you heard? Have you been listening? Have you understood? You have not even taken the trouble to do so, and the document put to the vote today is proof of the fact.
You are encouraging those Member States that have not already done so to ratify, preferably through parliamentary means, a document that no longer has reason to exist and to do so in order that the debate might really only take place between the initiated and in order that the two ‘renegade’ states might be constrained into voting again on a Constitution. Plan D, whose implementation you call for, is in reality a plan for disinformation and is a denial of democracy. The true democracy we seek in this case is not participatory or even representative. It is referendum democracy, and that is what frightens you: giving back to the nations the voice that you took from them.
With the referendums in France and the Netherlands, the draft Constitution was rejected. Of that there can be no doubt. Two countries said ‘no’ in referendums and did so by large majorities and with high turn-outs. The fact that the EU’s power-wielding elite is now trying to explain away this state of affairs is a democratic scandal. Politicians and senior officials are now openly discussing how to get around the results of these referendums. They have the cheek to come up with their own interpretation of the results in terms of dissatisfaction with existing governments in the two countries. They are beginning to count how many countries have said ‘yes’, in spite of its being clear that all the countries must approve the draft.
Seldom has the gulf between the political elite and the people on EU issues been seen so clearly. Everything indicates that there would have been a ‘no’ vote in Germany too if there had been a referendum there. The same applies in, for example, the United Kingdom, Sweden and Denmark and perhaps a number of other countries.
Democratic outcomes are merely setbacks for those who have lost the vote because they lack grass-roots support. Let us now instead devise a new treaty that emphasises the EU’s intergovernmental cooperation.
– The period of reflection has been used to convince the people to accept the so-called 'European Constitution' rejected by France and the Netherlands by 54.7% and 61.6% respectively and millions of euros from the budget, in other words of taxpayers' money, have been spent in the process.
Propaganda has been spread to the effect that the peoples of France and the Netherlands made a mistake and that the values of the capitalist EU come first, in other words the values of the free market and the interests of capital. Voters, however, decided on the basis of their life experience and stood up against the anti-grassroots, reactionary policy of the ΕU and its governments, a policy which favours the plutocracy.
EU policy is being disputed and that is a good thing. That is why other governments have been too scared to hold referenda and have sought approval of the European Constitution via the parliamentary route.
The attempt to reintroduce the European Constitution under another name shows disdain for the grassroots verdict and mocks the people. The European Constitution is dead and to attempt to resuscitate it is to ride roughshod even over those principles of unanimity of the bourgeois pseudo-democracy of the ΕU.
The MEPs of the Greek Communist Party will make use of this extended period of reflection to continue to inform and to reveal the inhumanity and barbarity of Euro-unifying policy and, at the same time, will call on the people to fight to overturn it.
. Progress has been made in constructing a more coherent and united Europe, but there are still barriers to achieving many of the objectives we have set ourselves. Aside from meetings aimed at examining the status quo, there has been no reflection on the Constitutional Treaty involving the European Parliament, the Council and the Commission, aiming at considering the reasons and the criticisms of those who, in the wake of the ratification by some Member States, the rejection by others and the silence of other countries, highlighted the inadequacy of some parts of the text and the muddled nature of the text as a whole.
Europeans have growing doubts about the legally binding aspect of the Charter of Fundamental Rights, which lacks important references such as protection of the family. The issue of our roots also remains unresolved. We do not want a situation whereby, in not wanting to know where we come from, Europe is not certain about which direction to go in. Uncertainty gives rise to increased external and internal threats to the Union, as a result of international terrorism and uncontrolled illegal immigration. The crisis in a society that is losing its reference points and values is causing many young people to adopt apathetic or violent attitudes. The failure to facilitate development on account of the inability to manage the processes of globalisation and to give the necessary boost to a dynamic development model that addresses the problems existing at European and international level …
. Firstly, the debate on the future of Europe does not simply boil down to the constitutional debate, and nor does the debate on the constitutional treaty cover the entire debate on the future of Europe.
I do not believe that this is more glamorous and attractive to the citizens. It is necessary, although I doubt how urgent it is. It should certainly take place in full view of the citizens.
In my opinion, however, what is really needed is to update and consolidate the structural decision-making model of the EU within a framework that is democratic and that respects national identity and diversity, given that the EU in its current configuration finds it difficult to cope with the realities of life with 25 Member States, let alone 27, 28 or 29.
I feel therefore that the solution lies in a fresh debate when the societies that are most hostile to this proposal show that they are ready. This may also take the form of restricting the ‘constitutional’ impulse to a more modest and realistic institutional reform that is vital to the EU’s new life.
Most importantly, though, there needs to be a response to what actually concerns the citizens, especially economically speaking. There is a lack of policy, a lack of results and a lack of growth and jobs in an economy that is irrevocably in the throes of change. The truth is that these challenges are, for our citizens, a matter of priority in relation to the Constitution.
The European Parliamentary Labour Party (EPLP) recognises that the proposed Constitutional Treaty addresses many important issues which need to be dealt with in order for an EU of 25 or more member states to work effectively and democratically.
We have abstained on this resolution, however, because we believe it attempts to prejudge the outcomes of the period of reflection and because it could be seen as showing insufficient sensitivity to the democratic outcomes of the French and Dutch referenda. We believe it more important for the EU to be delivering tangible benefits to its citizens before returning to the structural reforms for better decision-making.
Mr President, on a point of order and to clarify what I said earlier on, during the vote on the period of reflection, in the split vote relating to paragraph 2 of Amendment 2, you requested a roll-call vote but then changed your mind and said the first part of that split vote would be checked. Unfortunately, the interpretation did not come through in time, so the vote that I cast for the first part should have been for part two. I was against part two, but was in favour of part one. I and many of my colleagues were caught in this dilemma.
Could the record show – I know you cannot go back and retake the vote – that those Members who voted did so in error.
Certainly, votes can be corrected.
Having said that, I have received a number of reports from fellow Members to the effect that matters proceeded perfectly clearly, and I think it is sometimes rather too easy to blame the interpretation. Therefore, you may, of course, change your vote; but, that being said, I consider matters to have proceeded perfectly normally.
The next item is the debate on the following:
- the oral question to the Council (O-0041/2006 B6-0209/2006) by Anders Wijkman, John Bowis and Karl-Heinz Florenz, on behalf of the PPE-DE Group, on the Sustainable Development Strategy;
- the oral question to the Commission (O-0042/2006 B6-0210/2006) by Anders Wijkman, John Bowis and Karl-Heinz Florenz, on behalf of the PPE-DE Group, on the Sustainable Development Strategy;
- the oral question to the Council (O-0043/2006 B6-0211/2006) by Chris Davies, on behalf of the ALDE Group, on the Sustainable Development Strategy;
- the oral question to the Commission (O-0044/2006 B6-0212/2006) by Chris Davies, on behalf of the ALDE Group, on the Sustainable Development Strategy;
- the oral question to the Council (O-0045/2006 B6-0213/2006) by Satu Hassi, on behalf of the Verts/ALE Group, on the Sustainable Development Strategy;
- the oral question to the Commission (O-0046/2006 B6-0214/2006) by Satu Hassi, on behalf of the Verts/ALE Group, on the Sustainable Development Strategy;
- the oral question to the Council (O-0047/2006 B6-0215/2006) by Adamos Adamou and Jonas Sjöstedt, on behalf of the GUE/NGL Group, on the Sustainable Development Strategy;
- the oral question to the Commission (O-0048/2006 B6-0216/2006) by Adamos Adamou and Jonas Sjöstedt, on behalf of the GUE/NGL Group, on the Sustainable Development Strategy;
- the oral question to the Council (O-0050/2006 B6-0217/2006) by Johannes Blokland, on behalf of the IND/DEM Group, on the Sustainable Development Strategy;
- the oral question to the Commission (O-0051/2006 B6-0218/2006) by Johannes Blokland, on behalf of the IND/DEM Group, on the Sustainable Development Strategy;
- the oral question to the Council (O-0052/2006 B6-0219/2006) by Guido Sacconi, on behalf of the PSE Group, on the Sustainable Development Strategy;
- the oral question to the Commission (O-0053/2006 B6-0220/2006) by Guido Sacconi, on behalf of the PSE Group, on the Sustainable Development Strategy;
- the oral question to the Council (O-0056/2006 B6-0222/2006) by Liam Aylward, on behalf of the UEN Group, on the Sustainable Development Strategy and
- the oral question to the Commission (O-0057/2006 B6-0223/2006) by Liam Aylward, on behalf of the UEN Group, on the Sustainable Development Strategy.
Mr President, what we are debating today, then, is the review of the Sustainable Development Strategy, an extremely important document from the European Council’s meeting in Gothenburg five years ago. We should have liked to have seen a more comprehensive review and, above all, a report by the Commission noting what has really been achieved during the last few years. We should also have liked to have seen more ambitious long-term goals specifically set out.
The truth is, of course, that, in many areas, we have not made any clear progress in comparison with how matters stood in 2001. Biodiversity continues to be impoverished and climate-affecting emissions are still increasing in the majority of Member States. We have social divisions, migratory pressure at our borders and an array of problems in the field of health, for example resistance to antibiotics. These are all things that we must, of course, get to grips with in a way that takes account of the long term.
I wish to thank the Austrian Presidency for having involved MEPs in a meaningful way. Horizontal in nature, this is a difficult issue to deal with, and it has to be asked whether we are sufficiently well organised, both in government offices and in the Commission and the European Parliament. We are organised on a vertical and sectoral basis, but this is a horizontal problem. We should reflect on this in the long term.
One of the main issues in this connection is the relationship between the Sustainable Development Strategy and the Lisbon Strategy. Certain MEPs wish to combine these strategies in the long run. What is important right now, of course, is to bring about the best possible coordination and for we MEPs to be involved in the process. We think that the Sustainable Development Strategy should not, in the first place, be seen as an obstacle to, or problem for, growth and development but, rather, as an opportunity. The world is crying out for intelligent solutions to, for example, our energy and transport problems. This should be made a main issue in the Lisbon process.
A big advantage of the Commission’s new proposals is that the international dimension is now included. We see the EU leaving an ever bigger ecological footprint on the world, a state of affairs that we must, of course, do something about. It also requires that progress in society be measured in a different way in the future. We cannot only look at GDP growth, but must also consider a range of other factors. Another logical consequence of the international perspective is, of course, that we must let the sustainability dimension influence our development aid very much more than we have allowed it to do so far.
Finally, I wish to emphasise the importance of research issues. I have a number of questions for both the Commission and the Council. How do you wish to strengthen coordination between the Sustainable Development Strategy and the Lisbon Strategy and, above all, how do you wish to ensure that there is more encouragement for the environmental technology industry and for innovations in this area? How does the Commission wish to ensure that the sustainability aspects are better reflected in the budget than they are at present, especially in the aid budget?
Finally, we must get to grips with the problem of the EU’s increased ecological footprint. Are you considering integrated measures of some kind to tackle this issue?
This Parliament’s procedures leave us in a position of weakness. We are, after all, trying to influence the document that will go to the European Council this week, but in practice I assume that has already been written, finalised, translated into 20 different languages and our impact in this Chamber is likely to be somewhat limited. Perhaps that is something to consider in future.
However, I wish to congratulate the Austrian Presidency, because it has at least made this a priority; it has tried to pull together the threads and it has looked at ways to take this agenda forward, which is welcome.
To me the big issue, though, is implementation. Take one example: national sustainable development strategies have to be prepared in all cases by next June. But what if they are not? What tools, what mechanisms, do we have to ensure that Member States actually deliver on the pledges the prime ministers will agree this Friday?
We need more indicators. There is a good suggested list here in Austria’s draft paper, but it is simply not comprehensive enough. We need specific performance tables; we need the opportunity to name and shame, to point the finger at those Member States that pay lip service to the idea of sustainable development, but do not match their fine words with deeds.
What we really need is for the Commission, as the independent arbiter, to be able to find mechanisms to put pressure on Member States which are so reluctant to rock the boat within the Council and to point the finger at one another. Five years ago, when the Natura 2000 programme was being prepared, Commissioner Wallström, the then Environment Commissioner, used the fact that structural funds could be withheld unless the Habitats Directive was properly complied with as a means of encouraging the process. That threat of withholding money from Member States brought about a dramatic transformation in performance and the submission of new ideas. I hope that over the next few months and years the Commission will come up with mechanisms of that kind to really put pressure on Member States where it hurts.
. Mr President, ladies and gentlemen, we have to understand that sustainable development is the basis of our future. If we forget that, the basis of our economy will also disappear.
It is a misconception that economic development and environmental protection would be in conflict with one another. Our experience is quite the opposite. Ambitious environmental protection promotes economic development, and this applies to both countries and sectors of industry. Industry has called for the economic effects of environmental policy to be analysed. The problem is that when an analysis is carried out, the results are not believed. When, for example, analyses showed that the REACH chemicals legislation is economically viable, industry did not believe it. Similarly, when analyses show that cleaning up air pollution pays off, the car industry lobbies against it.
We need ambitious targets, when, for example, it comes to saving energy. The least we could do, and the cheapest option, is that we should decide to end aid that is harmful to the environment. Aid for fossil energy in the EU amounts to more than EUR 24 billion a year, which is four times more than that for renewable energy.
– Mr President, on behalf of the Confederal Group of the European United Left/Nordic Green Left, I wish to express our disappointment and displeasure about the lack of progress in developing and monitoring the sustainable development strategy.
We agree that the sustainable development strategy must include three core, interconnected objectives which have not only environmental, but also social and economic repercussions. And yet the Council and the Commission appear once again to be more concerned, as far as sustainable development is concerned, with promoting the objectives of the Lisbon Strategy, despite its environmental and social repercussions.
Unfortunately, the Lisbon Strategy relates mainly but not solely to economic competitiveness and the creation of prosperous jobs, with environmental objectives coming a very poor second, while the sustainable development strategy needs to promote environmental and social objectives, rather than economic sustainability.
I should like to point out, given that a large percentage of the European population suffers from serious economic and social problems, such as poverty, unemployment and social exclusion, and the fact that the most deprived social groups often suffer the worst social and environmental conditions, including poor housing and health, that the framework for Commission action to review the sustainable development strategy is extremely reticent and weak. The objectives being formulated by the Commission are extremely general in nature and therefore difficult to assess. For example, the Commission has introduced the European year for fighting poverty and social exclusion, an initiative that we welcome, but has failed to formulate more specific initiatives and effective, enforceable measures which will allow real progress to be made.
. Mr President, the strategy which the Commission has published sends out a positive message: it demonstrates that the Commission too has time for a sustainable society. I can concur with the conclusion which the Commission has drawn in its document, namely that, if we want to work towards a sustainable society, we must seize the existing opportunities now. That should also be the message to the Council. If we want to make sustainable development a success, then there are many examples of measures we could take straight away.
I would like to remind you that we do not own this planet, but that we have the task of looking after it and saving it. As a consequence, we will really have to change our way of living if we want to secure an existence for our children and grandchildren. That is why we need an ambitious package of measures, and I would like to hear from the Council and Commission how they would like to work on it together with this Parliament.
. Mr President, ladies and gentlemen, I too am grateful to the Austrian Presidency for having made this strategy one of its key priorities. I hope that, although our document comes slightly late in the day, the Summit will decide on something practical in this regard over the next few days and not confine itself to making token or rhetorical statements.
I should like to extract and highlight three key words that I consider essential from the contribution made by Parliament in the shape of the unanimous resolution on which we shall vote tomorrow.
The first word is integration. The Lisbon and Gothenburg European Councils were held one year apart. Five years later, the time has perhaps come to integrate them more, maybe even with a buzz word, with a new word such as , in such a way as to overcome this contradiction and this distinction between competitiveness and environment.
The second word is governance. We genuinely need to give a strong boost to the Member States and, I stress, to what is actually taking place at a local and regional level, so that everyone, across the board, might play a leading role in implementing this strategy in practice. Actions cannot only come from above, but this leading role also needs to be promoted.
Finally, the third word is monitoring. I very much agree with the need to define a concise set of, let us say, multicriterial indicators, which measure the progress made towards sustainability on a regular and ongoing basis. This is vital if we are to win over the citizens, who must have the opportunity to ascertain in practice the progress made or the difficulties encountered in pursuing our objectives. I believe that this bottom-up form of monitoring is very important.
Mr President, ladies and gentlemen, economic theory based on sustainable development abandons the approach grounded only in an analysis of GDP and employment in favour of an interpretation of a country’s cyclical position. Work is natural capital, the capital produced by people.
The European sustainable development strategy and the Lisbon Agenda must integrate the economic dimension with the social and environmental dimensions in order to guarantee long-term development. For this strategy to be successful, it is essential to act at all levels of governance, from the largest international and national organisations to the local Agenda 21, which in Italy too is at last becoming one of the most important forces driving the spread of a sustainable management model.
Acting at a local level is the key principle that makes it possible to pursue major objectives like preserving what natural capital is left, reducing human pressure on the world around us, and improving the efficiency of the end uses of products, for instance by promoting energy-efficient buildings and environmentally friendly urban transport systems. The extension of Commission support to the system of so-called ‘green’ public works contracts is producing good results.
Nevertheless, in common with Members in other groups – and I am glad to have heard the speaker before me – I must highlight a number of aspects that I consider very important. The Commission ought to be more specific and to stick to definite and therefore verifiable objectives. That is the only way that all the actors in the sustainable economy will be encouraged to adopt an ecologically and socially compatible model.
There is still a great deal to do in Europe to ensure that our energy supplies are based on renewable sources, in order to protect the environment from pollution and from the excessive, irreversible exploitation of natural resources. In this context I consider it essential for sustainable development indicators to be developed and improved: they need to be easily understood and accessible to the general public. It is important to try to monitor all the outcomes.
Mr President, Commissioner, ladies and gentlemen, the European sustainability strategy is an important topic and a top priority for the Austrian Presidency of the Council. In the past few months, 10 different Council configurations have dealt with the subject of assessing and implementing the sustainability strategy for Europe, in order to strengthen the quality of the strategy across the board, including with our own working group, 'Friends of the Presidency'. We want the European Union to act as an international frontrunner, and to demonstrate its capabilities as, so to speak, a 'sustainable union' at international level. That applies to the European Union with its central institutions, to the territorial authorities, to the regions and to the municipalities. We want to send out clear signals promoting sustainable development. It would be inappropriate to concentrate solely on economic growth, economic development and the Lisbon Strategy: it is not compatible with Europe's history, and I also do not think it is enough to act sustainably in the future.
We have the impression that, following the discussions, in general a text could be negotiated that is both balanced and politically significant. In line with the instructions of the European Council of December 2005, we now have a single, coherent document that brings together aims, tasks, indicators and a whole range of specific actions for essential EU policy areas. This renewed EU sustainability strategy should be clearly visible from the outside. The document that the European Council will adopt in the next few days has no annexes, and is clearly structured, comprehensible and consistent. This constructive cooperation, in particular from the Member States, and the intensive dialogues between the various parties involved have led us to the success that we hope will be achieved in the days to come.
We have had a whole range of contacts and positive conversations with representatives of the European Parliament. We in the Presidency have tried very hard and quite consciously to include the central points brought up by the European Parliament in the negotiations – and, as far as possible, in the compromise as well. You have frequently talked about how we need to view the issue of the link between the Lisbon Strategy and the EU sustainability strategy from the aspect of qualitative growth. We want to send a clear political signal that sustainable development will not, as some intend, put the brakes on economic growth, but will actually support and enable intelligent growth in areas for the future. That is what we need to do with this strategy. The strategy repeatedly refers to issues such as renewable energy sources, environmental technology, 'greening' public procurement, resources and energy efficiency, the environment as a factor for more jobs, intelligent and innovative products and services and mobility solutions.
Growth cannot be an end in itself, but just a means to an end, and that end is improving the quality of life and of the environment in Europe, whilst maintaining long-term competitiveness. If the people and the environment are doing well, then the economy will also do well. Europe has always particularly distinguished itself in the past, and will continue to do so in future, by the way in which it runs its economy according to different criteria from other national economies in the world.
Regarding the relationship to the Lisbon Strategy, the two strategies, each with its own priorities and timescales, should continue to exist separately from one another, but support and strengthen each other. The central goal is greater transparency and a higher status for the EU sustainability strategy at political level. The two strategies should therefore be further developed and implemented in close coordination in content terms. We want to make it clear that the EU strategy for sustainable development and the Lisbon Strategy for growth and jobs do not exclude each other, compete with each other or supersede each other, but rather complement each other effectively. The EU strategy for sustainable development provides a comprehensive framework within which the Lisbon Strategy, with its new focus on growth and jobs, can act as the engine of a dynamic economy.
In our opinion, both strategies underline the fact that economic, social and environmental goals can strengthen each other and should therefore be designed, developed and promoted together. Both strategies aim to support the necessary structural changes that will allow the economies of the Member States to face up to the challenges of globalisation, which affect all of us in Europe.
The aims and main content of the sustainability strategy, including in comparison to Gothenburg 2001, which will become the key challenges for sustainable development, are clearly laid out in the paper and in the strategy, and are also translated into concrete terms through targets and actions: climate change and environmentally-friendly energy, sustainable mobility and transport planning, sustainable production and consumption models, which will be an important guide for the future, management of natural resources, health, social integration, demographics and migration, which is probably one of the greatest challenges facing the continent and a major challenge in relation to the fight against poverty and for sustainable international development.
The new key challenge of sustainable consumption and production models caused a great deal of controversy, but has now been incorporated into the strategy. One major success that has been mentioned by several speakers here is certainly the creation of a separate chapter in the strategy setting out implementation mechanisms for effective follow-up and for evaluating and assessing the progress made.
As you can see, we have put a great deal of energy into this sustainability strategy. We have kept 10 Council configurations busy, and we have tried to resolve this apparent competition between Lisbon and sustainability, so I am very pleased that, taking your comments into consideration and following intensive negotiations with the Member States, we will be in a position to adopt this EU sustainability strategy within the next few days. That is good for the quality of life in Europe, and it is a positive sign for the future.
Mr President, the Sustainable Development and Lisbon strategies together address issues that really concern people. European value and quality of life surveys tell us that citizens want prosperity, but they also want a clean environment, good health, social protection and equality.
The Commission put forward its proposal for the review of the European Union’s Sustainable Development Strategy in December. This has been the subject of in-depth debate in the Council, culminating in the adoption of a review of the Strategy at the European Council scheduled for tomorrow. I welcome Parliament’s input from January on the stocktaking and orientations for the review, and I appreciate the involvement of many of you in the stakeholder debate on this subject. I look forward to working with you further on this, on the issues raised in the motion for a resolution amongst others.
Sustainable development is an over-arching objective of the Union. The European Union Sustainable Development Strategy and the Lisbon Strategy work hand in hand towards this objective, although they should be kept separate. Together the strategies are an agenda for change, for Europe to adapt to a changing global context: new competitors, an aging population, and the impacts of demographic change, increased resource scarcities, climate change, biodiversity, and ecosystem loss, for example. They aim to stimulate innovation, including behavioural change, create level playing fields and engage all.
The Lisbon Strategy and the Sustainable Development Strategy are complementary. The much-needed economic growth must be decoupled from environmental degradation and must better safeguard social cohesion to ensure it can be sustained. At the same time, though, the worldwide drive towards more eco-efficient products and services creates opportunities for growth and jobs that we must seize.
For both we need to act. By achieving results on sustainable development, we improve our chances of regaining citizens’ confidence in the European Union. To achieve results, we need to focus and be clear about who does what. This implies a certain practical distribution of work between the two strategies.
The Lisbon Strategy addresses concerns about medium-term economic performance, looking to stimulate growth and jobs and helping the European Union to adapt to global competition and increased pressures on resources. To achieve this aim, the Lisbon Strategy comprises actions in a wide range of policy areas, many of which are central to sustainable development strategy, such as energy efficiency, environmental technologies resource use, and others.
The SDS addresses concerns about our prosperity, both in economic and quality of life terms, including issues that are more slow-burning, where time-lags mean that actions now have impacts into the long term. A good example is climate change, but also unsustainable modes of transport, social exclusion, health and how we use our natural resources.
It also looks at broader global challenges and impacts beyond the European Union’s borders. But let us be clear: Lisbon and the SDS are mutually reinforcing. The success of one depends on the success of the other. The priority now is to achieve results. There have been more than 20 years of debate on sustainable development, but progress in addressing unsustainable trends is too slow. We must move from words to action.
Some say that we are not ambitious enough. I disagree. The Commission’s revised SDS provides a new political drive for sustainable policies that apply to all policy areas.
We also welcome the priority given by the Austrian Presidency to the revisions of SDS and the draft conclusions that will be discussed at this week’s European Council. We are talking about a new drive aimed at making the difficult changes across society that are necessary for sustainable development. The review of the European Union’s Sustainable Development Strategy is about how we can do things better to get results: first, about how we design policy, including policies within the Lisbon Agenda; second, about implementing what has been agreed; third, about making sure that we involve all those who need to act. The European Union institutions cannot achieve sustainable development alone.
The new strategy addresses some of the weaknesses of the previous strategy: unclear priorities, little ownership and absence of a clear monitoring mechanism. It confirms the main challenges, but clarifies the objectives and sets out a new and more rigorous monitoring mechanism. It includes regular reports from the Commission, which are to be submitted every two years, drawing on the latest Eurostat indicators. It includes national strategies, to be updated to bring them more into line with the European Union Strategy, and it includes peer review of national strategies to allow mutual learning.
We need to learn from best practice and use every opportunity to multiply successful initiatives. By clarifying priorities, we will also facilitate the coordination of the Lisbon and Sustainable Development strategies.
The renewed Sustainable Development Strategy re-emphasises the importance of an integrated approach. The problems are interlinked and so are the solutions. Good use of impact assessments that address the economic, social and environmental impacts of proposals is key. Horizontal measures, such as getting prices right, investment and research and innovation, education and skills are also important. The new strategy is about all of us assuming our responsibilities. Involving stakeholders, businesses and citizens in delivering results is a priority. It is also about all European Union institutions and Member States working for the implementation of the Strategy.
We believe that the European Parliament, the European Economic and Social Committee and the Committee of the Regions should play a more active role in helping to implement and monitor the strategy.
. Mr President, I feel less optimistic than those who have spoken so far, because I believe that the document that has been produced is essentially a document full of statements, which includes many existing clichés, many arguments that we have all heard and which are leading to an increasingly weak and less respected notion of sustainable development.
Why do I say this? Because I believe that the structure in the methodology – and, as well as a politician, I am speaking as an academic – is based on an error: it is based on repeating the old clichés and on not properly analysing today’s sustainable development problems.
Firstly, it does not make it clear whether the document has European or world ambitions. It does not make that clear. Secondly, it conforms to Gothenburg, but not to Johannesburg.
Furthermore, it ignores problems such as the relationship between the economy and sustainable development. Today, economic activities cannot be separated from sustainability, and if we want to link it to Lisbon, even less so: in other words, there can be no employment, there can be no possibility of development for the under-developed countries, unless we take into account what kind of economy is appropriate. Certain economic activities are necessary in order to maintain biodiversity. Have we considered what economic activities are required or the role agriculture plays in maintaining animals? Have we taken account of the fact that, if we want to talk about climate change and development in Africa, we must talk about nuclear energy in order to resolve the problem of obtaining water through desalination and obtaining energy that does not pollute? If we talk about climate change, we must talk about nuclear energy as well, as a replacement for 30 or 40% of what is produced.
In other words, structurally, the document is not integrated. It does not refer to the economy and it completely ignores industry.
Furthermore, I do not believe that the issue of population is sufficiently dealt with. The emigrations we have from North to South in Europe are creating stress in terms of sustainable development, just like the African emigrations. That is something we must deal with, ladies and gentlemen, on the basis of sustainable development.
. Mr President, on behalf of the Social Democrats I can say that I agree with the Commissioner that we must at long last move from words to deeds in the matter of policy on sustainable development.
There needs to be a proper action programme for sustainable development as part of EU policy. Sustainable development must be genuine and be capable of measuring the principle of penetrability, which relates to all the European Union’s political goals. Policy instruments, for their part, need to adapt to these goals. So it is unacceptable that projects that harm the environment should at present be supported with massive amounts of money, considering how aid is channelled for projects that improve the environment. The decisions already taken should also be implemented. The Council decided years ago now that aid that harms the environment should be gradually withdrawn. That has not happened, neither gradually nor in any other way.
EU-wide environmental taxes have also been talked about in several contexts. We know that their introduction will require consensus, but we need a step forward in the right direction. The Council has also taken decisions that Europe-wide energy taxes should be introduced. The Sixth Environmental Action Programme, which the Council and Parliament adopted in the codecision procedure, will provide an opportunity for the introduction of Europe-wide environmental taxes.
A condition of a genuine environmental policy is that the economic policy instruments in legislation and other legislative acts go hand in hand. In this way a favourable situation can be achieved, in which society develops eco-efficiency and environmentally friendlier technologies in an economically rational way. In this respect, we are coming to a crossroads as far as the Lisbon Strategy is concerned, which is to say that the environment is also a good thing for the economy, and its development is a means of getting the wheels of the economy turning.
Mr President, the renewal of the Sustainable Development Strategy is very welcome, but it must become more focused. The need to have better coordination with other cross-cutting strategies like Lisbon is well established, but we also need to have better coordination within the sustainable development strategy itself.
We need to think clearly and recognise that some of our sustainable development policies could potentially conflict with others. For example, we are committed to a European target for biofuels and I very much support this, but the sustainable development strategy also includes a commitment to sustainable forest management and to halting the loss of biodiversity.
A badly thought-through expansion of biofuels could result in virgin forests being destroyed and habitats lost. A properly thought-through biofuels policy would mean European vehicles running on biofuels from certified sources only. So I would beg the Presidency in this regard simply to use the strategy as a starting point for much more detailed work on sustainability.
– Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, we have only borrowed the earth from our descendants. We all know that any form of politics that lacks responsibility towards this principle imposes a hurdle on the next generation that cannot be overcome.
Jacques Delors declared as early as 1993 that in order to meet future challenges the European Union has the urgent task of restructuring the economy in a way that is ecologically and socially fair, and of orienting it towards a sustainable strategy; Mr Pröll has confirmed this once again. Jacques Delors stated that, essentially, models of development must be achieved that are based on low consumption of non-renewable resources and that are reproducible in the long term. In 2001, the Swedish Presidency responded to these findings with the Gothenburg Strategy.
Now, five years later, we see that the new Commission has chosen to ignore all of these findings that are so important to our survival. Instead, it has returned to completely outdated notions. This is evident from resolutions in which unimpeded growth is invoked as being the key to solving all the problems of today, while the third dimension - the preservation of ecological foundations - is no longer mentioned and the necessary balance between three dimensions is negated. The earmarking catalogue in the regulation on the Structural Funds includes, for example, a total variable of 71 for the environmental dimension. The Commission’s new slogan, that the Lisbon Strategy must be pursued in the direction of unimpeded growth, is simply wrong, because it is short-sighted, it lacks solidarity and it is irresponsible, because acting in this way shifts incalculable costs onto the next generation.
We are glad that the Council does not take this line, and we welcome the Austrian Presidency’s new strategic approach. We hope that this will be adopted in the next few days and that it will genuinely be implemented in terms of concrete political action.
Mr President, ladies and gentlemen, the website on sustainable development that was started by the Commission on the 30 May is well-meant and very interesting - the same goes for the two other websites on climate change and climate control - but that does not lessen my criticism of this Commission communication. It does not contain a Sustainable Development Strategy, but a catalogue of measures introduced, individual problems and intentions. In taking this view I simultaneously endorse the main criticism expressed by the Social Platform. I also agree with this network that the cardinal problem here is the definition of political priorities.
However, I would like to go even further and say that sustainable development is the democratic realisation of a social model, one in which each and every person can live independently and with dignity. In my view, sustainability means that on the ground, in Europe and around the world, more and more people increasingly have access to the conditions that are necessary to ensure peace, protection from violence, democracy, social security, unspoiled nature, education and culture. The Sustainable Development Strategy must therefore set out three priorities: the achievement of the Millennium Development Goals; the combating of poverty and social exclusion in the EU; and the reduction of carbon dioxide emissions and global warming. That means disarming, demilitarising and democratising economic relations and our societies as well as redistributing and redirecting flows of resources through structural change, restructuring the energy economy and of course reorganising the social division of labour.
. Mr President, these questions show the European social model in flashing lights. However, the European social model is a mishmash that pleases no one: a bit of free market here and a bit of welfare state there, mixed with a little green posturing. The EU dictates that one size fits all and, judging by the identical wording of these group questions, one size does appear to fit all. However, in the Independence and Democracy Group, we realise that one size will never fit all.
I am free to say that my party, UKIP, can never support the Lisbon Strategy, because it is the failed strategy of a Commission that has no legal right to dictate economic policy to my country. It is for this reason that the EU can never impose a sustainable development strategy on Britain.
There is, however, a PPE-DE one-sizing problem. Last September, David Cameron was quoted in the as ‘fighting to end the EU’s damaging social role’ and leaving it to focus on ‘making the single market work properly’. Yet we now have a Tory MEP, Mr Bowis, asking how the EU will enhance its social role in economic policy. No wonder Mr Cameron’s pledge to leave the PPE-DE Group has become such a huge joke. Or, as I always say, ‘EU must be joking’.
– Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. It will be essential to make the management of the new development instruments consistent with the Lisbon Strategy by providing for short-, medium- and long-term planning in order to achieve the objectives that have been set, namely efficiency, effectiveness and economy, focusing particularly on growth but without forgetting environmental protection.
In our opinion, Europe’s sustainable development policies have a vitally important role to play abroad, especially in developing countries, since in many cases it is precisely in those countries, where, unfortunately, there are no economic alternatives as yet, that the indiscriminate exploitation of resources occurs. The new policies must therefore be based on a feasible project for sustainable development that all peoples in the world can enjoy without distinction.
For the world’s sake, Europe’s institutions need to send out signals of political convergence based at last on solidarity and aiming at reducing the indiscriminate exploitation of non-renewable resources. At the same time they need to commit themselves to promoting research and development in the field of environmentally sound technologies.
Mr President, Commissioner, when the Lisbon Strategy was reviewed, you decided to keep it separate from the sustainable development strategy. I think that this was a mistake. These two tools are more than complementary; they are inseparable from one another. That is why, at present, the impression created is of your adopting an ideological stance without taking action. It cannot credibly be proclaimed that sustainable development is one of the three pillars of the Lisbon Strategy unless the necessary bridging clauses are created. As for the content of the action platform presented after considerable delay by the Commission, I have to say that I was disappointed in it. We were expecting more substance and more proposals.
Sustainable development now sounds hollow. Commissioner, I may be somewhat jumping the gun and anticipating our institutional agenda, but your work programme for 2007 will have to take up this challenge. I would ask you to be firmer, more incisive and more audacious in your dealings with the Council. Yes, the Commission must be audacious and courageous, as it is not being at present. It forever censors itself, confronted as it is with a paralysed Council that has nothing more than good intentions, never translated into action. Where energy is concerned, it should be emphasised that nuclear energy is no longer taboo, but it must be accompanied by renewable sources of energy. When it comes to biofuels, Member States – in particular, France and Sweden - are known to be working on these, but on different systems. What has become of harmonisation? No progress is being made. Where are the practical proposals? They are there in people’s minds but, unfortunately, that is where they remain.
As for the Council, I am inclined to tell it to rationalise the instruments available to the EU: the Cardiff process on the integration of environmental aspects into other policies, the Gothenburg sustainable development strategy and the recently revised Lisbon Strategy. Frankly, hand-to-mouth policy needs to take a back seat in favour of visionary policy that considers tomorrow and makes sustainable development a key factor for the future.
Mr President, my main problem with the Commission’s environmental proposals is that they do not correspond with the objectives of the Sixth Environmental Action Plan.
As far as traffic is concerned, the Sixth EAP stressed the decoupling of transport goals and GDP goals. However, the Commission’s new strategy does not propose legally binding measures and deadlines. It is all very well to speak about wanting fewer private cars and more environmentally friendly public transport, but without legally binding measures these are only empty words. If we want to have less air pollution and more public transport, we have to act.
As the rapporteur on urban environment, I propose legal measures and targets to increase the rate of environmentally friendly transport. I hope that the Commission and the Council will return to the policy of clear targets and measures. Listening to Mrs Grossetête, I also hope that the PPE-DE Group will support my amendments and my report about having binding measures and targets concerning the urban environment and traffic.
Mr President, Commissioner, ladies and gentlemen, I would like to draw your attention to rural development. It is important that we do not lose sight of rural spaces as a whole as an aid to economic development. This means that in financial respects too we must ensure that sufficient means are available. Unfortunately the so-called second pillar of rural development for the period 2007 to 2013 has been reduced by EUR 20 billion in comparison with the proposal by Parliament and the Commission, and that reduces possibilities of development. That is why we must surely make use of the optional modulation system of 20%, I mean by redirecting funding from the first to the second pillar. We also have to ensure, however, that we give our support to the international development of rural spaces. In order to do this we need a fund that can be accessed on an international basis for rural development projects, in a similar way to the existing European one. Only in this way will there be a chance to develop rural spaces as a whole.
Mr President, sustainable development is a nice idea. It has the pleasant aroma of the Norway of Dr Brundtland, who invented it 40 years ago. It is a notion from the good old days, from the Club of Rome, from zero growth. It is a new version of the old idea of Pastor Malthus. At the banquet of humanity, there is not enough room for all of the generations. We must therefore restrict ourselves, because the ice is melting, the water is rising, the greenhouse effect is going to suffocate us, the sun is going to burn out and raw materials are going to run out because the Chinese are consuming everything.
In fact, the only thing that is sustainable is under-development. Look at Africa! The only sustainable thing is poverty, which is a socially transmitted disease passed on from generation to generation. Development, on the other hand, is purely provisional. The stone age did not come to an end because of a lack of stones, but because of the invention of bronze. The oil age will also come to an end, not because of a lack of oil, but because we will move on to the age of fusion or of hydrogen. In short, sustainable development is an absurd notion, dreamt up by the rich to explain to the poor that, in order to save humanity in the future, they must go without today.
Mr President, Commissioner, sustainable development is something obviously desirable that we all seek. Who could possibly be opposed to it? Strategy and approach have great significance for the future prosperity of Europe and the world where these issues are concerned. They are linked together rather than integrated.
The resolution originated in Gothenburg five years ago and emphasises certain components needed for turning the Sustainable Development Strategy into a reality. More emphasis could have been placed on the way in which strong economic development can increase the opportunities for creating smart technology. Innovative environmental solutions too may require investment if they are to be profitable. The administrative dimension is emphasised to an unnecessary degree in the resolution, which sometimes shows too little appreciation of the realities of the business world. Most of the resolution can be implemented, but the market perspective should not be lost. I say this in my capacity as the person appointed by the Group of the European People’s Party (Christian Democrats) and European Democrats to take responsibility for this issue in the Committee on Internal Market and Consumer Protection.
When the leitmotif of the resolution was the merger of the Lisbon Strategy and the Sustainable Development Strategy, we had difficulty voting for it, but we now think that there is an acceptable compromise. We are not opposed to the strategy. On the contrary, we unreservedly support sustainable development in trade and industry, environmental work and society in general. We cannot, however, encourage a merger of the Lisbon and sustainability strategies right now, since the former, unlike the latter, is already in use. We are not, however, closing the door to such a merger for ever. Following the review that has now been carried out, we think that the resolution has acquired a tone that we can, in general, support.
Mr President, Commissioner, ladies and gentlemen, it is with great satisfaction that I note that the motion for a resolution recognises that growth and sustainable development are not opposites but, on the contrary, preconditions of each other. Sustainable growth is the only growth we can afford. The fact that the motion for a resolution extends sustainability to include areas in addition to the environment also constitutes great progress. The environmental and social dimensions should be integrated into our understanding of sustainability as elements of equal value.
In that connection I should like to emphasise that sustainable development also involves equality between the sexes. Women at present earn less than men throughout Europe and are not represented in decision-making bodies to the same degree as men – be it in political, economic or public life. Any strategy on sustainable development must take account of this inequality and of the fact that social problems affect men and women in different ways. The common goals of both the Lisbon Strategy and the Sustainable Development Strategy cannot be achieved unless the issues of inequality and of the better use of both men’s and women’s potential are addressed.
Mr President, Mr President-in-Office of the Council, Commissioner, we all know that it is no longer a time for lamenting the consequences of our mistakes. The world ecological crisis is hitting us full in the face and I will not list the problems arising within this context.
We here are well aware, more than anyone else I am sure, how urgent it is to act and to make courageous and wide-ranging political choices. And what are we seeing, since this is what is important? That the Commission and the Member States use and abuse the rhetoric on sustainable development, sometimes cynically, to justify non-sustainable policies. I shall take the example of biodiversity, the common theme of our very survival, as you know very well, Mr Pröll.
Since we have waged a real battle here to obtain budgets for biodiversity in the financial perspective, since we have said that the Natura 2000 programme would be taken into account in the Structural Funds, an argument used to justify not creating a new budget line, could you tell us – and this question is for the Commission, which is not listening – why biodiversity has not been included amongst the priorities of FEDER and why biodiversity has not been provided with any budgetary contribution?
I would therefore really like to know who is sabotaging sustainable development in these institutions? And if there is sabotage, how much faith can we have in the strategy that you are presenting to us?
Mr President, in connection with the motion for resolution tabled before us, please allow me to say a few words about the relationship between sustainable development and energy economics.
The document rightly points out that energy production and consumption is one of the key factors in achieving sustainability. We are also right when on this basis we reformulate – like we have done so many times in the past – our goals in respect of increasing energy efficiency, reducing the proportion of greenhouse gases or even supporting renewable energy resources. At the same time, it is obvious that we are lagging behind significantly in respect of the further development of the sustainable development strategy adopted in 2001 in Gothenburg. Therefore, it is worth considering why we are in this situation. I am convinced that one of the important obstacles to achieving our goals may be the lack of an efficient market economy environment. The motion for resolution encourages us to exchange national experiences, and therefore, if you allow me, I will illustrate this with a Hungarian example. In Hungary, where the extent of utilisation of renewable energy sources is, unfortunately, one of the lowest in the European Union, the long term operation of polluting energy production facilities is protected by monopolistic situations and contracts that contradict market logic. As a result of these contracts, coupled with the unpredictable regulations concerning the compulsory electricity acquisition quota of the state, which also contradicts market logic, the utilisation of wind energy, for instance, is rendered practically impossible. And while this practice is in use, the chances of achieving our goals concerning sustainable development are very slim.
Therefore we need to develop an efficient, competitive and cost effective energy market, because without this, an environmentally sustainable society remains an unattainable dream. The Gothenburg strategy will only become real if this is achieved. In this hope I support the motion for resolution, and trust that we will be able to return to this issue when Parliament debates the development of the Common European Energy Policy.
Mr President, the Lisbon Strategy’s objectives are mistaken. We now have growth without jobs, so it is the wrong way to obtain more employment. We are also aiming at the wrong goals. With people now earning approximately EUR 12 000 per year, the link between increased income and greater happiness is ever more tenuous. Instead, the result is increased stress, more environmental damage, wider social disparities and more injustice. Sustainable development is not only about the environment. Achieving it involves, rather, seeing the environment as being inseparably linked to social conditions.
Today, everyone is talking about sustainable development, and tomorrow we are to vote on the Seventh Framework Programme that allocates EUR 4 billion to research into nuclear power. More money is also going to research into carbon-based energy and to research into other non-sustainable forms of energy. Why is that the case? The UN Climate Panel has shown that we can only achieve the Kyoto objectives by halting the subsidies to fossil fuels. People listening to us are amazed. Why do we not take the relevant decisions? It is because the lobbyists from the big companies obtain their cherished short-term growth solutions, which are inimical to sustainable development. We must listen more to our audience and less to our lobbyists. Then, we shall obtain sustainable development.
– Mr President, since last December the Commission communication and other contemporary publicity channels have been confirming the speed of global changes and the new dangers, as well as the opposing trend towards permanent and balanced three-dimensional development which links economic growth and quality of life with social integration and environmental protection. Therefore, by proposing the framework of the basic principles of the European Union sustainable development strategy in a manner which supplements the Lisbon Strategy and is divided into six basic sectors, an attempt is being made to integrate sustainability into European policymaking, both in the form of an internal dimension and by including the external repercussions of decisions and choices on the planet as a whole.
Today, we in the European Parliament want our motion for a resolution to exert an effect on decisions by the other institutions. We are confirming our political and humanitarian sensitivity and our awareness of our responsibilities towards future generations by advocating an effective evaluation of the repercussions on the sustainability of all EU initiatives. The resolution is clear. We welcome the Presidency's interest, but we are calling for a single, cohesive and concise framework which will rally public opinion and policy-makers around common aspirations.
We hope that the general objectives will be supplemented by specific, people-orientated measures, which is why we must be sure to define progress indicators to measure the benefits to man as an undeniable and unique value.
Economic prosperity, high living standards and the ecological repercussions from the uniform dissemination of objectives on the potential of the natural world only make sense if they serve present and future citizens.
– Mr President, ladies and gentlemen, Commissioner, at the end of this debate I would like, as a summary, to give an overview of the items and goals that we have tried to coordinate with the Sustainable Development Strategy during our Presidency and on which we now want to reach a decision in the next few days. I would like to give my very heartfelt thanks for your suggestions and also for the speeches and the debates that we have had here together.
Our aim with the Sustainable Development Strategy has been to put sustainable development for Europe at the top of the political agenda and in doing so to make Europe an example for others. We have been keeping all the Council configurations busy, and in recent months we have tried very hard to work through the essential points with the European Parliament and now to present them as a strategy. This strategy is, in our view, the result of very wide-ranging discussions and ambitious negotiations. Seven key challenges with goals and measures have now been clearly set out in the strategy, and this will enable the European Union to confirm even more clearly our role as a frontrunner in international cases. The most important chapter is of course - and this will also enable us to measure, to a certain extent, the success of the Sustainable Development Strategy in the coming years - a strong and clearly structured chapter on implementation, which provides for responsibilities and competences regarding the monitoring of progress in implementation and very clearly addresses all EU institutions and political levels, EU-wide, national, local and regional.
I also regard – and we should do this together – the Sustainable Development Strategy as complementary to the Lisbon Strategy. Both strategies strive, with differing priorities and timescales, towards sustainable development. We want to demonstrate, too, that quality of life and high levels of environmental quality and social cohesion are important factors in safeguarding long term competitiveness. Sustainable development is a central factor in innovation: it creates opportunities and the potential for intelligent growth and better jobs.
Sustainable development is anchored in the treaties; it is an overarching objective for all European policies. It confronts us, however, with huge challenges, above all in institutional terms. On an EU level we do not yet have appropriate structures with which to discuss this horizontal issue in the corresponding committees or to better coordinate the opinions of different committees. During the negotiations on the EU Sustainable Development Strategy we finally attempted an ad hoc solution with the 'Friends of the Presidency' group. At Council level we will be working, until the first review of the strategy, on possible options offering suitable mechanisms for sustainable development. This institutional question concerns all EU institutions equally, and it would give me great pleasure to encourage a dialogue between institutions, one that goes beyond the decision on the Sustainable Development Strategy. We regard the Sustainable Development Strategy not, as it were, as the end of the debate on sustainability in Europe, but as an important starting point in conjunction with the Lisbon Strategy in moving towards sustainable development in Europe.
I would like to thank you once again for your very constructive cooperation, not only – I am saying this as the Austrian Presidency of the European Union nears its end – in the field of sustainability, but also for all of the constructive cooperation between the European Parliament and the Presidency. For me personally and in my areas of competence, discussions have always been very fruitful and successful.
. Mr President, I wish to thank everyone for this very interesting debate. The debate shows that this subject is a central issue for Europe and that it is a priority which the Commission believes can contribute towards improving the quality of life and preserving resources, especially for the benefit of future generations. It goes towards improving the economic, social and environmental dimensions of our way of life.
The Commission’s proposal has emphasised and given added relevance to the underpinning principles of our sustainable development policy. Moreover, we have given ourselves clear objectives with correlative actions to reach these targets. Concerning the need to be more ambitious, and the call for new targets, I need to underline that the essential thing is to produce results. Investing in new targets may not be too difficult. However, it is much harder to get people to make and accept the changes needed to achieve those targets.
We are meeting our existing targets, but the real challenge is to ensure that we do so. We are therefore proposing a new approach aimed at making the difficult changes across society that are needed for sustainable development. Having said that, I agree that setting new targets is also important. However, any new targets need to be established through a proper process involving impact assessments and full stakeholder consultation, so that we have the acceptance and the commitment of those who need to work in order to achieve those targets.
I would also like to say something about the integrated approach frequently mentioned during the course of this debate. Sustainable development is about a coherent approach to policy-making. It requires an integrated approach, and in practice this means the Lisbon Strategy working hand-in-hand with the sustainable development strategy – two strategies working in parallel and in coordination towards the overarching objective of sustainable development.
The Commission disagrees with the idea of merging the two strategies, but agrees they should be used in parallel towards achieving the overall goal of sustainable development and that they should be complementary, both in scope and in terms of governance. The Commission agrees that they can go hand-in-hand, though this does not mean that they have to be integrated. This can be achieved through sound and effective complementarity between the two, and that is what the Commission’s communication seeks to achieve.
Concerning governance and monitoring, improving the governance of the European Union’s sustainable development strategy is key to pushing forward progress. That is why the proposal for the review of the strategy proposes a new improved governance process. The Commission will report on progress every two years. Let me assure you that in doing so it will draw on the full range of sustainable development indicators.
Eurostat has made good progress in developing indicators and this work will continue. The aim is not to name and shame, but to assess where we are, how much more we need to do, and in which areas, in order to enable us to determine where we need to act and to allow clear communication to electors and stakeholders on where we need to change and on our approach to this.
Concerning the international dimension, sustainable development requires a global approach. The European Union should maintain its position as a world leader in sustainable development through its action at home and by addressing the effect of this. It must also engage with others to achieve the commitments made at Johannesburg and the Millennium Development Goals in order, as has been said, to allow developing economies to leapfrog, to avoid old-fashioned unsustainable patterns of development and to use clean and innovative technologies. This is essential, for example, in the drive to limit climate change. It is also why the global dimension is an integral part of the reviewed European Union’s sustainable development strategy and why that strategy advocates an integrated approach to development and external policies.
In conclusion, the Commission hopes that the interaction between us in this area can continue and intensify in the months ahead.
To wind up the debate, a motion for resolution(1) has been tabled under Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The next item is a statement by the Council and a statement by the Commission on the increase in racist and homophobic violence in Europe.
. () Mr President, Commissioner, ladies and gentlemen, this issue that we are now dealing with in this plenary is one that we consider to be particularly important. Whenever the security and dignity of a citizen of the European Union is threatened, then we are all threatened. The credibility of our Union and its principles and institutions are at stake here.
The Union – and this was made very clear in this morning’s debate – is based on the principles of freedom, democracy, respect for human rights and basic freedoms and constitutionality. This is anchored in the founding treaties, and since then it has been restated in numerous institutional agreements and in numerous legal acts. We must therefore consider acts of racist and homophobic violence as direct provocations, and we must take decisive steps against them.
We must not allow people who are citizens within our own Union to feel like outsiders, and neither can we allow it, if people from other parts of the world who come here have experiences that contradict our values completely.
Since the Treaty of Amsterdam entered into force, the Union has – with directives on equal treatment laid down in the year 2000 – created a set of instruments to prevent or rather to combat discrimination across the Union, whether on account of ethnic background, religion, or of sexual orientation, among others.
On the basis of these two directives, the Community Action Programme to combat discrimination 2001-2006 was set up. In doing this, the European Union makes it very clear that in dealing with this matter it will not limit itself to passing legal statutes, but will take sweeping measures in order to implement anti-discrimination policies.
You know these measures, I do not need to go into detail here. I would, though, especially like to emphasise the great significance that we all attach to the activity of the European Monitoring Centre on Racism and Xenophobia in this context. For those in positions of political power, its findings provide an important basis for decisions.
Allow me to continue here a point that I already made this morning. We believe that it would be a fair acknowledgment of these efforts towards equality and against discrimination and racism, if we were to create a fundamental rights agency, a separate agency that tackled these issues. The concern of this agency would be to ensure that we, in the Member States, in the institutions and in official bodies, observe the rules that we have in the European Union, rules that have become part of the . This is not about carrying out general human rights investigations and setting ourselves up in competition with other institutions, in particular the Council of Europe. It is, rather, about the fact that we, as a Union, need an institution with the job of implementing measures that were decided here.
I repeat what I already said this morning, namely that in my opinion this planned human rights agency would fulfil this task. Civil society – our fellow citizens – wants and needs this agency.
We know that in the field of combating forms of intolerance, below the level of the Union, there are a great number of worthy national initiatives, both public and citizens’ initiatives. These initiatives are striving to promote awareness, to bring different groups together in order to remove prejudices or, in the case of young people, using educational means to prevent prejudices from ever arising, which I regard as particularly important. They deserve our full support.
Where we have to recognise, however, that positive initiatives, education and awareness are not enough to stop violence or its precursors – intolerance and incitement – then our Member States must make use of legal proceedings in order to protect their citizens. The States of the European Union have criminal law procedures that are thoroughly appropriate for dealing with the challenges of racist and intolerant patterns of behaviour.
The Austrian Presidency of the Council believes that a European framework decision on the combating of racism and xenophobia would be an important signal and an important step towards the completion of the relevant European instruments. Work on such a framework decision began in 2001, although there are still problems, due to the Member States’ historically developed criminal law systems. Work here is difficult, and until now a definite result has not been achieved.
In the light of the serious and dangerous challenge represented by racist and homophobic violence, decisive leadership is needed from those in positions of political power – especially from the Presidency of the Council. The President-in-Office of the Council, Mrs Plassnik, I myself, and other representatives of the Austrian Presidency, have been and are trying to provide this leadership. Thus on 21 March of this year, on the 40th International Day for the Elimination of Racism, Mrs Plassnik declared, among other things, that: ‘The worldwide struggle against racism is by no means won – in the EU, too, there is no cause for self-complacency.’
Earlier, on 17 March, at an event dealing with this very issue, I myself said: ‘The contribution of local and regional bodies to the protection of minorities and to measures against discrimination is particularly essential.’ I also drew attention to the situation of the Roma minority, who are unfortunately often targets of discrimination and racist violence in the European Union.
On 5 May, the national Austrian day against violence and racism, the President-in-Office of the Council commemorated the liberation of Mauthausen concentration camp as well as the people from over 30 European nations who were brought by the Nazis to Mauthausen, where they were degraded, tortured and murdered. That should remind us where intolerance and racism lead - and this European Union must ensure that it never happens again.
Honourable Members, I would like to give my heartfelt thanks – and also personal thanks, since I have been working on this issue for many years – to this House, for having put such an important item on the agenda; and I would like to assure you that the Council greatly appreciates your dedication in this matter and that it will be working with you hand in hand.
. Mr President, ladies and gentlemen, as a matter of principle, the Commission opposes all form of racism and xenophobia and will continue to channel all its efforts into the fight against these phenomena, as laid down in the Treaty.
Today more than ever, this task should be a priority at all levels – international, European, national and local. The Commission is bitterly disappointed that the Member States have yet to adopt the Commission’s 2001 proposal for a Council Framework Decision on combating racism and xenophobia. The aim of this proposal is to ensure that all forms of racism, including racism on religious grounds, are subject to punishment under criminal law in all Member States. The Commission is once again urging the Council to adopt the proposal without watering down its effectiveness, and is striving to reopen the debate on the proposal, the adoption of which would be a major step forward in combating racist and xenophobic crime. The Commission hopes that the seminar on the fight against racism and xenophobia, organised together with the Austrian Presidency and the European Monitoring Centre on Racism and Xenophobia (EUMC) and to be held on 20 to 22 June, will lead to reopening the debate in the Council under the Finnish Presidency.
The Framework Decision is not the Commission’s only initiative in the fight against racism and xenophobia. For example, the Commission supports the EUMC’s work by gathering data on the extent and development of racism in the EU. The fact that the EUMC is becoming a Fundamental Rights Agency will not have a detrimental impact on current activities, given that the fight against racism and xenophobia will remain a fundamental goal of the new agency. On the contrary, I am convinced that this fight and our efforts will in fact be strengthened. The Commission is also striving to ensure that the Member States fully and correctly implement the anti-discrimination regulations that have been adopted, and it is heading a series of programmes and initiatives such as the European Year of Equal Opportunities for All (2007), which will contribute towards the fight against racism and xenophobia.
The Commission has undertaken to continue and step up these activities, and it is determined to extend its future efforts in the fight against racism and xenophobia. The Commission is also firmly opposed to all forms of homophobia. Homophobia runs counter to the principles on which the EU is founded. It is necessary in this regard to point out that the Charter of Fundamental Rights and Freedoms expressly forbids any form of discrimination on the grounds of sexual orientation.
The Commission would like to mention its statement of January 2006 in Parliament. In the context of its powers, the Commission stands firm in the fight against homophobia. A key element of that fight is combating discrimination and the EU has already taken steps in that direction, for example with the adoption of Directive 2078/EC. The Commission is also aware that the legislative measures must be accompanied by further initiatives aimed at effectively combating discriminatory, derogatory, stereotypical and degrading behaviour. To this end, the Commission is also contributing by means of information campaigns and initiatives such as the European Year of Equal Opportunities for All (2007).
All things considered, the Commission is convinced that the EU, which at its core strives for deeper solidarity between nations, must set an example in the fight against discrimination and must take a lead in the fight against all forms of racism, xenophobia and homophobia.
Ladies and gentlemen, I await your debate with interest.
. – Mr President, ladies and gentlemen, the European Union is founded on a community based on the indivisible and universal values of human dignity, freedom, equality and solidarity.
By coming together, our countries decided to uphold and to promote these values. Each political group has decided to table a resolution to follow up the statements we have just heard; I personally have drawn one up on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats.
Almost every day we see evidence that the fight against intolerance is far from won. I would have preferred to deal with this subject in a different manner. It is appalling that we still have to point out publicly that racism in our societies is intolerable. Numerous racist, xenophobic, anti-Semitic and homophobic attacks have taken place in recent times in our countries, and that is unacceptable and intolerable.
While as citizens we must remain vigilant, as elected representatives we must stand firm and vigorously condemn this behaviour; to stay quiet would be tantamount to accepting it. We must also adopt laws to protect our fellow citizens – political will is crucial in this area – and countries that have not laid down anti-racist and anti-discrimination laws must do so.
I shall repeat what I said yesterday in this House and what I have been saying for some months in committee. The Council must immediately stop blocking the framework decision against racism and xenophobia, otherwise fine words and good intentions will serve no purpose. Our respective governments must offer an example and move forward in this fight for equality, respect for others and tolerance.
As for the current situation, it is unfortunately necessary to point out that we are seeing a rise in far-right parties in many of our countries. Although I personally am fully committed to this fight, I understand my group’s reasons for not signing the joint text: this text clings on to ideological positions that have become obsolete. These countries will not be moved forward along the path of rigorous respect for the Union’s values by our condemning any particular current situation.
It is unacceptable to confuse individual cases of aggression perpetrated in Member States fighting against racism and homophobia with extreme positions openly adopted by some governments. We must distinguish between these situations. It is dangerous to lump everything together. We must separate this issue from the debate relating to any particular motive. The fight against racism, xenophobia and homophobia is not a matter for the left or for the right; that is something we must accept. That is why the joint resolution that will be put to the vote tomorrow seems to me to be a balanced compromise.
I shall end by saying that I very much regret that Parliament is reluctant to speak with one voice on this subject. This is an opportunity missed, since I know that this is a fight that all of us here in Parliament share in.
. Mr President, ladies and gentlemen, when I was elected into the European Parliament 12 years ago, I would not have thought it possible that we would have to have such a debate yet again.
We were considerably more advanced in Europe then than we are today. It is an alarm call that, in today’s European Union, we have to address the question of how we can combat and get to grips with increasing racism, anti-Semitism, xenophobia and hatred of minorities - whether of an ethnic, religious, or sexual nature.
That is why I, as leader of the Socialist Group in the European Parliament, am making a statement in the name of all of the members of our group. European social democracy – Christian Democrats in Europe, Conservatives, Liberals, democratic forces on the left and on the right – those who stood at the cradle of the European Union: they knew why there had to be a supranational solution to the conflicts at the end of the first half of the 21st century.
Therefore let us think back once again: what were their motives? What had caused the European catastrophes of the First as well as the Second World War, but above all, the catastrophes of fascism and Stalinism too? Hatred of minorities, a racist feeling of superiority, the exclusion of people who did not conform, the disabled, those of different sexual orientation, people who could be stigmatised as enemies, in order to channel general discontent and direct it onto scapegoats, those who came from somewhere else, who took our jobs. I do not want to repeat all that here, you already know it.
These people with racial madness, religious madness, were the firebrands of the first half of the 20th century. What, then, have we set up instead? A solution based on integration, on a community of values and laws, and on basic rights for all: no matter what religion they have or whether they believe in God or not, no matter what race or skin colour they have; no matter where they come from, no matter what convictions they have or do not have, no matter how they wish to live their individual lives, whether on the basis of family, alone or in whatever partnership they choose, that is up to them. What binds us together is that – in our richness, in our superiority - we can organise a society that says ‘yes’ to a community in which each person has his or her own place: Catholics and Muslims, Protestants and Jews, black people and white people, heterosexuals and homosexuals, heads of families and those who live alone.
Why should anyone turn race, sexual orientation, or belief into the subject of a political debate at all, except as a means to an end - namely, to succeed in one’s own political aims by victimising a minority. That is the most repulsive thing that European history has ever seen, and that is what led to this inhumanity. We do not direct our criticism at any one country, because unfortunately we have the same phenomenon in all the Member States of the European Union - not only in the new Member States, but in the old ones as well.
The criticism that we are adopting here is not directed against peoples or states; it is directed against the intellectual deficiency of those who propagate such ideologies - no matter where they are in Europe. They have no place anywhere, not in any society, and, I hope, not in this House either!
Mr President, unfortunately this debate is indeed still necessary. In the resolution you will find a list of names of individual victims, people who were killed only because of the colour of their skin or their sexual orientation. In the 21st century in Europe that is barbaric and we should be ashamed. I am, on the other hand, proud to be a Member of this House that stands up against those kinds of barbaric acts.
Intolerance is on the rise everywhere, and my own country is no exception in this regard. I therefore welcome all the mass demonstrations we have seen all over Europe in favour of tolerance and equality and, most recently, the very successful equality march in Warsaw. I was very happy to be part of that.
Tolerance, anti-discrimination and equality are not national, internal matters. If it is anything, the EU is a community of values, and if we are a community of values, then we should be discussing these matters at European level and we will not accept that Member States hide behind the argument of subsidiarity, because that is only a pretext. As I said in the debate yesterday evening, the EU needs an ambitious strategy to become the world champion of fundamental rights. We should be just as ambitious in this area as we are when it comes to the economy and things like the Lisbon Strategy.
We do not need to weep crocodile tears: we need action. We do not need to be timid and reluctant when it comes to intervening in matters that are going on in the Member States. I am therefore very happy to hear that the Council will speed up the work on the framework decision and the Agency on Fundamental Rights.
I would very personally like to address a word to the President-in-Office and to call for the recognition of gay people as victims of the Nazi regime. That has been mentioned before in this House. I am also happy to hear that the Commission is willing to instigate infringement procedures and is considering a horizontal directive.
Finally, we should not hesitate to use an instrument we have at our disposal, namely Article 7, in cases where a Member State or a Member State government fails to comply with EU principles.
. Mr President, I welcome the strong statements that we have heard from the Council, the Commission and my colleagues in the House, and wish that other politicians would be as clear and as forthright as they have been in their condemnation of racism, xenophobia, anti-Semitism, homophobia and other hate speech and hate crimes.
As has already been said this afternoon, the list in this resolution is a sad one, but it is not exhaustive. We could have added the tragic murders of young men in the United Kingdom recently, and it is clear that no EU Member State is free from this hatred. But I do not think we should be seeking to remove countries’ names from resolutions.
This week, we took a very brave stance on Guantánamo; I think we should be doing the same thing when we come to look at what is happening within our own Member States and be absolutely clear that we are not going to tolerate that either. It is very easy to be brave about third countries; it is much more difficult to be brave, in some respects, about your own, and I think that is a shame.
People on European soil have the right to live free from violence; they have the right to live in peace; and that, I believe, is unequivocal. The political response of governments and other institutions to racist and homophobic attacks is crucial and sends very strong signals.
It took numerous deaths in the United Kingdom, and one in particular, before our police services realised that they were institutionally racist and set out to change that. It is still a long, slow struggle but progress is under way. If we are going to speak out, we also need to be critical of some of our media, which is also determined, it seems to me, to sow hatred rather than information and integrity.
Mr President, ladies and gentlemen, the continual homophobic attacks in Europe are a symptom of a crisis in democracy that this Parliament needs to address, above all when they take place in European Union Member States such as Poland.
The far-right Polish Government, which is suppressing the civil rights of the homosexual community, needs to realise that such conduct is incompatible with membership of the European Union. The recent gay pride march in Warsaw was only authorised because of pressure from Europe. Poland must understand that, if homophobic attacks continue, my group will not hesitate to call for possible political sanctions for breach of Article 7 of the Treaty on European Union and of the fundamental democratic principles of the Union.
It is also crucial that the 2001 framework decision on racism and xenophobia be extended also to cover the crime of homophobia, a legal category that already exists in France and Belgium.
I am disconcerted by the Austrian Presidency’s failure to move on these issues and I wonder whether it may not be due to the fact that Mr Haider’s neo-fascist party forms part of the government in Vienna. I challenge the Council, which is present here today, to say something in that regard. I therefore hope that the Finnish Presidency will inject some civilised attitudes into this Europe that has fallen prey to dangerous new fiends.
. Mr President, justice requires reason and prudence. So while racism, xenophobia, anti-Semitism and dislike of Muslims or Christians are lamentable facts of life in certain European countries, we have to be very careful when comparing and generalising these phenomena in the course of political debate. Otherwise, we may achieve the opposite of what we intended and contribute to aggravating rather than calming the conflict.
The motion for a resolution on racism and homophobia contains too many contradictions and unjustified generalisations and this can have just such an effect. It is not right to throw racism and so-called homophobia and Islamophobia into the same pot. That is mixing real discrimination based on race or religion with an opposition towards ideology, which is justified in democratic political discourse. Our liberal colleague from the Netherlands is quite humble when it comes to assessing tolerance in her country. Recently a paedophile political party was legalised there and I would like to ask: how much further will tolerance go in that country? The post-Communists who are speaking so freely here would do better to look at their own record of tolerance instead of picking on Poland.
It is grotesque that this resolution juxtaposes regret over the lack of comparable data on the phenomena mentioned above and general judgments about the countries where they manifest themselves. Why should Parliament publicise its sloppy work in this superficial draft of such an important document if we have been dealing with these phenomena for many years in committees within the Council of Europe? In ratifying paragraphs 1, 3, 4 and 11 in the current version, Parliament would simply lose credibility in the fight against racism and discrimination.
I would like to appeal to all those of you who are motivated by genuine concern for justice to avoid false comparisons and unjustified generalisations.
. Mr President, this is an important day for the European Parliament because this debate, and especially the resolution potentially resulting from it, may create a new trend in the just fight against all kinds of racism and persecution of minorities. However, let us for God’s sake not allow it to become another weapon in the political campaign conducted by the left and the European liberals against the political parties that lean towards the right and countries where right-wing parties have come into power.
I strongly protest against the proposed formulation in paragraph 4 of the resolution, which levels serious allegations at my country. They are deadly serious allegations from a moral and political point of view and include xenophobia, anti-Semitism, homophobia and a lack of tolerance in Poland.
One thousand years of Polish history surely prove beyond all doubt that Poland is the most tolerant country in Europe. It is a country that will never allow its good name to be dragged through the mud with impunity.
We protest against the lies and hypocrisy of the left.
Mr President, Mr Schulz, together with his socialist colleagues, has joined the ranks of the Polish post-Communists in kicking up a fuss about the fate of homosexuals in Poland. Does he know of any cases of intolerance towards homosexuals? If not, what is all the fuss about?
Apparently a member of the League of Polish Families advocated the use of violence against gays. This allegation is now the subject of a complaint filed by the member against the newspaper which printed the claim. This Parliament would make itself a laughing stock if it were to protest against a statement that was never made. We must check our facts first. He said that the police should prevent illegal demonstrations, by force if necessary. When the post-Communists were in power, illegal gay parades were protected by the police. Now they are not. We have a government that is determined to uphold law and order.
Yes, we are against promoting homosexuality in Poland. We are against promoting immoral behaviour. We clearly differ from Mr Schulz in our judgment of what is or is not morally acceptable.
He would be better off fighting intolerance in his own country. I am old enough to remember German intolerance towards Poles during the Second World War. There are still examples of lamentable intolerance in Germany today.
Mr President, I would like to support the statement made by Mr Gaubert, my colleague from the Group of the European People’s Party (Christian Democrats) and European Democrats, that this House has missed the opportunity to speak with one voice and to support the resolution he has drawn up. This document highlights the kind of mechanisms that should be introduced in the European Union: constant monitoring of racist crimes, the introduction of a framework directive and the creation of an Agency for Fundamental Rights as soon as possible. These should be priorities in our debate and in our resolution, rather than the slinging of mud at certain countries and cases, as seems to be happening here.
The European Union is trying to uphold the highest human rights standards. That is the aim of the Agency for Fundamental Rights which is to be set up soon. Already, a report is published annually by the Vienna-based European Monitoring Centre on Racism and Xenophobia on the subject of racism and xenophobia in the European Union. It is worth looking at the 2005 report. Under point 5 on racist violence and crime there is an assessment of the situation in the 25 Member States. What can we learn from this text? In four European countries, including Italy, Mrs Agnoletto, there is a lack of publicly accessible official data on incidents of racist crime and violence.
Amongst the new Member States, the report states, the Czech Republic, Hungary, Poland and Slovakia collect official data on racist violence and crime on a broader scale than other countries. We lack a unified European system for registering these crimes, and this makes it difficult to carry out comparable analyses of this phenomenon. Over 52 000 incidents of a racist nature have been registered in the United Kingdom, thanks to an efficient system for recording such statistics, 6 400 incidents have been registered in Germany, 1 565 in France and 209 in the Czech Republic. This disproportion shows how important it is to introduce a unified monitoring system.
The majority of the 25 European Union Member States, we read, have transposed the Anti-Discrimination Directive into their own national contexts. In July 2000 complaints were filed at the European Court of Justice against four countries, including Germany, Mr Schulz, for not fulfilling their obligations concerning the directives on racial equality.
Mr President, our duty today is to make a commitment, to speak out against this return to hate, xenophobia and homophobia. All over Europe we are horrified to see odious acts and we are hearing hateful words and incitements to violence. I would repeat: all over Europe. It is therefore our duty to say ‘that is enough’, that we will not tolerate any more such acts of violence, that these horrendous attitudes are contrary to our values and the foundations upon which we have built our Europe.
We must put an end to racist, xenophobic and homophobic crimes for good, whether they be against a man or a woman because they are black, against a young man because he is Jewish, against a young man because he is North African or against a woman because she is trans-sexual. It is our essential duty to silence all of those who preach this vile ideology. We all know where it leads: to the abyss and to horror.
Furthermore, we must stand firm against the incitements to hate expressed by Polish leaders against homosexuals. To this end, I welcome the tolerance and the joy of living together shown by the Polish people on the occasion of the Gay Pride event in Warsaw.
This is my solemn appeal: let us stand up, for these are grave times. All we have to do is count the resolutions that we have adopted on this issue to little effect, since the situation has only worsened. We must now move on to actions. The States must mobilise themselves against the hate that is re-emerging on their soil. The Union must accept the seriousness of the situation and make this fight a priority. We will not be able to say in the future that we did not know what was happening. It is now that we must act, all of us together, urgently and without delay. I would therefore call upon the Member States to reach an agreement on the framework decision on racism and xenophobia as soon as possible. The time has come to act.
Mr President, here we have yet another resolution condemning racist, anti-Semitic and homophobic acts, a resolution which is unfortunately justified given the exceptional and alarming levels of hate and intolerance that we have been seeing in the European Union for some years.
The facts are horrendous and they have been mentioned by previous speakers: racist attacks – all forms of racism taken together – are increasing dramatically. Article 2 of our joint motion for a resolution mentions the most recent ones: in Anvers, on 12 May 2006, Oulemata Niangadou was murdered because she was black, together with little Luna for whom she was caring. In France, Ilan Halimi was abducted, tortured and murdered because he was Jewish.
We could spend days discussing the causes of these barbarous acts. The first, in my view, is the fact that many of the arguments have become hackneyed. There are those who use the ‘we must not fan the flames’ argument. There are those who preach the infamous ‘quest for social peace’. There is also a certain culture of keeping quiet as well, increasing the sense of impunity felt by the perpetrators of these xenophobic acts, and above all there are the arguments that inflame people’s attitudes.
I shall give one specific example, though there are others, of this great tendency to resort to hackneyed arguments which paralyse people and prevent the public authorities from acting in good time. In 2004, in France, the advisory committee on human rights stated that anti-Semitism was the cause of half of the physical and verbal attacks in the country. Nevertheless, it has taken two years and the murder of Ilan Halimi for the French citizens to realise that a culture of anti-Semitism is proudly displayed in certain suburbs, amongst a minority, it is true, but a very active and particularly indoctrinated minority. Two years too late, two years that should have been spent speaking out, condemning, integrating and bringing people together.
My custom is to end on an optimistic note. I could, for example, mention Recital I and say that we must work towards educating people to respect others, to hold dialogue and to show tolerance. It is an obvious and essential duty: knowledge with a view to recognising the full wealth and differences of others.
I shall end, Mr President, by saying that, in order to contain the increase in racism, we must begin, to paraphrase Albert Camus, by daring to call things by their name, we must identify who is provoking them, and we must have the courage to face the truth.
My constituency in the north of Ireland has seen a number of violent attacks on communities from other Member States and from further afield, as well as a consistent level of homophobic violence. We also experience ongoing sectarian attacks, such as the recent murder of a 15-year old Catholic boy, Michael McIlveen.
It is absolutely vital that the Council now adopt the 2001 Framework Decision on Combating Racism and Xenophobia. I would echo calls for the Finnish Presidency to restart work on this with all urgency and, as we have heard today, for the Council to adopt the decisions without watering them down. National governments and other institutions must respond adequately.
Mr President, I believe it is important that we all use this opportunity to highlight the unfortunate rise in racism at football matches in Europe.
FIFA, the world’s governing body for football, has said that there has been a recent upsurge in discriminatory behaviour towards fans and black players, an escalation that has dovetailed with the signing by many European clubs of players from Africa and Latin America. FIFA has stated that there is a deplorable trend in the increased level of racist attacks in Europe. This is not in any individual country; it is everywhere. It is unfortunate if people pick one place or country to highlight this.
Racist incidents that have taken place at European football matches include the following acts: monkey-like chanting, derisive singing, the hanging of banners that reflect neo-fascist beliefs and the tossing of banana skins on to football pitches. In all, more than 30 billion television viewers are expected to watch the World Cup that has just started.
I welcome the fact that FIFA is going to use that tournament as an opportunity to crack down on racist acts at football matches in Europe. There are a number of things it intends to do. Because of time constraints I will not list them. However, I believe it is important for our own Commissioner for Sport, Mr Figeľ, the Finnish Presidency, the EU and the European Parliament to look carefully over the coming months at how we can highlight this unfortunate trend.
I also believe that players have a huge role to play in this. They are very influential with fans and they can have a hugely positive impact on getting people to stop that kind of behaviour.
Mr President, racism is a result of people who want to rule over others as they are convinced of their own superiority.
Racist violence and other discrimination due to social background, old age, illness or religion cannot be combated using racist methods, especially here at the European Parliament. That is why I strongly protest against the vilification of Poland, Poles and the Catholic radio station, , which has increased in particular since the right took control of the government. The right has been ferociously fought by the international liberal socialists who, having the worldwide press under their thumb, tarnish the good name of Poles, accusing them of xenophobia, anti-semitism and homophobia simply because the majority of my compatriots believe in God and uphold traditional values.
The perfidious lie that has been spread by the anti-Catholic media is the alleged criticism of the radio station by the Holy See. is the only independent medium in Poland with a worldwide audience, something I wish applied to all media, which respects the truths of faith, defends life and real freedom and promotes truth, human dignity and human rights.
Poland was, and is, one of the most tolerant countries, where for many centuries those persecuted in other countries have been welcomed. That is why adopting the resolution stating that there is anti-Semitism, xenophobia, racism or homophobia in Poland is a scandal, and would indicate that there is racism and xenophobia in the European Parliament.
As Polish Catholics we are offended by these insults and, not for the first time, feel discriminated against. This is something that should not be happening, particularly here in the European Parliament, which prides itself on respecting the ideas of tolerance, democracy, respect for diversity and freedom of belief.
Mr President, first of all, I should like to join in the emphatic and unqualified condemnation of any kind of violence, of course. In fact, we should come down hard on all perpetrators of violence, wherever they may come from. That is beyond dispute.
Secondly, I should also like to point out, though, that violence committed by isolated individuals must not ever lead to a witch hunt on people and parties who have nothing to do with that violence and who, using only peaceful means, flag up the dangers and enormous problems of immigration that is on far too large a scale and that has grown, in fact, out of everyone’s control.
Thirdly, I should like to add that this House is once again showing little evidence of reasonableness. The joint resolution that will be put to the vote tomorrow is simply not worth the paper it is written on due to its grotesque exaggerations and of it mixing up violence on the one hand and legitimate criticism of the unworkable multicultural society on the other. It is also, on account of its plea in favour of further curbing the free expression of opinion, worryingly undemocratic.
Mr President, I have seen and heard homophobia vaguely, on TV and so on, but listening to some of our Polish colleagues speak here today, especially Mr Roszkowski, Mr Pęk, Mr Giertych and Mrs Krupa, well that is homophobia if anything is! It is absolutely stuff!
I am glad that I have a of good, sensible, rational Polish friends, because if that is liberal history, then for goodness sake, I do not want to see what right-wing conservativism is!
Sorry about that. To me this resolution is about four things. It is about the fight against racism, xenophobia, anti-Semitism and homophobia.
First, we already have a resolution on homophobia, which was signed by all of the political parties, and I am indeed very glad about that.
Second, it is clear that racist violence has increased in Europe and we cannot just sit down and watch it. We need action. We need action from the Commission, as Mrs in ‘t Veld said, and we need action, as many have said, from the Finnish Presidency.
My third and final point is that when I came here I thought that the resolution should not name any countries or political parties. I am still trying to believe that it should not do so, but if someone wanted to put the country of Poland into this resolution, I think that after hearing this debate there is no question as to why it was done. Because I am a big friend of Poland, I still think it should come out.
Mr President, European history places a particular responsibility on the shoulders of politicians, the churches and civil society in terms of protecting tolerance and human rights. This responsibility weighs especially heavily on the shoulders of the governments of European Union Member States, which should guard the rights enshrined in the European Treaty.
Unfortunately some, I repeat, some actions of the current government in Warsaw, especially those related to the League of Polish Families, are spreading intolerance and homophobia. The Deputy Prime Minister and Minister for Education, Roman Giertych, sacked the director of the National In-Service Teacher Training Centre because of its publication of an official Council of Europe guide entitled . The Deputy Prime Minister alleged that the book, and I quote from the press, ‘encourages schools to hold meetings with gay organisations’. Roman Giertych is considering the need to shut down this institution, which has been in existence since 1991 and which is an important institution in Poland responsible for drafting and implementing educational programmes based on humanist values.
Fortunately, these actions by the government have roused another part of Polish society. One hundred and forty thousand people have signed an Internet petition calling for the dismissal of the Minister for Education. Teachers and pupils are protesting, and a new civil society is on the rise.
We have defined homophobia as an irrational fear of otherness, a fear of something that one is not familiar with or that one does not want to become familiar with. Opposition to homosexuality is simply a form of opinion based on inveterate prejudice. It springs from the roots common to racism, xenophobia, hatred towards people of different beliefs and religions, and other phobias.
In the case of homophobia, what we are faced with is a traditional form of prejudice, often stimulated by the media and misused by populist politicians. It manifests itself in a wide spectrum of actions, from hate speech and incitement against those who are different to calls for discrimination against individuals and actual inequality in legislation. At times, such politicians can command widespread support, especially when they choose to link homophobia with nationalistic chauvinism, religious zeal, contempt for ethnic minorities and so forth.
Because such ideas can fan the flames of hatred, particularly in economically deprived areas, it is our duty to warn of the illegality of homophobia and acts of racism. Eradicating prejudice is, however, only one of the objectives in educating people in tolerance towards those who are different, and can complement other types of education in tolerant behaviour. The European Parliament can identify the dangers of homophobia, and expose its protagonists, but it is ultimately the responsibility of individual Member States to take measures to stamp it out.
– Mr President, unfortunately, cases of racism and violence are increasing, both in terms of intensity and frequency, not only in Poland, but also, unfortunately, throughout Europe. We need to condemn various racist crimes but, in light of both past resolutions and current Community legislation, this is not enough.
The legislation and daily administrative practices of the various Member States foster intolerance and discrimination to such a degree that we can talk of institutionalised racism. The Member States need to apply practical measures to combat racism. Public opinion-makers must not create a climate of racism. Prosecution of groups that foster racism must be encouraged. Racism is a multisided, multidimensional problem. That is why composite measures are needed to combat it, measures which both prevent and cure. We need to combat both racist perceptions and the social exclusion that fosters the development of racism.
Mr President, we should take this opportunity and, at the same time as acknowledging the rise in racism, xenophobia, homophobia or any other kind of oppression, we should avoid putting a premature end to the discussion by stating that it should not be taking place at all. Instead, we should think about the reasons for this increase, for it is this kind of reflection that has been lacking in this House.
There are a number of groups other than those mentioned today which are also oppressed. I think that all Europeans in the European Union are being oppressed by having enlargement, in the form of Turkey’s accession to the EU, forced upon them. Another oppressed group is that part of society which has a traditional Christian outlook, which does not have anything against homosexuals but which is shocked by gay parades. Why are parades necessary? They are also a form of oppression.
Mr President, I am saddened by what I have heard here this afternoon from our Polish colleagues from the League of Polish Families and the Law and Justice Party. I have heard from them about the promotion of hatred, the promotion of discrimination, the promotion of evil. We have heard family and religion used as a reason or an excuse. There is no reason, and there is no excuse, for the promotion of hatred.
I have heard traditional values referred to. What value is there in diminishing the lives of ordinary human beings? There is none. This House was built on the ashes of the Second World War. When it was built we vowed that no minority would ever be scapegoated again. We stand by that. We will defend that.
I was in Warsaw on the march that your Government tried to ban. Let me say to you: the reception that we got from those decent, ordinary people confirmed to me that your two parties do not represent those decent ordinary men and women of Poland!
Mr President, we have a huge and inexcusable gap in EU action. Our citizens must be very puzzled. On the one hand we have good laws and a new strategy to outlaw discrimination against people as employees and consumers.
However, the EU is failing to outlaw hate crimes against people as people. It is failing to delivery security from fear, even though we talk a lot about creating an area of freedom, security and justice. President Barroso enjoined us this morning to be proud of Europe and its values. So why is there a lack of action on hate crimes when Member States can agree criminal penalties for pollution crimes? Is it complacency? Is it ignorance? Is it a lack of political will?
I hope to avoid any more high-flown rhetoric about a Europe of values while our leaders refuse to act. MEPs are agreed, including, I am glad to say, Mr Gaubert for the PPE-DE Group, in demanding that action.
I would say to Mr Roszkowski that his mention of paedophiles in the context of sexual orientation is deeply misplaced and disgraceful. Nothing suggests that paedophilia is more prevalent among homosexuals proportionately – indeed it is probably the contrary.
Mr President, ladies and gentlemen, we are here to draw up a joint response to the rise in racist, anti-Semitic and homophobic violence in our States, and to its consequence, the increasing expression of extreme-right views.
It is our duty to hammer home, day after day, this message that we must combat all forms of hate and discrimination on the grounds of ethnic, racial or religious origin or sexual orientation: a duty of tolerance, a duty to teach our children, a duty to remember our history. That would be proof of our complete commitment to human rights. Horror is never far away. Recent tragic events have shaken our consciences and our people. It was not so long ago that a world war founded upon hatred for others devastated our continent. We must always remember that Europe rose from those bitter ashes, on the basis of values of peace and tolerance.
We cannot allow any weakness or concession, including in this Parliament. We need strong responses, we must strengthen the legal instruments and rigorously apply those that already exist. It is essential to re-launch the work aimed at adopting the Council’s framework decision. We must stand firm and offer an example, since that is what our values require of us. In response to our Polish colleagues: it is possible to believe in God and not be homophobic.
President-in-Office, if you have been subject to racial or homophobic violence you will never forget it. When my parents arrived in this European Union from India, we were not welcomed with open arms: we suffered regular racial abuse and violence. You never forget it once it happens.
What I would say to my Polish colleagues, and to anyone else who doubts that action can be taken here in this House today, is that we want action. The Council framework decision is at the heart of this resolution. I would say to those colleagues who disagree about whether we should name individuals, I have to agree with it, because it is a deeply personal tragedy which you will never forget.
However, I would say this to the Austrian Presidency: you can make this happen. It has been shelved so many times, but racist attacks can be solved, penalties can be increased, a political signal can be sent. Will it stop the hatred? No, it will not. But you mentioned leadership, and leadership is what we seek today, because this scar on Europe today in 2006 is greater than when my parents arrived in this European Union in the 1960s. That is a deep shame. Let us do something about it.
Mr President, it is with some dismay that I have studied the news that has reached us recently from countries both within and outside the EU. It goes to show that there are very unpleasant and dangerous trends directed against homosexuals among the peoples of Europe. One of the fundamental principles of a democracy is freedom of assembly, which is also safeguarded in the European Convention for the Protection of Human Rights and Fundamental Freedoms. This freedom is not always respected. In Russia, the Gay Pride parade was refused permission to go ahead, something that quite clearly is not only a breach of the Convention but also an insult to those who wanted peacefully to exercise their democratic right.
We do not, however, need to look outside the EU in order to find similar examples. It is enough to take a look at Poland, where, from right across the political spectrum, there is an ever-renewed stream of homophobic statements directed against Gay Pride parades and the like. All this is entirely to be condemned. Religion is frequently used as an excuse. Certainly, freedom of religion too is one of the fundamental freedoms, but it should under no circumstances whatsoever be used as an excuse for oppressing others. That is something we cannot accept, either among people in the Member States or among our fellow MEPs here in Parliament.
If, irrespective of the country we come from, we are to call ourselves democrats, we must vigorously condemn what is happening right now and do everything in our power to bring the oppression to an end. The issue is so important, however, that it should be asked whether the European Parliament is the right forum in which to debate it. What should not under any circumstances happen is for the issue of homophobia to be addressed for the purpose of making cheap political points.
. () Mr President, Commissioner, ladies and gentlemen, it is my firm conviction that we can only be successful in dealing with this important issue – so essential to our own credibility – if we hold firmly to the values of this European Union of ours. We must be reliable and speak out with a united voice. It seems important to me and even vital that the institutions of the European Union, above all the European Parliament, the Council and the Commission, are speaking the same language. Personally I do not believe that we will make progress if we try to accuse each other and reproach each other for failing, more or less, to observe the principles of respect and tolerance. We have to find a common language. I have heard a great deal today pointing in this direction, and for that I am most warmly appreciative.
Mrs Lambert referred to something which I believe to be of crucial importance: the role of the media. We had a EuroMed conference in Vienna ten days ago at which, amongst other things, we discussed the role of the media. The consensus was that you cannot censor the media, you cannot tell them what to do. We cannot aim for a code or law to regulate what the law should or should not do. However, the media should have self-control over what it does, because it plays a crucial role. As far as I am concerned, in a democracy the independent media plays probably the most important role in conveying everything that has been said here in favour of tolerance, in favour of the fight against racism. That is very important.
To Mrs in ‘t Veld, I would say that this is an Austrian matter. Ever since 2000 we have been working very vigorously on finding solutions for the Austrian Nazi victims. There is absolutely no doubt that victims of discrimination on the basis of sexual orientation are considered victims of Nazism.
To Mr Agnoletto, who unfortunately is no longer here, I would like to say that I very emphatically reject - and I do this with some personal emotion, too - the accusation that the Austrian Presidency of the Council is guilty - precisely on this question - of inactivity. I think Mr Agnoletto has not really been following the events of the last six months of the Austrian Presidency.
I would particularly like to thank Mr Sonik for having emphasised the activity of the European Monitoring Centre on Racism and Xenophobia in Vienna, and for having stressed the important potential role that the human rights agency could play in precisely this area. I call once again upon all Members to support the future Presidency of the Council in this issue, so that this European human rights agency can become a reality. It would play an important part in the fight against racism and for tolerance.
. Ladies and gentlemen, the concept of equality and tolerance has been part of European political thinking for centuries. I recall a Papal bull from the beginning of the 10th century, which opens with the words: ‘Does the sun not shine equally on all?’ Despite the existence of this concept, Europe has very often endured times of brutal intolerance, which have led to millions of deaths and people’s destinies cut short, not to mention those who have not been physically destroyed but who have lived under circumstances of intolerance.
Ladies and gentlemen, some historical events have been mentioned, and I feel that the experience of history is of vital importance. It begins inconspicuously with gradual backsliding on standards of tolerance and equal opportunities. Such barely perceptible beginnings eventually give rise to movements with real political clout, with the disastrous results that they bring.
That was why Europe established equal opportunities, tolerance and anti-discrimination as a cornerstone of its political thinking and of its political construction. In my view this is the most important value that forms part of the European project, as all the others are rather instruments. It is up to us to adopt effective measures at all levels wherever possible. This fight is not only a matter for Europe, for the Member States or for the various levels. No, ladies and gentlemen, this fight is a matter for every one of us as individuals.
I therefore feel most encouraged by the ideas which have emerged in this debate, and which show that in Parliament there is a strong desire to support the effective, proactive implementation of the ideas of equal opportunities, tolerance and the fundamental rejection of racism, anti-Semitism and homophobia.
To wind up the debate, six motions for resolution(1) have been tabled under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12.30 p.m.
The next item is the debate on
– the oral question (O-0014/2006 – B6-0225/2006) to the Council on small arms by Mr Brok and Mr von Wogau, on behalf of the Committee on Foreign Affairs and
– the oral question (O-0015/2006 – B6-0226/2006) to the Commission on small arms by Mr Brok and Mr von Wogau, on behalf of the Committee on Foreign Affairs.
. Mr President, as our colleagues in the Commission and the Council know — and I thank them for being here today — we take improving the mechanisms for controlling European arms exports and the strengthening and strict implementation of the European Union Code of Conduct on arms exports very seriously, and we are also great enthusiasts and promoters of the idea of one day having an international arms treaty. Let us hope that that day is not too far away.
These are all issues that we have had the opportunity to discuss on other occasions and we will continue to deal with them in the future. Nevertheless, today I would like to focus on a rather more specific issue: small arms and light weapons, which are currently the real weapons of mass destruction, to judge from their immense capacity to kill.
I will give just one statistic: every minute, one person falls victim to a firearm somewhere in the world. By the time I finish this speech, therefore, there will have been five more such tragic victims. As far as this issue is concerned, time is not money. It is something much more important. It is life.
You have some questions before you that were presented in writing by my colleagues Mr Brok and Mr von Wogau on behalf of the Committee on Foreign Affairs and of the Subcommittee on Security and Defence, respectively, whom it is my pleasure to represent here today. These questions relate to the next United Nations Conference to assess and review the programme of action on small arms and light weapons that will take place in New York from 26 June to 7 July, and the position that the European Union will take at that conference.
Before getting into the issue itself, I would like to say that I am extremely pleased with the decision to include a representation from the European Parliament as an integral part of the European Union’s official delegation at that conference. This is unprecedented at this level, and it demonstrates the need to strengthen the mechanisms for dialogue amongst the three institutions and offers a perfect opportunity to establish a more coherent and more efficient European policy on arms control.
At the preparatory meetings that we have held so far, we have noted, on the part of the Commission and of the Council – and I have always expressed my desire for institutional cooperation – that there is a great shared interest in what I believe to be a very great and increasingly close cooperation amongst the three institutions.
I would therefore like to focus my questions on the following points: firstly, how does the Commission assess the preparations for the conference and how does it intend to ensure that the European Union’s strategy on light weapons is taken into account within the European Union's foreign policy? And, secondly, how does the Council intend to approach the negotiations and what results does it hope to achieve?
At this point I would also like, naturally, to draw attention to the resolution adopted unanimously in this Parliament’s Committee on Foreign Affairs and which will be ratified by plenary tomorrow. It contains the position that we, as the European institution directly elected by the citizens, would like you to take into account.
I would repeat that I am pleased to note that, in the talks we have held, there is a very high level of agreement as to the issues that should be discussed at the conference: the inclusion of ammunition in the scope of the programme, a better definition of the control of transfers, the monitoring and marking of weapons, brokering, the relationship between development and disarmament – something which I know not just we, but also the Commission, are particularly concerned about – and finally the establishment of guidelines for following up the conference.
I also believe that there should be more concrete measures for dealing with the possession of weapons and acquisition and, in any event, that is an issue that I would like us to discuss.
With regard to this final point, although you are well aware of this, I must point out that this Parliament has insisted on many occasions that we would very much like the Union to take the lead, at international level, on the adoption of an international arms treaty. Although it is true that this is not the subject of the conference that we are talking about at the moment, we would like this conference to establish a basis for beginning to move towards that objective as soon as the conference is over.
I would like to remind you that this is a request that has already received masses of support at international level, as confirmed by non-governmental organisations such as Amnesty International, Oxfam or Iansa, the promoters of the initiative.
With regard to the role of parliaments in general, and of parliamentarians in particular, I would like to stress the increasing importance of these institutions in the process, not just as legislators, but also and this is fundamental in terms of controlling the actions of their respective executives.
To this end, the Interparliamentary Forum on Small Arms and Light Weapons is doing extremely important work in terms of increasing the awareness and training of various parliamentarians with an interest in improving the mechanisms for controlling these exports.
If you accept these objectives, representatives of the Council and the Commission, you can count on us to be great allies.
. () Mr President, Commissioner, ladies and gentlemen, I would like to go into very specific detail about Mr Romeva I Rueda’s questions and I will try to answer them one after the other. I also want to thank you for your comments. In fact we are allies, since the objectives of the European Parliament and the European Council are in line with each other.
As for the first question, on how the Council plans to cooperate with the Commission on preparations for a coherent and successful implementation of the Union’s strategy, in connection with appropriate funding: the strategy to combat illicit accumulation and trafficking of small arms and light weapons and their ammunition, adopted by the European Union in December 2005, concentrates on extending the capacities of the General Secretariat of the Council so that it may conclusively apply the strategy to combat illicit accumulation and trafficking of these weapons.
The strategy also provides that the General Secretariat of the Council will proceed in this matter in close coordination with the Commission and the Member States. In our view this is very important, because the strategy calls for coherence and complementarity between decisions of the European Union in the framework of GASP and measures taken by the Commission in the field of developmental aid, so that there is a coherent underlying approach to all projects and interventions by the European Union in the field of small arms and light weapons.
It seems to me that consistent policy between the institutions is of the utmost importance: only by being consistent can we remain credible to the world at large.
I can give a positive answer to the second question, as to whether the Presidency of the Council will ensure that it sends a delegation of the European Parliament to participate in the UN Review Conference 2006, in order to add a political and parliamentary impetus to the proceedings: I myself will lead the delegation and I am looking forward to it, because I think it is very important that the European Union raises its profile on an international stage. The relevant Council departments have checked and approved the participation of Members of the European Parliament in this Conference, and I am pleased that Members will indeed be taking part in this Conference. As far as I am informed, you yourself will be taking part, I am pleased to say, and other Members will also be able to take part. In this way we will undoubtedly further emphasise the importance of this issue for the European Union.
As for the third question – as to whether the Council is to propose the European Union’s 1998 code of conduct on weapons exports as a possible blueprint for the future Arms Trade Treaty, I can tell you that the Council’s publicised support for the Arms Trade Treaty is not intended as an attempt by the European Union to impose its own standards on the rest of the world. One could point out, however, that third states that strive towards modernising and completing their national export controls regard the EU code of conduct as an important reference document.
I know that I too am subject to this temptation. If we think that we in the European Union have worked out some excellent rules, then of course we would like to see these rules adopted worldwide. We have to be realistic here, however, and act as an example; if we act as a good example, then other states in similar situations will view our code of conduct as a guide.
In the framework of the Arms Trade Treaty, which represents an important project in humanitarian terms, as well as in terms of human rights, developmental policy and disarmament policy, the European Union is directing its efforts towards mobilising the widest possible supranational support for this.
One of our main concerns is to improve inspections of transfers of small arms and light weapons for the European Union as a whole. Other major concerns are to make small arms and light weapons more traceable, so-called ‘marking and tracing’, tighter controls on the arms trade and punitive measures against illegal trafficking of ammunition.
We are very grateful for the support of the European Parliament in this matter and for the very close cooperation of the Commission, too; and I believe that at the Conference in New York the European Union will indeed give a good account of itself.
. Mr President, ladies and gentlemen, the Commission is set to play a central role in the UN conference aimed at looking into the issue of small arms and light weapons, although it will not take part in the talks on the formal documents.
Some countries have a political interest in implementing the Treaty but lack the resources to do so. We are therefore channelling all our efforts into supporting practical implementation. In 2005 alone, the Commission spent over EUR 16 million supporting countries and populations affected by small arms violence. With this support, we also helped implement joint EU actions in 2002 and the EU programme for the prevention and prohibition of the illicit trade in conventional arms, and contributed towards the implementation of the EU strategy on small arms and light weapons. This formed the political framework governing the work of the Council and the Commission on this issue.
The Commission’s contribution to the 2002 Annual Report on joint action in the area of small arms and light weapons includes more specific coordinating measures. The Commission’s ability to honour its commitments for 2007 will depend largely on the outcome of talks between the Council and Parliament on proposed instruments for funding Community actions. To this end, the Commission has tabled some sensible proposals. Whilst the Commission awaits a positive verdict on the main thrust of these proposals, its departments responsible for the policy on small arms and light weapons are working towards ensuring that awareness of the risks relating to illicit small arms and light weapons and of the preparedness of individual countries to address those risks forms part of the documents of their national and regional strategies.
The Commission’s departments continue to work towards introducing into national and regional programmes standards and measures aimed at stopping the spread and accumulation of illicit weapons. It is worth pointing out, however, that the proposed measures give recipient countries, to a greater or lesser extent, responsibility for defining aid and for specifying a number of key action areas.
. Mr President, we support the principle of the proposed international arms trade treaty. Small arms, in the wrong hands, prolong and exacerbate some of the world’s most brutal conflicts. However, we are under no illusions that so long as certain arms manufacturing nations remain outside the scope of international treaties, then oppressive governments, terrorists and insurgents and other organised criminal groups will continue to have easy access to weaponry.
The British arms industry already operates to some of the highest standards in the world and the British Defence Manufacturers’ Association has said that it warmly welcomes the principle behind the international arms trade treaty. If other countries were willing to emulate the strict standards enforced by the United Kingdom, an arms treaty would certainly be a worthwhile asset and a boon to international security. However, responsible countries such as the United Kingdom and other EU Member States will only achieve a hollow moral victory if other less conscientious nations rush to fill the gap in arms sales left by our absence.
The United Nations, and not the European Union, is the arena in which to pursue an international arms trade treaty and it must include as many countries as possible, and particularly China, if it is to have the desired effect. Amnesty International has recently identified China as one of the world’s major arms exporters, with increasing influence in Asia, Africa and Latin America. Chinese weapons have helped sustain conflicts and human rights violations in Sudan, Nepal, Burma and southern Africa. I am reminded that China also continues to stockpile enormous quantities of anti-personnel landmines.
For many years I have worked to overcome the problem of anti-personnel landmines, but I have always sought to focus attention on the real culprits, who use such weapons indiscriminately and irresponsibly. Usually, these have been armed rebel groups in developing countries which are supplied by non-Western countries.
I think it is important, therefore, that when considering the matter of small arms, we should take care not to become over-obsessed with our own authorities or legitimate traders engaged in transparent activities. Instead, we should focus on terrorist groups and other criminal elements that are either sitting on stockpiles of weapons or continuing to obtain them from various sources. That is the area on which we should now concentrate our attention. Let us also work hard to bring China and other such countries into the scope of an international treaty.
. Mr President, small arms and light weapons are weapons of mass destruction in the developing world. It is estimated that they kill half a million people each year. Their long-term impact on sustainable development is undeniable. Fighting them means finding creative ways to bridge the gap between security sector reform and development assistance.
The latest reports by the UN Institute for Disarmament Research on European action on small arms and light weapons stresses that the EU should create more synergies between the relevant CFSP and Community instruments. Also, fighting the scourge of illegal brokering should be a priority. This Parliament has repeatedly expressed its disappointment at the lack of specific legislation in many EU countries, despite the adoption of Common Position 2002/203/CFSP.
Finally, the EU can play a decisive role in making sure that the review conference on the UN programme of action on small arms and light weapons is successful, and a follow-up conference must therefore be organised. We are counting on the Austrian Presidency to steer that process.
Success would mean agreement on a global set of principles on arms transfers which, as a minimum, should ensure that all transfers are authorised through a permit or licence, that existing obligations and relevant international law are respected, that arms embargoes imposed by the UN Security Council are respected and enforced, and that the issuing of permits or licences should take into account the risk of exported arms being used in serious violations of human rights or international humanitarian law, including the risk that such arms might be diverted into the wrong hands such as those of terrorists and that this may affect regional or internal security and stability.
The UN review conference should, of course, start work on a legally-binding international arms trade treaty as soon as its work is complete. I am very honoured to be a member of Parliament’s delegation to that review conference.
– Mr President, I welcome this motion for a resolution on the subject of small arms, although I must say that when you consider the damage these things cause, the term ‘small arms’ makes them seem much too harmless. However, I should like to point out a few problems with this motion. It says, for example, that transfer of weapons should not occur if there is a risk that they might lead to violations of human rights or that they might promote national or regional instability and armed conflicts. To be quite honest: when is this not the case with weapons exports? I think that the real problem is to differentiate between legal and illegal exports, because this is actually a grey area. One should, therefore, not only take action against illegal exports, but also against legal ones. Contrary to what Mr Van Orden says, one should certainly look at Member States of the European Union as well, since countries like France, the United Kingdom and Germany are among the main exporters of small arms.
I will just mention the example of Nepal. Weapons were exported from EU Member States to Nepal. Now these weapons have been used, and we now have this problem, to which the Council responded by saying that no one could have known that events would unfold in this way. It is precisely because we cannot know that we must ban legal weapons as well as illegal weapons. Every weapons export is a threat to peace.
Mr President, with 80 million new guns manufactured each year, and one person killed by a gun every minute, the illicit trade in small arms and light weapons fuels conflict, crime and terrorism across the globe.
Five years after the UN programme of action was agreed, the forthcoming review conference must not just review: it must act. It should recognise key gaps, such as the transfer of small arms to non-state actors and, ultimately, ways of reducing the demand for small arms. It should address controls for licensed production deals, like that adopted for Austrian Steyr rifles in Malaysia. As Mr Winkler says, Europe can offer leadership in this debate, demonstrating the effectiveness of our code of conduct on arms sales.
I hope the Council will offer new commitments to extend financial support to projects aimed at limiting small arms proliferation and their use – currently just EUR 2 million in the CFSP budget – and by building on the proposals for an EU strategy for security sector reform, started under last year’s UK Presidency of the EU and, indeed, at the Austrian Presidency conference on the western Balkans.
Last year European Member States, as part of the UN, agreed a tracing instrument for small arms that was neither comprehensive – covering guns, not bullets – nor legally binding. This year EU representatives must show that we have the political will to go further to promote the proposal already endorsed by the Council and Parliament for a legally binding international arms trade treaty, and to ensure, both at the review conference this July and at the UN First Committee in October, a resolution to set up a working group to begin to make it happen.
I have received one motion for a resolution(1) in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.
The next item is Question Time (B6-0224/2006).
The following questions have been submitted to the Council.
In the view of the Council Presidency, what are the prospects of EU accession negotiations with Croatia being separated not only de jure but also de facto from the negotiations with Turkey, in particular with regard to the opening and closing of individual chapters?
. Mr President, ladies and gentlemen, in response to Mr Posselt’s question – one that has already been asked in this form – I can only confirm what I said before: there is no connection between different accession negotiations. Of course, because of the fact of scheduling accession negotiations with several candidate countries, certain parallels may arise. However, the accession procedures – the screening, the analytical test and, importantly, the negotiations – are of course carried out separately with each country.
I would like to remind you that one of the fundamental principles of the accession negotiations is that every negotiation is based upon the individual achievements of the individual country concerned, and that cross-connections can not be made. The speed of progress in the negotiations depends solely on the extent to which the individual candidate makes progress in fulfilling the conditions for accession.
A parallel has arisen, although mainly for practical reasons, simply because the Commission produced the first screening reports on Turkey and Croatia at almost exactly the same time, and so they were dealt with at the same time.
Nevertheless – as was evident two days ago – they were treated completely differently and with entirely different results; and I believe that this connection may be broken again in the future – this connection does not exist in any case – if, for example, the European Commission proposes benchmarks to open the negotiation chapters for only one of the two candidate countries, and if these benchmarks are then confirmed by the Member States; or, if the two accession candidates fulfil these benchmarks at different times.
We stand at the beginning of these negotiations; our next concern is Chapter 36 including other business; in other words, in practical terms and due to the rhythm of negotiations, the two are very soon likely to drift apart from each other.
– () In theory, this principle of each country on its own merits has always prevailed, and yet in terms we have seen many cross-connections. I would like to ask once again: will the Council insist that the Commission deals with these two – quantitatively and qualitatively so very different - countries differently during screening, and will the Council complete their formal separation, since, when one considers Turkey’s recent threats on the issue of Cyprus, it is high time to do so?
. Mr Posselt, there will be no formal connection, and there cannot be one. There is no provision at all for such a thing, neither in the Rules of Procedure nor in Council practice. Nor do I believe that it is appropriate to demand such a thing of the Commission.
Different rhythms of negotiation will come about automatically. As you are so right in saying, the speed of progress and the starting positions of the two countries are of course fundamentally different. Therefore - in practice - different speeds of negotiation are very soon bound to emerge.
– () Mr President-in-Office of the Council, on the one hand you are right in saying that there is no connection. On the other hand, however, it is precisely Croatia that is, at least in parts, surrounded by other candidate countries, potential candidate countries and others who still hope to become candidates.
To what extent could the accession negotiations with Croatia affect this entire region of the Western Balkans, which urgently needs stabilising?
. I do in fact believe, Mr Rack, that the negotiations with Croatia have an important effect as an example to the many Balkan countries that – as I know from many conversations with their representatives – see Croatia as showing them the way. Croatia is going on ahead of them and there is no doubt that the progress it has made in terms of economic and social policy constitutes an incentive to the other countries in the Balkans.
I would remind you that Croatia will be following Greece in holding the presidency of the South Eastern European Cooperation Process. This too is important, in that it makes it more likely that Croatia will exercise influence as an example to the other countries in this forum, which comprises only countries from that region. I personally have high expectations of the negotiations with Croatia, not least for the sake of the other Balkan countries.
Since the statistics have, for some time, shown the Croatian economy to be making very good progress, the country would appear, in economic terms, to have been ready for accession some time ago. The only problems appear to be with the sluggish implementation of laws relating to the EU, where the process is hampered by the requirement that proposals for legislation be sent first to the Commission. Might it not be possible to give the Croatian Government some practical help with this?
. I believe, Mr Mölzer, that we are doing that. Croatia is getting very effective assistance from us, from the European Union, from Austria, from the Presidency, in its efforts, and we are in close contact on a very regular basis. Nor do I believe that it is fair to say that the Commission is in some way dragging its feet in this regard. The Commission is doing what it is required to do, and I also believe that the negotiations themselves are going very well.
It goes without saying that Croatia will continue to receive assistance from us at Council level as it endeavours to become a Member State of the European Union. I can only agree with you that there has been not only an improvement in the economic statistics but also very much greater willingness on the part of the country and of its people and so the negotiations should not be too long drawn out; it is on that that we in the Council are building.
In October 2003 the Parliament overwhelmingly voted in favour of the report on Trafficking in human beings: prevention and control of trafficking in human organs and tissues (CNS/2003/0812). Could the Austrian Presidency give more information concerning why the Council is yet to agree this?
. The Council wishes to inform Mr Evans that it thinks it necessary to obtain further expert information on this issue, which has to do with how it is determined whether a piece of legislation is both necessary and called for from the point of view of society. The Council has therefore suspended negotiation on the proposal until such time as this information is available.
. The illegal trade in human kidneys has become a multi-million-euro industry, with European patients whose lives are at risk desperately trying to find donors on the Internet. In far too many cases they are just preying on poor people in developing countries. For those donors the motivation is money, not the health and quality of life the recipients can expect.
In listening to your answer, President-in-Office, I would remind you that in too many cases that trade is linked to human rights abuses in the form of the involuntary removal of organs from prisoners due for execution in China. Three years after this was voted in the European Parliament, an answer that you are seeking more information from experts is really not good enough. I ask you to seek best efforts within the Council to unblock this very important proposal.
. I personally fully agree with you and I am sure that many of my colleagues in the Council share that view. I would like to point out that the proposal was taken off the agenda, not withdrawn. It is a proposal that is important but needs to be studied very carefully. But I have taken note of your sense of urgency and will certainly share it with colleagues in the Council.
Will the Council give an opinion on the negotiations currently taking place between certain Member States and the Iranian Government in relation to nuclear capabilities?
. Mr Mitchell’s question is, of course, very relevant to the present situation, and it is one that I am very happy to answer.
Over recent months, of course, the Council has considered this issue in very considerable depth and, ever since the start of diplomatic efforts at resolving it, has adopted conclusions on the subject, most recently on 15 May. It appears to me to be quite vital to underline the fact that one of its concerns in doing this was to present the European Union as maintaining a united front, for any sort of long-term effect on Iran is dependent on its being seen to do that by the outside world. What that means is that the fact that these negotiations have, in the last few months, been in the hands of three Member States, should not conceal the fact that the Council as a whole, and Mr Solana, the High Representative, as well, have constantly been not only informed about them, but also involved in them, supporting them and endorsing the relevant conclusions.
We have repeatedly expressed our profound regret at the Iranian Government's failure to take the steps regarded as necessary by, in particular, the Board of Governors of the International Atomic Energy Agency and the Security Council of the United Nations and at its threatening, until recently, to continue to refuse to take them. We have appealed to the Iranian Government to cooperate unconditionally with the IAEA. The Council has not disputed Iran’s right to use nuclear energy in a peaceful manner in accordance with its obligations under the Non-Proliferation Treaty, and, on the basis of the August 2005 proposals, reiterated in the February 2006 conclusions, the EU would be prepared – and it still is – to support the development of a safe and sustainable civil nuclear programme consonant with the principles of non-proliferation, provided – and this is the other side of the coin – that full account is taken of the wishes of the international community and its confidence restored as regards Iran’s intentions.
The Council is still determined to bring about a peaceful solution by diplomatic means, and I believe that it has communicated and reiterated that in very clear terms to the world at large.
The EU would welcome it if it were to be able to develop its relations with Iran on the basis of trust and cooperation. A few days ago, as you will be aware, the High Representative, Mr Solana, presented Iran with an offer package from the European Union that was also endorsed by the other Members of the Security Council – something that strikes me as particularly relevant – and the initial responses to it can be described as cautiously positive. We hope that this offer – which is a good one – will serve as a basis for achieving a peaceful resolution of this conflict, and that this potentially dangerous issue will very soon be off the agenda, so that we can achieve a comprehensive agreement and understanding with Iran, thus in turn making it possible for our relations with it to be developed in all areas.
I welcome the efforts to resolve what the President-in-Office has described as ‘these dangerous developments’. What sort of a precedent is this setting for other mavericks in the near neighbourhood of Europe, if somebody who threatens nuclear development, makes xenophobic comments about a nearby state and threatens international security is to get a package?
Could the President-in-Office tell us what is in that package? What has been the outcome of Mr Solana’s discussions and what response was received from the Iranians? Could he give us some idea of exactly what is on the table and what is being offered to Iran in these circumstances?
. The contents of this package are not openly known and it has also been agreed with Iran that the detailed content of the package will be treated confidentially for the time being, as long as these negotiations, which are at a very sensitive stage, are carried on.
As far as the reaction of the Iranian side is concerned, I have said that the package was not rejected, which already is progress, because as we know, in the past, that whenever the European Union and other international players have made an offer, this was flatly rejected by Iran. Now this is being studied by the Iranian side and we can only hope, not only in our interests but also in the interests of Iran, that this offer will be accepted.
When Mr Larijani first responded in public to Mr Solana’s offer last week, he said that the package offer contained some ambiguities. Can you give us any information about what those ambiguities are? Have they been solved yet?
He also said that the European Union side has given weeks, not months, for a response. When are we expecting a response from the Iranians?
. You have practically given the answer yourself.
Firstly, it is not up to the Council to interpret what Mr Larijani said. If there are any ambiguities, we have made it very clear that he now has a fairly short time – just as you said, we are not thinking in terms of months but in terms of weeks – to clarify what these ambiguities are and what is necessary in order to clarify the European Union’s position. So we hope to hear exactly on which points the Iranian side is seeking more information, which we will give to them. I hope we shall be able to clarify those ambiguities to the satisfaction of the Iranian side.
– Mr Winkler, the recurrent problem with the European Union in global political conflicts is that one or other of its Member States chooses to go its own way and tends to ally itself with the USA, thus going against European interests. Can it be guaranteed that, in the conflict with Iran, the European Union will speak with one voice and that all its Member States will support it?
. The answer I can give Mr Mölzer is a very brief one, and it consists of a firm ‘yes’. I was present for all the debates in the Council, the last of which was only a few days ago, and I can tell you that all the Member States, without exception, are endeavouring to come to a common position on this matter, the need for which is being questioned by nobody, and that the European Union is very much united on this issue.
In the context of the EU strategy for Africa and the Global Approach to Migration, the European Council, in its conclusions of December 2005, noted the increasing importance of migration issues for the EU and emphasised the need for a balanced, global and coherent approach that covered measures to combat illegal immigration and harnessed the benefits of legal migration. It pointed to the importance of ensuring that the appropriate level of financial resources was allocated to those measures and also recognised the importance of tackling the root causes of migration.
Can the Council state what progress has been made towards attaining the objectives set in the Strategy for Africa?
In particular, what progress has been made on increasing public development assistance to 0.56% of GDP by 2010, with an additional EUR 10 000 million destined for Africa, on the granting of EUR 42 000 million debt relief to African countries, on increasing aid by up to EUR 1 000 million per annum in order to enhance trade, and on the adoption of economic partnership agreements with groups of African countries, which should act as development tools, promote regional integration and improve those countries' access to the European markets?
. Let me say at the outset that it is a most especial pleasure to be able to answer a question from my old friend Mr Martínez Martínez, and I will readily do so, since, particularly over the past few weeks, the subjects of the strategy for Africa, combined with the issues of development and migration, have been right at the top of the European Union’s agenda. Migration has already been discussed this morning in the course of the debates on the future of Europe and on the preparation for the European Council, when I pointed out – as I do again now in response to this question – how important it is that we, when discussing migration, should concern ourselves not only with illegal immigration, important though that of course is, but also the necessity of turning our attention to the development policy dimension of this issue.
Migration was a very important topic at the troika’s meetings both with the African Union and with ECOWAS, when it was confirmed that an EU/African ministerial conference would be held on migration, and agreement was reached with ECOWAS on the establishment of an working group on the subject.
We attach great importance to the European/African regional conference on migration routes to be held in Rabat on 10 and 11 July, at which we will be giving special support to Spain, and preparations for this are far enough advanced for it to be possible to adopt a joint action plan.
We also, in this context, attach importance to Article 13 of the Cotonou Agreement, which makes mandatory the return of illegal immigrants and also makes provision for dialogue with the countries concerned, on which we, together with Mauretania and Senegal, have embarked.
Tomorrow or the day after, the European Council will be adopting a resolution in favour of pressing ahead at greater speed with dialogue with Africa, which, it is envisaged, will involve ten countries in the west of Africa and four in the east. The intention is that these bilateral discussions and their outcomes should be backed up on a regional and Africa-wide basis, with a follow-up mechanism being established for the Rabat conference and a series of regional conferences held on this subject.
Turning to your question on development cooperation, I would like to observe that the European Union’s monitoring report this year showed that the EU is steering the best possible course towards discharging the obligations into which it entered at Barcelona in March 2002 and increasing public development aid to the point at which it reaches a proportion of 0.33% of individual states’ GDPs and 0.39% of the average across the whole of the EU. I will take this opportunity to repeat that all the targets agreed at the Millennium Summit must, of course, be achieved. These are obligations that must be discharged in full, and, of course, the individual Member States have their own.
Turning to the subject of the economic partnership agreements with groups of African countries, I am very well aware that the issue of such EPAs is quite fundamental in our dialogue with Africa. A few days ago, in Port Moresby, Papua New Guinea, while negotiating the ACP Finance Protocol, we made a particular point of giving undertakings on this issue. The Commission has declared its willingness to make funds available not only from the current European Development Fund but also from the next. We are aware of the most especial importance of this issue of economic partnership agreements with Africa and with developing countries generally. On the basis of the first general review, which is to be carried out in the second half of the year, we will be carrying out a complete analysis of the stage that negotiations have reached, and then we will be able to continue work without delay in what it is to be hoped will be a very efficient manner.
Thank you, Mr Winkler. Your reply is satisfactory, of course. I simply wished to ask you how you believe it is really going to be possible to reconcile the commitments we have made and which you are reiterating with the financial perspective that we have approved, because it seems to us that the sums do not add up. In other words, it does not seem to us to be viable to maintain those commitments within the framework of the financial perspective, with the cuts that it implies.
Furthermore, I would like to know whether you are personally going to be in Vienna for the meeting of the Joint Parliamentary Assembly that we are going to hold next week, because that is where we are going to be able to talk to our African, Caribbean and Pacific colleagues about the issue of the EPAs, for example, and I would also suggest and request that observers from the ACP-EU Joint Assembly and the Euro-Mediterranean Assembly be invited to the Rabat Conference, because I believe that the presence of these parliamentarians will have ...
. I will take particular pleasure in being present at this meeting of the ACP-EU Joint Parliamentary Assembly in Vienna, but it is unfortunate that my appearance there is scheduled for a day when other events are taking place, including the visit of the President of the United States to Vienna, so it may be rather difficult for me to reach the venue at all. I will, however, do my best, and am already looking forward to meeting Members of your House and parliamentarians from the ACP states.
Turning now to the issue of financial resources, I would first like to point out that the European Development Fund is not part of the European Union’s Budget; on the contrary, these resources are provided by the Member States from their national budgets. I would also like to point out that the amount in this tenth EDF is equivalent to an increase of over 35% against its predecessor; even though there were renewed negotiations and discussions in Port Moresby concerning the sums involved, that is still a quite considerable increase. What we are talking about here – and this is something that must be brought home to the public – is the sum of EUR 22.6 billion over six years. I do believe that, in doing this, the European Union is fully discharging its obligations, not least its moral obligations.
Moving on to the agreement to increase aid to Africa by EUR 10 billion, the intention is that this should start in 2006 and run until 2010. At present, it is probably premature to pass overall judgment on the European Union’s keeping of this promise. I do believe that the tenth EDF is a good package and contains sufficient funds for the needs of the developing countries in Africa, in the Caribbean and in the Pacific. A very great deal will also depend – and this too needs to be emphasised – on how these funds are deployed, which must be done in an efficient manner. It is a recurrent experience that the end of a period sees considerable amounts of money left over, and that means that we also have to improve the capacity for these funds to be used, which has to do not only with the amount, but also with the way in which these funds are used. We are working on this, and so, in particular, is the Commission.
Would the President-in-Office of the Council agree with me that there are selfish as well as selfless reasons for refocusing our effort on the developing world? Within a generation there will be two billion more people on this earth, 90% of whom will be born into what is now the developing world. We will indeed leave a terrible inheritance to our children if we do not ensure that the current situation changes.
On the other hand, these people could become our trading partners. Is the Minister aware of China’s activities in the developing world? Is the European Union going to stand by and allow China to become the trading partner of the developing world within a generation?
. Let me say to Mr Mitchell that, first of all, I do not feel qualified to make moral judgments here as to whether we are selfish or not, but, yes, it is very much in our interest to help those countries. It is not only a matter of trade, it is also a matter of global security and it is a matter of migration, which we have talked about today and during the last month and will talk about again in the future.
There are many ways in which it is in our interests for those countries to develop. There is absolutely no doubt about that and we should not do it just because we are so generous, although we must be generous and I think that we are.
As far as China is concerned, that is a very interesting point. Just a week ago, I led a Troika mission to China and we had a very interesting political dialogue with the Chinese. One of the issues we talked about was exactly that: China’s activities, in Africa in particular but also in other developing countries, especially in the fields of energy and trade. We said we are concerned that the values we share – and that we hope China also shares – as regards good governance and human rights are not respected. So this is an issue that we are very much aware of. We raise it in relation to our partners and we have raised it, and will raise it again, in relation to China.
– There is no doubt about the fact that economic partnership agreements are a positive step in attempting to curb immigration as such, and illegal immigration in particular. With this in mind, is consideration being given to coupling these agreements with provisions on the return of illegal immigrants? Are you thinking along these lines?
. I can tell you, Mr Rack, that the return of illegal and other immigrants is an open question, and I cannot say whether it will be formally tied in to the economic partnership agreements; the Commission is engaged in negotiations on the subject. That this is something that both the Council and the Member States would like to see is not, however, a matter of doubt, and it is of course something towards which the Commission is also working.
Agreements between the EU and Russia on visa facilitation and readmission were signed at the EU-Russia Summit on 25 May 2006.
After the signing of the agreement on visa facilitation, Russian President Vladimir Putin said that this decision was the first step towards the introduction of a visa-free regime for citizens of Russia and the European Union.
What is the EU’s position on this statement? What guidelines have been laid down for future EU policy concerning a visa regime for citizens of Russia and the EU? Will the agreement on visa facilitation set new trends in policy on EU-Russia relations?
. The visa facilitation and returns agreements signed at the summit with Russia in Sochi on 25 May – to which reference was also made in yesterday’s debate on the Sochi summit – were negotiated with the intention of making it easier for people to keep in touch with each other and travel between the European Union and Russia. That is not only in Russia’s interest, but also in our own.
It is also the intention that this agreement should, in harmony with the timetable for the development of the single area of freedom, security and justice, ensure that people can cross borders lawfully and without problems and stay legally in both areas.
According to this timetable, these agreements – which must first, however, be ratified and implemented – are to be seen as a first step in a process aimed at making the free movement of persons, and their return, easier.
Furthermore, the timetable envisages the dialogue on visas with a view to examining the conditions for the introduction of bilateral exemption from visa requirements being moved forward, albeit as a long-term project without a definite point in time being specified.
The dialogue between the European Union and Russia on visa matters will be continued on this basis.
Thank you for your answer. I would like to ask you another question. In the agreement signed in Sochi, there is a sentence saying that both parties reaffirm the intention to establish a visa-free travel regime between the Russian Federation and the European Union, so my question is: do you really believe that it is in the interests of the European Union to have a visa-free regime between the Russian Federation and the EU? If yes, then what are those interests?
. To be quite honest, I cannot answer this question today. As I have said before, this is a long-term perspective. There is no answer today, because there are many aspects to this question – there are not only aspects of external relations, but also questions of migration policy – and the situation will have to be closely observed both by the Council and the Commission to finally come to conclusions. This is certainly a matter of years and is not something that we need to decide today.
I would like to ask the minister a question. During the Austrian Presidency, the European Union took the decision to raise the visa fee to EUR 62. This doubtless will not affect ‘new Russians’, but will reduce opportunities for ordinary Russian citizens, not to mention Ukrainians, Belarussians and residents of other non-EU states, to visit European Union states. As it holds the EU Presidency, how does Austria view this step and what does it believe the consequences will be?
. I will start with the issue of the increased visa charges, which have become necessary as a consequence of the introduction of biometric data, which have made the grant of visas and the processes leading up to it a good deal more complex. However, I hope it will answer your question when I say that, in the discussion on the increase in visa charges, the possibility of derogations was conceded not only for the countries of the Western Balkans – who are a particular priority of the Austrian Presidency – but also for those countries to which the European Neighbourhood Policy applies on the grounds of the great importance of both of them.
The relevant legal act therefore includes, among other things, the provision that the visa fee for nationals of those states with which visa facilitation agreements have been concluded, of which Russia is one.
As you will be aware, efforts are being made to conclude visa facilitation agreements with other countries as well. I have already had occasion to observe today that visa facilitation agreements with the countries of the Western Balkans will, if at all possible, enter into force next year.
There had previously been concern that the countries with which we want to maintain particularly close relations should not have to suffer the increase in these visa charges, which were to be – and have been – imposed for reasons that are objectively perfectly understandable.
President-in-Office, I am in the process of trying to get a visa for Russia. It is an extremely cumbersome process: it takes 15 working days and it costs EUR 71. For me, the most difficult regulation is that you have to have a passport photo in which you do not smile. We cannot find any of those.
Nevertheless, my question – which is slightly dangerous, as I come from Finland, which has a border of 1 300 km with Russia – is: what is your educated guess about the timetable for a visa-free zone?
. I would like to ask Mr Stubb whether he has ever tried to get a visa to the United States, whether smiling or not. It is probably more difficult than it is to get a visa to Russia!
In response to your question, I am afraid I cannot make an educated guess. I beg your indulgence. I really cannot give you an answer. I am not the representative of the Council of the European Union for this area. I am not in the business of speculation and I would prefer to refrain from any speculation on this point.
As they deal with the same subject, the following questions will be taken together.
Does the Council agree that biofuel production must take place in a sustainable manner that does not endanger biodiversity, avoids conversion of natural habitats into intensively cropped land and ensures that the entire production cycle both within and outside the EU, including transport of the fuel, is at least carbon neutral, and what is the Council doing to ensure the certification of sustainable biofuel production?
What progress does the Austrian Presidency hope to achieve on the basis of the biomass action plan and the strategy for biofuels put forward by the Commission?
What potential benefits does the Austrian Presidency see for European agriculture in the increased use of renewable raw materials, including the increased use of biomass and biofuels?
The issue of the sustainability of biofuel use is generally an important one in terms of the European Union’s sustainable energy strategy. The fact is that we have, during the Austrian Presidency, put down a deliberate marker to the effect that Europe must, in future, as a matter of fundamental political principle, make better progress where the sustainability of biofuels in concerned.
The action plan for biomass and the EU biofuels strategy involved us having communications submitted to us, which were discussed in depth and taken forward by the Council as appropriate. The issue under consideration is how, in future, biofuels may be used as an admixture or as new fuels for general purposes. We see it as an indisputable truth – and as one that we must join together in communicating throughout Europe – that the production of biofuels and bio-propellants of every kind, ranging across the whole spectrum from biodiesel to ethanol, cannot work if it is detrimental to the environment. Here in this European Union of ours, the production of biofuels, too, must be founded upon the principle of sustainability. Having visited plenty of environmental conferences over the last few months, I can tell you that it is also important that we should take care that consideration is given to the sustainability principle in the international trade in biofuels, which are produced using the whole range of methods and the most varied raw materials.
During the Presidency – and particularly at the meeting in March of this year – we have discussed how to take Europe’s energy policy in a new direction, with particular reference to fuels. In a conclusion dated 8 June this year, the Council and the Commission called for proposals to be made concerning the promotion of the cost-efficient and sustainable use of biomass for heating and cooling purposes, for the revision of the legal provisions applicable to animal by-products, for the use – since biogas is going to be a live topic in the future – of by-products from agriculture and food production to be promoted as a source of renewable energy, and for an evaluation of the possible extension of the rules on energy crops to all the Member States; these are the cornerstones for the way energy is to be organised in the future. That is vital, particularly in the aftermath of the enlargement of the European Union to include ten new Member States.
The Commission has also announced its intention of submitting a communication on the energy crops rules by the end of 2006 – which I see as a key date – and that this communication would include practical proposals for this sector. What I mean by that is that we, in the agricultural reform of 2003, with a view to sustainability and to the creation of a new source of income for rural areas in Europe, took steps to make use of 1.5 million hectares of sustainable raw materials for the whole range of alternative forms of energy in all areas, and it has to be clear to us today that we are very far from making full use of those 1.5 million hectares.
The potential is there, and may well become even greater, and we await with interest the results of the evaluation and the Commission’s proposal, and, in both the Agriculture and Environment Councils, we will, over the coming months and years, have to give in-depth consideration to the challenges of a sustainable energy policy, for sustainable and renewable energy production is the key to Europe’s independence in energy and to its future projects in the field of energy production.
Thank you, President-in-Office, I am very glad that the Austrian Presidency has been particularly active on that.
I should just like to come to the question of certification, which was in my original question. This morning Commissioner Piebalgs mentioned, in a question-and-answer session, that there would be certification to underwrite the sustainability of biofuels. Certainly there has been anxiety over illegal logging and certification being difficult to get right in practice, even if it looked good on paper. I should be grateful if you could give me a little more detail on that.
– Mr President-in-Office of the Council, a very warm welcome to you, and I would like to ask you whether the Council is giving consideration to how much more is to be invested in research and development in this specific area. I am convinced that this type of energy production will create jobs in rural areas and thus help implement the Lisbon Strategy. Is the Council Presidency in possession of approximate estimates as to how many new jobs this will create in rural areas?
. If I may start, Mrs Schierhuber, with your first question, on the subject of certification and labelling, we are, in creating a new energy policy for Europe, right at the beginning, not only in Europe, but also around the world. It will be for us to take care, by implementing certification systems, to ensure sustainable alternative energy supplies from other parts of the world, since all the things to which you have referred – the deforestation of the rain forest and the production of palm oil subject to social and environmental criteria – are things we see as undesirable.
A number of approaches are being adopted; in Austria, for example, we have defined cross-compliance conditions derived from agricultural reform as the basis for energy production and also for the admixture of biodiesel and bioethanol, the consequence of which is that anything produced subject to eco-social criteria and production conditions, and to European standards, can be added irrespective of which parts of the world it comes from. Over the coming weeks, the issue will be surfacing in the WTO, too, of how certification and legal bases be implemented in such a way that they meet the requirements of international trade and the WTO, and this is where detailed scrutiny is going to be needed; indeed, Commissioner Piebalgs is being no less energetic than the EU officials and those at national level with responsibility for this, in seeking clarity in this matter in order not to settle this issue as prematurely as some others have been, only for us then to suffer defeats on the legal front and thus lose the market. Certification and labelling are core issues.
As regards your second question on research, development and the research framework programme, a greater emphasis will be placed on alternative energy in the infrastructure as a whole as part of the innovation and research strategy, from the extraction of the raw materials right through to production and use made of it in technology. As is also envisaged in the sphere of research and development, we will apply a great deal more effort to moving this forward.
If I may turn to the jobs issue, what, according to the estimates, is going to happen if greater reliance is placed on alternative forms of energy? As my own country’s minister for agriculture and the environment, I enjoy the strategic advantage of being in an absolute win-win situation, in that the use of alternative sources of energy not only has the effect of bringing about a reduction in CO2, and thereby making a substantial contribution to achieving the Kyoto targets, but also makes full use of the resources in rural areas – particularly the more isolated ones in Europe – and creates jobs in them. An extra 30 000 jobs – that is the figure indicated by studies carried out by the European Union and other bodies, if we are consistent in proceeding with the achievement of alternative energy targets.
– The European biofuel strategy lays down objectives for the European Union and obligations incumbent upon the Member States. However, there are serious discrepancies between the Member States in terms of technological progress, market size, scale of production and fuel market structures. I should therefore like to ask the Council if this policy perhaps needs to be re-examined. Perhaps the introduction of obligations runs counter to current economic and technological circumstances?
You are talking about something that is true not only of European energy policy, but also of the ways in which the nation states perceive European targets and achieve them. All I can say is that we can see from the optional 5.75% target for biofuels that more and more countries are now joining in. Austria has achieved this target by means of binding legislation; the Hungarians are very definitely interested, and in Germany, too, this target is already the subject of legislation that is going through the system.
A lot is being done, then, and I am very optimistic about the likelihood of the Member States consistently achieving the targets we have set down both in the biofuels strategy plan and in the plan for biomass. I will concede, though, that this is often not just a matter of political will, but also of the way in which trends in fossil fuel prices are consistently confirming that we are going down the right road. In discussions with our counterparts, we always reiterate the point that strategies must not only be devised at European level, but also implemented by the nation states. Some are going on ahead, while others are lagging behind, but, at the end of the day, we are all going in the right direction. I am very optimistic.
Biomass is a most important form of energy, accounting for 65% of the renewable energy used in the EU. However, the total percentage of renewable energy used in the EU has remained at 6% since 1990. Therefore, does the Austrian Presidency agree that any realistic common energy policy should include the use of nuclear power?
. I can do no other than agree with you that the push for renewable energy sources is certainly not a matter for energy policy alone; it must be supported by a policy on the supply of raw materials – that is to say, agricultural and forestry policy, biomass, and agricultural production – and by action in the spheres of environmental, economic and fiscal policy. It has to be clear to us that what we need for input, for incentives to produce, is more stringently binding agricultural targets. In addition, the Commission's proposal will be up for debate at the end of the year, and that is a very good thing. We are evaluating where we stand and what we have the potential to do. We will, in June – before, that is, our presidency draws to a close – be embarking on the debate on a forestry strategy for Europe and on the assessment of ways in which forests might be used in the future, and economic and fiscal policies at national level must also make allowances for renewable energies, whether we are talking here about green power, support for heating, support in terms of equipment and infrastructure or research and development. This is a task for all of us together, but an enormous amount is happening on this front.
– It is well known that it is at present somewhat more expensive to produce biofuels than to use fossil fuels, and it was for that reason the alternative fuels were given favourable tax treatment, the consequence being that annual increases of some 26% are to be reckoned with. Will the mandatory blending that the Commission is launching not have the result that the oil industry will have increasing recourse to suppliers of cheap crude oil such as Brazil and hence put our European farmers at an even greater disadvantage in the future?
. I do not see it like that. Giving the answers is a matter for the European Union and for all of us. I tried earlier to show how the issue of certification might be handled. What we in Austria did about implementation was to make a mixture of 5.75% mandatory, and we will achieve that in October 2008.
We are a very, very long way down the road towards doing that. Facilities for producing biodiesel and ethanol are being set up, and jobs created with them; in my own province alone, a new factory for ethanol is currently creating work for 180 people. That is what we have done, and we take responsibility for it. We have also made it quite clear in the specifications that the products mixed must be produced in accordance with European social, environmental and agricultural standards. If it is possible for that sort of product to be manufactured in Brazil, then Brazil is in competition with us, but even if Brazil is in a position to do that, the long distance that the products have to be transported is one of the factors that blunt its competitive edge.
We are, then, in a position to respond to this, and we can do it by means of certification and by means of decisive action on the market, which we must evaluate and defend at WTO level. What we do not want is to establish sustainable energy policy in Europe and then end up doing something like importing the products. Our ten new Member States – to whose number Romania and Bulgaria are soon to be added – give us incredible potential, with a very large number of plots of land capable of being set aside for the production of energy rather than of foodstuffs, and the agricultural specifications have been chosen in such a way as to make this possible.
Question No 8 by Earn Ryan has been withdrawn.
The Commission proposal for the Euro 5 regulation on pollutant emissions from passenger cars and light commercial vehicles is not very ambitious, particularly as regards the limit values for nitrogen oxides for diesel cars.
What action has the Council taken on this issue, and what progress has been made during the Austrian Presidency?
. The Austrian Presidency has already seen several debates on the quite crucial issue of how to minimise and limit the pollutants produced by vehicles in transit. We started negotiations on the Commission’s proposal with the aim of putting in place progressive rules, with a longer-term perspective, on exhaust gases, and with the intention that these rules would – crucially in terms of our discussions today on sustainability – not only satisfy the demands of environmental policy but also give European industry the security to plan its technical development in advance. Both of these things can be achieved through stringent imposition, in the medium term, of threshold values for emissions from – for example – diesel vehicles.
It was with this in mind that negotiations were conducted at Council level, in the hope of achieving, in June 2006 – which is almost upon us – political agreement in the Council, on the assumption that such a thing would be possible in terms of the timetable, particularly in so far as it related to Parliament. If I might give a brief summary, it emerged from the negotiations – which, in accordance with the Austrian Presidency’s initiative, were accompanied by two specific information seminars for the Member States, the first, in February, discussing mainly the state-of-the-art environmental requirements for removing particulates from vehicle exhausts, in particular NOx from the exhausts of diesel cars, while a second is to be held on 22 June – that a broad majority among the Member States have expressed themselves in favour of this objective, concerning which there are already to be definite and binding discussions in relation to the stipulation of Euro-6 limits.
We will, of course, be consistent in moving this issue forward. It is absolutely vital that both air strategy and the implementation of Euro-5 and Euro-6 be discussed at the next Environment Council at the end of June. We want to take an ambitious approach to these things. In view of the discussion on the PM10 issue, on particulates pollution, particularly in Central Europe, and on NOx values, it is important that unambiguous rules be put in place, for it must be clear to us that what our industry needs is the security to plan ahead, and that it is, worldwide, in competition with other vehicle manufacturers, some of whom have already ventured some very ambitious responses.
As these matters progress, we want to move forwards for the sake of environmental safety and quality of life in Europe and also for the sake of the health of the people who live in the areas affected. We will, then, endeavour to maintain this tricky balance between Euro-5 and Euro-6 as perspectives, as well, possibly, as Nx and PM10 as means of achieving environment targets, and, on the other hand, the desire to keep Europe’s automobile industry competitive. This is the path down which we have set out, and, at the Environment Council, we will have to discuss these two issues – air strategy and Euro-5, and also the further prospects for them – in very considerable depth, and several Commissioners will be present when we do so.
– First, let me say how very grateful I am for the precision of your answers, which is a breath of fresh air. I would also like to know what you mean, in this planning, by the terms ‘progressive’ and ‘long term’, and whether you have other intentions in mind as regards heavy utility vehicles.
. I can, today, give only a report on the general mood as regards the specific requirements. The main thing that came out of the Council’s general debate was that the environment ministers unanimously welcomed the proposal for a drastic reduction in the particulate limit values for private diesel vehicles to 5mg per kilometre, whilst the Commission’s 20% reduction in NOx limit values was regarded as inadequate.
Such is the present state of the debate, which we will continue in June. A broad majority of the Member States has already expressed itself in favour of a second stage of reduction in NOx for Euro 6, that is to say, of taking a more ambitious approach to NOx reduction – which we see as having gone a very long way as regards particulate threshold values – along with a vision for even now guaranteeing industry the security to plan ahead even beyond Euro 5, which means, then, not adopting Euro 5 right now, irrespective of the details of the limit values, and then embarking on the next debate in two or three years’ time. Over and above that, we must give industry a signal as to how things are to go in the future, and I see that – which is the approach we want to take – as a sensible thing to do.
– Euro 5 is a big step in the right direction. We also need to see how many percent by way of a reduction we can manage with and over what period of time. Does anyone, at this early stage, have any idea about the timetable and the transitional periods?
. As regards the timetable and the transitional periods, it is probably too early to give any indications concerning these, although I am involved in dialogue with most of the Member States. The problem we had in the last general debate was that we were guided by the Commission’s specifications and used them as the basis for the evaluation, but we have not yet got to the point at which I can sum up for you the sense of the meeting as regards the percentage reductions and the periods of time over which they are being contemplated. It is, however, my intention, over a period of years – over a decade, indeed – to sketch out a vision and to set out the approximate stages by which these things may be implemented in practice, while setting out even now the further steps whereby we are contemplating the implementing stage of Euro 6. The clear message, then, is that, rather than wanting to complete Euro 5 with a mere compromise and then promptly starting again with something new, we want, over and above that, to put down an unmistakeable marker.
Can the European Council make a statement as to how much financial support the EU will be giving to support forestry programmes in Europe, in general, and to Ireland, in particular, for the financial period 2007-2013?
. On the subject of European forestry, we want, in June – that is, before the end of the Austrian Presidency – to put down a marker by opening a debate on the question of a forestry strategy for Europe, a subject on which we have as yet had no joint debates, but one that has now become all the more important to us since the decision on the promotion of rural development through the European Fund for Agriculture and Rural Development is making it possible for the Member States, between 2007 and 2013, to implement a development programme for rural areas that incorporates the protection of woodlands. The intention is – and this is important – that this forestry measure should in particular enhance the competitiveness of forestry – as stated in Article 20 – and promote the management of wooded land.
I would remind the House that the funds made available for this purpose at national level will be – as specified in EU Regulation 1698/2005 – co-funded by the Community and the Member States.
The Community’s contribution towards the forestry strategy and support for forestry will amount to between something like 50% and 55%, with upper limits clearly set out in the annex to the regulation. The total amount of aid to be granted for forestry programmes in Ireland for example in the 2007-2013 period, is being planned by the responsible authorities, who will submit to the European Union their plans for the allocation of national resources and for cofinancing by the European Union, for which provision has been made in legislation on rural development.
I want to thank the President-in-Office for his reply. I want to ask him whether he believes that by-products of the European forestry industry have a potentially important role to play in the future in providing renewable energy sources.
. I regard that scenario as absolutely necessary. We must not, in Europe, make a mistake of the kind that we have sometimes made at national level, for example in energy policy, by discussing ambitious goals to the exclusion of all else. How big should renewable energy’s slice of the energy cake be? What we really need is an evaluation of potential. What long-term potential is there in Europe for the production of renewable energy from biomass, wood, biogas, wind energy or water? What is the workable potential when account is taken of sustainability, and by what means do we want to inject funds into rural development in order to make use of this potential on the energy supply market in ways that make good, effective and cost-efficient use of resources?
That is what the forestry strategy, on which we are now embarking, and the biomass action plan, which is already underway, are intended to enable us to discuss. The Finnish Presidency of the Council will be making the forestry strategy one of its core priorities, and now, in June, we are playing the overture to it. There must be greater emphasis on resources in debates, not least in those on rural development, as we, indeed, are doing in Austria, where, since 47% of our land surface is wooded, we will, in future, be prioritising the sustainable supply of biomass as a raw material, using, funds for rural development and a programme specifically for that purpose.
Bearing in mind Articles 2 and 6 of the EC Treaty, which stipulate that environmental protection is to be considered a horizontal objective, Regulation (EC) No 2152/2003(1) concerning monitoring of forests and environmental interactions in the Community, the Commission communication on a forestry strategy for the European Union (COM(1998)0649 final) and the European Parliament's resolutions on natural disasters regional aspects (2005/2193(INI)), environmental aspects (2005/2192(INI)) and agricultural aspects (2005/2195(INI)), and given that, according to United Nations figures, natural disasters in the European Union have claimed the lives of 65 000 people since 1980 and have had an economic cost amounting to EUR 124 200 million, what action has the Austrian Presidency taken to safeguard the sustainability of European forests?
.  The Community measures for the promotion of sustainable forest management in the European Union form part of the EU’s forestry strategy, which comprises several components, namely rural development, the protection and monitoring of forests, the maintenance of biodiversity and the alleviation of the effects of climate change.
Woodland performs a very wide variety of functions, and rural development policy is – as I said in response to the previous question – the main instrument for implementing the forestry strategy at Community level. Under the heading of rural development over the period from 2000 to 2006, the Community made available funds to a total of some EUR 4.8 billion for forestry in Europe, amounting to 10% of the total funding allocated to rural development. Over and above that, the new regulation provides for even more to be done for forestry as part of the promotion of rural development between 2007 and 2013. This amounts to a forthright commitment to forestry and both to producers and consumers in the forestry field.
What are the future areas for support in forestry to which we refer? One, for a start, is first afforestation on agricultural land, the initial setting up of agricultural forestry systems on farmland, the initial afforestation on non-agricultural land, payments under Natura 2000, forest-environment payments, the restoration of forestry potential, the introduction of prevention actions, and also support for non-productive investments.
What will be important in determining the direction we take in the future is the fact that we must not, in the debate on the forest strategy, forget one thing, namely that forests have a task to perform in terms of the biodiversity of flora and fauna, that they provide space for relaxation, that they have an environmental role to play, that they help us to deal with climate change, that they prepare the ground for sustainable energy supply, while at the same time having an enormous part to play in Europe’s economy. It is vitally important that this be considered as a whole, and the forest strategy also needs to include extensive discussion of these issues.
– Of course I am satisfied with your answer. Nevertheless, given the environmental protection responsibility and Parliament's resolutions on natural disasters and the regional, environmental and agricultural scale thereof, describing in detail the tragedy most keenly felt in Mediterranean Europe, especially last year in Spain and in my country Portugal, which were attributable to the continued destruction of vast forest areas, and which led to a heavy cost in terms of human sustainability, of the depopulation of rural areas, of the growth and development of these areas, I should like to ask you, Mr Pröll, if there are any more …
. The honourable Member’s question specifically relates to a region in which forestry has historically been beset by problems, particularly with forest fires and all the other things that are matters of concern around the Mediterranean, and it is clear that the forestry strategy can be not only a strategy for the European countries with productive forests and a great deal of land covered by them, but also that we must, at the same time, take into account the problematic aspects that he has mentioned.
I therefore take it as read that very serious attention will be given, under the Finnish Presidency and its successors, to the issues of afforestation, environmental action and fire prevention, among others, in the countries and regions to which you, Mr Fernandes, have referred. We also have to devise appropriate action for the most disadvantaged regions, and it matters to me that we should do so. The forestry strategy is planned to be not only for such countries as Sweden, Finland and Austria, but is also to take account of all circumstances throughout the European Union.
– Further to your reference to Natura 2000 as one of the possible sources for afforestation strategies, the problem we have had with this, over and over again, is that a very large number of landowners ended up with obligations, and some of them had no help whatever with discharging them. Does the programme or the Financial Perspective make provision for financial facilities to meet this?
. That, Mr Rack, is a matter that is not so much of direct relevance to the European Union as to the manner of implementation at nation state level, but it is important, in the forest strategy, Natura 2000, and all other measures that have an effect on property – which protective measures for animals and plants certainly do – that local landowners be involved in their design and practical implementation. That is a task for those who have to put Natura 2000 into practice. Lack of experience has meant that many mistakes have been made, and Natura 2000 in the broadest sense of the term has for that reason often got a bad name for itself, but, in those regions and countries in which it has been implemented well, not only with dialogue with landowners in devising the management plans but also with an appropriate range of direct payments on offer, the system has been effective. One can point to a number of exemplary instances of this, but what is necessary is that the landowners be involved in the development of strategy and of management plans, and there must then be no doubt about what is on offer: if the environment is to be used, then, in the forest, appropriate compensation must be made for that.
Since 2001, the severe foaming of the water in the River Rába, which flows across the Austro-Hungarian border, caused by naphthaline sulphonate pollution, has been causing serious problems. The source of the pollution is discharges of waste water in excess of limit values by the Austrian firm Boxmark at Jennersdorf and Feldbach and by the firm Schmidt at Wollsdorf. These operations, which have been going on for five years, damaging the natural environment and local residents, have resulted in recurrent protests from Hungary (Austro-Hungarian Border Waters Committee, joint government meeting, representatives of civil society, etc.). In five years, nothing has happened; Austria's Environmental Protection Minister has requested 'patience'. How will Austria, in its capacity as holder of the Presidency of the Union, set an example for other Member States? How will it comply with its legal obligations relating to the quality of surface waters and with the Helsinki Convention on the Protection and Use of Transboundary Watercourses and International Lakes?
. The question that I am trying to answer in my capacity as President-in-Office of the Council is not only a very specific one, but also one that I am, in particular, bound to answer as a national minister. By adopting Directive 2060/EC, Parliament and the Council agreed on a comprehensive regulatory framework for Community measures in the sphere of water policy; the directive has, , the objective of progressively reducing the introduction of hazardous substances into water. It provides for cooperation between the Member States in respect of cross-border water courses, an area in which the Commission can, where necessary, act as a mediator.
Turning to the specific question you put to me concerning the Raab, I can only report that foaming does occur along the river mainly on an occasional basis, that it is very much restricted to the local area, and, in particular, occurs downstream of protective overflows. There has to date been no evidence of this foaming having any detrimental effect on the Raab’s water system, yet, nevertheless, Austria, not least as a result of the efforts of my experts, in its report analysing the pollution and its effects in accordance with Article 5 of the Water Framework Directive creating a regulatory framework for Community measures in the sphere of water policy, described the chemical state of the affected stretch of the Raab as being associated with the risk of failing to achieve a good standard of water. In accordance with the rules contained in the EU Water Framework Directive, further samples are being taken with the aim of determining the causes and the extent of, and possible solutions, to the problem, in order to put the programme of measures on a secure footing.
Speaking from where I am, I can assure you that I have the utmost interest in finding, in an ordered and positive relationship with our Hungarian neighbour, a solution to that which is provided for in the common European water policy plan, and will do everything in my power, in consultation with the officials responsible in the regions, specifically in two Austrian federal provinces, to get the problem taken seriously and progress made towards a solution that benefits Hungary as well. I have an absolute interest in that; I will ensure that it comes to pass, and, in Austria, I have already taken appropriate action to that end.
Mr President, Minister, I would like to thank you and the Austrian Government for what you have done, and for your promise that starting from 1 July, the polluted water from the Jennersdorf leather factory will no longer be discharged into the river Raab. I think we agree that the Austrian-Hungarian border, as a green belt of a certain kind, should become a citadel of ecotourism. Therefore I would like to ask you whether we may also be able to resolve the problem of the geothermal project at Fürstenfeld, which pollutes the river Lapincs (Lafnitz) via the river Feistritz.
. In both instances, and especially in the case of the Raab, to which you refer, we have set up bilateral commissions in order, together, to ensure that your objections are addressed, so that you, by naming a date and a specific factory will ensure that improvements are made, and I have also approached the appropriate regional authorities directly.
I have a great deal of interest in this and will see to it that we succeed in both cases, since I, as the Minister for the Environment of the Republic of Austria, have an equal interest in being heard in your proceedings, for example in respect of the nuclear power station at Pacs. Being neighbours, we have shared interests in the region; there is give and take, and I trust that that will be the case as regards water just as much as it is already in matters relating to atomic power.
– Since Austria is, of course, well known for clean lakes and clean rivers, I would be interested to know how the European rules compare with the Austrian ones. Is it at EU level or in Austria that the inspections are more rigorous?
. When compared with that in other countries, the quality of Austrian water is very good. Problems do occur from time to time – there is no doubt about that – and we must, together with Hungary, work towards finding solutions to them, but, taken as a whole, water in Austria is of outstanding quality, as can be measured against the standards laid down by the European Union’s Bathing Water Directive.
It was at one of the first debates that I, as a young minister, was allowed to attend, at the first Council of Environment Ministers in March 2003, that we first discussed the Bathing Water Directive in which these standards are laid down, and so I am able to tell your House today that we have been able to make constant improvements in the quality of running water, and that the water in all Austrian lakes is fit to bathe in and, in most, even fit to drink. That cost us billions of euros in terms of investment in purification plant, but it is nonetheless important. It is in the same spirit that brought us that development that we want to join with Hungary in working to resolve the problem on the Raab.
The Mediterranean constitutes the most important tourist destination in the world, while its natural resources are the object of various activities of great economic and social significance for all the Member States of the Union and for countries in the region.
Each year, as studies carried out by the European Environment Agency record, the continuing pollution of the environment, principally caused by urban and industrial waste together with shipping operations, has resulted, inter alia, in contempt for these natural resources and the ecologically unsustainable management of fish stocks. In addition to fostering regional cooperation through the UN Environment Programme's 'Mediterranean Action Plan’, what measures does the Council propose to take to promote the effective implementation of Community legislation in the Member States of the Union and the implementation of the Community acquis on protection of the environment and waters in the Mediterranean States? Does the Council agree with the inclusion of binding provisions and measures in the partnership agreements with the countries of the Mediterranean and in the Barcelona Process?
. As was firmly reiterated in the Council’s annual presentation to the March 2005 Spring Summit, the Council is prioritising, among other things, the practical ways in which the European Community applies environmental law and the requirement for further improvements in European policymaking with balanced consideration of the economic, social and environmental factors involved.
The EU-Mediterranean ministerial conferences regularly consider the complex issues around the environmental sustainability of the Mediterranean area, and – as part of the implementation of the outcomes of the two EU-Mediterranean ministerial conferences on environmental issues held in Helsinki in November 1997 and in Athens in July 2002 – efforts are being focussed on the laying down of a strategic framework and the promotion of a common approach and joint initiatives towards improving institutional and technical capacities in the region. The primary intention in doing this is that greater attention be given to synergies with other programmes than has been the case in the past.
The Seventh Foreign Affairs Ministers’ Conference on 30 and 31 May 2005 in Luxembourg once again confirmed the Commission’s initiative to remove pollution from the Mediterranean by 2020, the object of which initiative was to address all sources of pollution including industrial emissions, municipal waste and urban waste water, in order to improve the development prospects for tourism, increase the fisheries stocks, and make safe drinking water available to millions of members of the public in these regions, and the Mediterranean partners were to be supported in this by the provision of appropriate funding. The objectives I have enumerated were confirmed at the EU-Mediterranean Summit in Barcelona. Demands were also made for the drawing up of a timetable for the removal of pollution from the Mediterranean by 2020, and for consideration to be given to comparable experiences with sustainable development already gained from the Baltic, Mediterranean and Black Sea regions.
Five action plans have been negotiated and formally adopted under the European Neighbourhood Policy, these being with Israel, Jordan, Morocco, Tunisia and the Palestinian Authority. Negotiations on similar plans are underway with Egypt and the Lebanon, with a particular and urgent interest in environmental protection and the supply of water, but also in the disposal of waste water and the EU’s experience with environmental impact assessments and the work of the European Environment Agency. It has, in any case, been our intention that deeper bilateral cooperation should include the implementation of multilateral environment agreements on the protection of the Mediterranean.
– Mr President, Minister, thank you for your reply. As you said, the Mediterranean is the most important tourist destination and maritime environmental policy is therefore extremely important.
Does the Council therefore intend to use the procedures you mentioned, such as partnership agreements and the Barcelona process, to promote something along the same lines as the maritime strategy framework already being promoted in the European Union under the relevant directive? The reason I ask is because we already have a strategy in the directive in question. Do we therefore also intend to promote this strategy through our partnerships in the Mediterranean? I believe that this would make maritime environmental protection much more effective.
. I very definitely take the view that the partnership agreement requires of us greater input as regards what form the financial resources should take. Mechanisms were already in place in the past in order to support the Mediterranean region as a whole in performing its highly diverse and necessary functions and in meeting the demands of its peculiarities and vulnerabilities, not least in its ecosystems. The Council will indeed have to give greater consideration to the issue of direct support.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
– The next item is the report by Paolo Costa (A6-0194/2006), on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on common rules in the field of civil aviation security (COM(2005)0429 – C6-0290/2005 – 2005/0191(COD)).
Ladies and gentlemen, we have here a piece of draft legislation that the Commission and the European Parliament regard as an important initiative.
The proposal adopted by the Commission on 22 September 2005 is important because the fight on all fronts against the terrorist threat remains a priority and because we need to learn the right lessons from the implementation of current legislation. We must continue to seek ways of improving the protection of the European public and of reconciling security requirements more effectively with the operational needs of all stakeholders, be they public authorities, airports or airlines.
The legislation in force establishes rules for the security of civil aviation. It was drafted with the utmost urgency in the wake of the terrorist atrocities of 11 September 2001. The aim of the present draft is to consolidate that legislation on the basis of subsequent experience. The rules in force are fairly detailed, as becomes plain whenever we try to introduce any new technology or to make the system more flexible in order to deal with specific risks.
A need for simplification has become apparent in the light of experience. Without prejudice to the subsidiarity principle, the Commission believes that harmonisation of security requirements in the European Union is indispensable, and it is in the interests of European civil aviation that this harmonisation should be enhanced. We must meet that expectation.
Experience gained through the inspections conducted by the Commission has shown that some provisions of the Regulation require further clarification. The Commission has proposed a rebalancing of the channels through which its implementing powers are exercised within the context of the comitology procedure so that it can respond more rapidly to technological change and increase the confidentiality of rules that must remain outside the public domain.
I am convinced that, if this revised draft on aviation security is adopted, it will not only afford the public better protection but will also establish a consolidated framework that strikes a good balance between the extension of controls to counteract specific risks and the minimisation of their operational impact, giving due consideration to the interests of all parties.
I note with satisfaction that the draft report presented to us today reproduces the line of argument underlying the Commission’s initiative as well as addressing the specific operational requirements that have become apparent.
Mr Costa has produced a very valuable piece of work, and I wish to thank him for the quality of his report and for the cooperative spirit that was evident in his dealings with the Commission.
Knowing the Commission’s proposal, the balance of opinion within the Council and the amendments proposed by the European Parliament to the most technical part of the proposal, I am very hopeful, Mr President, ladies and gentlemen, that an agreement can materialise quickly.
Mr President, Commissioner, ladies and gentlemen, I believe we can try this evening to make progress with this regulation and its subject-matter, which will enable us to conclude a piece of legislation initiated in the wake of the 11 September terrorist attacks. It is quite right that all the consequences of that experience should be examined and that we should be even better prepared to tackle the situation now developing.
I should just like to highlight two aspects of the work we have done, because the Commission’s proposal is an excellent one that just needed to be made more explicit on a few points and developed further on a single point.
The proposal needed to be made more explicit regarding the idea that we can only be certain of achieving a good outcome for aviation security if we have a single system that provides a level of security guaranteed by every airport and every airline.
The system as a whole has been redefined precisely to that effect. The idea of implementing a single security system is essential if we are to provide the strongest possible protection for all European and non-European citizens who fly in our skies and use our airports.
I believe there is one point that has been neglected ever since 2002, which is the fact that, if at least a basic level of common security is to be imposed throughout Europe, effective funding mechanisms also need to be provided. Support for such funding may come from two sources: one resulting from the general public concern that we must defend ourselves against possible terrorist attacks, and the other resulting from individual fear, in that each passenger as such produces a demand for additional security.
Currently, the situation in Europe as regards the way these measures are funded is extremely varied and not necessarily very fair or correct. That is the reason why we have insisted – and continue to insist – on the need to lay down rules for funding these basic security measures, keeping in mind the possibility of redistributing the funding equally between the two sources. That is the subject of the amendment that we have put forward, which was supported by a large majority in committee and I hope will likewise be accepted in this House tomorrow. With our amendment, therefore, we invite the Commission to make some technical suggestions on the subject. The European Parliament will, for its part, do everything possible for the amendment to be accepted.
I am aware of the fact that this is a sensitive subject for the Council, but I believe that, if security is indeed regarded as a supreme good and a primary objective, it is essential to create the right conditions to guarantee it.
Precisely because the security funding situation in Europe is highly varied at the moment, it is important to ensure that the issue is made explicit, that the citizens understand what they are contributing towards, and that the funds intended for security be used transparently and effectively.
In drawing up the common rule, we have also had to address matters of detail that are very much in the public eye, such as the problem of on-board security. In that regard, Parliament suggests imposing a ban on having weapons on board, except in special, duly authorised cases.
I consider this an acceptable solution, and I hope that tomorrow Parliament will effectively help to make the report and the regulation progress.
Mr President, ladies and gentlemen, I am delighted at the proposal for a regulation on common rules in the field of civil aviation security. If it is adopted, we can hope for greater cooperation within the Union, so that we can live in a more secure Europe.
I endorse the idea of a single security system, the aim of which is to make further checks unnecessary if the Member States are reasonably sure that the basic security rules have been followed at the airport of origin. I am not overjoyed, however, that the opinion of the Committee on Civil Liberties, Justice and Home Affairs, for which I am the draftsman, and which was actually adopted by a very large majority, has not been taken into due consideration.
I believe, in fact, that the Member States should keep the power to apply more stringent security measures both internally and in the context of bilateral relations with third countries, should they consider them necessary on the basis of legitimate risk assessments. Such more stringent measures should in all cases be proportionate and in keeping with civil liberties and free market principles, as in fact is pointed out in the opinion that I have drafted.
While I believe that the Commission should confine itself to laying down minimum standards and carrying out checks by means of regular as well as unannounced inspections, I consider it excessive that the Commission should be able to decide by itself whether a State can continue to apply more stringent measures or not.
In addition, I am consoled by the fact that, at least in the area of on-board measures, the Committee on Transport and Tourism has seen fit to take up my amendment extending the definition of ‘potentially disruptive passengers’ to people whose behaviour is a source of genuine concern.
I am very pleased at the acceptance of my amendment calling on the Commission to draw up an annual report on the application of national security programmes. In short, I felt that the proposal needed to be accepted, including by the Committee on Transport and Tourism, as it aims at making the various programmes the subject of an annual report by the Commission to the European Parliament and the national parliaments, informing them of the application of the national security programmes as well as the results achieved by the new regulation.
. Mr President, since the start of this Parliament I have worked on several reports dealing with security issues in the transport sector. I notice that on each occasion we seem to have exactly the same debates, whether the report deals with seaports or, as in this case, airports and aviation. Different industries face different threats necessitating different security measures. However, the report in front of us today is one that will probably have the greatest impact on the safety of Europe’s citizens. In general I welcome this proposal.
Clear rules for security across Europe’s airports are absolutely necessary. However – and here I speak personally – I have some concerns about some of the measures. Firstly, within the proposals before us, the Commission attempts to accrue more power for itself. What I refer to is the issue of special security measures. Those generally short-term increases in security, based on national intelligence, should not have to be approved by the Commission before being implemented. The Commission does not have the facility of intelligence-sharing, nor should it have, in my opinion. Therefore it does not have the ability to carry out that task effectively.
In some cases that particular position could jeopardise security itself. It is for Member States to decide on what extra measures they deem necessary. The Commission’s role should be to coordinate, not to dictate.
The issue of in-flight security does not belong in this regulation. Again, those are measures for individual governments and their own air carriers. My greatest concern is the proposal contained in some of the amendments adopted in committee to extend the competences of the European Aviation Safety Agency to take on security.
When the EASA was originally set up, it was generally agreed that it would deal with safety issues and have no influence on security. I remember well the problems caused in some languages by that definition. Since then the EASA has not proved itself competent, even in this area of work. I do not see why, given that failing, extra powers should be given to it.
Despite these reservations I see the benefits of common security standards across the Union. With the heightened terrorist threat to aviation today, improvements in security must and should be encouraged. Thus, with the support of a number of colleagues, I have tabled some amendments that not only address my concerns but all of those across the industry.
I hope we can achieve a workable solution to these issues. Common standards, not draconian regulation, are required for the continued safety for all Europe’s citizens.
. Mr President, Commissioner, ladies and gentlemen, first of all, I should like to thank the rapporteur, Mr Costa, and the other shadow rapporteurs for the excellent team effort. Apart from a few minor details, we can more or less agree on everything, or at least the gist, and we as Parliament will be able to put forward a forceful opinion. Since 11 September, safety is, of course, more than ever, an important topic, and it goes without saying that aviation requires our particular attention, given the potentially devastating effect of attacks involving aircraft.
To my group, this means that we must always strive for the highest level of protection, but that this must be accompanied by a sufficient level of transparency and with respect for civil liberties. The protection efforts and related costs must be proportionate to the safety risks. In that light, the committee of experts which issues implementing decisions of this framework legislation should not simply be given to make any proposals without any opposition. That is why Amendment 61, which formally provides for the establishment of an Advisory Group for interested parties, is important. We feel that not only industry, but also other organisations should be able to sit on this group, including passenger associations and, possibly, organisations that can give advice about civil liberties. We also ask for an annual report to be drawn up about the application of this regulation.
A second element on which we are agreed, and to which the rapporteur has already made reference, is that it should be clear who should cover the costs of security at airports. By extension, there should, of course, also be clarity about the distribution of the security costs in the entire transport sector. Is it the customers, industry, or perhaps the government? It will, of course, need to be a combination of the three, but what is important is that we must seek to establish the same European rules wherever we go. We talked about this during a previous meeting, Commissioner. You are supposed to present an initiative by the summer, and we are awaiting this with anticipation.
A major improvement in the Commission proposal is the fact that the chapter on safety on board civil aircraft has been added. It is about, amongst other things, the notorious sky marshals, armed security officials on board aircraft. We are, in principle, opposed to the presence of arms in aircraft because their misuse or accidents can have devastating consequences. As such, we are not fans of these measures. The problem is that the deployment of security officials is a matter for the Member States to decide, and that is also how it will be in future. Some countries, including France and the United Kingdom, have already used them, while others, such as Greece and Spain, have not. In that light, we welcome this additional measure as an opportunity for regulating this issue at least partly at European level by, for example, imposing uniform procedures and strict security regulations or by providing for cross-border training.
We too have tabled two amendments. The first is a formal amendment with regard to Gibraltar Airport in order to bring the text into line with existing agreements. The second is an amendment in which we ask for a European system to be set up for the certification of equipment which is used for the protection of airports, including X-ray scanners and such like. This issue should be tackled at European level, not least because not all Member States have the expertise needed to make the right choices about the security equipment, which is becoming ever more modern. Moreover, the maze of standards is a handicap for European industry compared to the US industry. I should like to ask for your support in this connection too.
. Mr President, whilst congratulating Mr Costa on his excellent report, I wish to bring to the attention of this House four areas of concern in relation to civil aviation security which, in my view, are not adequately dealt with by either the existing or the proposed legislation.
The first relates to the non-inclusion in the proposal under consideration of improvements in the measures to prevent unauthorised access to the flight crew compartment. Such measures are currently covered only by ICAO provisions. These provisions are, unfortunately, outdated and need revision based on experience. Such experience is provided, for example, by the tragic crash of the Helios airline jet in Greece last summer in which 121 people died. On that occasion, the two pilots lost consciousness as a result of ensuing hypoxia and a steward, who was a qualified pilot himself, could not enter the cockpit in time to prevent a crash because of the currently-applied security locking system of the cockpit door.
The second area of concern relates to the attempt to broaden the definition of a ‘potentially disruptive passenger’ to include people whose behaviour is potentially a source of dangerous disruption. This is welcomed, but unfortunately the most common type of disruptive passenger – the drunk passenger – is not dealt with here. Furthermore, there is no attempt to prevent such situations: alcohol continues to be served in plentiful quantities and, on many flights, free of charge to passengers. The most logical thing to do would be to ban alcohol use on flights.
The third area of concern has to do with the security screening for potential weapons. Passengers are forbidden to carry objects which, only with the greatest stretch of the imagination, could possibly be considered to be of any offensive capability, such as nail clippers; yet glass bottles of alcoholic beverages, for example, are allowed on board. I need not point out that a broken bottle held by the bottle neck is a most dangerous weapon in the hands of an assailant. The wise approach would be not to allow glass bottles in the passenger cabin.
The fourth area of concern is the controversial issue of flight marshals. The general approach of the legislators is that no weapon-carrying security officers should be present on aircraft. The main argument put forward in favour of this position is the alleged catastrophic risk of a weapon firing accidentally during flight. This is not accurate. Certain states such as Israel have for many years now had armed personnel on their national airline’s flights, and I am not aware of any such accidents occurring to date. In fact, modern weapons such as double action pistols with built-in advanced safety mechanisms cannot fire accidentally, but even if they did this is very unlikely to cause a crash. Indeed, there have been numerous occasions where firearms were used on board aircraft, and yet this in itself did not severely affect flight capability. On the other hand, the presence of air marshals could be crucial in neutralising a hijack situation and certainly could act as a strong deterrent in preventing one from arising in the first place.
. – Commissioner, Mr President, ladies and gentlemen, we have been debating air safety for a long time, and quite rightly too; it is hardly surprising that it was necessary to update it in view, not only of what happened on 11 September 2001, but also of our experience of other terrorist acts on board aircraft.
We had a major argument about how this was to be funded, that being crucial when it comes to making things safe, only then to ask oneself who is meant to come up with the necessary money.
The whole committee, and all the Members of this House, would, however, have found it very helpful if we, at the very outset of the debate, had had sight of the Commission’s documents on a process reviewing the measures taken in response to 11 September 2001; that would certainly have made our discussions more straightforward and afforded us many more options.
It does, nevertheless, make sense to take joint basic measures in matters of security. That is in any case more transparent than confrontation between different nations’ highly divergent ways of dealing with this, which may – and I deliberately say ‘may’, although many are probably aware of what I am talking about – be capable of being misused to distort competition or exclude certain practices.
When it comes to the financial arrangements, there is a matter pertaining to the future that we have to address, and Mr El Khadroui has already mentioned it: we cannot stop at air transport in debating who is to take in hand security measures in connection with large-scale transport infrastructures. We also have to devise a financial measure that gives fair treatment to all means of transport in order not, from the very start, to give preferential treatment to certain of them in the funding of security measures or when it comes to the extent to which they are to be funded through the sale of tickets, by the taxpayer, by the airlines or by other bodies.
This is where the European public have every right to expect transparency; that is a core requirement.
Further to what Mr Matsakis had to say on the subject, I think the debate on the need to bar certain passengers is perfectly justified. Passengers under the influence of alcohol are one aspect of this, but the original effect of this proposal would have been to limit it to asylum seekers being sent home or to prisoners under escort. The extension of this term in the course of the debates in committee was urgently needed.
Where sky marshals are concerned, I take a very firm line. I do not believe that the presence on board of armed personnel makes for greater security. The plain and simple fact is that there are circumstances under which that can mean that there is one weapon more available on board for terrorists or for those persons who plan or want to commit terrorist acts.
Let me end, though, on a positive note: the idea of a users’ committee is a very important step in the right direction, and I hope that such committees will have a positive impact on the way measures are further developed.
Mr President, harmonising protection regulations in civil aviation can increase the level of security. In this respect, we must ensure that there is sufficient democratic control over the decisions that are taken in the framework of comitology and that therefore largely remain outside of the public domain and out of Parliament’s control. As this involves sensitive and confidential information, it is understandable that people should wish to keep this out of the public domain, but it does make it all the more necessary for Parliament to be able to closely monitor the implementing measures that were agreed behind closed doors.
As a consequence, the Confederal Group of the European United Left/Nordic Green Left supports Amendments 61 and 62 which provide for democratic supervision. We think it would be a good thing if the Advisory Group did not remain restricted to professional organisations, but was extended to include representatives of passenger interests organisations and of groups that campaign for the protection of civil liberties.
Another aspect that caught our particular attention is the so-called sky marshals. In order to prevent arbitrariness and accidents in future, it is necessary to draw up common rules for deploying armed security officers on board aircraft. Along with other speakers, I doubt whether an armed presence on board would enhance security.
. Mr President, Commissioner, I would like to pay tribute to the rapporteur, Mr Costa, and to congratulate him on his work.
Today we are dealing with an issue that is very important for public security, namely increasing protection measures – I repeat, protection measures – in the field of civil aviation. It is the next step towards a reduction in the threats, especially terrorist threats, associated with the use of civil aircraft to transport people and goods. We must admit that the 2002 regulation currently in force contains too many specific and formal solutions which make a flexible response to operational needs difficult. It is vital to retain an appropriate balance between the need for an effective and hence rapid response and an appropriate level of protection and control.
Of course, it is also necessary to make the right decisions regarding the cost of the action required. It is a shame that the draft regulation does not cover this issue. I would be happy, Commissioner, to know at least an estimate of the necessary expenditure. It is good that the Member States are given the responsibility for drawing up appropriate plans for civil aviation security. Air carriers and operators are responsible for implementing programmes and technical conditions that ensure the right level of protection. Appropriate training for personnel is also required. We should also pay attention to the need for safety standards, and not lower them in an attempt to make savings.
The next very important issue is to draw up appropriate agreements or contracts with countries outside the EU. It is therefore good that the regulation contains relevant provisions in Article 17 referring to that problem. I am glad to see that the annex to the regulation is clear and has a structure that permits, if necessary, the introduction of specific implementation guidelines.
I would like to take advantage of this opportunity to draw your attention to the necessity of using measures and methods which will not be unnecessarily onerous or even humiliating for passengers. This applies to disabled passengers or parents with small children. Strange situations also occur, for example when a passenger has a very small nail file confiscated and shortly after, on board, if she is travelling business class, is given a metal knife and fork.
Finally, I would like to state my conviction that the draft regulation presented by the Commission will be improved thanks to the approval of a series of very rational amendments, something I support on behalf of the Union for Europe of the Nations Group. Perhaps you know what one mother is supposed to have said to her pilot son: ‘Only fly slowly and low’. I would put it differently: ‘Let us fly fast and as high as is necessary, but let us always fly safely’.
– Mr President, Mr Vice-President of the Commission, some of what my esteemed colleague Mr Bradbourn had to say was his personal view; I can assure the House and the Commissioner that the Group of the European People’s Party (Christian Democrats) and European Democrats is – with the exception of one amendment – right behind the Costa report, and I will take this opportunity to reiterate my thanks to the Chairman of the Committee and to the rapporteur for their very constructive cooperation.
I just want to say something about two peculiarities in this House’s amendments. The first is that I believe that the costs of all security measures at airports should be split between those who use the airports and the Member States, for the measures put in place at airports are not primarily for the benefit of the individual passenger, but serve to avert dangers to all and sundry; that, traditionally, is one of the functions of the state, and it is the state that should pay for it to be done. By way of comparison – and on this evening it might well be an appropriate one – let me point out that my own country, when football matches are being staged, has hundreds of police officers on duty before, during and after the match, and not one spectator is required to pay even a cent for them. If, then, the cost of protecting people against danger at football matches is borne generally, then the same ought, even if only to some degree, to apply at airports.
Secondly, we must make sure, once and for all, that the system of a single security check is brought in on flights not only within the European Union, but also between the European Union and secure third countries. It is surely not acceptable that someone should arrive at Frankfurt airport by air from Israel and be subject to a second security check before he travels on to Hamburg, and the same is true in the case of the USA. It must be possible for people arriving from a safe country to avoid going through additional security checks when they change flights within an EU Member State. This would be a sensible arrangement, and I hope that we, together with the Commission and the Council, will adopt it.
Mr President, Commissioner, ladies and gentlemen, I wish to thank Mr Costa for a constructive report. I welcome the fact that plenary is now revising the existing regulation adopted directly after the terrorist attack on New York on 11 September 2001. I am deputising for Mrs Hedkvist Petersen in the committee. I was shadow rapporteur in the Committee on Civil Liberties, Justice and Home Affairs, where I tabled the amendments that were adopted by the committee and that are to be voted on tomorrow. These are about the distinction between postal mail and traditional cargo and about protection against terrorist attacks.
We need increased security but also a balance between freedoms and rights. To have their post distributed efficiently and within a reasonable period of time is an important right for all EU citizens, especially for those who live in sparsely populated areas or outside cities and population centres. Quite a few Member States have airmail services, which are not at the same kind of risk as other forms of aviation. The period within which mail is distributed should not be several days, a state of affairs of which Europeans would take a very dim view. The amendments concerning mail and postal services guarantee that people will not receive a worse postal service because of the regulation.
I also wish to comment on Amendment 22 concerning passengers who are potentially disruptive or whose behaviour is manifestly abnormal. It is important to make it clear that we are not referring to people with physical or mental disabilities. The fact is that, through ramps and other aids, we have made aviation accessible to everyone. This regulation must not make it inaccessible.
It is also important to have clear and strict rules for when airlines have to have guards on board. The report strikes a clear balance between, on the one hand, the fight against the appalling terrorism that has hit aviation and against which we want to protect ourselves and, on the other hand, safe and efficient aviation and postal and cargo services. I applaud the report.
– Mr President, it is now obvious that the measures being taken as part of the fight against terrorism are to a degree unavoidable. However, it is also clear that measures may become excessive and restrict the civil liberties of those they are supposed to protect. It is of paramount importance to have effective mechanisms which function as safety valves in order to avoid infringements of civil liberties. The letter of the law is important and must be controlled, but its application must be equally controlled. It is, however, worrying that more and more powers are being transferred to the centre of the Union, especially the Commission. Subsidiarity is being undermined slowly but surely. Another question which arises is how the information which is collected and disseminated will be managed and who will have access to it.
All of this has been said before in connection with similar measures with similar objectives. We have our reservations, but we also recognise the Union's right to protect its citizens. Our differences therefore lie in the methods used.
Mr President, there is a saying that you can never have too many security measures. In fact, this has become a commonly used truism.
Is this really the case, however? Is it true that the more security measures one has, the smaller the risks of exposing oneself to danger? Of course, I ask these questions in the context of one issue, which even today is hotly debated, namely the possibility of special civil aviation security services that are authorised to carry weapons. I have no doubts that there should be a categorical and unequivocal ban in this particular case. This is not only because the use of these weapons, though obviously only in defence of passengers and crew, in itself poses a danger in the rather fragile environment of an airplane, but also for another reason, namely that weapons may provoke passengers who might otherwise have boarded the plane without any aggressive intentions. This is particularly the case if they are psychologically unstable. These kinds of passengers can after all also be found on board aircraft.
It also seems unfortunate that neither Chapter 10(4) of the Annex or Amendment 79 addresses this matter. I repeat that I am in favour of a total ban on weapons on board aircraft. Someone may well ask ‘what about extraordinary situations where there is a suspected threat of danger’? To this I would say that this flight should not be allowed to take off at all, and must be cancelled. I, for one, would certainly not want to be on that flight.
Mr President, I would like firstly to congratulate Mr Costa on this report, which puts its finger on those aspects that were left out of the first Regulation, which, as a result of the horrendous 11 September attack, was put together by the various institutions with laudable speed and capacity to respond.
It is the case, however, that, at that time, certain important aspects were left out of a negotiation which was carried out in response to what was a significant moment in terms of security. It is also the case that Mr Costa, in these proposed amendments to the Regulation presented by the Commission, which is now established as a framework Regulation while the contributions made by means of commitology and the application of experience are assessed, has improved – I believe – those aspects that were most necessary: those which introduce the concern and interests of the parties involved, both from the point of view of the Member States and from the point of view of the airlines and airports, and also the aspects which have not yet been dealt with in relation to funding and which are so dear to Mr Costa’s heart, who has made great progress in relation to them.
We feel that there is a point in Mr Costa’s proposal, however, that, in his enthusiasm for improving this Regulation, has introduced some confusion: the package of clauses which relate to the application, which has been traditional and historical since 1987, of all of the legislation relating to safety in civil aviation applied to the Gibraltar airport.
There is an amendment that we have presented from various perspectives which, without in any way jeopardising the safety applied to the Gibraltar airport, does preserve and protect the problem of an historical dispute, which is now on the point of being resolved. I would therefore ask Mr Costa not to add a further point of conflict to an agreement that has been under negotiation since December 2004 and which, with regard to the Gibraltar airport, will prevent that suspension and neutralisation. We would therefore ask you to accept this amendment, which simply restores something which has been historical, without in anyway prejudicing the safety of civil aviation.
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I should like to begin by thanking the Chairman of our Committee on Transport and Tourism, Mr Costa, for his excellent report. His draft introduces provisions that will undoubtedly serve to improve the security of civil aviation.
Nevertheless, there are still two points I wish to pick up. Several of you have referred to the first of these, namely the funding issue. We are speaking here of security, not of air safety. In other words, it is not just a matter of protecting users of air transport but all people in Europe who could be the target of attacks in which aircraft are used, as was the case on September 11. It seems unfair, as Mr Jarzembowski said, to burden aircraft passengers with the cost of these measures, especially since they are already overtaxed in a sector where new taxes are being invented all the time, as was the case only recently with the introduction of a tax on air tickets in some countries. I therefore believe that it would be preferable not to make air travellers foot too much of the bill for these measures.
The other point I should like to raise concerns the obligation contained in Amendments 41 and 42, which would require Member States to consult and inform the Regulatory Committee before applying their own security measures. Although I understand and respect the idea of transparency that underlies these amendments, I wonder about the practical applicability of such proposals. If it is necessary to wait for the committee to be convened, informed and consulted every time an airport wants to deploy an additional security guard, I am not sure whether an obligation that took so long to fulfil would be conducive to aviation security. It would certainly be preferable to strike a better balance between the need for transparency and the need to act quickly.
Mr President, it is with real pleasure that I once again express my appreciation to Commissioner Barrot for proposing an excellent solution to us. Commissioner, it really is a contribution to creating a safe European airspace. I would like to congratulate Mr Paolo Costa, the Chairman of the Committee on Transport and Tourism, on his report. Under your guidance we have achieved a high level of agreement, irrespective of a few individual reservations.
Protecting citizens gives them a feeling of security, and protecting air transport stabilises the aviation market. These are the aspects I wanted to highlight today as particularly important, especially from the point of view of those countries in which this market is in its infancy. In my country, air traffic is increasing by around 30% a year. However, I do not share the reservations concerning the supposedly excessive new competences of the Commission and the Aviation Safety Agency, as they are necessary.
We have had five years of experience since 11 September2001. In the draft regulation mentioned above, we have defined tasks for governments and states, we have defined the responsibilities of airports and airline operators, we have defined the competences of civil servants and air security workers, and we have also defined the guidelines for acceptable passenger behaviour. The draft regulation also mentions how this programme is to be funded. I would urge against minimising costs as an aim in itself. After all, we have the responsibility to monitor air traffic security. Neither do we have any objections towards the proposal presented by the Committee on Civil Liberties, Justice and Home Affairs. I therefore believe that our fears concerning restrictions on human rights and civil liberties are not entirely well-founded.
The fact of the matter is that this regulation will have a positive, even perhaps excessively positive, influence on the competitive dominance of the airline industry compared to other transport sectors.
Mr President, ladies and gentlemen, let me begin by thanking the Committee Chairman, Mr Costa, for his excellent work. My thanks also go to all the speakers, whose contributions testify to the importance of the subject of this evening’s debate.
The European Commission is able to accept a large number of the amendments proposed in this report. I shall transmit the necessary information on each of the amendments through the usual channels, Mr President.(1)
I shall take this opportunity to reply to some of the speakers on the question of firearms on board aircraft. In the Commission’s proposal amending the Regulation, chapter 10 of the Annex proposes in-flight security measures. Paragraph 4 stipulates that no firearms must be present on board an aircraft unless authorised by the Member States concerned, subject to fulfilment of the security conditions. The Commission is not proposing that firearms be permitted on board aircraft, but experience has shown that there are cases in which firearms are carried on aircraft by statesmen’s bodyguards or by security officers known as ‘sky marshals’. Accordingly, the Commission wants to ensure that the conditions laid down in paragraph 4 are met in such cases. So much for the problem of firearms on board, a difficult problem for which we have tried to find a few benchmarks.
The Commission, Mr Costa, can endorse the creation, as proposed in recital 9, of a solidarity mechanism that could be activated in the event of a terrorist attack, but we must bear in mind that the consequences of an act of terrorism can spread far beyond the transport sector. For this reason, the Commission believes that this matter should be dealt with in a wider context.
Let me move on to the funding of security. Back in April, I promised you a report on the financing of transport security. We are in the process of finalising that document, which will be with you before the summer recess. The report will describe the current situation and will show what is desirable to protect the public on the one hand and to guarantee the proper functioning of the single market and fair competition on the other.
According to the study on civil-aviation security, the cost of security is borne to a great extent by users at the present time. For flights within the Community, security-related taxes and fees levied by governments and carriers account for one to two per cent of the average ticket price. I therefore agree with your committee and its chairman, Mr Costa, on the need for greater transparency with regard to taxes and fees. That is the way to avoid any risk of distorted competition.
The next task is to examine the situation that would develop if some Member States were to set additional requirements. I certainly understand the reasons for all these amendments that relate to funding, but is it necessary to try and resolve all of these funding problems in the context of a technical regulation? The regulation is there to set technical standards for the security of civil aviation; for the rest, it is true that the simplification of certain procedures can lower costs, but I really must remind Parliament that we have to take care not to delay the improvement of this security legislation. This is why the Commission has misgivings about the amendments on funding, especially Amendments 35 and 43. It is true that the funding problems require clarification, but let us be wary of delay in the adoption of this revised draft. I believe every speaker has acknowledged its usefulness, particularly in providing a European approach to security standards.
Lastly, I should like to say to the lead committee that we cannot support the amendments which would entrust additional tasks to the European Aviation Safety Agency at this time. We cannot ask it today to assume this additional responsibility, because it already has very important functions and has some difficulty in performing them with the resources that are currently at its disposal.
In spite of these reservations, Mr President, ladies and gentlemen, I should like to offer Parliament, along with its rapporteur and committee, my sincere thanks, because we consider that the Commission can accept the great majority of the amendments. In conclusion, I fervently hope that we can proceed towards the rapid adoption of this proposal.
– The debate is closed.
The vote will take place on Thursday at 11 a.m.
The Commission can agree to Amendments 1, 4, 7, 8, 10, 11, 12, 13, 15, 16, 17, 24, 26, 27, 28, 29, 30, 31, 33, 34, 37, 40, 46, 47, 48, 49, 53, 55, 56, 58, 60, 61, 65, 66, 67, 68, 73, 77, 78, 82, 89 and 91.
The Commission can accept Amendments 9, 14, 18, 23, 25, 39, 42, 51, 64, 72, 79, 81 and 84 in principle.
The Commission can agree in part to Amendments 5, 20, 21 and 57.
The Commission cannot accept Amendments 2, 3, 6, 19, 22, 32, 35, 36, 38, 41, 43, 44, 45, 50, 52, 54, 59, 62, 63, 69, 70, 71, 74, 75, 76, 80, 83, 85, 86, 87, 88 and 90.
– The next item is the report by Michael Cramer (A6-0183/2006), on behalf of the Committee on Transport and Tourism, on the deployment of the European rail signalling system ERTMS/ETCS (2005/2168(INI)).
. – Mr President, Mr Vice-President, ladies and gentlemen, I would like to start by expressing my very warm gratitude for the constructive cooperation on the part not only of the Commission, of the Committee secretariat, of the railway companies, and of the railway industry, but also, and not least, of the groups’ shadow rapporteurs, for it was also thanks to them that it was possible for this report to be adopted in the Committee on Transport and Tourism with nobody either voting against it or abstaining.
The effect of ERTMS is to incorporate digital technology into the infrastructure of railways, with the prospect, after many decades, of the twenty different signalling systems still in operation today being consigned to the past and ERTMS, as a single system throughout all the EU’s Member States, replacing them. The system improves safety, reduces building and maintenance costs and increases capacity to a considerable degree, while also resulting in a considerable reduction in the cost of locomotives, which it will be possible to manufacture in greater numbers. This standardised train security system will make interoperability considerably simpler and speedier, enabling the benefits of long stretches, particularly in goods traffic, to be experienced in travelling across Europe; any substantial increase in the number of such journeys is made an impossibility by the technical and political patchwork quilt that we have now, and so it pays to make investment in ERTMS a priority and to emphasise the need for it.
Investments in ERTMS are regarded as equal to investments in infrastructure and treated as cross-border projects, resulting in up to 50% co-funding from the EU, not only for ERTMS-compatible locomotives, but also for infrastructure – for those sections that cross borders, at any rate. I firmly endorse the memorandum of understanding by which the EU and the national railways have agreed to equip six corridors with ERTMS. These corridors are symbolic of the reunion of Europe, and the implementation of ERTMS in them will, among other things, overcome national egoisms, since it will be necessary to think and act in a European way. If these projects were to be successful in the short term, it would encourage further initiatives, but what is also necessary is that the issue be kept at the top of the agenda, and not only by those who take decisions in the EU; the Member States too, along with industry, infrastructure manager and rail operators must make ERTMS a priority and all push and pull in the same direction at the same time.
If, though, trains are to be able to travel speedily into the future without damaging the environment, there are important framework conditions to be put in place. The external costs of the Eurovignette must be internalised, and, as an example of how to do this, we may take Switzerland, where tolls are four times what they are in Germany, are levied on all road and on all goods vehicles. Up to now, competition in the EU has been unfair; in Germany, for example, added on to the massive fiscal drawbacks, track charges constitute a rail toll on all trains and on all lines, whilst lorries have up to now been charged tolls only on motorways and only if they weigh over 12 tonnes. Not only does ERTMS offer Europe an opportunity to grow together, but it is also essential to the medium and long term development of the rail industry and to the 15 000 highly-skilled jobs in it. Even today, the railway industry is a hit on the export front, with orders for locomotives placed by Korea, Taiwan, India, Saudi Arabia and China, and infrastructure projects in those countries, clearly demonstrating its market potential. If ERTMS can build on the foundation of a strong market in Europe, it can be the standard for the world.
I have a vision of a European rail network from Lisbon to Tallinn, from Paris to Warsaw and from London to Athens via Budapest. With ERTMS, it will be taking a mighty step further forwards. It is with that in mind that I hope that we will all, tomorrow, confirm the committee’s vote, and would ask you to reject all the amendments that have now been tabled. I would also ask the Council, when it votes on this, to follow this House’s example.
Mr President, ladies and gentlemen, I read Mr Cramer’s report with great attention and interest. I should like to congratulate him on the quality of his report, which is the fruit of cooperation with all stakeholders in the railway sector. You spared no effort, Mr Cramer! Not content to organise a hearing on the European Rail Traffic Management System (ERTMS), you travelled all over Europe to raise technical and political questions relating to the system. You consulted closely with Mr Karel Vinck, European Coordinator for ERTMS. These are the reasons for the high quality of the report you compiled, which was adopted unanimously by the Parliamentary Committee on Transport and Tourism.
Your report clearly presents the advantages of ERTMS and spells out the three challenges that have to be met if it is to be deployed successfully.
First of all, ERTMS is recognised as the best system in the world today for indicating permissible speeds to drivers and for monitoring those speeds automatically. As Mr Cramer has just emphasised, the success achieved in exporting the system outside Europe to countries such as Taiwan and Korea testifies to the potential of this system as an exportable product.
Secondly, many lines in Europe are equipped with national and even regional systems, most of which are dated and mutually incompatible. Mr Cramer spoke of a ‘patchwork’, which very aptly illustrates the wide disparities between these systems in terms of safety and performance levels. In order to operate on a given line, a locomotive must be equipped with the appropriate system, which is why the Thalys trains need to have seven control systems on board.
Thirdly, as long as ERTMS is not being widely used on the European rail network, railway companies are hesitant to invest in it. Conversely, as long as trains are not equipped for ERTMS, infrastructure providers will also hesitate to invest in it. As a result, it is often in rail companies’ interests to wait for others to take the first step. There is a need to break out of this circle of inertia and convince all players in the field of rail transport that they should adopt what is ultimately a win-win strategy. We can also rely on Mr Vinck, the European Coordinator, to use his powers of persuasion.
The major freight corridors will only be competitive if locomotives are not brought to a halt at national borders by technical barriers, and to that end the Community strategy must be clearly enunciated, as Mr Cramer has shown in his report. It is essential to ensure that ERTMS is put in place wherever it is compulsory, especially on all the new high-speed lines. European funding should be confined to rail projects in which ERTMS is taken into account. Substantial financial incentives must be offered to the first infrastructure operators and the first train operators to equip themselves with ERTMS.
A great deal of work has been done to make ERTMS a success, but we must step up our efforts, and to that end, Mr President, the contribution of Parliament is warmly welcomed.
Thank you, Mr Cramer, for your work on this report. We must move together in the same direction, namely towards a competitive European rail environment that is able to deliver high-quality service. That is how we can shift part of the volume of freight traffic from road to rail in order to save energy and come closer to the Kyoto targets. All of this, Mr Cramer, certainly does require a bold and ambitious strategy for the introduction of ERTMS. In this respect, your report bolsters our case appreciably, and for that I wish to thank both you and the European Parliament.
. – Mr President, Mr Vice-President, I hope that the introduction of the single train system will be quicker and more punctual than the way we are going about things, for we are already – again – running twenty minutes behind time, and I am sure you will not mind if I go pretty soon, as I want to watch another match somewhere.
I do not need to repeat what the rapporteur had to say, since all the groups on the committee managed to achieve compromises on essential points, and I also share the view expressed by the Vice-President.
There are just two things I would like to point out. The first – and it is for Mr Cramer’s benefit – is that we should not be talking in terms of percentages, for we have as yet no idea as to how much money is in the pot for ERTMS, and, moreover, we do not yet know which projects are actually ready to go ahead. One project – the route from Rotterdam to Genoa – does admittedly appear to be ready apart from the last stretch into Genoa, but funding from the Member States for the other projects has not yet been secured, and so we should not be promising something that the Member States are unwilling to produce, for they, the network operators and the railways must contribute their shares. All we can do is add a topping of money from the TEN budget; if the Member States stonewall, then nothing will happen.
Secondly, I hope that those Member States that can get money from the cohesion fund or the regional fund will use it for ERTMS, but, if they use it to build roads and then complain that the railways are not properly organised and too slow, then all I can say is that it is their own fault.
With this report, we have sent out the right message, and the Commission, too, is ready to do its bit, but it is now down to the Member States, to the network operators and the railway companies to make use of this co-funding. If they fail to do so, then we will have moved a good idea forward while achieving nothing, and so let us all hope that the Member States may, perhaps tomorrow, read the reports of what we have been saying and decide, after all, to give this project proper support.
. Mr President, Mr Vice-President, first of all, I would like to use this opportunity to express to Mr Cramer my warmest thanks for his good cooperation, particularly in view of the technically very demanding and difficult nature of this report. We have managed to guide the report to the vote with a great deal of speed and accuracy, and that augurs well for the future of Europe’s railways.
It is relatively clear just why this is such a pressing matter: as Mr Cramer has already mentioned, there are currently, in Europe, over 20 different signalling and speed monitoring systems, the cost of which is measured, firstly, in space on board, not to mention money, and also, of course, maximises to the utmost the possibilities for error and ultimately constitutes a safety problem. There is, then, a massive obstacle to interoperability, one that certainly – as you, Mr Cramer, have said – makes the railway sector less competitive, particularly in view of the constant increase in traffic and the urgent need to move it from road to rail. I hope that what we are hearing about the White Paper that is due to appear is no more than a rumour; the planned system is certainly needed.
We have been able to satisfy ourselves as to the system’s operability; everything that has been said about its perhaps not working or about its working badly or something of the sort, is nonsense. It works in practice; it works on passenger trains. That is why it is of the utmost importance that the Member States should, without delay, come up with a strategy for conversion to it and for the implementation of it.
I would like to avail myself of this, my last, opportunity to point out that, in my view, ERTMS will do more to secure the social position of workers in the rail sector, in which jobs will require better skills and high qualifications, and so the further training and qualification of workers in this sector must not be overlooked.
Let us make use of ERTMS as a great opportunity for rail transport, and let us do everything possible to move the transfer from road to rail forward in the future.
Mr Barrot, Mr Cramer, thank you for the work you have done. You said all the right things in your report, even down to the last detail. It is all set out very clearly. It is a little ironic, though, that in 2006, already some way into the 21st century, we should still be debating the benefit of a single rail signalling system. At a time when other modes of transport have made much more headway, cross-border European traffic has evidently never been that important to the monopolies. They at any rate never poured the money into it that they should have done; nor did they come up with the ideas to move things along. It is a little odd that we still find ourselves debating the basics where rail is concerned.
We are pleased that, during the hearing you organised, the infrastructural people were keen to apply the European rail signalling system (ERTMS). That in itself is a success, in our view. They could quite easily have turned round and said that they were not really interested on account of the cost and that, for the sake of those few trains that cross the border, it might be better to use lorries after all, because they can be traced by satellite. They could have left the trains for what they were. The enthusiasm we display does not really seem to be shared by those who should help to get things moving, namely the Member States, the railway companies and the infrastructure managers.
I am, of course, following Mr Cramer’s approach here, who said all the right things. We have to consider the entire corridor, from beginning to end, down to the last mile. There must be EU funding for the cross-border sections, and one corridor should not be singled out in favour of others. The project must be considered in its entirety and we must keep an eye on the bigger picture. The ultimate goal is to rig out the entire European railway network, or at least the major lines. We will therefore need to find a little more than those EUR 5 billion spread over 10 years. The amounts involved will be of quite a different order. I would like to see whether the railway companies and Member States are prepared to actually put that money on the table, because that bit of European funding is only a drop in the ocean. There is no use pretending: we cannot act as if we are going to put a pile of money on the table. One cannot expect miracles with just 1% of the Gross Domestic Product. Member States and others refuse to face this reality and think that Europe, even if it has no money, should still be the driving force behind initiatives such as these.
Railway companies too will need to prove that the funding they have received is being spent wisely, that they will look after, and attract, customers with a view to achieving ERTMS’s main goal – namely improved use of the network – so that rail becomes a mode of transport that can compete with other modes of transport.
. Mr President, in the past, only the differences in rail width represented a barrier to cross-border and through trains. Since electrification, the differences in voltage and protection systems have cut the railway network up even more. We desperately need a common electronic protection system.
It looks like a number of variations on ERTMS will become the generally applied standard in 20 to 30 years’ time. The initial investments in ERTMS have been made, and many are sure to follow. The certainty of constant growth is of huge benefit to industry. If everyone wants to apply this system as early on as at the development stage, then this may lead to shortages and prices shooting up. Moreover, there is every chance that at least the first software version will need to be upgraded in the foreseeable future.
People who work for the railway companies need a great deal of preparatory training before they can start using ERTMS safely. For the time being, it mainly comes into its own as a secondary system alongside one of the 20 tried and tested systems. In the Netherlands, this has already contributed to delays in the use of new railway sections. Where ERTMS is applied without support of that kind, this initially leads to major delays and has, consequently, played havoc with timetables. In Switzerland, the average train delay during the first four months was 18 minutes and only then did things gradually change for the better. These teething problems mean that the system has not so far been hailed as a success by the interested parties. That is why, in order to turn this project into a success, we must draw a clear distinction between the experimental initial phase, during which it can be tested selectively so as to build up practical experience, and a fully-fledged phase, at which point we can rely on it 100%.
European Union funding must focus on this experimental phase with a view to making versions 2.3.0 and 3.0.0 reliable and to possible further developments without filling the coffers of industry unnecessarily. Until it can be fully introduced, we must make sure that the tried and tested protection systems are not neglected and prevent a further shrinkage of the railway network from becoming a means of quickly reaching good statistics with ERTMS. The only way we can probably raise the necessary funds is to impose an extra levy on freight transport, as is the case in Switzerland. That is why the previous decision on the Eurovignette needs to be adjusted.
. The competitiveness of rail is being hampered by a variety of things. The lack of a uniform safety and signalling system is one of those. Given the role that rail is supposed to play in the logistical process, I am pleased with the attention ERTMS is now getting. I can identify with the essence of Mr Cramer’s report, which covers most relevant aspects of ERTMS, and I share his view that ERTMS is an instrument that can help rail move forwards into the future.
Current services are hindered by barriers that prevent competition with other modes of transport. Some of those barriers can certainly be attributed to the historical relations within and outside the railway sector. The existence of nationally-geared protection systems is without a doubt part of this. This fragmentation hinders the development and implementation of cross border transport and thus adversely affects the competitiveness of freight transport by rail.
Since the introduction of ERTMS can cancel out this negative aspect, it is important that the transitional period between the current systems and ERTMS be kept to a minimum in order to restrict additional costs and functional discomfort as a result of the use of the dual systems. It is also important that we should have an ERTMS version that works adequately at our disposal. That is the case at the moment, and I hope that all those involved will make the effort to have an economically justified and technically up-to-date system in operation, now and in future.
An important topic during our discussion was the financial aspect of the introduction of ERTMS. Both in the Community, in the Member States and among railway companies, only limited resources are available. It is therefore necessary to weigh up carefully how they should be used. In that context, my group has proposed a number of amendments, which emphasise that, in terms of projects, we should back clear favourites and maturity, both politically and economically, so as to make maximum use of the means available.
I am also aware of the interest in this system from outside Europe. This represents prospects for industry and more employment. It strikes me as impossible at the moment, though, to make exact predictions about the expected effects on employment. Hence an amendment to exercise caution in that respect, which is also true of the beckoning prospects.
For the rest, I am pleased about the attention that is being devoted to the importance of the full participation of those involved, namely the Community, Member States, industry and railway companies. The development, introduction and implementation of ERTMS equipment can only be a success if everyone does their bit.
Finally, I should like to thank Mr Cramer for his work and the sound cooperation with the shadow rapporteurs, and express the hope that all those involved will back the processes that have either been set in motion or that are yet to be embarked on.
Mr President, we, in the EU, have for a long time been working to balance the relationship between road and rail, with regulations on the treatment of HGV drivers and train crew under social security and labour law, with injections of support and finance for rail traffic, with tolls and other levies for heavy road traffic, and, last but not least, with technical regulations on intermodality and interoperability.
Most recently, by means of Marco Polo I and II, we made a direct attempt at supporting more environmentally-friendly modes of transport, and now, with NAIADES, we are attempting to create new opportunities for internal shipping. All things considered, though, we have not really had much success with this. On the contrary, the gap has widened. In freight transport, rail is continuing to lose out to road, so perhaps we will, in fact, soon see our dream melt away; after all, according to media reports today, the Commission will shortly be changing strategy and abandoning its policy of pro-active transfer from road to rail.
Whatever the truth of those reports, we must continue to do everything in our power to equip railways and upgrade their technology. The new magic formula in this is ‘ERTMS’, which is intended to help make train systems mutually interoperable, so that perhaps, even if a long way down the line, rail will be given a new chance.
We worked together on the Cramer report in order to find a common solution, and – as Mr Cramer rightly emphasised – we succeeded in this, so let us congratulate the rapporteur and the Commission too on the document we have and wish railways all the best for a good and safe future.
Mr President, Commissioner, I am a staunch partisan of the European rail system, the success of which depends on three things: interoperability, funding and opening rail networks to competition. In this report, the political centre of gravity tends to be the opening of networks to competition, in other words the market is paramount; whenever that is the case, road transport is always the winner. I believe we actually want to focus on interoperability and find a way to finance it. Moreover, the main issue at the present time concerning the introduction of ERTMS is how to fund it in such a way that the huge investment burden does not further handicap the railways in their efforts to compete with road transport.
From this point of view, may I congratulate our honourable colleague, Mr Cramer, on his report. I am not sure that there was a need or obligation to assign priority to particular rail corridors. On the contrary, I believe it would have been better to say that, every time a network is upgraded or a new line is opened, it must be equipped to the new standard. I can scarcely imagine that any new line would not automatically be equipped in accordance with the new standard.
There is also, of course, a crucial question with regard to funding during the transitional period when the old and new systems have to exist side by side. If this key question is not answered, national companies are liable to be wary. If it is answered, Commissioner, I believe we shall win the day, and we need to win, because each of the Thalys power cars, as you said, has seven different command and control systems installed, and they also cost 60% more than other locomotives.
Mr President, I would like to thank the rapporteur for a comprehensive report. In supporting him, I would like to underline that coordinated deployment of the European Rail Track Management System, a strategic part of the Trans-European Network, should be applied uniformly to all European rail infrastructures.
An effective signalling system with automatic speed control will help to avoid lethal accidents and will further improve the safety level of rail transport. Implementation of the ERTMS will provide increased security by ensuring continuous monitoring during train operations. It will also ease the strain on the roads and shift transport flows to the railways.
The ERTMS is superior to national systems because it is cheaper as far as new acquisitions and maintenance are concerned and safer at all speeds. I agree that the old systems and the ERTMS should not exist side by side for too long. The transition to the new system should be as quick as possible. The 20 different train protection and signalling systems that still exist today should be replaced by a single system in all EU Member States in the near future.
The sooner trains are equipped with European train control systems, thus allowing them to travel on major interoperable corridors, the sooner it will be possible to make savings on maintenance costs and eliminate costs associated with the use of multiple systems.
– Mr President, Commissioner, ladies and gentlemen, the unanimous adoption of the Cramer report by the Committee on Transport and Tourism basically tells us two things.
The first is what you, Commissioner, and the Members who have already spoken have stressed, which is that the rapporteur has done some excellent work, and therefore the thanks that we owe him are far from being a formality.
The second point is that, although the concerns and the emphases may vary, I feel that there is broad awareness of the fact that we may be facing the implementation of a system that appears to be a genuine industrial project of excellence for Europe. That is what we need for the transport sector, and also in general to increase our competitiveness in the right direction, namely towards safety and improved quality.
I shall confine myself to highlighting a few needs, which are already in the report but which I feel are worth pointing out. The first is that Mr Savary is certainly right in saying that the new system should include everything that is new. At the moment, however, as we are faced with the financial difficulties that we are all aware of, I think we should support the installation of the system at least along the main corridors that the European coordinator, Mr Vinck, has examined and proposed to us as the first step towards overall coverage. I should like to point out that the timing and procedures need to be right for the migration of the whole European network and for the current standard to be maintained, thus guaranteeing compatibility with future technical specifications.
Mr President, I would like warmly to congratulate Mr Cramer on the exhaustiveness of his report, which deals in a skilful and in-depth manner with all of the problems that we need to overcome in order to achieve full interoperability and facilitate the removal of rail borders.
We must also accept that the vote in committee – I believe – improved his initial proposal, by extending it and making it less restrictive, amongst other things acknowledging the efforts of those countries that are already applying it.
I am talking about countries such as my own, Spain, where forty years of dictatorship left us completely isolated – as is currently the case with the Baltic countries which are historically linked to Russia, also by a railway of a different gauge – as a result of a different gauge of track, in addition to problems with mountains.
The enormous efforts that we have had to make in Spain in order to renew our rail network with European funding have led us to directly apply the European signalling and speed control systems, which we are currently discussing. It seemed natural to the Spanish to overcome our historical backwardness and to allow ourselves to be led by our Europeanism, opting clearly for an integrated system such as the ERTMS, which represents the future of the railways.
In fact, I am delighted because over recent weeks – and I hope that the delegation from the Committee on Transport and Tourism that will visit my region next week will be able to see this – we have managed to overcome and resolve a technical problem involving the ERTMS, which has meant that we have been able to reduce the distance enormously and make passenger transport by rail in Spain even more attractive. In the future we will clearly have to resolve certain problems relating to goods transport by rail, such as level crossings with barriers.
First of all, I should like to thank the rapporteur Mr Cramer for the positive outcome we have ended up with. It was not easy, given the sensitivities surrounding this issue. The compromise amendments that were eventually approved are very important. One of the points of discussion springs to mind, namely whether or not one corridor should be singled out. Eventually, we decided in favour of six main railway corridors. That is important, because we are thus sending out the message that they all count. Whether progress will be made or not will depend on the efforts and willpower of the Member States and companies involved.
ERTMS’s ultimate aim must be for it to be universally applied, because a single European railway market cannot become competitive compared to other modes of transport if we continue to apply more than 20 different signalling systems. That means, indeed, that we must tackle entire sections rather than opt for a piecemeal approach.
The main problem remains, of course, as most fellow Members have already mentioned, the funding of ERTMS, as well as that, moreover, of the other trans-European networks. That is why we must be creative and extract funds from, for example, the Cohesion Fund and, possibly in cooperation with the European Investment Bank, collect additional funds. These resources should at any rate be distributed evenly, but should also be spent wisely and effectively. I wish the Commission and the ERTMS coordinator much success in this difficult balancing act.
Mr President, ladies and gentlemen, I thank you for this debate centring on Mr Cramer’s excellent report. I shall restrict myself to four remarks.
The first expresses my utter astonishment at Mr Rack’s allusion to a change of strategy, suggesting that we have not always been determined to give priority to rail, which, as we know, has a number of advantages in a context of energy and environmental problems. I refer Mr Rack to the White Paper that will be presented next week; anything other than what is set down there is sheer speculation.
My second remark is this: there is undoubtedly a need to offer incentives, involving significant cofunding by the European Union, in order to ensure that the European Rail Traffic Management System (ERTMS) is deployed. Mr Savary has emphasised the risk of penalising the railway system. This is why we opted for 50% cofunding of the introduction of ERTMS. Time will tell, but for my own part I believe it is a good motivating factor.
Thirdly, while it is true that the specifications of such a system are always open to improvement, it can be said today that the system works. The Rome-Naples route in Italy is not behind schedule and has been operating very well since the end of 2005. What we can say is that the current version of the specifications already suffices to guarantee interoperability and can therefore be used in calls for tender. Even though ERTMS will have to be perfected, there is no reason, on the basis of the present specifications, to postpone the installation of ERTMS.
My fourth remark concerns the corridors. It is true that the Coordinator selected corridors with a view to obtaining a clearer picture of the costs and benefits of deploying the system and trying to encourage the various players to work together. That, however, does not predetermine the inclusion or exclusion of particular corridors. The Commission, acting in accordance with the Financial Regulation, will favour the best projects and the corridors that will be capable of providing high-quality projects within an appropriate time frame.
These are the remarks with which I wanted to accompany my thanks to Parliament and its rapporteur for this excellent contribution to a policy which is essential if we want tomorrow’s railways to become a European rail system and a rail system with the potential to relieve the road network. That is really the crux of our efforts, and I am delighted with the contribution of Parliament, to which I extend my heartfelt thanks.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report by Seán Ó Neachtain, on behalf of the Committee on Fisheries, on inshore fishing and the problems encountered by inshore-fishing communities [2004/2264(INI)] (A6-0141/2006).
. Mr President, let me begin with , as we say in the Irish language – meaning ‘a few words’ – on the title of this report. Following the final vote in committee I was asked if I would be prepared to accept an amendment in plenary to modify the title of the report, which refers to ‘fishermen’, so as to implicitly recognise the important role played by women in that important sector. It will not come as any surprise to you that I fully support the Miguélez Ramos/Kindermann amendment, which is totally consistent with the contents of the report and simply introduces the notion of gender equality in the title.
Like you, I learned on Monday that this amendment was inadmissible. Like many of you I found that hard to believe. However, you will be pleased to know that this evening the Conference of Presidents has approved the change in the title of my report. From the outset, had I been allowed to draft this report in the Irish language, the problem would not have arisen because I would have used the word , which, unlike the English word ‘fisherman’, is gender-neutral and embraces all those involved in the sector.
There is an urgent need to comprehensively address the multiple problems in the inshore fishing sector in the European Union. This aspect of the fisheries sector is the poor relation that has been ignored for far too long. The subject matter is vast and varied. It concerns every single coastal Member State, in most instances in totally different ways. That is one area of the fisheries sector where there is the odd reference, here and there, among the plethora of EU legislation, but no Community rules and regulations that specifically cater for the sector. I believe that anomaly has to be corrected.
Inshore fishing essentially takes place in waters that come under exclusive national jurisdiction, and yet inshore fishermen, in many instances, are subjected to common fisheries policy regulations while reaping few of the benefits. Inshore fishing is about the economic and social fabric of our small coastal communities. It makes a vital contribution to local economies where, in many instances, there is precious little else in the way of work. Inshore fishery activities essentially maintain the social fabric of those communities. They are also essential for the preservation of cultural traditions and practices, which must be preserved. And yet that sector has been ignored for far too long.
The future development of the inshore fisheries sector is dependent on social change. It is dependent on the existence of appropriate representative bodies. It is dependent on creating demand for improved added value produce through appropriate marketing structures. It is dependent on resolving the economic aspects that influence operating costs. Most importantly, it is dependent on the adoption of appropriate EU programmes specifically designed to help the sector. The inshore fisheries sector is badly in need of development and modernisation. That includes boat modernisation, notably where safety on board is concerned.
We must devise measures to minimise the effects of the increase of variable costs that results from high fuel prices. If that means adapting boat engines so that they can run on a high percentage of alternative fuels such as bioethenol then we must take the necessary measures to adapt boat engines accordingly.
We must do all we can to attract young men and women to the sector in order to ensure its continuity. I fear that will be impossible if we do not implement adequate vocational training systems geared towards concerned groups of the inshore fisheries population, not least the development of marketing skills. I believe that we must develop new ways of commercialisation and fully integrate coastal fishermen into the marketing process. We must also enhance cooperation and communication channels between organisation and stakeholders concerned.
My report is not – as some lobbyists would believe – an attack on recreational fishing in any one Member State. It is about the specific social, economic and environmental problems of the entire small inshore fishing sector in all Member States of the European Union. It is about promoting sustainable fishing.
This report is a contribution to resolving problems in the inshore fishing sector, not to creating new ones. My approach is to try to find the appropriate solutions so that different economic interests are catered for in a mutually acceptable way. It would be incorrect for any interest group to read any other interpretation into the text.
Commissioner Borg, this report and this Parliament are calling on you to consider a new Community initiative for this important sector of activity. The men and women involved in the inshore fisheries sector are calling on you to consider a new Community approach. I believe that we have an obligation not to disappoint them. Knowing your personal commitment to fisheries, I know that you will not disappoint them.
. Mr President, I wish to begin by expressing my thanks and gratitude to the rapporteur, Mr Ó Neachtain, who has presented an excellent report. I should also like to extend my thanks to the whole Committee on Fisheries for having taken up this important subject in the form of an own-initiative report.
It is clear that small-scale coastal fisheries are in many ways different from fishing activities conducted by larger boats. Many of these differences are highlighted in the report, and I should like to mention just a few.
Small vessels stay close to the coast and mostly conduct fishing trips of a single day. The businesses are small and mainly family-based, and in most cases only one person operates the vessel, with the maximum being not more than three. The catches are landed and also often marketed locally, thus making this segment more dependent on the local economy. This part of the fishing industry is fragmented and not equally represented in shipowners’ organisations. These vessels operate in coastal areas, which are often biologically fragile, and where there is a lot of competition with other users, such as other fishing vessels or recreational fisheries and tourists.
However, I should like to stress that not all of these differences are disadvantages. In fact, some of them are distinct advantages, such as the freshness of the landed fish. However, it is also true that coastal fisheries have handicaps, and I agree with most of your conclusions in this respect.
I absolutely agree that it is not an easy task to define coastal fisheries, but this is exactly why I would strongly recommend basing ourselves on the definition which is used in Community legislation: vessels of up to 12 metres not using towed gear. This definition was agreed almost ten years ago and is a good basis for further action. However, it does not mean that at national or local level additional criteria could not be used when defining the role of the different players in coastal fishing areas. On the contrary, coastal management actions and plans should include further criteria depending on the specific settings of the area and the fleets involved.
Let me now turn to your specific suggestions. Here, again, I agree with most of your proposals, and in particular the establishment by local fishermen of coastal management plans, the harmonisation of data on coastal fisheries, the improvement of training for men and women involved in this type of fishing, better coordination of all aspects affecting coastal areas and fishermen, the improvement of vessel safety and of the safety culture for those involved, the need to recognise the role of women and improve their legal work status and, last but not least, the better involvement of coastal fisheries in decision-making and representatives bodies, such as the RACs.
But this leads me to the question: who does what? I am deeply convinced that it is first and foremost the local fishing communities themselves who have to come together, get organised and propose actions and initiatives. Secondly, many of the aspects that were mentioned are under the responsibility of the Member States, for example education and vocational training, jurisdiction over coastal areas up to 12 nautical miles, and the control and enforcement of safety standards, etc.
However, I also agree with you that we have a role to play at European Union level. You, the European Parliament, have started with a study, the hearing of last November and this own-initiative report we are discussing today.
The Commission has already started work too, and I have proposed specific treatment under the European Fisheries Fund, which will hopefully be adopted next week. Among other possibilities of particular interest to coastal fishers: the proposed European fisheries fund reduces to 20% the private contribution for the modernisation of vessels for owners of smaller ships. It gives them more favourable treatment in the conditions for engine replacement and urges Member States to give ‘safety tonnage’, preferably to smaller vessels. I think that this is a package of better treatment for this segment, which will contribute to bringing about some of the improvements mentioned in your report.
In addition, there are several areas of the common fisheries policy where coastal fisheries are treated differently or exempted from obligations, such as the requirement to use a logbook, remote sensing and VMS requirements.
In relation to conservation, however, small-scale fisheries have to take full responsibility in the management of fish stocks, because coastal waters are often the place where fish spawn and grow in the early stages.
Before concluding, let me just mention that my services have recently commissioned an important study, which is under way at this very moment, and which will give us a new and up-to-date insight into several cases of small-scale fisheries located in different regions and seas of the Community.
The findings of this study are expected in the coming year and I am sure that they will help us to assess whether further action is needed and how to tailor it. I take up your suggestions and, building on your valuable work, will join forces with all the stakeholders, the Member States and, last but not least, all those who make a living from coastal fisheries in order to engage in concrete action to improve the situation and the conditions for this segment of the fishing fleet. Thank you for your attention.
. Mr President, I am speaking on behalf of the Committee on Women’s Rights and Gender Equality and I must say that the work done by women throughout the fisheries sector and particularly in inshore fishing, should be given greater legal and social recognition.
Although just 3% of women take part in extractive fishing, many women are intensely involved in the other activities relating to fishing.
With an economic structure made up mainly of small family businesses, the majority of women work very hard but have no economic or social rights, since they do not have a sufficiently clear work status, and in many cases they work in conditions that are highly prejudicial to their health.
As we state in the report, therefore, it is urgent for both the Commission and the Member States to take the measures necessary to guarantee all of these women their rights. Furthermore, women working in this sector should have access to funding, to credits and professional training under equal conditions to men.
We must also guarantee that women participate in the decision-making, representative and advisory bodies of the communities dedicated to inshore fishing. At a time when the sector is undergoing restructuring, significant changes are taking place that affect women directly or indirectly and both men and women must therefore take part in the search for solutions.
We would therefore like a recommendation from the Commission to the relevant bodies to the effect that they should take the appropriate measures to ensure that they contain a balance of men and women. The lack of data broken down by gender makes it extremely difficult to seek solutions to the problems faced by women working in the sector. We would therefore call upon the Commission, by means of the European Gender Equality Institute, to find a rapid solution to this issue.
Making these women more visible also requires using correct language to reflect the fact that there are men and women in the fisheries sector, and not just men. I am therefore very much in favour, and we support, the proposal that the rapporteur has also just advocated to change the word ‘fishermen’ to ‘fishing communities’ in the title of this report.
Ladies and gentlemen, we cannot allow groups such as women working in inshore fisheries to go unprotected. The Committee on Women's Rights and Gender Equality calls for greater recognition of the work of these women and for solutions to the specific problems stemming from that work to be found.
. Mr President, I would like to thank the rapporteur and congratulate him on behalf of my group on his magnificent report, which could not have been produced if he had not been generous enough to accept many amendments and suggestions from other Members representing different fishing regions with very different views of small-scale fishing.
We must not forget that these vessels represent around 80% of all Community vessels and this kind of fishing is practiced in all of the coastal Member States, although in each one it has special characteristics.
It is precisely the treatment of this aspect, which seems to me to be one of the greatest achievements of the report, since it has stipulated a series of criteria, which can indeed be common to the majority of the small-scale fleet, which in some Member States is defined by length, in others by the type of processing of the fisheries product, by distance from the coast or by the duration of tides, or by a combination of several criteria.
The definition of small-scale fishing on the basis of the twelve-metre length, as in the case of Community legislation, therefore, is not in line with reality, and we hope that the Community legislation will be amended in this regard in the near future.
It is also appropriate to stress this fleet’s responsibilities and obligations in terms of the conservation of stocks, since, although they are small or medium-sized vessels, we must not forget that there are very large numbers of them and they fish in waters that are very vulnerable to over-fishing, since these areas are characterised by a high concentration of young.
I would finally like to point out that a high proportion of the fleet still has to deal with the issue of safety. I would therefore like to insist once again that the future European Fisheries Fund must take account of the modernisation and renewal needs in terms of safety and also in terms of energy saving, with a view to alleviating the crisis faced by the fisheries sector as a result of the rise in oil prices.
I do not believe that the agreement adopted in Coreper and which is going to be presented to the Council of Ministers offers all of the measures that this Parliament called for in the Casa report on the European Fisheries Fund (EFP), in which there were many more measures which would undoubtedly make the renewal and modernisation of small-scale fisheries much more flexible.
. Mr President, by means of this report, the European Parliament is explicitly acknowledging the fundamental contribution of inshore fishing, not just to local economies, but also to the maintenance of the social fabric of coastal communities, which are so much in need of cohesion elements.
I would like to congratulate the rapporteur, Mr Ó Neachtain, on his fine idea of proposing this initiative report at a particularly sensitive time for small communities, which are facing problems that need to be dealt with urgently.
Firstly, their ancient vessels, whose modernisation we must continue to support, particularly with a view to improving the living and working conditions on board and to establishing a culture of safety, which must start with safer and more modern boats.
Secondly, the lack of young people. I agree with the rapporteur that a Commission initiative is required in the field of training in order to encourage young professionals to join the sector. Training must go further, however. It must include work safety on board, the protection of resources and the protection of the sea and coastal areas. Properly regulated inshore fishing is an essential factor in the conservation of the ecosystem. Training must also consider improving the quality of catches, their marketing and the management of small businesses, because these issues can help small-scale fishermen to consolidate their business results and improve their living standards.
I would finally like in particular to congratulate the draftsman for the Committee on Women’s Rights and Gender Equality, Mrs Riera, who has made very valuable contributions that have enriched the report. Women play a fundamental role in the sector and, properly organised, they can make a significant contribution to the socio-economic development of communities dependent on fishing.
. Mr President, we think it is a good thing that the specific problems involving inshore fishing are recognised in this report and that the Regional Advisory Councils have come up for discussion in this. My group has two objections, though.
First of all, we would like to call attention to subsidiarity. The differences between the regions are too significant to attempt a harmonisation process in this sector. Also, the Group of the Alliance of Liberals and Democrats for Europe feels that the EU funds should be used to promote sustainability in inshore fishing, for example by reducing fuel consumption, rather than to increase capacity. If our amendments on those two points are not pursued, my group will be forced to abstain in this respect. We would in any case like to thank the rapporteur for the fact that he has brought inshore fishing to our attention with his own-initiative report.
. Mr President, I should like to thank the rapporteur, Mr Ó Neachtain, for his initiative in highlighting the special needs and the economic and social importance of the inshore fishing sector. It is a vitally important network of mostly small, mostly family-run businesses, which are the lifeblood of most of our small coastal communities.
Around the coast and the many islands of Scotland, it is a sector that is of the utmost importance and it undoubtedly has not benefited from the political support it deserves. Unfortunately, though, Scotland’s offshore fishing industry has not had a happy experience as a result of the common fisheries policy. So there is not a great demand – to put it mildly – for new EU legislation specific to inshore fisheries. However, support for initiatives in, for example, the fields of vessel safety, fuel economy, training and investment funding is worth pursuing at local and EU level, through the European Fisheries Fund.
In Scotland it is not just the CFP that has been bad for our fishing communities. Over the years, the Scottish and UK Governments too have failed to support EU initiatives by cofinancing. I hope that if, as a result of this report, we move towards some specific new programmes to assist coastal fishing, the Scottish Government will be persuaded to provide the necessary support.
Our small coastal communities have a very long history, with generations of families making a living from fishing. I would like to see those communities returned to a state where the young and the future generations have some hope of being able to follow in that tradition.
. – Mr President, inshore fishing, especially small-scale coastal and traditional fisheries, make a considerable contribution to the socio-economic well-being of coastal communities, both in Portugal and in other coastal Member States. As we have pointed out, inshore fisheries make a considerable contribution to the socio-economic wellbeing of coastal communities, contributing to local development, job preservation/creation both upstream and downstream, supplies of fresh fish and the preservation of traditional local cultures.
The economic and social crisis affecting the fisheries sector is of particular concern for the less competitive fleet segments, especially the inshore fisheries. In our view, this crisis is also associated with the guidelines and implementation of the common fisheries policies, insofar as it fails to recognise the specific needs of inshore fisheries.
Accordingly, this sector of the fleet needs support at both national and Community level. Broadly speaking, we welcome this report. We should like to highlight the reference to the need to acknowledge the specific nature of small-scale coastal and traditional fisheries in the CFP, to adapt the current instruments so as to meet the needs of the sector, and to continue with the granting of aid for the renewal and modernisation of the small-scale traditional fleet under the future European Fisheries Fund.
That being said, the report falls short of what is required as regards the immediate response to the problems associated with the current crisis and the new instruments needed to carry out a proper assessment of the specific nature of this sector of the fleet. Against this backdrop, we tabled two amendments. The first relates to the need to set up a Community programme to aid small-scale traditional fisheries, which will support specific projects and help to focus the instruments and channel funds into inshore fisheries. The second takes account of the need for emergency measures to respond to the desperate socio-economic situation in the sector, and accordingly proposes to establish emergency transitional compensation to offset the effects of the increase in the price of fuel. We hope that these proposals will enjoy Parliament's support.
Mr President, ladies and gentlemen, I should like to congratulate the rapporteur on the clarity and thoroughness of the report he has presented. We have been highlighting the need for the sustainable exploitation of fisheries, particularly in the Mediterranean, for a long time, repeating what has been confirmed with due emphasis in the report we are debating today.
Unfortunately, the short time I have available will not allow me to examine in any depth some interesting points such as gender equality in the fisheries sector, safety on board fishing boats, alternative energy sources in view of high diesel prices, and modernisation of the fleet.
I am pleased to point out that inshore and traditional fishing – and I say this as a man from the south of Italy, who lives in close contact with the seafaring world on almost a daily basis – not only represents an extremely important source of income for thousands of European families living around our continent’s coasts, but also brings with it a centuries-old tradition that Europe must, in my view, support and preserve.
Supporting inshore fishing means, , protecting it from unregulated fishing by vessels flying the flags of third countries that brazenly carry on their activities subject to no controls and without any regard for the quantity, quality or species of the fish they catch. Southern Italy’s fishing community has recently protested about this for the umpteenth time, this time in Bagnara in Calabria. The European Union should not force our fishermen to accept restrictions and sacrifices while leaving non-EU fleets in the Mediterranean completely free to do as they like.
The inshore fisheries sector can and must make this important economic activity compatible with preservation of the marine environment, which is both necessary and incumbent upon us. On these and other grounds I fully support this report. I must particularly stress paragraph 16 of the motion for a resolution, which calls on the Commission to recognise once and for all the specific nature of inshore and traditional fishing in the common fisheries policy, since it has been poorly treated so far.
Mr President, I commend the rapporteur for his hard work in drawing attention to the needs of an often neglected sector in fishing. In my own constituency of Northern Ireland, our sector is equally feeling the pressures identified in this report, and indeed a recent political decision to deprive the white fish fleet of tie-up aid, as compensation for losses inflicted by the cod recovery scheme closure has put added pressure on the inshore sector and on inshore fish and shellfish stock, because those denied tie-up aid are forced into the domain of that sector.
However, UK fishermen’s experience of the common fisheries policy, whatever the Conservative Party might now say, has been so negative that, in consequence and in conscience, I could not advocate what amounts to the full extension of the common fisheries policy controls to the inshore sector. This is where I part company with the rapporteur. He thinks that the answer for the inshore sector is more Europe. I disagree, for two reasons.
Firstly, yes, we need marketing assistance, fleet modernisation, fuel assistance, and proper recognition of the potential needs of inshore fishing, but the imposition of European harmonisation – fishing gear control, data collection, a new Community initiative – is the path, I fear, to restriction, not to growth.
Secondly, only some countries would take up the match funding opportunities which might arise in return for EU regulation and competence. Countries like mine, the United Kingdom, would not take that up and therefore disparity in this sector across Europe would intensify, not diminish, and my inshore fishermen would have all the pain of EU regulation, with none of the gain of available assistance.
For those reasons I am obliged to say that I cannot support this report, although I readily acknowledge the genuine motivations the rapporteur had in bringing it forward.
Mr President, I should like to thank the rapporteur, Mr Ó Neachtain, and to welcome the Commissioner here.
I too believe that the inshore fishing community is very much the backbone of our fishing community. However, after our experience with the common fisheries policy in the south-west of England we dread it extending its tentacles even further. I think we have to look at the overall take of fish – not just what has been caught inshore, but also what has been taken further out to sea – because, whether we like it or not, there is a limited number of fish and the future of inshore fishing relies greatly on adding value to the fish that is caught.
When talking about inshore fishing we must also not ignore recreational fishermen and anglers, because they are very much part of the future. We really must make the most of the fish that is caught.
Fuel prices and costs are an important factor and there again we need to look to the future. We might not have electrical boats now, but we could in the future. The vessels up to 12 metres long, which is what we are referring to, are quite large vessels and capable of catching a lot of fish. So we have to be careful about the size of the nets. That is where I disagree with Mr Allister, because we have to sustain fish stocks and ensure that the larger fish are caught and the smaller ones are left to grow. If we do not face up to the fact of diminishing fish stocks, whatever policy we bring in will not create the extra fish that we all need.
– I should like to join in the congratulations on Mr Ó Neachtain’s excellent report and his consistent commitment on this issue that is so close to our hearts.
I should like to say that inshore fishing is a concept that should be defined in terms of its economic, social, environmental and technical aspects, as well as the geographical reality to which it applies. In this regard, I should like to draw the attention of the Commission and of the Members of this House to the reality of life in outermost regions such as the Azores and Madeira, where there are no continental shelves and where the coastal equivalent is effectively the coastal banks, which are sometimes a long way from the islands, but which to all intents and purposes represent exactly what the coast close to the land represents for other continental situations.
This is extraordinarily important to us because if this adaptation does not take place, we will not be able to understand the real situation in these regions. I would therefore strongly urge the Commission to take this into consideration.
Mr President, the report on inshore fishing and the problems facing inshore fishermen accurately describes their current situation.
In Poland a large number of old vessels were scrapped as part of the reforms. The limited viability of catches as well as a lack of financial resources means that it has been impossible for them to be replaced. A large number of family businesses involved in fishing and fish processing have closed down. At the moment, on the coast itself, it is difficult to buy fresh fish, something that used to attract tourists and holidaymakers. There has been a significant flow of people, and young people in particular, away from the fishing industry.
The measures proposed in the report include access to cheap fuel, financial and investment aid for fishermen and family enterprises and career training and education for young fishermen and those interested in a career in fishing. These measures can successfully counteract the marginalisation of this fishing sector. The implementation of these measures would facilitate the maintenance of existing jobs and the creation of new jobs in regions where there is currently high unemployment. This kind of aid is important in social and economic terms and guarantees consumers the uniqueness of a local cuisine based on fresh fish. The launch of the European Fisheries Fund is particularly important. Adopting the report and implementing the proposals it contains will be welcomed with great gratitude by fishermen.
I would like to thank Mr Ó Neachtain for drawing up this report. I support the rapporteur’s recommendations.
– Mr President, Commissioner, ladies and gentlemen, I should like to thank Mr Ó Neachtain for the work he has done in performing a careful analysis of the problems facing inshore fishing in the European Union.
The report quite rightly considers the role of women to be important at last, recognises their difficulties in operating in this sector, refers to the subject of on-board safety, and highlights the importance of professional training and the role that inshore fishing can have in protecting and conserving the coastal marine environment.
I should, however, like to mention two aspects that are important for my country, Italy, and not only for the south of the country but also for the northern Adriatic.
First, I believe that inshore resources need to be protected and that legislation is needed to ensure that fishing is sustainable and does not harm the environment. However, the proposal to ban all fishing techniques that threaten the survival of inshore resources and the economic sustainability of the social fabric associated with fishing may well be a fair provision but it would leave many operators in difficulties, in that they would be left without work for lack of any feasible alternative proposals for a sector that is already going through a serious unemployment crisis.
Secondly, insufficient attention has been devoted to producers’ associations and the positive role that they could play in contributing to the socio-economic development of fisheries-dependent communities. Being able to relate the management of local fisheries to local conditions and to the Member States would reinforce the principle of subsidiarity that our fishing communities would like to see in the management of inshore fishing, and would bring their problems closer to the source of solutions.
The Regional Advisory Councils themselves should encourage dialogue between the European Union and local actors. These councils, seven of which are planned although only four have been set up, are considered neither functional nor powerful enough to manage small-scale fisheries resources, since they are only advisory bodies.
To conclude, I should like to thank Commissioner Borg for the important work he has done, particularly in connection with the Green Paper on the future of the common fisheries policy, which proposes making the various sectors involved in the management of maritime policy interact with each other.
– Mr President, I wish to express my satisfaction with all the findings and proposals set out by the rapporteur and to make a number of comments.
We all know that inshore fishing is the basic economic activity in disadvantaged and isolated regions of the European Union. For example, in Greece, inshore fishing has the largest number of boats (96% of the fishing fleet) and the highest rate of employment. The sector needs financial support in order to replace and update the fleet.
The arrival of young workers in inshore fishing, apart from any family connections they may have, means that certain support policies need to be applied, given that even the report talks of the financial difficulties of both owners and workers and their limited borrowing capacity, factors which have an adverse impact on attracting young people to this profession. In addition to vocational training, this policy could include specific incentives for young fishermen.
The role and contribution of women in family inshore fishing businesses needs to be acknowledged. The European Union should help to organise inshore fishing by helping their associations to create infrastructures, move products and improve fishing methods. It should be pointed out here that their organisation prevents them from being properly represented in decision-making bodies and at public hearings.
The active participation of coastal organisations throughout the European Union in a dialogue during which priorities and completion deadlines at local, regional and European level are determined must therefore be one of our objectives during the consultations.
Mr President, Mr Ó Neachtain’s report is an interesting case of the rapporteur searching for the root cause of a very complex problem, one which is not easy to assess. This problem is that of inshore fishing. This is because in the general sense this term still covers industrial, artisan and holiday fishing. As is the case with any field that is hard to define and that is ambiguous, it is doomed to be marginalised and to remain outside the main current of Union funding and investment programmes, when inshore fishing in fact makes up around 80% of all sea fishing. There is a lack of investment in the sector, it is neglected and faces great technical, social and economic difficulties.
The shortage of funding to modernise fishing equipment results in increasingly defective fishing vessels and, what is worse, cases of vessels sinking. Everyday conditions are getting worse, and catch statistics are falling. This popular and long-traditional fishing sector simply seems to be running out of clear prospects. The appeal for action is thus entirely justified. Action is needed to secure the fundamental bases of inshore fishing. The Member States need to implement common protection mechanisms that will guarantee its existence. These mechanisms are more effective if they take into account the specific situation of this kind of fishing and the inherent conditions, technical needs and economic framework of the relevant inshore zones.
– Mr President, Commissioner, ladies and gentlemen, I too wish to congratulate the rapporteur on the truly wonderful report he has prepared for us.
Inshore fishing is of great importance. It is of economic, social, cultural and environmental importance. It is of economic importance because it secures an income in what are often poor remote island areas. It is of social importance because most are small family businesses and, if this type of fishing is lost, they too will be lost. It is of cultural importance because these areas have a strong element of tradition and, if these fishermen go, a slice of European culture will be lost with them. It is of environmental importance because this type of fishing does not damage or causes the minimum possible damage compared with other types. We must not forget that 44% of the labour force in fishing is engaged in inshore fishing and that 75% of the fishing fleet in the European Union is engaged in inshore fishing. These two statistics tell us a great deal.
I wish to say that inshore fishing needs to be protected and, when we say protected, we mean safe boats. People who go out fishing must believe that they will return home safely, which is why we must support modernisation.
Young people need to be attracted to this profession because the population is aging, they need to be able to sell their products, so that middlemen do not eat up money which should end up in the pockets of fishermen and consumers, problems need to be addressed, such as rising prices and, finally, we need to make a huge effort to keep our seas clean, so that we have fish in our seas for a thousand and one other reasons.
. Mr President, I would like to thank the honourable Members for the valuable remarks they have made, and I have taken note of the various points raised. I shall try to reply briefly to some of them.
First of all, I agree that women should be given and should take every opportunity to establish gender parity. The Commission will do its utmost to bring this about by all available means with regard to fisheries, particularly coastal fisheries, where women are more prominent than in the other fisheries sectors.
On three specific points that have been made, the granting or otherwise of tie-up aid is a national matter and the reporting and control are aimed more at larger vessels than at smaller ones. Smaller vessels are in many instances either exempt, or have less stringent requirements to comply with.
With regard to the specificities of inshore fisheries, I need to underline again that up to a distance of 12 nautical miles these are largely subject to Member State jurisdiction. The EU is not really involved in the control of fisheries within the 12-nautical-mile limit, other than in exceptional cases. I also agree that the specificity of different coastal areas has to be taken into account. We are actually doing that in the Mediterranean proposal, and I hope that later this year I will go back to Council to try and have the Mediterranean proposal adopted.
As I said in my opening remarks, there is quite extensive provision for the promotion of small coastal fisheries in the European Fisheries Fund. I would also like to say that, after a long and difficult balancing act, we have finally hammered out a compromise deal allowing Coreper to agree on the European Fisheries Fund, and it will now feature as an ‘A item’ at this Monday’s Agricultural and Fisheries Council.
To outline how the European Fisheries Fund seeks to attain this assistance to small coastal fisheries, first of all there is a reduction of the private contribution to modernisation of vessels for owners of smaller ships to 20%. The European Fisheries Fund gives them more favourable treatment and conditions for engine replacement for vessels of up to 12 metres, in which case engines can be changed without reduction of capacity on a one-to-one basis. Member States are urged to give safety tonnage, preferably to smaller vessels.
The European Fisheries Fund also allows for young fishers to be offered favourable conditions for training and the purchase of a first second-hand vessel. The Fund can also be used for projects aimed at bringing about gender equality. It provides for the promotion of processing and marketing, which could be beneficial to coastal communities and fishers.
The Commission will carefully examine the results of the study it commissioned earlier this year when they are available, and will decide, on the basis of the findings, what measures can be proposed next year and whether there is scope for a Community initiative on coastal fisheries. Mr Ó Neachtain’s report will also be taken into account. However, my view is that we should not over-regulate in such a sector; we should help mainly by providing assistance for coastal fishers to overcome the handicaps that they face in exercising their profession.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
– The economic and social crisis that is affecting the fisheries sector in Italy, which has been hit by management costs of over 40% and losses of income of around 25% in the last three years, is hurting the less competitive elements in the fleet most of all. The inshore fishing industry has been hit particularly badly in that it is more affected by the highly unstable fuel prices and the rise in variable costs.
In addition to economic difficulties, the inshore fishing sector also has to face the lack of a specific legislative framework. The European Union must take a realistic attitude and agree to adopt definitions that are not too strict. The future regulation for the Mediterranean, for instance, should provide for adjustments to be put forward at a national level.
The Commission needs to recognise small-scale inshore fishing and traditional fishing as a special case within the common fisheries policy, while taking account of the fact that certain coastal areas, particularly in island or outermost regions, are heavily dependent on fishing and the satellite industries that it generates. It needs to analyse how adequate the current instruments are for responding to the sector’s needs, and it should involve representatives from the industry to a greater extent in the decision-making process.
In Ireland, inshore fishing is an industry with special social and economic importance, providing jobs, maintaining remote coastal communities and preserving traditional cultures. It requires skills and knowledge passed from generation to generation of families. It is important that such an industry thrives. The exclusion of inshore fishing from current Community legislation is creating an environment in which mere survival is questionable.
It is so important that inshore fishing be developed, making it attractive to the employment-seeking youth. The job is generally associated with low wages and unreliability. Many must seek further part-time work to supplement their income. In Ireland, the Celtic Tiger economic boom has resulted in higher-paying, stable occupational opportunities for young professionals.
An issue which should be addressed concerns the sourcing of funding aid through the European Fisheries Fund for inshore fishermen badly affected by legislative or policy changes relating to their fishery. From 2007 on, 1200 Irish salmon fishermen face the loss of their livelihood due to such legislative and policy changes.
Inshore fishermen are very vulnerable to the implications of the designation of Special Areas of Conservation. It is necessary that provisions be made to compensate those affected by such designation.
The next item is the statement from the Commission on Level 2 implementing measures for Directive 2004/39/EC, the Markets in Financial Instruments Directive (MIFID).
. Mr President, on behalf of my colleague, Mr McCreevy, who could not be here tonight, I should like to thank Mrs Kauppi, who has been an outstanding rapporteur in terms of her mastery of this difficult and highly technical subject and her willingness to work constructively with the Commission and all parties. She has done a first-class job, along with Mrs Berès, the chairwoman of the Committee on Economic and Monetary Affairs. Thanks also go to the Committee of European Securities Regulators for its excellent work.
Under the terms of the Prodi Declaration, the Commission is committed to taking the fullest possible account of Parliament’s view. We have more than met that obligation. Indeed, we have incorporated around 90% of Parliament’s amendments into the Commission’s draft measures, which will be voted on by the European Securities Committee at the end of this month. On all the key points we agree.
The level of institutional cooperation on this file has been exemplary. It shows that Parliament, the Commission and Member States are able to work together in a sensible and pragmatic way in order to achieve the right result for Europe’s financial markets and Europe’s investors and consumers.
The Lamfalussy procedure, which we have all worked hard to develop over the past few years, works. Of course it is important to agree as soon as possible on the European Parliament’s legitimate right of call-back, which the Commission supports. We believe that Lamfalussy procedures will serve us well in the years ahead, allowing us to adapt our legislation rapidly to keep pace with market and technological developments, while maintaining essential democratic checks and balances.
The Markets in Financial Instruments Directive will intensify competition among investment firms, stock exchanges and other trading venues and improve standards of service to investors and benefit companies by lowering the cost of capital. It will update the single passport for investment firms, allowing them to operate across the European Union on the basis of an effective single authorisation and across a wide range of financial instruments. Aside from stimulating cross-border competition, it will diversify the range of products and services that investors can access and markets that firms can tap into. But crucially and essentially, investor protection rules will be harmonised at a high level so that investors can feel confident in using the services of investment firms wherever they are in Europe and wherever the investment firms originate from in Europe. Furthermore, these rules are principles-based in that they put the onus on firms to behave and to always act in the best interests of their clients.
The rapid globalisation of financial markets is an opportunity for Europe. These implementing measures for the Markets in Financial Instruments Directive mean that we are well placed to stay ahead. Our financial markets are in good shape. They are growing strongly and are set to grow even faster in future as the Union enlarges further, as our middle class expands and as people increasingly take responsibility for their own pension provisions.
Our common regulatory framework is more or less in place. MIFID is the last piece of the jigsaw where markets are integrating fast. The European financial landscape is becoming commercially more attractive. Leaving politics aside, the potential stock exchange measures represent a vote of confidence in Europe, in our stock exchanges, our technological prowess and our regulatory system. In the end what matters is that the cost of capital in the EU remains as low as possible overall for all EU economic actors, that European Union financial markets are properly regulated by European regulators, that European Union markets can grow strongly, that cross-border clearing and settlement costs are significantly reduced and that the European Union, through its new regulatory regime, can influence and develop strongly its financial relations with the rest of the world, using its good emerging model of regulation as its passport.
The Markets in Financial Instruments Directive is a key step towards positioning Europe as a global leader in financial services. That is why the Commission is particularly thankful to Parliament for its cooperation on this vital subject.
Mr President, we can all be very satisfied with the resolution before us. It is based on a remarkable effort by the Commission, the European Parliament, the European Securities Committee Regulators and market players, which has resulted in the successful conclusion of the implementing measures for MIFID.
The directive itself is nothing short of revolutionary in the way it opens up investment markets in the EU and achieves better guarantees for investor protection than in previous legislation. The implementing measures before us, which establish some 17 key provisions of the directive, represent balanced and measured regulatory arrangements for bringing these twin promises to fruition.
The procedure by which these implementing measures have been drawn up is also highly significant. This is the first time the European Parliament has been fully involved in concluding implementing legislation at the comitology phase. In the end, the percentage of Parliament’s amendments scheduled to be adopted by the ESC is about 87%. This compares highly favourably with, for example, what we obtained in the underlying MIFID directive, where that percentage was about 50%. All the parties involved can feel justified pride in the way we managed to overcome potential interinstitutional pitfalls since, as we all know, Parliament’s role in comitology is the topic of an often heated debate. In fact, we are still awaiting some answers from the Commission and Council.
I should like to address special thanks, however, to the Commission for its open and forthcoming cooperation with me and the Committee on Economic and Monetary Affairs, which was instrumental in bringing about this very positive outcome. I agree with the remarks made by the Commission on Monday to the effect that we have achieved something historic not only for the financial markets but also in the manner Level 2 legislation and other comitology legislation is framed.
Despite the positive outcome, I should like to mention a few points. I am somewhat perplexed that the Commission did not accept our modification which sought to clarify the best execution obligations of investment firms towards clients when dealing on their own account. I hope that the Commission and national regulations will interpret the resulting provision in the light of the agreement reached in the Level 1 Directive. Furthermore, I should have liked to have seen more flexibility on the delayed reporting of large trades. We will have to be vigilant and promptly invoke the review clause if it becomes apparent that premature reporting of large trades is harming the provision of liquidity to clients, making it more expensive or rendering EU markets less competitive than markets in other parts of the world.
Finally, I had hoped that a more modern interpretation of the business in derivatives could have been found. It will be important to amend the Level 2 measures promptly if it becomes apparent that new clients and new markets, especially transactions using the Internet, are being disadvantaged.
The number of criticisms is nonetheless dwarfed by the overall positive result. I should like to thank all the participants and all my colleagues who helped in this endeavour.
. Mr President, Commissioner, you can tell Mr McCreevy that, here in the European Parliament this evening, we have followed the entire Lamfalussy procedure for the first time. The European Parliament has contributed to that effort in a way which, I believe, will be commended by everyone for its quality and professionalism, and it has also defended, at Level 2, the balance between the achievement of open markets and the transparency principle we defined for Level 1.
What we have done here in the European Parliament has focused primarily on the parliamentary contribution to the proper functioning of what is known as the Lamfalussy procedure and on our reasons for hoping that the agreement on the exercise of the implementing powers assigned to the Commission will guarantee the rights of Parliament. We also welcome the Commission’s acceptance of a number of our proposals designed to improve the balance in the areas of transparency and consumer rights.
Lastly, allow me also to draw your attention to the content of our resolution regarding the role, powers and intervention rights as a market regulator of the Committee of European Securities Regulators, which coordinates the activities of national regulators. The Member States must accept their responsibilities and give this body the resources that will enable it to ensure the proper implementation of this Directive, on which the efficient financing of our economy depends.
Commissioner, when we began this whole adventure, some members of the Committee on Economic and Monetary Affairs argued that, besides the market itself, we should concern ourselves with what happened further down the chain, with what are known as post-trading activities, namely clearing and settlement. As you yourself observed, these post-trading activities are too costly today. For this reason, although I am not one to glorify market forces, I believe that what is applied elsewhere should be applied here, namely decoupling, which ought to be a good way to reduce costs. I hope that the Commissioner will not intervene too belatedly or too timidly in this domain, as he has indicated to some market operators.
. Mr President, first of all, I would like to express my warm thanks to all those who took part in the preparation of this resolution and documents, especially the amendments, creating legal premises for the emergence of a united investment services market. For me, as the representative of a small and new European Union Member State, the kind cooperation of competent and more experienced colleagues is the best proof that we can work together in an enlarged Europe and implement important reforms together. I believe that I really must stress this.
Another thing I would like to mention is that we have to look to the future, as the rapid and ambitious development of financial markets brings new tasks every day. I am sorry that Mr McCreevy is not participating in our debates today, and that neither he nor the European Commission have played much part in the current reorganisation period of Europe's financial market.
Therefore, based on experience I have gained myself, I would like to point out the things we ought to emphasise when discussing the global challenges of the world's financial market. I feel that our strategic goal ought to be the aim to follow the development route of our own distinctive European financial market regulation model. We need to stress this more and more as we seem lost amid aggressively expanding markets. We have our own particular European financial market traditions and must foster these and mention them more often. I agree with the opinion of the Commission Member that Europe now has great opportunities to become a leader in the field of financial market regulation, considering the very thorough regulation practice of the United States of America and the problems faced by states with new developing economies in the field of regulation.
What should the elements of that distinctive European model be?
First of all, we must state clearly that we will use principles-based regulation, and not strive for detailed rules-based regulation, as the former is far more flexible and means it is possible to react to changes in the global market more rapidly. While preparing the MiFID documents, it was said that a more detailed regulation would guarantee a united approach in implementing the anticipated measures in all European Union states, but it is possible to achieve the same by better coordinating the work of supervisory institutions.
The second element of the model ought to be provisions encouraging the convergence of the interpretations and requirements of supervisory institutions. No rules will help avoid, let us say, the different financial cultures which exist in southern Europe, Great Britain and northern Europe. Thus, we must rely on and the experience of the northern market as we coordinate a united interpretation of legal norms. I take a sceptical view of the proposals by the European Central Bank to create harmonised standards or proposals to provide more legal documents in order to establish the market. We have sufficient documents; we simply ought to devote more attention to their convergence. Clearly, in future, the financial market will possibly need its own united supervisory institution, but this is a prospect for the future and not very practical at the moment.
The third thing I would like to mention is that financial market efficiency must be assessed by taking into account the views of the end consumer, which would mean the separation of services, the disclosure of the internal expenditure of huge financial conglomerates and the management and exposure of conflicts of interest.
– () Mr President, Commissioner, ladies and gentlemen, I would like to start thanking not only Mrs Kauppi, the rapporteur, but also all those, the shadow rapporteurs in particular, who have worked on this highly complex topic, for their great effort.
Once again, I have to say how deeply disappointed I am in our Bureau; today is an historic date, and on it we have been provided with evidence of how effective parliamentary participation is in the committee procedure. Within the institutions, we – the representatives of the citizens, of the people of Europe – are actually achieving something, and, as we debate it shortly before midnight, we are enjoined to keep things brief. This is not the first time this has happened. I know that the Bureau and the powers-that-be are not interested, yet, all the same, I shall not tire of saying that we should concentrate on showing the public the rights that this House possesses.
At the moment, we are discussing the reinforcement of Parliament’s rights in respect of committee procedure, specifically the Lamfalussy procedure. In the week in which the decisive sessions are to be held, the Bureau schedules debate on it for just before midnight; no worse message could be sent about the subject. The good thing that has emerged from this evening is that we have demonstrated that this House plays a cooperative role in dialogue with the Council and the Commission, and that this is not our fault. I call on the Council, both this week and next, to take this positive example to heart. We have demonstrated that we, through the procedure of our committees, can come to decisions that are more efficient, that make possible better regulation and hence also the continuation of the Lamfalussy procedure, that is to say of this House’s right of review, with this House notified in good time and the perspective afforded by the institutionalisation of the call-back. We should adopt something to this effect.
I see that the gavel is about to come down; in this House, time is the most important thing. Even so, the Commission should take care that, in the financial markets – for that is what this directive is about – there should in future come into being a European model in which the strengths of all parties are taken into account.
Mr Radwan, I must point out to you that it is not the Bureau that sets our agenda but the Conference of Presidents.
Mr President, I would like to support the remarks made by various speakers on this being a historic moment. I am not referring to the time of five minutes to midnight, but to the historic moment in which we reached this sound agreement and were able to modify the proposal. I say the proposal, because the Commission did not like that terminology, but I think this is what has been done, through the good cooperation and professionalism of the people involved.
I would also like to emphasise our adherence to the Lamfalussy procedure and cooperation between the different players in the field, and to underline what Mrs Berès said about the role of the regulators and the importance of getting the tools to enforce the legislation and measures we have now adopted. This enforcement needs tools and instruments and it is up to Member States to provide them.
The last point I want to mention is something I think we have to discuss with the Commissioner responsible, Mr McCreevy. I hope we can invite him to the next Strasbourg session and have a debate – maybe not at such a late hour as this but earlier in the day – on the developments in the stock exchanges. I was particularly surprised by something he said the day before yesterday in a speech in Ireland. He compared the globalisation of the financial markets with an ocean steamer and said that the European Union is on the bridge, in control and taking the lead in this process. We are not sure that this is in fact the case, because the Commission is not proactive in what is happening at the moment in the market. We are keen to debate this with him.
. Mr President, I thank Parliament for the very valuable contribution it has made to the whole process. I consider that this is a perfect example of how well all three institutions can work together to the benefit of the European financial markets.
Europe should be proud today to give itself a regulatory framework for financial markets which will put it at the forefront of the world’s financial centres and improve the competitiveness of the European economy as a whole. I congratulate everyone for achieving this result.
On two proposed amendments which were not accepted by the Commission – Amendments 4 and 7, to which the rapporteur made reference – I should like to say that with regard to the disclosure of the identification of the client, the Commission favours a more flexible approach. Practices, as well as assessment of the usefulness of requiring identification, vary in Member States. It can be an invaluable tool in the investigation of market abuse. The Commission prefers to leave this issue unharmonised at this stage.
The Commission is not in favour of Amendment 7, which relates to deferring the publication of information relating to portfolio trades. Our current proposal on portfolio trades is that the block regime will apply with respect to each constituent share. If accepted, the amendment could weaken transparency requirements. By including only one transaction for which delay is permitted in a portfolio trade, a delay for the whole portfolio would be obtained.
Finally, I am certain that Commissioner McCreevy will gladly accept your invitation to discuss this subject further with you at the next part-session in Strasbourg.
I have received a motion for a resolution pursuant to Rule 103(2) of the Rules of Procedure.(1)
The debate is closed.
The vote will take place tomorrow at 11 a.m.